Exhibit 10.1

 

EXECUTION VERSION

 

Published CUSIP Number: [                            ]

 

 

CREDIT AGREEMENT

 

dated as of June 30, 2011,

among

 

SPX CORPORATION,

 

The Foreign Subsidiary Borrowers Party Hereto,

 

The Lenders Party Hereto,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent,

 

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent for Revolving Commitments

 

BANK OF AMERICA, N.A.,

as Syndication Agent for Foreign Credit Commitments

 

JPMORGAN CHASE BANK, N.A.,

THE BANK OF NOVA SCOTIA,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH,

as Co-Documentation Agents for Revolving Commitments

and

JPMORGAN CHASE BANK, N.A.,

and

COMMERZBANK AKTIENGESELLSCHAFT,

as Co-Documentation Agents for Foreign Credit Commitments

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers for Revolving Commitments

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Joint Lead Arrangers for Foreign Credit Commitments

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

DEUTSCHE BANK SECURITIES INC., and

J.P. MORGAN SECURITIES LLC,

as Joint Book Managers for the Revolving Commitments and the Foreign Credit
Commitments

and

COMMERZBANK AKTIENGESELLSCHAFT,

as Joint Book Manager for the Foreign Credit Commitments

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

5

Section 1.1.

Defined Terms

5

Section 1.2.

Classification of Loans and Borrowings

39

Section 1.3.

Terms Generally

39

Section 1.4.

Accounting Terms; GAAP

39

Section 1.5.

Exchange Rates

39

Section 1.6.

Currency Conversion

40

Section 1.7.

Times of Day

40

Section 1.8.

Face Amount

40

ARTICLE II THE CREDITS

41

Section 2.1.

Commitments; Incremental Facilities

41

Section 2.2.

Loans and Borrowings

45

Section 2.3.

Requests for Borrowings

45

Section 2.4.

Swingline Loans

46

Section 2.5.

Letters of Credit

47

Section 2.6.

Foreign Credit Instruments

54

Section 2.7.

Funding of Borrowings

75

Section 2.8.

Interest Elections

76

Section 2.9.

Termination and Reduction of Commitments

77

Section 2.10.

Evidence of Debt

78

Section 2.11.

Repayment of Loans

79

Section 2.12.

Prepayment of Loans

79

Section 2.13.

Certain Payment Application Matters

80

Section 2.14.

Fees

81

Section 2.15.

Interest

82

Section 2.16.

Alternate Rate of Interest

83

Section 2.17.

Increased Costs

84

Section 2.18.

Break Funding Payments

85

Section 2.19.

Taxes

85

Section 2.20.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

88

Section 2.21.

Mitigation Obligations; Replacement of Lenders

90

Section 2.22.

Change in Law

91

Section 2.23.

Foreign Subsidiary Borrowers

91

Section 2.24.

Defaulting Lenders

93

ARTICLE III REPRESENTATIONS AND WARRANTIES

95

Section 3.1.

Organization; Powers

95

Section 3.2.

Authorization; Enforceability

96

Section 3.3.

Governmental Approvals; No Conflicts

96

Section 3.4.

Financial Condition; No Material Adverse Change

96

Section 3.5.

Properties

97

Section 3.6.

Litigation and Environmental Matters

97

Section 3.7.

Compliance with Laws and Agreements

97

Section 3.8.

Investment Company Status

97

Section 3.9.

Taxes

97

 

--------------------------------------------------------------------------------


 

Section 3.10.

ERISA

97

Section 3.11.

Disclosure

98

Section 3.12.

Subsidiaries

98

Section 3.13.

Labor Matters

98

Section 3.14.

Solvency

98

Section 3.15.

Senior Indebtedness

99

Section 3.16.

Security Documents

99

ARTICLE IV CONDITIONS

99

Section 4.1.

Effective Date

99

Section 4.2.

Each Credit Event

101

ARTICLE V AFFIRMATIVE COVENANTS

101

Section 5.1.

Financial Statements and Other Information

101

Section 5.2.

Notices of Material Events

103

Section 5.3.

Information Regarding Collateral

104

Section 5.4.

Existence

104

Section 5.5.

Payment of Obligations

104

Section 5.6.

Maintenance of Properties

104

Section 5.7.

Insurance

105

Section 5.8.

Books and Records; Inspection and Audit Rights

105

Section 5.9.

Compliance with Laws and Contractual Obligations

105

Section 5.10.

Use of Proceeds and Letters of Credit and Foreign Credit Instruments

105

Section 5.11.

Additional Collateral

105

Section 5.12.

Further Assurances

108

Section 5.13.

Post Closing Obligations

108

ARTICLE VI NEGATIVE COVENANTS

109

Section 6.1.

Financial Condition Covenants

109

Section 6.2.

Indebtedness

109

Section 6.3.

Liens

112

Section 6.4.

Fundamental Changes

114

Section 6.5.

Investments, Loans, Advances, Guarantees and Acquisitions

114

Section 6.6.

Disposition of Assets

116

Section 6.7.

Sale and Leaseback Transactions

118

Section 6.8.

Restricted Payments

118

Section 6.9.

Payments of Certain Subordinated Debt; Certain Derivative Transactions

119

Section 6.10.

Transactions with Affiliates

120

Section 6.11.

Restrictive Agreements

120

Section 6.12.

Amendment of Material Documents, etc.

121

ARTICLE VII EVENTS OF DEFAULT

121

ARTICLE VIII THE AGENTS

124

Section 8.1.

Appointment and Authority

124

Section 8.2.

Rights as a Lender

124

Section 8.3.

Exculpatory Provisions

125

Section 8.4.

Reliance by the Agents

126

Section 8.5.

Delegation of Duties

126

Section 8.6.

Resignation of Agents

127

Section 8.7.

Non-Reliance on Agents and Other Lenders

128

 

ii

--------------------------------------------------------------------------------


 

Section 8.8.

No Other Duties; Etc.

128

Section 8.9.

Administrative Agent May File Proofs of Claim

128

Section 8.10.

Collateral and Guaranty Matters

129

ARTICLE IX MISCELLANEOUS

130

Section 9.1.

Notices

130

Section 9.2.

Waivers; Amendments

131

Section 9.3.

Expenses; Indemnity; Damage Waiver

134

Section 9.4.

Successors and Assigns; Participations and Assignments

136

Section 9.5.

Survival

141

Section 9.6.

Counterparts; Integration

142

Section 9.7.

Severability

142

Section 9.8.

Right of Setoff

142

Section 9.9.

Governing Law; Jurisdiction; Consent to Service of Process

143

Section 9.10.

Headings

143

Section 9.11.

Confidentiality

143

Section 9.12.

WAIVER OF JURY TRIAL

144

Section 9.13.

Release of Collateral

144

Section 9.14.

Judgment Currency

145

Section 9.15.

USA Patriot Act Notice

146

Section 9.16.

No Advisory or Fiduciary Responsibility

146

Section 9.17.

Waiver of Notice of Termination

146

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

1.1A

Commitments

1.1B

Material Subsidiaries

1.1C

Foreign Credit Instrument Requirements

1.1D

Additional Currencies

2.6(g)

Obligations of Foreign Issuing Lenders

2.6(k)

Procedures for Release of Foreign Credit Instruments

2.6(m)

Form of Agreement for Joint Signature Foreign Credit Instruments

2.6(r)

Reports

2.23

Foreign Subsidiary Borrowers

3.4

Disclosed Matters

3.12

Subsidiaries

3.16

UCC Filing Jurisdictions

 

 

EXHIBITS:

 

 

 

A

Form of Guarantee and Collateral Agreement

B

Form of Closing Certificate

C

Form of Assignment and Assumption

D

Form of Exemption Certificate

E

Form of Borrowing Subsidiary Agreement

F

Form of Borrowing Subsidiary Termination

G

Form of Incremental Facility Activation Notice

H

Form of New Lender Supplement

I

Form of Utilization Request

J

Form of Domestic Revolving Note

K

Form of Global Revolving Note

L

Form of Swingline Note

M

Form of Incremental Term Note

N

Form of Compliance Certificate

O

Form of Foreign Issuing Lender Joinder Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of June 30, 2011, among SPX CORPORATION, a Delaware
corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers (as
hereinafter defined) party hereto, the Lenders party hereto, DEUTSCHE BANK AG
DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility Agent, and BANK OF
AMERICA, N.A., as Administrative Agent.

 

The parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.                                   Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”:  when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Act”:  as defined in Section 9.15.

 

“Additional Commitment Lender”:  as defined in Section 2.6(b)(iii).

 

“Additional Domestic Revolving Commitment Lender”: as defined in
Section 2.1(c)(iii).

 

“Additional Global Revolving Commitment Lender”: as defined in
Section 2.1(d)(iii).

 

“Additional Foreign Issuing Lender”:  as defined in Section 2.6(b)(iv).

 

“Adjusted LIBO Rate”:  with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the LIBO Reserve Percentage.

 

“Administrative Agent”:  Bank of America, in its capacity as administrative
agent for the Lenders hereunder; it being understood that matters concerning
Foreign Credit Instruments will be administered by Deutsche Bank (the “Foreign
Trade Facility Agent”) and therefore all notices concerning such Foreign Credit
Instruments will be required to be given at the Foreign Trade Administrative
Office.

 

“Administrative Agent’s Office”:  with respect to any currency, the
Administrative Agent’s address as set forth in Section 9.1(b) with respect to
such currency or such other address with respect to such currency as the
Administrative Agent may from time to time notify to the Parent Borrower and the
Lenders.

 

“Administrative Questionnaire”:  an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Payment Guarantee”:  a customary standby letter of credit or bank
guarantee or surety issued by a Foreign Issuing Lender in favor of customers of
the Parent Borrower or any of its Subsidiaries

 

--------------------------------------------------------------------------------


 

or Joint Ventures for the purpose of securing the obligation to refund advance
payments made by such customers in the case contractual obligations vis-à-vis
such customers are not fulfilled.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agent Parties”:  as defined in Section 9.1.

 

“Agents”:  the Administrative Agent and the Foreign Trade Facility Agent, and
“Agent” means any one of them.

 

“Agreement”:  this Credit Agreement.

 

“Alternate Base Rate”:  for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 0.50%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the LIBO Rate plus 1.0%  The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Alternative Currency”:  each of Euro, Sterling, each of the currencies of the
countries specified on Schedule 1.1D and any other currency that is freely
available, freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market; provided
that such currency is reasonably acceptable to the Administrative Agent and the
applicable Issuing Lender or Incremental Term Lender, as applicable.

 

“Alternative Currency LC Exposure”:  at any time, the sum of (a) the Dollar
Equivalent of the aggregate outstanding amount of obligations under all
Alternative Currency Letters of Credit at such time plus (b) the Dollar
Equivalent of the aggregate principal amount of all LC Disbursements in respect
of Alternative Currency Letters of Credit that have not yet been reimbursed at
such time.

 

“Alternative Currency Letter of Credit”:  a Letter of Credit denominated in an
Alternative Currency.

 

“Applicable Percentage”:  with respect to any Lender, (a) with respect to such
Lender’s Domestic Revolving Commitment at any time, the percentage of the total
Domestic Revolving Commitments represented by such Lender’s Domestic Revolving
Commitment, (b) with respect to such Lender’s Global Revolving Commitment at any
time, the percentage of the total Global Revolving Commitments represented by
such Lender’s Global Revolving Commitment and (c) with respect to such Lender’s
Foreign Credit Commitment at any time, the percentage of the total Foreign
Credit Commitments represented by such Lender’s Foreign Credit Commitment.  If
(x) the Domestic Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Domestic Revolving
Commitments most recently in effect, giving effect to any assignments, (y) the
Global Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Global Revolving Commitments most
recently in effect, giving effect to any assignments

 

--------------------------------------------------------------------------------


 

or (z) the Foreign Credit Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Foreign Credit Commitments most
recently in effect, giving effect to any assignments.  In the case when a
Defaulting Lender shall exist, the “Applicable Percentage” shall be determined
in accordance with Section 2.24(a)(iv).

 

“Applicable Rate”:  (a) with respect to any Loans (other than Incremental Term
Loans), Domestic Revolving Commitment Fees, Global Revolving Commitment Fees,
Letter of Credit Fees, Foreign Credit Instrument Fees and Foreign Credit
Commitment Fees for any day, the applicable rate per annum set forth below in
the applicable grid, based upon the Consolidated Leverage Ratio as of the most
recent Determination Date:

 

Pricing
Tier

 

Consolidated
Leverage
Ratio

 

Domestic
Revolving
Commitment
Fee

 

Global
Revolving
Commitment
Fee

 

Letter of
Credit
Fee

 

Foreign Credit
Commitment Fee
and Bilateral
Foreign Credit
Commitment Fee

 

Foreign Credit
Instrument Fee
and Bilateral
Foreign Credit
Instrument Fee

 

LIBO
Rate
Loans

 

ABR
Loans

 

1

 

< 1.0 to 1.0

 

0.25

%

0.25

%

1.25

%

0.25

%

0.75

%

1.25

%

0.25

%

2

 

> 1.0 to 1.0
but
< 1.5 to 1.0

 

0.275

%

0.275

%

1.50

%

0.275

%

0.875

%

1.50

%

0.50

%

3

 

> 1.5 to 1.0
but
< 2.0 to 1.0

 

0.30

%

0.30

%

1.75

%

0.30

%

1.00

%

1.75

%

0.75

%

4

 

> 2.0 to 1.0
but
< 3.0 to 1.0

 

0.35

%

0.35

%

1.875

%

0.35

%

1.125

%

1.875

%

0.875

%

5

 

> 3.0 to 1.0

 

0.40

%

0.40

%

2.00

%

0.40

%

1.25

%

2.00

%

1.00

%

 

(b) for any Incremental Term Loans, such per annum rates as shall be agreed to
by the Parent Borrower and the applicable Incremental Term Lenders as shown in
the applicable Incremental Facility Activation Notice and (c) for Bilateral
Foreign Credit Instruments and Bilateral Joint Signature Foreign Credit
Instruments for any day, the applicable rate per annum set forth above in the
applicable grid, based upon the Consolidated Leverage Ratio as of the most
recent Determination Date (or such other rate as may be agreed in writing from
time to time between the Parent Borrower and the applicable Bilateral Foreign
Issuing Lender).

 

For purposes of the foregoing, (a) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Parent Borrower’s fiscal
year based upon the Parent Borrower’s consolidated financial statements
delivered pursuant to Section 5.1(a) or (b), and (b) each change in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
be effective during the period commencing on and including the date of delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that (i) Pricing Tier 5 shall apply at any time
that an Event of Default has occurred and is continuing or (ii) at the option of
the Administrative Agent or at the request of the Required Lenders, if a
Compliance Certificate is not delivered when due in accordance with
Section 5.1(a) or (b), Pricing Tier 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 5.1(a) or (b), whereupon the Applicable Rate shall be adjusted based
upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate.  The Applicable Rate in effect from the Effective Date
through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 5.1(b) for the
fiscal quarter ending June 30,

 

--------------------------------------------------------------------------------


 

2011 shall be determined based upon Pricing Tier 3.  Notwithstanding anything to
the contrary contained in this definition, the determination of the Applicable
Rate for any period shall be subject to the provisions of Section 2.15(f).

 

“Applicable Time”:  with respect to any borrowings and payments in any Qualified
Global Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Swap”:  the exchange by the Parent Borrower or a Subsidiary of any
portion of its assets for other assets which, or Capital Stock of a Person all
or substantially all of the assets of which, are of a type used in the business
of the Parent Borrower and its Subsidiaries or in a related business, or a
combination of any such assets or Capital Stock of such a Person and cash or
Permitted Investments; provided that in the case of any such exchange involving
the exchange of assets having an aggregate fair market value in excess of
$100,000,000, either (a) the board of directors of the Parent Borrower or
(b) the chief financial officer of the Parent Borrower shall have determined in
good faith that the aggregate fair market value of the assets and other
consideration received in connection therewith shall at least equal the
aggregate fair market value of the assets so exchanged.

 

“Assignee Group”:  two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.4(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“Attributable Debt”:  in respect of a Sale/Leaseback Transaction, as at the time
of determination, the present value (discounted at the interest rate assumed in
making calculations in accordance with FAS 13) of the total obligations of the
Parent Borrower or the relevant Subsidiary, as lessee, for rental payments
during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended).

 

“Bank of America”:  Bank of America, N.A. and its successors.

 

“Bilateral Foreign Credit Instrument”:  a Warranty Guarantee, a Performance
Guarantee, an Advance Payment Guarantee, a Tender Guarantee, a General Purpose
Guarantee or a Counter-Guarantee, in each case issued by a Bilateral Foreign
Issuing Lender pursuant to the terms hereof.

 

“Bilateral Foreign Trade Facility”:  as defined in the definition of Facility.

 

“Bilateral Foreign Credit Instrument Issuing Commitment”:  with respect to each
Bilateral Foreign Issuing Lender, the commitment of such Bilateral Foreign
Issuing Lender to issue Bilateral Foreign Credit Instruments, as such commitment
may be changed from time to time pursuant to this Agreement.  The amount of each
Bilateral Foreign Issuing Lender’s Bilateral Foreign Credit Instrument Issuing
Commitment as of the Effective Date is set forth on Schedule 1.1A.  The
aggregate principal amount of the Bilateral Foreign Credit Instrument Issuing
Commitments as of the Effective Date is ONE HUNDRED MILLION DOLLARS
($100,000,000).

 

--------------------------------------------------------------------------------


 

“Bilateral Foreign Credit Reimbursement Obligation”:  the obligation of each
relevant Borrower to reimburse the relevant Bilateral Foreign Issuing Lender
pursuant to Section 2.6(h) for Foreign Credit Disbursements with respect to
Bilateral Foreign Credit Instruments.

 

“Bilateral Foreign Issuing Lender”:  (a) a Lender with a Bilateral Foreign
Credit Instrument Issuing Commitment or with Foreign Trade Exposure related to
Bilateral Foreign Credit Instruments and (b) a Person that has had its Bilateral
Foreign Credit Instrument Issuing Commitment terminated at the election of the
Parent Borrower pursuant to the terms of Section 2.6(b)(i) but that has issued
prior to such termination Bilateral Foreign Credit Instruments and/or Bilateral
Joint Signature Foreign Credit Instruments pursuant to Section 2.6 that continue
to remain outstanding following such termination (for which it has not received
a Counter Guarantee at the election of the Parent Borrower in its sole
discretion as credit support for such Bilateral Foreign Credit Instruments
and/or Bilateral Joint Signature Foreign Credit Instruments).

 

“Bilateral Joint Signature Foreign Credit Instrument”:  a Bilateral Foreign
Credit Instrument issued by two or more Bilateral Foreign Issuing Lenders acting
as several debtors in accordance with Section 2.6(m).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower Materials”: as defined in Section 5.1.

 

“Borrowers”:  the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.

 

“Borrowing”:  (a) Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request”:  a request by the relevant Borrower for a Borrowing in
accordance with Section 2.3.

 

“Borrowing Subsidiary Agreement”:  a Borrowing Subsidiary Agreement,
substantially in the form of Exhibit E.

 

“Borrowing Subsidiary Termination”:  a Borrowing Subsidiary Termination,
substantially in the form of Exhibit F.

 

“Business Day”:  any day that is not a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
generally closed in, New York City, with respect to Obligations denominated in
Dollars and: (a) if such day relates to any interest rate settings as to a
Eurocurrency Loans denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market, (b) if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a TARGET Day, (c) if such day relates to any
interest rate settings as to a Eurocurrency Loan denominated in a currency other
than Dollars or Euro, means any such day on which

 

--------------------------------------------------------------------------------


 

dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency,
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency,
(e) with respect to the issuance of any Foreign Credit Instrument by a Foreign
Issuing Lender, such day is also a day on which banks are open for general
business at the Foreign Trade Administrative Office and the Lending Office of
such Foreign Issuing Lender, (f) with respect to any Utilization Reduction
Notice given by a Foreign Issuing Lender, such day is also a day on which banks
are open for general business at the Lending Office of such Foreign Issuing
Lender, (g) with respect to any calculation of the Dollar Equivalent pursuant to
Section 2.6(n), the distribution of reports pursuant to Section 2.6(r) and the
determination of a Rebasing Date, such day is also a day on which banks are open
for general business at the Foreign Trade Administrative Office and (h) in all
other cases with respect to the Foreign Trade Facility, such day is also a day
on which banks are open for general business in Düsseldorf.

 

“Calculation Date”:  (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Loan denominated in a Qualified
Global Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in a Qualified Global Currency pursuant to Section 2.3 and/or
Section 2.8, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the applicable Issuing Lender under any Letter
of Credit denominated in an Alternative Currency, and (iv) such additional dates
as the Administrative Agent or the applicable Issuing Lender shall determine or
the Required Lenders shall require.

 

“Capital Lease Obligations”:  with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Capital Stock”:  shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person.

 

“Cash Cover”:  as defined in Section 2.6(o)(iv).

 

“Change in Law”:  (a) the adoption of any law, rule or regulation after the date
of this Agreement (or, with respect to any Person that becomes a Lender after
the date of this Agreement, after the date that such Person becomes a Lender),
(b) any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement (or, with respect to any Person that becomes a Lender after the date
of this Agreement, after the date that such Person becomes a Lender) or
(c) compliance by any Lender, Issuing Lender or Foreign Issuing Lender (or, for
purposes of Section 2.17(b), by any lending office of such Lender, Issuing
Lender or Foreign Issuing Lender or by such Person’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement (or, with respect to any Person that becomes a Lender, Issuing Lender
or Foreign Issuing Lender after the date of this Agreement, after the date that
such Person becomes a Lender, Issuing Lender or Foreign Issuing Lender, as
applicable); provided, however, that notwithstanding anything herein to the

 

--------------------------------------------------------------------------------


 

contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith in implementation thereof and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case referred to
in clause (i) or (ii) be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 

“Change of Control”:  (a) the acquisition of ownership, directly or indirectly,
beneficially, by any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of Capital Stock representing more
than 35% of either the aggregate ordinary voting power or the aggregate equity
value represented by the issued and outstanding Capital Stock of the Parent
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Parent Borrower by Persons who were neither
(i) nominated by the board of directors of the Parent Borrower nor
(ii) appointed by directors so nominated; or (c) the occurrence of a “Change of
Control” (or any comparable concept) as defined in any Subordinated Debt
Documents or any Other Permitted Debt Documents.

 

“Chinese Loan Facility”:  a working capital facility provided to certain Chinese
Subsidiaries of the Parent Borrower by one or more lenders.

 

“Class”:  when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Global Revolving Loans, Incremental Term Loans or Swingline Loans and, when used
in reference to any Commitment, refers to whether such Commitment is a Domestic
Revolving Commitment, a Global Revolving Commitment, a Bilateral Foreign Credit
Instrument Issuing Commitment, a Participation Foreign Credit Instrument Issuing
Commitment, Foreign Credit Commitment or an Incremental Term Loan Commitment.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Collateral Date”:  each date on which, pursuant to Section 5.1, the Parent
Borrower delivers annual financial statements in respect of its fiscal year or
quarterly financial statements in respect of the second quarter of its fiscal
year.

 

“Commercial Lifetime”:  with respect to any Foreign Credit Instrument that does
not provide for a specific expiration date, the period from the date of issuance
thereof until the expected maturity of such Foreign Credit Instrument as
indicated by the relevant Borrower in its reasonable discretion in the relevant
Utilization Request determined on the basis of the lifetime of the underlying
obligations.

 

“Commitment”:  a Domestic Revolving Commitment, a Global Revolving Commitment,
an Incremental Term Loan Commitment, a Bilateral Foreign Credit Instrument
Issuing Commitment, a Participation Foreign Credit Instrument Issuing
Commitment, a Foreign Credit Commitment or any combination thereof (as the
context requires).

 

“Compliance Certificate”:  as defined in Section 5.1(c).

 

“Consideration”:  in connection with any acquisition or Investment, the
consideration paid by the Parent Borrower or any of its Subsidiaries in
connection therewith (including consideration in the form of

 

--------------------------------------------------------------------------------


 

issuance of Capital Stock of the Parent Borrower or any Subsidiary and
assumption of Indebtedness but excluding, for the purposes of any calculation
made pursuant to Section 6.5, consideration in the form of issuance of Capital
Stock of the Parent Borrower).

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other premiums, fees and
charges associated with Indebtedness or any Qualified Receivables Transaction or
European Securitization, whether in connection with the Incurrence, prepayment,
redemption, termination or wind-down thereof or otherwise associated with
Indebtedness or any Qualified Receivables Transaction or European Securitization
(including the Loans and net costs under Hedging Agreements), (c) depreciation
and amortization expense, (d) amortization or write-off of intangibles
(including goodwill) and organization costs, (e) any extraordinary or
non-recurring non-cash expenses or non-cash losses; provided that in the event
that the Parent Borrower or any of its Subsidiaries makes any cash payment in
respect of any such extraordinary or non-recurring non-cash expense, such cash
payment shall be deducted from Consolidated EBITDA in the period in which such
cash payment is made, (f) losses on Dispositions of assets outside of the
ordinary course of business, (g) extraordinary or non-recurring cash charges
resulting from restructuring, severance, plant-closings, integration and other
non-recurring events; provided that the amounts referred to in this clause
(g) shall not, in the aggregate exceed the sum of (i) $50,000,000 in the fiscal
year ending December 31, 2011, $75,000,000 in the fiscal year ending
December 31, 2012, $100,000,000 in the fiscal year ending December 31, 2013,
$125,000,000 in the fiscal year ending December 31, 2014, $150,000,000 in the
fiscal year ending December 31, 2015 and $175,000,000 in the fiscal year ending
December 31, 2016 (provided that such cap per fiscal year shall be increased by
$25,000,000 for each fiscal year thereafter) plus (ii) the unused amount of
permitted add-backs to Consolidated EBITDA pursuant to this clause (g) from a
prior year (including for purposes of the fiscal year ending December 31, 2011
any unused amount for permitted add-backs in the fiscal year ending December 31,
2010 pursuant to clause (g) of the definition of Consolidated EBITDA under the
Prior Credit Agreement), provided that such unused amounts carried forward for
purposes of this clause (g) shall not exceed (x) $75,000,000 for the fiscal year
ending December 31, 2011 and (y) $175,000,000 in the aggregate during the term
of this Agreement, (h) non-cash compensation expenses, or other non-cash
expenses or charges, arising from the sale of stock, the granting of stock
options, the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution or change of any
such stock, stock option, stock appreciation rights or similar arrangements),
(i) any loss recorded in connection with the designation of a discontinued
operation (exclusive of its operating loss), (j) any loss realized upon the sale
or other disposition of any Capital Stock of any Person, and (k) any increase in
the cost of sales or other write-offs or other increased costs resulting from
purchase accounting in relation to any acquisitions net of taxes and minus,
without duplication, to the extent included in the statement of such
Consolidated Net Income for such period, (a) any extraordinary or non-recurring
non-cash income or non-cash gains, (b) gains on Dispositions of assets outside
of the ordinary course of business, (c) any gain recorded in connection with the
designation of a discontinued operation (exclusive of its operating income) and
(d) any gain realized upon the sale or other disposition of any Capital Stock of
any Person, all as determined on a consolidated basis.

 

For the purposes of determining Consolidated EBITDA for any period, the
cumulative effect of any change in accounting principles (effected either
through cumulative effect adjustment or a retroactive application) shall be
excluded.  For the purposes of determining Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio or the Consolidated Interest
Coverage Ratio, if during such Reference Period (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Parent Borrower
or any

 

--------------------------------------------------------------------------------


 

Subsidiary shall have made a Material Disposition or Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Disposition or Material Acquisition
occurred on the first day of such Reference Period (with the Reference Period
for the purposes of pro forma calculations being the most recent period of four
consecutive fiscal quarters for which the relevant financial information is
available), without giving effect (unless permitted for pro forma financial
statements prepared in accordance with Regulation S-X) to cost savings.  As used
in this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes all or
substantially all of the assets of a business, unit or division of a Person or
constitutes all or substantially all of the common stock (or equivalent) of a
Person and (b) involves Consideration in excess of $25,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that (a) involves all or substantially all of the assets of a
business, unit or division of a Person or constitutes all or substantially all
of the common stock (or equivalent) of a Subsidiary and (b) yields gross
proceeds to the Parent Borrower or any of its Subsidiaries in excess of
$25,000,000.  Notwithstanding the foregoing, for purposes of calculating
Consolidated EBITDA for any period, the amount of Consolidated EBITDA
attributable to Non-Subsidiary Joint Ventures for such period in excess of the
amount of distributions made by such Non-Subsidiary Joint Ventures to the Parent
Borrower or any of its Subsidiaries during such period shall not exceed ten
(10%) percent of total Consolidated EBITDA for such period.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”:  for any period, the sum of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Parent Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Parent Borrower and its Subsidiaries (including
net cash costs or net cash income under Hedging Agreements in respect of such
Indebtedness to the extent such net cash costs or net cash income, as the case
may be, are allocable to such period in accordance with GAAP), (b) total
dividend payments made by the Parent Borrower or any of its Subsidiaries to any
Person (other than the Parent Borrower or any Wholly Owned Subsidiary Guarantor)
during such period in respect of preferred Capital Stock and (c) to the extent
not otherwise included in “interest expense” (or any like caption) on a
consolidated income statement of the Parent Borrower and its Subsidiaries for
such period, any other discounts, fees and expenses comparable to or in the
nature of interest under any Qualified Receivables Transaction or any European
Securitization; provided that, notwithstanding the foregoing, in no event shall
any of the following constitute “Consolidated Interest Expense”:  (i) premiums
or fees paid by the Parent Borrower or its Subsidiaries in connection with the
prepayment or redemption of Indebtedness, (ii) any net cash costs or any net
cash income, as the case may be, of the Parent Borrower or its Subsidiaries in
connection with termination or wind-down of any Hedging Agreement or (iii) all
commissions, discounts and other fees and charges owed by the Parent Borrower or
any of its Subsidiaries with respect to Foreign Credit Instruments, letters of
credit, bank undertakings and analogous instruments and bankers’ acceptance
financing.

 

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Parent Borrower, its Subsidiaries and its Non-Subsidiary Joint
Ventures, determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary or Non-Subsidiary Joint Venture of the
Parent Borrower or is merged into or consolidated with the Parent Borrower or
any of its Subsidiaries and (b) the income (or deficit) of any Person (other
than a Subsidiary or a Non-Subsidiary Joint Venture of the Parent Borrower) in
which the Parent Borrower or any of its Subsidiaries has an ownership interest,
except to the

 

--------------------------------------------------------------------------------


 

extent that any such income is actually received by the Parent Borrower or such
Subsidiary in the form of dividends or similar distributions; provided further
that, solely for purposes of calculating Consolidated Net Income pursuant to
clause (e)(i)(B)(II) of Section 6.8, there shall be excluded (i) (A) any gain or
loss realized upon the sale or other disposition of any property, plant or
equipment of the Parent Borrower or its consolidated Subsidiaries (including
pursuant to any Sale/Leaseback Transaction) which is not sold or otherwise
Disposed of in the ordinary course of business, (B) any gain or loss recorded in
connection with the designation of a discontinued operation (exclusive of its
operating income or loss) and (C) any gain or loss realized upon the sale or
other disposition of any Capital Stock of any Person, (ii) any extraordinary
gain or loss, (iii) the cumulative effect of a change in accounting principles
(effected either through cumulative effect adjustment or a retroactive
application), (iv) any restructuring or special charges appearing on the face of
the statement of operations of the Parent Borrower, (v) any non-cash
compensation charges, or other non-cash expenses or charges, arising from the
grant of or issuance or repricing of stock, stock options or other equity-based
awards or any amendment, modification, substitution or change of any such stock,
stock options or other equity-based awards and (vi) any increase in the cost of
sales or other write-offs or other increased costs resulting from purchase
accounting in relation to any acquisitions net of taxes.

 

“Consolidated Total Debt”:  at any date, the sum of (a) the aggregate principal
amount of all Indebtedness of the Parent Borrower and its Subsidiaries at such
date (excluding the face amount of undrawn letters of credit, bank undertakings
or analogous instruments, and bankers’ acceptance financing, in each case
whether or not issued under this Agreement, and other Foreign Credit
Instruments), determined on a consolidated basis in accordance with GAAP,
calculated net of the amount of cash and cash equivalents, in excess of
$50,000,000, that would (in conformity with GAAP) be set forth on a consolidated
balance sheet of the Parent Borrower and its Subsidiaries for such date, plus
(b) without duplication of amounts included in clause (a) above, an amount equal
to the aggregate amount of Receivables Transaction Attributed Indebtedness
associated with any Qualified Receivables Transaction and/or European
Securitization which is outstanding at such date.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Counter-Guarantee”:  (a) a customary standby letter of credit, bank guarantee
or surety (each in compliance with the Mandatory Requirements) issued by a
Foreign Issuing Lender as credit support for an Indirect Foreign Credit
Instrument issued by an Indirect Foreign Issuing Lender or (b) a customary
standby letter of credit, bank guarantee or surety (each in compliance with the
Mandatory Requirements) issued by a Foreign Issuing Lender as credit support for
a standby letter of credit, bank guarantee or surety issued by itself or another
financial institution (including one of such Foreign Issuing Lender’s domestic
or foreign branches or affiliates).

 

“Daily Report”:  as defined in Section 2.6(r).

 

“DB Direct Internet Agreement”:  collectively, (i) the db direct internet
agreement, dated November 15, 2005, between the Parent Borrower and the Foreign
Trade Facility Agent regarding the use of the db-direct internet communication
facility, as such agreement may be amended, modified or otherwise supplemented
or replaced from time to time and (ii) any other agreement between the Parent
Borrower and the Foreign Trade Facility Agent regarding any replacement
communication facility for

 

--------------------------------------------------------------------------------


 

such db-direct internet communication facility, as such other agreement may be
amended, modified or otherwise supplemented or replaced from time to time.

 

“DBSI”:  Deutsche Bank Securities Inc, in its capacity as a joint lead arranger
and a joint book manager.

 

“Default”:  any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender”:  subject to Section 2.24(b), any Lender that, as reasonably
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, participations
in respect of Letters of Credit, Swingline Loans, Participation Foreign Credit
Instruments and/or Participation Joint Signature Foreign Credit Instruments,
within three Business Days of the date required to be funded by it hereunder,
(b) has notified the Parent Borrower, the Administrative Agent or the Foreign
Trade Facility Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the Foreign Trade Facility Agent, to
confirm in a manner satisfactory to the Administrative Agent or the Foreign
Trade Facility Agent that it will comply with its funding obligations hereunder,
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under the Bankruptcy Code of the United States (or
similar debtor relief laws of the United States or other applicable
jurisdictions), (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority; provided, further, that such
ownership interest by a Governmental Authority does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender.

 

“Determination Date”:  each date that is two Business Days after any Calculation
Date.

 

“Deutsche Bank”:  Deutsche Bank AG Deutschlandgeschäft Branch and its
successors.

 

“Deutsche Bank Fee Letter”:  the letter agreement, dated June 6, 2011 among the
Parent Borrower, Deutsche Bank, Deutsche Bank AG New York Branch, and DBSI, as
amended.

 

“Disclosed Matters”:  the matters disclosed in Schedule 3.4.

 

“Disclosure Letter”:  that certain disclosure letter dated as of the date
hereof, executed and delivered on or prior to the Effective Date by the Parent
Borrower to the Administrative Agent, for the benefit of the Lenders.

 

“Dispensable Requirements”:  the requirements under Part B of Schedule 1.1C.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. 
“Dispose” and “Disposed of” have meanings correlative thereto.

 

--------------------------------------------------------------------------------


 

“Dollar Equivalent”:  on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made, (b) with respect to any amount hereunder
denominated in an Alternative Currency or a Qualified Global Currency, the
amount of Dollars that may be purchased with such amount of such currency at the
Exchange Rate (determined as of the most recent Calculation Date by the
Administrative Agent) with respect to such currency, (c) with respect to the
amount of any Foreign Credit Disbursement denominated in a Permitted Currency or
in another currency permitted under Section 2.6(g)(vii), the amount of Dollars
that are required to purchase such amount of such currency at the Exchange Rate
(determined by the applicable Foreign Issuing Lender) with respect to such
currency, and (d) with respect to any calculation hereunder by the Foreign Trade
Facility Agent of the amount of Dollars equivalent to any amount denominated in
another currency, the amount of Dollars calculated by the Foreign Trade Facility
Agent in accordance with the applicable exchange rate provided in
Section 2.6(n).

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Revolving Availability Period”:  the period from and including the
Effective Date to but excluding the earlier of the Domestic Revolving Maturity
Date (as such date may be extended pursuant to Section 2.1(c)(i)) and the date
of termination of the Domestic Revolving Commitments.

 

“Domestic Revolving Commitment”:  with respect to each Lender, the commitment,
if any, of such Lender to make Domestic Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, as such
commitment may be changed from time to time pursuant to this Agreement.  The
amount of each Lender’s Domestic Revolving Commitment as of the Effective Date
is set forth on Schedule 1.1A, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Domestic Revolving Commitment, as
applicable.  The aggregate amount of the Domestic Revolving Commitments is THREE
HUNDRED MILLION DOLLARS ($300,000,000) as of the Effective Date.

 

“Domestic Revolving Commitment Fee”:  as defined in Section 2.14(a).

 

“Domestic Revolving Exposure”:  with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Domestic Revolving Loans,
LC Exposure and Swingline Exposure at such time.

 

“Domestic Revolving Extension Acceptance Notice”: as defined in
Section 2.1(c)(i).

 

“Domestic Revolving Extension Date”: as defined in Section 2.1(c)(i).

 

“Domestic Revolving Extension Notice”: as defined in Section 2.1(c)(i).

 

“Domestic Revolving Facility”:  as defined in the definition of Facility.

 

“Domestic Revolving Lender”:  a Lender with a Domestic Revolving Commitment or
with Domestic Revolving Exposure.

 

--------------------------------------------------------------------------------


 

“Domestic Revolving Loan”:  a Loan made pursuant to Section 2.1(a)(i).

 

“Domestic Revolving Maturity Date”:  June 30, 2016 (as such date may be extended
pursuant to Section 2.1(c)).

 

“Domestic Revolving Note”: as defined in Section 2.10(d).

 

“Domestic Revolving Notice Date”: as defined in Section 2.1(c)(i).

 

“Domestic Subsidiary”:  any Subsidiary other than a Foreign Subsidiary.

 

“Effective Date”: the date on which the conditions precedent set forth in
Section 4.1 shall be satisfied, which date is June 30, 2011.

 

“Eligible Assignee”:   any Person that meets the requirements to be an assignee
under Section 9.4(b)(iv), (v) and (vi) (subject to such consents, if any, as may
be required under Section 9.4(b)).

 

“Emerson JV”:  EGS LLC.

 

“EMU”:  Economic and Monetary Union as contemplated in the Treaty.

 

“Environmental Laws”:  all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters (to the extent relating to exposure to Hazardous Materials).

 

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Parent Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event”:  (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the determination that a Plan
is in “at risk status” as defined in Section 430 of the Code; (c) the filing
pursuant to Section 412(c) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a

 

--------------------------------------------------------------------------------


 

trustee to administer any Plan; (f) the incurrence by the Parent Borrower or any
of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Parent Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Parent Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Euro”:  the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty.

 

“Eurocurrency”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“European Securitization”: any transaction or series of transactions that may be
entered into by the Parent Borrower or any Subsidiary pursuant to which the
Parent Borrower or any Subsidiary may sell, convey or otherwise transfer to a
Receivables Entity or any other Person, or may grant a security interest in, any
Receivables (whether now existing or arising in the future) of the Parent
Borrower or any Subsidiary, and any assets related thereto including all
collateral securing such Receivables, all contracts and all guarantees or other
obligations in respect of such Receivables, the proceeds of such Receivables and
other assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with sales, factoring or
securitizations involving Receivables.

 

“Event of Default”:  as defined in Article VII.

 

“Excess Amount”:  as defined in Section 2.6(o)(i).

 

“Exchange Rate”:  on any day, (a) with respect to any Alternative Currency or
Qualified Global Currency, the rate at which such Alternative Currency or
Qualified Global Currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m., New York time, on such day on the applicable Reuters
World Spot Page, as determined by the Administrative Agent or (b) with respect
to any Permitted Currency or other currency for a Foreign Credit Instrument
permitted under Section 2.6(g)(vii), the rate at which such Permitted Currency
or other currency may be exchanged into Dollars, as set forth at approximately
11:00 a.m. Düsseldorf, Germany time, on such day on the applicable Reuters World
Spot Page, as determined by the applicable Foreign Issuing Lender.  In the event
that any such rate does not appear on any Reuters World Spot Page, the Exchange
Rate shall be determined by reference to such other publicly available service
for displaying exchange rates reasonably selected by the Administrative Agent or
the applicable Foreign Issuing Lender, in consultation with the Parent Borrower
for such purpose or, at the discretion of the Administrative Agent or the
applicable Foreign Issuing Lender, in consultation with the Parent Borrower,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent or the applicable Foreign Issuing Lender,
in the market where its foreign currency exchange operations in respect of such
Alternative Currency, Qualified Global Currency or Permitted Currency or other
currency are then being conducted, at or about 11:00 a.m., local time, on such
day for the purchase of the applicable Alternative Currency, Qualified Global
Currency or Permitted Currency or other currency for delivery two Business Days
later; provided that, if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent or the applicable
Foreign Issuing Lender may use any other reasonable method it deems appropriate
to determine such rate, and such determination shall be presumed correct absent
manifest error.

 

--------------------------------------------------------------------------------


 

“Excluded Taxes”:  with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Borrower is
located, (c) in the case of any Borrowing by the Parent Borrower or any Foreign
Subsidiary Borrower (other than any Foreign Subsidiary Borrower that becomes a
Borrower hereunder after the Effective Date), with respect to any Lender (other
than an assignee pursuant to a request by a Borrower under Section 2.21(b)), any
withholding tax imposed by the jurisdiction in which such Borrower is located
that is (i) imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement or (ii) attributable to such Lender’s failure
to comply with Section 2.19(e), Section 2.19(f) or 2.19(i), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.19(a) (d) withholding taxes imposed other than (i) any withholding
taxes with respect to SPX Process Equipment Pty. Ltd. and DBT Technologies
(Proprietary) Limited excluded from clause (c) above, (ii) as a result of an
addition of a Foreign Subsidiary Borrower after the Effective Date or (iii) as a
result of a Change in Law and (e) any withholding Taxes imposed on any amount
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements under FATCA to establish that such payment
is exempt from withholding under FATCA.

 

“Exempt Deposit Accounts” shall mean (i) deposit accounts the balance of which
consists exclusively of (a) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Parent Borrower to be paid to the Internal Revenue Service or state or local
government agencies within the following two months with respect to employees of
any of the Loan Parties, and (b) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the
benefit of employees of one or more Loan Parties, and (ii) all segregated
deposit accounts constituting (and the balance of which consists solely of funds
set aside in connection with) tax accounts, payroll accounts and trust accounts.

 

“Existing Credit Agreement”:  the Credit Agreement dated as of September 21,
2007, as amended, supplemented or otherwise modified through the date hereof,
among the Parent Borrower, the Foreign Subsidiary Borrowers party thereto, the
lenders party thereto and Bank of America, N.A., as administrative agent and
Deutsche Bank AG Deutschlandgeschäft Branch, as foreign trade facility agent.

 

“Existing Foreign Credit Instruments”:  any standby letter of credit, bank
guarantee, surety or other foreign credit instrument which is issued by a
Foreign Issuing Lender and set forth in Section 2.6(a) of the Disclosure Letter.

 

“Existing Letters of Credit”:  as defined in Section 2.5(a).

 

“Extended Domestic Revolving Maturity Date”: as defined in Section 2.1(c)(i).

 

“Extended Foreign Trade Maturity Date”:  as defined in Section 2.6(b)(i).

 

“Extended Global Revolving Maturity Date”: as defined in Section 2.1(d)(i).

 

“Extension Acceptance Notice”:  as defined in Section 2.6(b)(i).

 

“Extension Date”:  as defined in Section 2.6(b)(i).

 

--------------------------------------------------------------------------------


 

“Extension Notice”:  as defined in Section 2.6(b)(i).

 

“Face Amount”:  with respect to any Foreign Credit Instrument or Letter of
Credit, the principal face amount of such Foreign Credit Instrument or Letter of
Credit in Dollars or, as the case may be, any other currency in which such
Foreign Credit Instrument or Letter of Credit has been issued, such amount
representing the maximum liability of the applicable Foreign Issuing Lender
under such Foreign Credit Instrument or the applicable Issuing Lender under such
Letter of Credit which may only be increased by fees and interest payable with
respect to the secured obligation if, and to the extent, so provided for under
the terms of such Foreign Credit Instrument or such Letter of Credit.

 

“Facility”:  each of (a) the Domestic Revolving Commitments and the Domestic
Revolving Loans made hereunder (the “Domestic Revolving Facility”), (b) the
Global Revolving Commitments and the Global Revolving Loans made hereunder (the
“Global Revolving Facility”), (c) the Participation Foreign Credit Instrument
Issuing Commitments, the Foreign Credit Commitments, the Participation Foreign
Credit Instruments issued hereunder and the Existing Foreign Credit Instruments
governed hereby (the “Foreign Trade Facility”), (d) the Bilateral Foreign Credit
Instrument Issuing Commitments, the Bilateral Joint Signature Foreign Credit
Instruments and the Bilateral Foreign Credit Instruments governed hereby (the
“Bilateral Foreign Trade Facility”) and (e) the Incremental Term Loans (the
“Incremental Term Loan Facility”).

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the
Administrative Agent.

 

“Fee Letter”:  the letter agreement, dated June 10, 2011, among the Parent
Borrower, Bank of America and MLPFS.

 

“Financial Officer”:  the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Borrower.

 

“Foreign Credit Commitment”:  with respect to each Lender, the obligation of
such Lender to purchase participations in each Participation Foreign Credit
Instrument hereunder, as such obligation may be changed from time to time
pursuant to this Agreement.  The amount of each Lender’s Foreign Credit
Commitment as of the Effective Date is set forth on Schedule 1.1A, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Foreign Credit Commitment, as applicable.  The aggregate amount of the Foreign
Credit Commitments is ONE BILLION ONE HUNDRED MILLION DOLLARS ($1,100,000,000)
as of the Effective Date.

 

“Foreign Credit Commitment Fee”:  as defined in Section 2.6(p)(i).

 

--------------------------------------------------------------------------------


 

“Foreign Credit Disbursement”:  as defined in Section 2.6(h)(i).

 

“Foreign Credit Exposure”:  at any time, the sum of (a) the aggregate
outstanding amount of all Foreign Credit Instruments at such time plus (b) the
aggregate principal amount of all Participation Foreign Credit Disbursements
that have not yet been reimbursed by or on behalf of the relevant Borrower at
such time.  With respect to the Participation Foreign Credit Instruments, the
Foreign Credit Exposure of any Lender with a Foreign Credit Commitment at any
time shall be its Applicable Percentage of the total Foreign Credit Exposure
with respect to such Participation Foreign Credit Instruments at such time.

 

“Foreign Credit Fronting Fee”:  as defined in Section 2.6(p)(iii).

 

“Foreign Credit Handling Fee”:  as defined in Section 2.6(p)(iv).

 

“Foreign Credit Instrument”:  a Bilateral Foreign Credit Instrument or a
Participation Foreign Credit Instrument.

 

“Foreign Credit Instrument Fee”:  as defined in Section 2.6(p)(ii).

 

“Foreign Credit Instrument Requirements”:  the Dispensable Requirements and the
Mandatory Requirements.

 

“Foreign Credit Instrument Termination Date”:  as defined in Section 2.6(k)(i).

 

“Foreign Issuing Lender”:  a Bilateral Foreign Issuing Lender or a Participation
Foreign Issuing Lender.

 

“Foreign Issuing Lender Joinder Agreement”:  a joinder agreement, substantially
in the form of Exhibit O, executed and delivered in accordance with the
provisions of Section 2.6(t).

 

“Foreign Subsidiary”:  any Subsidiary (a) that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia or (b) that is a Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Borrower”:  (a) with respect to the Global Revolving
Facility, any Foreign Subsidiary of the Parent Borrower designated as a Foreign
Subsidiary Borrower by the Parent Borrower pursuant to Section 2.23(a) that has
not ceased to be a Foreign Subsidiary Borrower pursuant to such Section and
(b) with respect to the Foreign Trade Facility, any Foreign Subsidiary of the
Parent Borrower designated as a Foreign Subsidiary Borrower by the Parent
Borrower pursuant to Section 2.23(b) that has not ceased to be a Foreign
Subsidiary Borrower pursuant to such Section.  Part A of Schedule 2.23 sets
forth a list of the Foreign Subsidiary Borrowers under the Global Revolving
Facility as of the Effective Date, and Part B of Schedule 2.23 sets forth a list
of the Foreign Subsidiary Borrowers under the Foreign Trade Facility as of the
Effective Date.

 

“Foreign Subsidiary Holdco”:  any Domestic Subsidiary that has no material
assets other than the Capital Stock of one or more Foreign Subsidiaries, and
other assets relating to an ownership interest in any such Capital Stock.

 

“Foreign Subsidiary Opinion”:  with respect to any Foreign Subsidiary Borrower,
a legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent (and, with respect to any Foreign Subsidiary Borrower under
the Foreign Trade Facility, the Foreign Trade Facility Agent) and the Lenders in
form and substance reasonably satisfactory to the Administrative Agent (and,
with

 

--------------------------------------------------------------------------------


 

respect to any Foreign Subsidiary Borrower under the Foreign Trade Facility, the
Foreign Trade Facility Agent).

 

“Foreign Trade Administrative Office”:  the office of the Foreign Trade Facility
Agent located at Trade Center, Königsalle 45 — 47, 40212 Düsseldorf, Germany, or
such other office as may be designated by the Foreign Trade Facility Agent by
written notice to the Parent Borrower, the Administrative Agent and the Lenders.

 

“Foreign Trade Exposure”:  with respect to any Foreign Issuing Lender at any
time, the sum of (a) the Dollar Equivalent of the aggregate outstanding amount
of such Foreign Issuing Lender’s obligations in respect of all Foreign Credit
Instruments issued by it at such time plus (b) the Dollar Equivalent of the
aggregate principal amount of all Foreign Credit Disbursements made by such
Foreign Issuing Lender that have not yet been reimbursed by or on behalf of the
relevant Borrower at such time.

 

“Foreign Trade Facility”:  as defined in the definition of Facility.

 

“Foreign Trade Facility Agent”:  as defined in the definition of Administrative
Agent.

 

“Foreign Trade Maturity Date”:  June 30, 2016, as such date may be extended
pursuant to Section 2.6(b).

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders with
Domestic Revolving Commitments or cash collateralized in accordance with the
terms hereof, (b) with respect to the Swingline Lender, such Defaulting Lender’s
Applicable Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders with Domestic Revolving Commitments or cash collateralized in accordance
with the terms hereof and (c) with respect to any Participation Foreign Issuing
Lender, such Defaulting Lender’s Applicable Percentage of the outstanding
Foreign Credit Exposure other than Foreign Credit Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders with Foreign Credit Commitments or cash collateralized in accordance
with the terms hereof.

 

“Fund”:  any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“GAAP”:  generally accepted accounting principles in the United States of
America.

 

“General Purpose Guarantee”:  a customary standby letter of credit or bank
guarantee or surety issued by a Foreign Issuing Lender for the purpose of
supporting any obligations of the Parent Borrower or any of its Subsidiaries,
other than (a) Advance Payment Guarantees, (b) Warranty Guarantees,
(c) Performance Guarantees, (d) Tender Guarantees and (e) any other customary
standby letter of credit, bank guarantee or surety issued to secure obligations
which are recognized as Indebtedness, save customs guarantees, guarantees for
rental payments and for the benefit of tax authorities and guarantees used as
collateral in connection with court proceedings.

 

“Global Revolving Availability Period”:  the period from and including the
Effective Date to but excluding the earlier of the Global Revolving Maturity
Date (as such date may be extended pursuant to Section 2.1(d)(i)) and the date
of termination of the Global Revolving Commitments.

 

--------------------------------------------------------------------------------


 

“Global Revolving Commitment”:  with respect to each Lender, the commitment, if
any, of such Lender to make Global Revolving Loans hereunder, as such commitment
may be changed from time to time pursuant to this Agreement.  The amount of each
Lender’s Global Revolving Commitment as of the Effective Date is set forth on
Schedule 1.1A, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Global Revolving Commitment, as applicable.  The
aggregate amount of the Global Revolving Commitments is THREE HUNDRED MILLION
DOLLARS ($300,000,000) as of the Effective Date.

 

“Global Revolving Commitment Fee”:  as defined in Section 2.14(a).

 

“Global Revolving Exposure”:  with respect to any Lender at any time, the sum of
(a) the aggregate outstanding principal amount of such Lender’s Global Revolving
Loans at such time that are denominated in Dollars plus (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of such
Lender’s Global Revolving Loans at such time that are denominated in Qualified
Global Currencies.

 

“Global Revolving Extension Date”: as defined in Section 2.1(d)(i).

 

“Global Revolving Extension Acceptance Notice”: as defined in Section 2.1(d)(i).

 

“Global Revolving Extension Notice”: as defined in Section 2.1(d)(i).

 

“Global Revolving Facility”:  as defined in the definition of Facility.

 

“Global Revolving Lender”:  a Lender with a Global Revolving Commitment or with
Global Revolving Exposure.

 

“Global Revolving Loan”:  a Loan made pursuant to Section 2.1(a)(ii).

 

“Global Revolving Maturity Date”: June 30, 2016 (as such date may be extended
pursuant to Section 2.1(d)).

 

“Global Revolving Note”: as defined in Section 2.10(d).

 

“Global Revolving Notice Date”: as defined in Section 2.1(d)(i).

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any European central bank or other similar
agency, authority or regulatory body), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee:  with respect to any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such

 

--------------------------------------------------------------------------------


 

Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, supplier, purchaser or
customer arrangements in the ordinary course of business, Standard Receivables
Undertakings or “comfort” letters delivered to auditors in connection with
statutory audits.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Parent Borrower and the Subsidiary Guarantors
in favor of the Administrative Agent, in substantially the form of Exhibit A, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Hazardous Materials”:  all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic” pursuant
to any Environmental Law.

 

“Hedging Agreement”:  any interest rate agreement, foreign currency exchange
agreement, commodity price protection agreement or other interest or currency
exchange rate or commodity price swap or hedging arrangement or option.

 

“Incremental Facility Activation Notice”:  a notice substantially in the form of
Exhibit G.

 

“Incremental Term Lenders”:  each Lender with an outstanding Incremental Term
Loan.

 

“Incremental Term Loan Facility”:  as defined in the definition of Facility.

 

“Incremental Term Loan Maturity Date”:  with respect to the Incremental Term
Loans to be made pursuant to any Incremental Facility Activation Notice, the
maturity date specified in such Incremental Facility Activation Notice, which
shall be a date no earlier than the earlier of (a) the Domestic Revolving Credit
Maturity Date and (b) the Global Revolving Maturity Date in effect prior to the
delivery of such Incremental Facility Activation Notice.

 

“Incremental Term Loans”:  as defined in Section 2.1(b).

 

“Incremental Term Note”: as defined in Section 2.10(d).

 

“Incur”:  as defined in Section 6.2.  “Incurrence” and “Incurred” shall have
correlative meanings.

 

“Indebtedness”:  with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments and
representing extensions of credit, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person (other than current trade payables Incurred in the
ordinary course of business and payable in accordance with customary practices),
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (other than (i) current trade payables or liabilities for
deferred payment for services to employees and former employees, in each case
Incurred in the ordinary course of business and payable in accordance with
customary practices and (ii) unsecured Payables Programs in respect of current
trade payables Incurred in the ordinary course of business, so long as the
aggregate amount at any time

 

--------------------------------------------------------------------------------


 

outstanding that is owed in respect of such Payables Programs does not exceed an
amount equal to the current trade payables so financed plus interest (or
equivalent), yield, indemnities, fees and expenses in connection therewith),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) all preferred and/or redeemable Capital Stock of any Subsidiary of such
Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder
thereof), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is six months after the latest maturity date for any Loans or any Facility
hereunder, (k) Receivables Transaction Attributed Indebtedness and (l) solely
for the purposes of Section 6.2, all obligations of such Person in respect of
Hedging Agreements.  The Indebtedness of any Person (i) shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor and (ii) shall exclude customer deposits in the ordinary
course of business.

 

“Indemnified Taxes”:  Taxes other than Excluded Taxes.

 

“Indemnitees”:  as defined in Section 9.3(b).

 

“Indirect Foreign Credit Instrument”:  as defined in Section 2.6(g)(iv).

 

“Indirect Foreign Issuing Lender”:  as defined in Section 2.6(g)(iv).

 

“Information”:  as defined in Section 9.11.

 

“Information Memorandum”:  the Confidential Information Memorandum, dated
June 2011, relating to the Parent Borrower and the Facilities.

 

“Interest Election Request”:  a request by the relevant Borrower to convert or
continue Borrowing of Domestic Revolving Loans or Global Revolving Loans or
Incremental Term Loan Borrowing in accordance with Section 2.8.

 

“Interest Payment Date”:  (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and the Domestic Revolving Maturity Date, the Global Revolving Maturity
Date or any Incremental Term Loan Maturity Date, as applicable; and (b) with
respect to any Eurocurrency Loan, the last day of each Interest Period
applicable to such Loan and the Domestic Revolving Maturity Date, the Global
Revolving Maturity Date or any Incremental Term Loan Maturity Date, as
applicable; provided, however, that if any Interest Period for a Eurocurrency
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates.

 

“Interest Period”:  with respect to any LIBO Rate Loan, the period commencing on
the date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Parent Borrower in its Borrowing Request, or

 

--------------------------------------------------------------------------------


 

nine or twelve months thereafter, as requested by the Parent Borrower and
consented to by all of the Lenders in the Facility pursuant to which such LIBO
Rate Loan is made, provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.  For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing;

 

(c)           no Interest Period with respect to any Global Revolving Loan shall
extend beyond the Global Revolving Maturity Date;

 

(d)           no Interest Period with respect to any Domestic Revolving Loan
shall extend beyond the Domestic Revolving Maturity Date; and

 

(e)           no Interest Period with respect to any Incremental Term Loan shall
extend beyond the Incremental Term Loan Maturity Date applicable to such
Incremental Term Loan.

 

“Investments”:  as defined in Section 6.5.

 

“Issuing Lender”:  as the context may require, (a) Bank of America, with respect
to Letters of Credit issued by it, (b) any other Domestic Revolving Lender that
becomes an Issuing Lender pursuant to Section 2.5(1), with respect to Letters of
Credit issued by it, and (c) any Domestic Revolving Lender that has issued an
Existing Letter of Credit, with respect to such Existing Letter of Credit and,
in each case its successors in such capacity as provided in Section 2.5(i).  Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joint Foreign Issuing Lenders”:  as defined in Section 2.6(m)(i).

 

“Joint Foreign Trade Facility Agent”:  as defined in Section 2.6(m)(ii).

 

“Joint Signature Foreign Credit Instrument”:  a Bilateral Joint Signature
Foreign Credit Instrument or a Participation Joint Signature Foreign Credit
Instrument.

 

“Joint Venture”: any joint venture in which the Parent Borrower or any of its
Subsidiaries owns directly or indirectly at least 40% of the Capital Stock.

 

“Judgment Currency”:  as defined in Section 9.14(a).

 

“Judgment Currency Conversion Rate”:  as defined in Section 9.14(a).

 

“Latest Notification Day”:  as defined in Section 2.6(g)(i).

 

--------------------------------------------------------------------------------


 

“LC Disbursement”:  a payment made by the applicable Issuing Lender pursuant to
a Letter of Credit.

 

“LC Exposure”:  at any time, the sum of (a) the aggregate outstanding amount of
all Letters of Credit that are denominated in Dollars at such time plus (b) the
aggregate principal amount of all LC Disbursements that are denominated in
Dollars that have not yet been reimbursed by or on behalf of the relevant
Borrower at such time plus (c) the Alternative Currency LC Exposure at such
time.  The LC Exposure of any Domestic Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders”:  the Persons listed on Schedule 1.1A and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
each Domestic Revolving Lender, each Global Revolving Lender, each Incremental
Term Lender, the Swingline Lender, each Issuing Lender, each Lender with a
Foreign Credit Commitment and each Foreign Issuing Lender.

 

“Lending Office”:  with respect to any Foreign Issuing Lender, the office
designated by such Foreign Issuing Lender by written notice to the Foreign Trade
Facility Agent, the Administrative Agent and the relevant Borrower.

 

“Letter of Credit”:  any standby letter of credit (other than a Foreign Credit
Instrument) issued pursuant to this Agreement, including the Existing Letters of
Credit.

 

“Letter of Credit Fee”: as defined in Section 2.14(b)(i).

 

“LIBO Rate”:  (a) for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period.  If such rate is not available at such time
for any reason, then the “LIBO Rate” for such Interest Period shall be the rate
per annum reasonably determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBO Rate
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period and (b) for any interest rate calculation
with respect to an ABR Loan on any date, the rate per annum equal to (i) BBA
LIBOR, at approximately 11:00 a.m. London time determined two Business Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the ABR Loan being made or maintained with a term equal to one month
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

 

“LIBO Reserve Percentage”: for any day during any Interest Period, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not

 

--------------------------------------------------------------------------------


 

applicable to any Lender, under regulations issued from time to time by the
Board or any other central banking or financial regulatory authority for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).  The LIBO Rate
for each outstanding Eurocurrency Loan shall be adjusted automatically as of the
effective date of any change in the LIBO Reserve Percentage.

 

“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, each Note, each
Incremental Facility Activation Notice, each Borrowing Subsidiary Agreement,
each Borrowing Subsidiary Termination, the Fee Letter and the Deutsche Bank Fee
Letter.

 

“Loan Parties”:  the Borrowers and the Subsidiary Guarantors.

 

“Mandatory Requirements”:  the requirements under Part A of Schedule 1.1C.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform any of their obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under any
Loan Document.

 

“Material Indebtedness”:  Indebtedness (other than the Loans, Letters of Credit
and Foreign Credit Instruments), or obligations in respect of one or more
Hedging Agreements, of any one or more of the Parent Borrower and its
Subsidiaries in an aggregate principal amount exceeding $100,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Parent Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Parent Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Material Subsidiary”:  (a) any Subsidiary listed on Schedule 1.1B as a Material
Subsidiary and (b) any other Subsidiary of the Parent Borrower created or
acquired after the Effective Date that is (i) either a Domestic Subsidiary or a
Foreign Subsidiary that is directly owned by the Parent Borrower or a Subsidiary
Guarantor, and (ii) that, together with its Subsidiaries, has aggregate assets
(excluding assets that would be eliminated upon consolidation in accordance with
GAAP), at the time of determination, in excess of $50,000,000.

 

“MLPFS”:  Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its capacity as
a joint lead arranger and a joint book manager.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

--------------------------------------------------------------------------------


 

“Net Proceeds”:  with respect to any event (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non-cash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a casualty or a condemnation or
similar event, condemnation awards and similar payments, net of (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid by the Parent Borrower
and the Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) in the case of a Disposition of an asset (including pursuant to
a condemnation or similar proceeding), the amount of all payments required to be
made by the Parent Borrower and the Subsidiaries as a result of such event to
repay Indebtedness (other than Loans) or to pay any other Contractual Obligation
secured by such asset or otherwise subject to mandatory prepayment or repayment
as a result of such event, (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Parent Borrower and the Subsidiaries (including
all taxes paid in connection with the repatriation of the Net Proceeds of a
Disposition), and (iv) the amount of any reserves established by the Parent
Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of the Parent Borrower).

 

“New Lender Supplement”:  a supplement substantially in the form of Exhibit H.

 

“Non-Subsidiary Joint Venture”: any joint venture of the Parent Borrower or any
of its Subsidiaries which is not a Subsidiary of the Parent Borrower or any of
its Subsidiaries.

 

“Non-U.S. Lender”:  as defined in Section 2.19(e).

 

“Note” or “Notes”:   the Domestic Revolving Notes, the Global Revolving Notes,
the Swingline Note and/or the Incremental Term Notes, individually or
collectively, as appropriate.

 

“Notice Date”:  as defined in Section 2.6(b)(i).

 

“Obligation Currency”:  as defined in Section 9.14(a).

 

“Obligations”:  the collective reference to the unpaid principal of and interest
(and premium, if any) on the Loans, Reimbursement Obligations, Bilateral Foreign
Credit Reimbursement Obligations and Participation Foreign Credit Reimbursement
Obligations and all other obligations and liabilities of the Borrowers
(including interest accruing at the then applicable rate provided herein after
the maturity of the Loans, Reimbursement Obligations, Bilateral Foreign Credit
Reimbursement Obligations and Participation Foreign Credit Reimbursement
Obligations and interest accruing at the then applicable rate provided herein
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Agent or any Lender (or, in the case of any Hedging Agreement
or any Specified Cash Management Agreement, any Lender or any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter Incurred, which may arise under, out of, or in
connection with, this Agreement, the other Loan Documents, any Hedging Agreement
with any Lender or Affiliate of a Lender or Specified Cash Management Agreement
with any Lender or any Affiliate of any Lender, in each case whether on account
of principal, interest, premium, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including all fees and disbursements of counsel to
any Agent or to any Lender that are required to be paid by any Borrower pursuant
to the terms of any of the foregoing agreements).

 

“Other Permitted Debt”:  any unsecured Indebtedness Incurred by the Parent
Borrower as permitted by Section 6.2(1).

 

--------------------------------------------------------------------------------


 

“Other Permitted Debt Documents”:  all indentures, instruments, agreements and
other documents evidencing or governing Other Permitted Debt or providing for
any Guarantee or other right in respect thereof.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise charges or similar levies arising from the execution, delivery or
enforcement of any Loan Document.

 

“Parent Borrower”:  as defined in the preamble.

 

“Participant”:  as defined in Section 9.4(e).

 

“Participant Register”: as defined in Section 9.4(k).

 

“Participating Member State”:  each state so described in any EMU legislation.

 

“Participation Foreign Credit Instrument”:  a Warranty Guarantee, a Performance
Guarantee, an Advance Payment Guarantee, a Tender Guarantee, a General Purpose
Guarantee or a Counter-Guarantee, in each case issued by a Participation Foreign
Issuing Lender pursuant to the terms hereof or an Existing Foreign Credit
Instrument.

 

“Participation Foreign Credit Instrument Issuing Commitment”:  with respect to
each Participation Foreign Issuing Lender, the commitment of such Participation
Foreign Issuing Lender to issue Participation Foreign Credit Instruments, as
such commitment may be changed from time to time pursuant to this Agreement. 
The amount of each Participation Foreign Issuing Lender’s Participation Foreign
Credit Instrument Issuing Commitment as of the Effective Date is set forth on
Schedule 1.1A.  The aggregate principal amount of the Participation Foreign
Credit Instrument Issuing Commitments as of the Effective Date is ONE BILLION
ONE HUNDRED NINETY-FIVE MILLION DOLLARS ($1,195,000,000).

 

“Participation Foreign Credit Reimbursement Obligation”:  the obligation of each
relevant Borrower to reimburse the relevant Participation Foreign Issuing Lender
pursuant to Section 2.6(h) for Participation Foreign Credit Disbursements.

 

“Participation Foreign Issuing Lender”:  (a) a Lender with a Participation
Foreign Credit Instrument Issuing Commitment or with Foreign Trade Exposure
related to Participation Foreign Credit Instruments, (b) a Person that has had
its Participation Foreign Credit Instrument Issuing Commitment terminated at the
election of the Parent Borrower pursuant to the terms of Section 2.9 but that
has issued prior to such termination Participation Foreign Credit Instruments
and/or Participation Joint Signature Foreign Credit Instruments pursuant to
Section 2.6 that continue to remain outstanding following such termination (for
which it has not received a Counter Guarantee at the election of the Parent
Borrower in its sole discretion as credit support for such Participation Foreign
Credit Instruments and/or Participation Joint Signature Foreign Credit
Instruments), (c) any other Lender with a Foreign Credit Commitment that becomes
a Participation Foreign Issuing Lender pursuant to Section 2.6(t), with respect
to Participation Foreign Credit Instruments issued by it, and (d) with respect
to those Existing Foreign Credit Instruments set forth in Section 2.6(a) of the
Disclosure Letter, the Lender designated as the issuer of any such Existing
Foreign Credit Instrument in such Section 2.6(a) of the Disclosure Letter.

 

“Participation Joint Signature Foreign Credit Instrument”:  a Participation
Foreign Credit Instrument issued by two or more Participation Foreign Issuing
Lenders acting as several debtors in accordance with Section 2.6(m).

 

--------------------------------------------------------------------------------


 

“Payables Programs”:  payables programs established to enable the Parent
Borrower or any Subsidiary to purchase goods and services from vendors.

 

“PBGC”:  the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performance Guarantee”:  a customary standby letter of credit or bank guarantee
or surety issued by a Foreign Issuing Lender in favor of customers of the Parent
Borrower, any of its Subsidiaries or any of its Joint Ventures for the purpose
of supporting the fulfillment of such parties’ performance obligations under any
construction, service or similar agreement.

 

“Permitted Acquisition”:  any acquisition by the Parent Borrower or any
Subsidiary of all or substantially all of the Capital Stock of, or all or
substantially all of the assets of, or of a business, unit or division of, any
Person (including any related Investment in any Subsidiary in order to provide
all or any portion of the Consideration for such acquisition); provided that
(a) the Parent Borrower shall be in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Section 6.1,
in each case recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which the relevant information is available
as if such acquisition had occurred on the first day of each relevant period for
testing such compliance (as demonstrated, in the case of any acquisition for
which the aggregate Consideration is greater than or equal to $100,000,000, in a
certificate of a Financial Officer delivered to the Administrative Agent prior
to the consummation of such acquisition), (b) no Specified Default shall have
occurred and be continuing, or would occur after giving effect to such
acquisition, (c) substantially all of the property so acquired (including
substantially all of the property of any Person whose Capital Stock is directly
or indirectly acquired) is useful in the business of the general type conducted
by the Parent Borrower and its Subsidiaries on the Effective Date or businesses
reasonably related thereto, (d) the Capital Stock so acquired (other than any
Capital Stock that is not required by Section 5.11 to become Collateral) shall
constitute and become Collateral as and when required by Section 5.11, (e) if
the Ratings Event shall have occurred, substantially all of the property other
than Capital Stock so acquired (including substantially all of the property of
any Person whose Capital Stock is directly or indirectly acquired when such
Person becomes a direct or indirect Wholly Owned Subsidiary of the Parent
Borrower in accordance with clause (f), below, but excluding any assets to the
extent such assets are not required by Section 5.11 to become Collateral) shall
constitute and become Collateral, (f) any Person whose Capital Stock is directly
or indirectly acquired shall be, after giving effect to such acquisition,
(i) with respect to any such Person that is a Domestic Subsidiary, within six
(6) months of such acquisition, a direct or indirect Wholly Owned Subsidiary of
the Parent Borrower, and (ii) with respect to any such Person that is a Foreign
Subsidiary, within eighteen (18) months of such acquisition at least 80% of the
Capital Stock of such Foreign Subsidiary shall be owned directly or indirectly
by the Parent Borrower, and (g) any such acquisition shall have been approved by
the board of directors or comparable governing body of the relevant Person
(unless such relevant Person is a majority owned Subsidiary prior to such
acquisition).

 

“Permitted Currencies”:  Dollars, Sterling and Euros.

 

“Permitted Encumbrances”:  (a) Liens imposed by law for taxes that are not yet
due or are being contested in compliance with Section 5.5; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 90 days or are being contested in
compliance with Section 5.5; (c) pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations; (d) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety,
indemnity, release and appeal bonds, performance or warranty bonds and other
obligations of a like nature, and guarantees

 

--------------------------------------------------------------------------------


 

or reimbursement or related obligations thereof, in each case in the ordinary
course of business; (e) deposits securing liabilities to insurance carriers
under insurance or self-insurance arrangements; (f) judgment (including
pre-judgment attachment) Liens not giving rise to an Event of Default;
(g) banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;
provided that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Parent Borrower
or any Subsidiary in excess of those set forth by regulations promulgated by the
Board or other applicable Governmental Authority and (ii) such deposit account
is not intended by the Parent Borrower or any Subsidiary to provide collateral
to the depositary institution; (h) Liens arising from UCC financing statement
filings regarding operating leases or consignments entered into by the Parent
Borrower and any Subsidiary in the ordinary course of business; (i) customary
restrictions imposed on the transfer of copyrighted or patented materials or
other intellectual property and customary provisions in agreements that restrict
the assignment of such agreements or any rights thereunder; (j) easements,
leases, subleases, ground leases, zoning restrictions, building codes,
rights-of-way, minor defects or irregularities in title and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Parent Borrower or any Subsidiary; and (k) customary unperfected
Liens Incurred in the ordinary course of business that secure current trade
payables Incurred in the ordinary course of business and payable in accordance
with customary practices; provided that such Liens encumber only the assets
related to such current trade payables.  Notwithstanding the foregoing, the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.

 

“Permitted Investments”:  (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof; (b) investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, credit
ratings from S&P or from Moody’s of at least “A-2” or “P-2”, respectively;
(c) investments in certificates of deposit, banker’s acceptances, overnight bank
deposits, eurodollar time deposits and time deposits maturing within one year
from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000 or, in the case of Foreign Subsidiaries, any local
office of any commercial bank organized under the laws of the relevant local
jurisdiction or any OECD country or any political subdivision thereof which has
a combined capital and surplus and undivided profits of not less than
$500,000,000 and cash pooling arrangements among Foreign Subsidiaries (sometimes
intermediated by a commercial bank); (d) marketable general obligations issued
by any State of the United States of America or any political subdivision of any
such State or any public instrumentality thereof maturing within one year from
the date of acquisition and, at the time of acquisition, having a credit rating
of “A” or better from either S&P or Moody’s; (e) repurchase agreements with a
term of not more than 30 days for securities described in clause (a), (c) or
(d) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; (f) interests in any investment company or money
market fund which invests substantially all of its assets in instruments of the
type specified in clauses (a) through (e) above; and (g) in the case of Foreign
Subsidiaries (other than any Foreign Subsidiary Holdco), substantially similar
Investments to those set forth in clauses (a) through (f) above denominated in
foreign currencies; provided that references to the United States of America (or
any agency, instrumentality or State thereof) shall be deemed to mean foreign
countries having a sovereign rating of “A” or better from either S&P or Moody’s.

 

--------------------------------------------------------------------------------


 

“Permitted Maturity”:  (i) with respect to any Participation Foreign Credit
Instrument, a maximum tenor of 60 months following the respective issuance date;
provided that (a) not more than 33 1/3% of the total Participation Foreign
Credit Instrument Issuing Commitments may be used for Participation Foreign
Credit Instruments with a tenor of 48 months or more and (b) no Participation
Foreign Credit Instrument may have a maximum tenor that is more than 36 months
after the then effective Foreign Trade Maturity Date.  For purposes of this
definition, “tenor” shall mean the period remaining from time to time until the
maturity of the relevant Participation Foreign Credit Instrument determined on
the basis of the expiration date specified in the relevant Foreign Credit
Instrument in accordance with Section 2.6(c)(iv), or, in the absence of such
specific expiration date, the remaining Commercial Lifetime and (ii) with
respect to any Bilateral Foreign Credit Instrument, the tenor agreed to by the
applicable Borrower and the applicable Bilateral Foreign Issuing Lender.

 

“Person”:  any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Plan”:  any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or Section 430 of
the Code or Section 302 of ERISA, and in respect of which the Parent Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform”: as defined in Section 5.1.

 

“Prepayment Event”:

 

(a)           any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by paragraph (a), (b), (c),
(d) or (g) of Section 6.6) that yields aggregate gross proceeds to the Parent
Borrower or any of the Subsidiary Guarantors (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $25,000,000; or

 

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property of
the Parent Borrower or any Subsidiary Guarantor that yields Net Proceeds in
excess of $10,000,000; or

 

(c)           the Incurrence by the Parent Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.2.

 

“Public Lender”:  as defined in Section 5.1.

 

“Qualified Foreign Global Currency”:  any Qualified Global Currency other than
Dollars borrowed in the United States of America.

 

“Qualified Global Currency”:  (a) Sterling, Euros, Dollars and each of the
currencies of the countries specified on Schedule 1.1D and (b) any other
eurocurrency designated by the Parent Borrower with the consent of the
Administrative Agent and each Global Revolving Lender.

 

“Qualified Global Currency Borrowing”:  any Borrowing comprised of Qualified
Global Currency Loans.

 

--------------------------------------------------------------------------------


 

“Qualified Global Currency Loan”:  any Loan denominated in a Qualified Global
Currency.

 

“Qualified Receivables Transaction”:  any transaction or series of transactions
that may be entered into by the Parent Borrower or any Subsidiary pursuant to
which the Parent Borrower or any Subsidiary may sell, convey or otherwise
transfer to a Receivables Entity or any other Person, or may grant a security
interest in, any Receivables (whether now existing or arising in the future) of
the Parent Borrower or any Subsidiary, and any assets related thereto including
all collateral securing such Receivables, all contracts and all guarantees or
other obligations in respect of such Receivables, the proceeds of such
Receivables and other assets which are customarily transferred, or in respect of
which security interests are customarily granted, in connection with sales,
factoring or securitizations involving Receivables.

 

“Ratings Event”:  as defined in Section 5.11(b).

 

“Rebasing Date”:  as defined in Section 2.6(o)(i).

 

“Receivable”:  a right to receive payment arising from a sale or lease of goods
or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account”, “chattel paper”, a “payment intangible” or an
“instrument” under the UCC as in effect in the State of New York and any
“supporting obligations” (as so defined) of such items.

 

“Receivables Entity”:  either (a) any Subsidiary or (b) another Person to which
the Parent Borrower or any Subsidiary transfers Receivables and related assets,
in either case which engages in no activities other than in connection with the
financing of Receivables:

 

(i)            no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which:

 

(A)          is guaranteed by the Parent Borrower or any Subsidiary (excluding
guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Receivables Undertakings);

 

(B)           is recourse to or obligates the Parent Borrower or any Subsidiary
in any way other than pursuant to Standard Receivables Undertakings; or

 

(C)           subjects any property or asset of the Parent Borrower or any
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Receivables Undertakings;

 

(ii)           with which neither the Parent Borrower nor any Subsidiary has any
material contract, agreement, arrangement or understanding (except in connection
with a purchase money note or Qualified Receivables Transaction permitted by
Section 6.6(c) or European Securitization permitted by Section 6.6(d)) other
than (A) on terms, taken as a whole, not materially less favorable to the Parent
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Parent Borrower or (B) for the payment of
fees in the ordinary course of business in connection with servicing
Receivables; and

 

--------------------------------------------------------------------------------


 

(iii)          to which neither the Parent Borrower nor any Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

 

“Receivables Transaction Attributed Indebtedness”:  (a) in the case of any
Receivables securitization (including any Qualified Receivables Transaction or
any European Securitization Transaction, but excluding any sale or factoring of
Receivables), the amount of obligations outstanding under the legal documents
entered into as part of such Receivables securitization on any date of
determination that would be characterized as principal if such Receivables
securitization were structured as a secured lending transaction rather than as a
purchase and (b) in the case of any sale or factoring of Receivables, the cash
purchase price paid by the buyer in connection with its purchase of Receivables
(including any bills of exchange) less the amount of collections received in
respect of such Receivables and paid to such buyer, excluding any amounts
applied to purchase fees or discount or in the nature of interest, in each case
as determined in good faith and in a consistent and commercially reasonable
manner by the Parent Borrower (provided that if such method of calculation is
not applicable to such sale or factoring of Receivables, the amount of
Receivables Transaction Attributed Indebtedness associated therewith shall be
determined in a manner mutually acceptable to the Parent Borrower and the
Administrative Agent).

 

“Reference Period”:  as defined in the definition of Consolidated EBITDA.

 

“Refinanced Term Loans”:  as defined in Section 9.2(c)(i).

 

“Register”:  as defined in Section 9.4(c).

 

“Reimbursement Obligation”:  the obligation of each relevant Borrower to
reimburse the applicable Issuing Lender pursuant to Section 2.5 for amounts
drawn under Letters of Credit.

 

“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, general or managing partners, officers,
employees, agents, trustees and advisors of such Person and such Person’s
Affiliates.

 

“Release Date”:  as defined in Section 9.13(a).

 

“Replacement Term Loans”:  as defined in Section 9.2(c)(i).

 

“Required Lenders”:  at any time, Lenders holding in the aggregate more than 50%
of the sum (without duplication) of unfunded Revolving Commitments, unfunded
Foreign Credit Commitments, outstanding Loans, participations in outstanding
Letters of Credit, participations in outstanding Participation Foreign Credit
Instruments, participations in Reimbursement Obligations, participations in
Participation Foreign Credit Reimbursement Obligations, Bilateral Foreign Credit
Instruments and Bilateral Foreign Credit Reimbursement Obligations; provided
that the Commitments of, and the portion of the aggregate outstanding amount of
all Loans, LC Exposure and Foreign Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

--------------------------------------------------------------------------------


 

“Restricted Payment”:  any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Capital Stock of the Parent Borrower or any Subsidiary or any option,
warrant or other right (other than convertible or exchangeable debt securities)
to acquire any such Capital Stock of the Parent Borrower or any Subsidiary.

 

“Revolving Commitments”:  the aggregate of the Domestic Revolving Commitments
and the Global Revolving Commitments.

 

“S&P”:   Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale/Leaseback Transaction”:  as defined in Section 6.7.

 

“Security Documents”:  the Guarantee and Collateral Agreement and any other
security documents granting a Lien on any property of any Person to secure the
obligations of any Loan Party under any Loan Document.

 

“Senior Note Indenture”:  the Indenture entered into by the Parent Borrower in
connection with the issuance of the Senior Notes, together with all supplemental
indentures, instruments, agreements and other documents entered into by the
Parent Borrower in connection therewith so long as the foregoing do not increase
the aggregate principal amount of Senior Notes outstanding thereunder.

 

“Senior Notes”:  the collective reference to (a) the 7.625% senior notes due
2014 of the Parent Borrower having an aggregate initial principal amount of
$500,000,000 and (b) the 6.875% senior notes due 2017 of the Parent Borrower
having an aggregate initial principal amount of $600,000,000.

 

“Specified Cash Management Agreement”:  (a) any agreement providing for
treasury, depositary or cash management services, including in connection with
any automated clearing house transfers of funds or any similar transactions
between the Parent Borrower or any Subsidiary Guarantor and any Lender or
Affiliate thereof, existing on the Effective Date and (b) any agreement
providing for treasury, depositary or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions between the Parent Borrower or any Subsidiary Guarantor and any
Lender or Affiliate thereof, which has been designated by the Parent Borrower,
by notice to the Administrative Agent not later than 90 days after the execution
and delivery of such agreement by the Parent Borrower or such Subsidiary
Guarantor, as a “Specified Cash Management Agreement”.

 

“Specified Default”:  an Event of Default pursuant to paragraph (a), (b), (f),
(g), (h), (i), (j), (k), (l), (m), (o) or (p) of Article VII.

 

“Specified Indebtedness”:  (a) any Indebtedness Incurred as permitted by
Section 6.2(g), (h) or (k), and (b) any secured Indebtedness Incurred as
permitted by Section 6.2(j) or (q).

 

“Standard Receivables Undertakings”:  representations, warranties, covenants and
indemnities entered into by the Parent Borrower or any Subsidiary which are
reasonably customary in sale, factoring or securitization of Receivables
transactions.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

--------------------------------------------------------------------------------


 

“Subordinated Debt”:  any Indebtedness Incurred by the Parent Borrower as
permitted by Section 6.2(b).

 

“Subordinated Debt Documents”:  all indentures, instruments, agreements and
other documents evidencing or governing the Subordinated Debt or providing for
any Guarantee or other right in respect thereof.

 

“Subsidiary”:  with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent Borrower.

 

“Subsidiary Guarantor”:  any Subsidiary that has guaranteed the Obligations
pursuant to the Guarantee and Collateral Agreement.  For the avoidance of doubt,
no Foreign Subsidiary, Subsidiary of a Foreign Subsidiary, or Receivables Entity
shall be, or shall be required to become, a Subsidiary Guarantor.

 

“Swingline Exposure”:  at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender”:  Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan”:  a Loan made pursuant to Section 2.4.

 

“Swingline Note”: as defined in Section 2.10(d).

 

“TARGET Day”:  any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes”:  any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Tender Guarantee”:  a customary standby letter of credit or bank guarantee or
surety issued by a Foreign Issuing Lender in favor of (actual or prospective)
counterparties of the Parent Borrower or any of its Subsidiaries or any of its
Joint Ventures for the purpose of securing the obligations assumed under any
tender, for construction work or other services.

 

“Total Consolidated Assets”:  as at any date of determination, the total assets
of the Parent Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP, as of the last day of

 

--------------------------------------------------------------------------------


 

the fiscal quarter ended immediately prior to the date of such determination for
which financial statements have been (or are required pursuant to
Section 5.1(a) or (b) to have been) delivered to the Administrative Agent
pursuant to Section 5.1(a) or (b).

 

“Total Domestic Exposure”:  at any time, the sum of the total Domestic Revolving
Exposures.

 

“Total Foreign Trade Exposure”:  at any time, the sum of the total Foreign Trade
Exposures.

 

“Total Global Exposure”:  at any time, the sum of the total Global Revolving
Exposures.

 

“Transactions”:  the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is to be a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit and Foreign Credit
Instruments hereunder.

 

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.

 

“Type”:  when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined and the currency in which such Loan, or the Loans
comprising such Borrowing, are denominated.  For purposes hereof, “rate” shall
include the Adjusted LIBO Rate and the Alternate Base Rate, and “currency” shall
include Dollars and any Qualified Global Currency permitted hereunder.

 

“UCC”:  for any jurisdiction, the Uniform Commercial Code applicable in such
jurisdiction.

 

“Utilization Date”:  as defined in Section 2.6(g)(i).

 

“Utilization Reduction Notice”:  as defined in Section 2.6(k)(i).

 

“Utilization Request”:  as defined in Section 2.6(c).

 

“Warranty Guarantee”:  a customary standby letter of credit or bank guarantee or
surety issued by a Foreign Issuing Lender in favor of customers of the Parent
Borrower or any of its Subsidiaries or any of its Joint Ventures for the purpose
of securing any warranty obligations of the Parent Borrower or such Subsidiary.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’, foreign nationals’ and analogous
qualifying shares required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Parent Borrower.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

--------------------------------------------------------------------------------


 

Section 1.2.            Classification of Loans and Borrowings.

 

For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 

Section 1.3.            Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) where applicable, any amount (including
minimum borrowing, prepayment or repayment amounts) expressed in Dollars shall,
when referring to any currency other than Dollars, be deemed to mean an amount
of such currency having a Dollar Equivalent approximately equal to such amount.

 

Section 1.4.            Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if at any time after December 31, 2010 there shall
occur any change in respect of GAAP from that used in the preparation of audited
financial statements referred to in Section 5.1 in a manner that would have a
material effect on any matter under Article VI, the Parent Borrower and the
Administrative Agent will, within five Business Days of notice from the
Administrative Agent or the Parent Borrower, as the case may be, to that effect,
commence, and continue in good faith, negotiations with a view towards making
appropriate amendments to the provisions hereof acceptable to the Required
Lenders, to reflect as nearly as possible the effect of Article VI as in effect
on the date hereof; provided further that, until such notice shall have been
withdrawn or the relevant provisions amended in accordance herewith, Article VI
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective.

 

Section 1.5.            Exchange Rates.

 

(a)           The Administrative Agent or the applicable Issuing Lender, as
applicable, shall determine the Exchange Rates as of each Calculation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Exchange Rates
shall become effective as of such Calculation Date and shall be the Exchanges
Rates employed in converting any amounts between the applicable currencies until
the next Calculation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial

 

--------------------------------------------------------------------------------


 

covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than for the purpose of converting into Dollars,
under Sections 2.5(d), (e), (h), (j) and (k) and 2.14(b), the obligations of the
Borrowers and the Domestic Revolving Lenders in respect of LC Disbursements that
have not been reimbursed when due) for purposes of the Loan Documents shall be
such Dollar Equivalent amount as so determined by the Administrative Agent or
the applicable Issuing Lender, as applicable.

 

(b)           Not later than 5:00 p.m., New York City time, on each Calculation
Date, the Administrative Agent shall (i) determine the Global Revolving Exposure
or the Alternative Currency LC Exposure, as the case may be, on such date (after
giving effect to any Global Revolving Loans to be made or any Alternative
Currency Letters of Credit to be issued, renewed, extended or terminated in
connection with such determination) and (ii) notify the Parent Borrower and, if
applicable, each Issuing Lender of the results of such determination.

 

(c)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Lender, as the case may be.

 

Section 1.6.            Currency Conversion.

 

(a)           If more than one currency or currency unit are at the same time
recognized by the central bank of any country as the lawful currency of that
country, then (i) any reference in the Loan Documents to, and any obligations
arising under the Loan Documents in, the currency of that country shall be
translated into or paid in the currency or currency unit of that country
designated by the Administrative Agent and (ii) any translation from one
currency or currency unit to another shall be at the official rate of exchange
recognized by the central bank for conversion of that currency or currency unit
into the other, rounded up or down by the Administrative Agent or the Foreign
Trade Facility Agent, as applicable, as it deems appropriate.

 

(b)           If a change in any currency of a country occurs, this Agreement
shall be amended (and each party hereto agrees to enter into any supplemental
agreement necessary to effect any such amendment) to the extent that the
Administrative Agent specifies to be necessary to reflect the change in currency
and to put the Lenders in the same position, so far as possible, that they would
have been in if no change in currency had occurred.

 

Section 1.7.            Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).

 

Section 1.8.            Face Amount.

 

Unless otherwise specified herein, the Face Amount of a Letter of Credit,
Foreign Credit Instrument or Joint Signature Foreign Credit Instrument at any
time shall be deemed to be the stated amount of such Letter of Credit, Foreign
Credit Instrument or Joint Signature Foreign Credit Instrument in effect at such
time; provided, however, that with respect to any Letter of Credit, Foreign
Credit Instrument or Joint Signature Foreign Credit Instrument that, by its
terms or the terms of any form of letter of credit application or other
agreement submitted by a Borrower to, or entered into by a Borrower

 

--------------------------------------------------------------------------------


 

with, the applicable Issuing Lender or Foreign Issuing Lender, as applicable,
relating to such Letter of Credit, Foreign Credit Instrument or Joint Signature
Foreign Credit Instrument, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit, Foreign Credit
Instrument or Joint Signature Foreign Credit Instrument shall be deemed to be
the maximum stated amount of such Letter of Credit, Foreign Credit Instrument or
Joint Signature Foreign Credit Instrument after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II

 

THE CREDITS

 

Section 2.1.            Commitments; Incremental Facilities.

 

(a)           Subject to the terms and conditions set forth herein, each
relevant Lender agrees (i) to severally make Domestic Revolving Loans in Dollars
to the Parent Borrower from time to time during the Domestic Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s Domestic Revolving Exposure exceeding such Lender’s Domestic
Revolving Commitment and (ii) to severally make Global Revolving Loans in
Dollars or one or more other Qualified Global Currencies (as specified in the
Borrowing Requests with respect thereto) to any Borrower from time to time
during the Global Revolving Availability Period in an aggregate principal amount
that will not result in such Lender’s Global Revolving Exposure exceeding such
Lender’s Global Revolving Commitment.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Parent Borrower may borrow,
prepay and reborrow Domestic Revolving Loans, and any Borrower may borrow,
prepay and reborrow Global Revolving Loans.

 

(b)           So long as no Default or Event of Default (including, on a pro
forma basis, pursuant to Section 6.1) shall be in existence or would be caused
thereby, the Parent Borrower and any one or more Lenders may from time to time
agree that such Lenders (or any other additional bank, financial institution or
other entity which becomes a Lender pursuant to this Section 2.1(b)) shall add a
term loan facility (the loans thereunder, the “Incremental Term Loans”) and/or
increase the Commitments in respect of any of the Facilities by executing and
delivering to the Administrative Agent and, in the case of any increase in the
Foreign Credit Commitments, the Foreign Trade Facility Agent an Incremental
Facility Activation Notice specifying (i) the amount of such Incremental Term
Loans and/or Commitment increase, and (ii) in the case of any Incremental Term
Loans, (A) the applicable Incremental Term Loan Maturity Date, (B) the
amortization schedule for such Incremental Term Loans, which shall comply with
Section 2.11(a), (C) the Applicable Rate (and/or other pricing terms) for such
Incremental Term Loans and (D) the requested currency (which may be in Dollars
or any Alternative Currency); provided that (x) the aggregate principal amount
of borrowings of Incremental Term Loans and Commitment increases shall not
exceed $1,000,000,000 (it being understood and agreed that if the Parent
Borrower concurrently reduces the Foreign Credit Commitment pursuant to
Section 2.9 at such time as it increases the Bilateral Foreign Credit Issuing
Commitment pursuant to this subsection (b), such increase of the Bilateral
Foreign Credit Issuing Commitment shall be included in the calculation of the
amount in this clause (x) only to the extent that such increase in the Bilateral
Foreign Credit Issuing Commitment exceeds the reduction in the Foreign Credit
Commitment) and (y) the Bilateral Foreign Credit Instrument Issuing Commitment
after giving effect to any such increases shall not exceed $400,000,000.  If the
Bilateral Foreign Credit Issuing Commitment is increased, subject to
Section 2.6(u), the Borrower shall have the option of transferring existing
Foreign Credit Instruments from the Participation Foreign Credit Instrument
Issuing Commitment to the Bilateral Foreign Credit Issuing Commitment.  In the
case of any increase in the Commitments under any Facility (other than any
Incremental Term Loan Facility), the terms applicable to

 

--------------------------------------------------------------------------------


 

such increased Commitments and the Loans thereunder shall be the same as the
terms applicable to the Facility being so increased.  In the case of any
increase of the Domestic Revolving Facility or the Global Revolving Facility,
any new Lender added in connection with such increase must be reasonably
acceptable to the Administrative Agent and the applicable Issuing Lenders (but
not the Domestic Revolving Lenders or Global Revolving Lenders, as applicable). 
In the case of any increase of the Foreign Trade Facility, any new Lender added
in connection with such increase must be reasonably acceptable to the
Administrative Agent, the Foreign Trade Facility Agent and the applicable
Foreign Issuing Lenders (but not the Lenders with Foreign Credit Commitments). 
No Lender shall have any obligation to participate in any Incremental Term Loan
or other increase described in this paragraph unless it agrees to do so in its
sole discretion.  Any additional bank, financial institution or other entity
which, with the consent of the Borrower and the Administrative Agent, and, if
applicable, the Foreign Trade Facility Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with the making of any Incremental Term Loan or the making of any
additional Commitment shall execute a New Lender Supplement, whereupon such
bank, financial institution or other entity shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

 

(c)           Extension Option for Domestic Revolving Commitments.

 

(i)            The Parent Borrower may from time to time during the term of this
Agreement, by written notice to the Administrative Agent(such notice being a
“Domestic Revolving Extension Notice”) delivered no later than 60 days prior to
the Domestic Maturity Date (the date of such notice, the “Domestic Revolving
Notice Date”), request the Domestic Revolving Lenders to extend the then
applicable Domestic Revolving Maturity Date for an additional year (the
“Extended Domestic Revolving Maturity Date”).  The Administrative Agent shall
promptly transmit any Domestic Revolving Extension Notice to each Domestic
Revolving Lender.  Each Domestic Revolving Lender shall notify the
Administrative Agent whether it wishes to extend the then applicable Domestic
Revolving Maturity Date at least 30 days (or such earlier date as directed by
the Parent Borrower) prior to the then applicable Domestic Revolving Maturity
Date, and any such notice given by a Domestic Revolving Lender to the
Administrative Agent, once given, shall be irrevocable as to such Domestic
Revolving Lender.  The Administrative Agent shall promptly notify the Parent
Borrower of the notice of each Domestic Revolving Lender that it wishes to
extend (each, an “Domestic Revolving Extension Acceptance Notice”).  Any
Domestic Revolving Lender which does not expressly notify the Administrative
Agent on or before the date that is 30 days (or such earlier date as directed by
the Parent Borrower) prior to the then applicable Domestic Revolving Maturity
Date that it wishes to so extend the then applicable Domestic Revolving Maturity
Date shall be deemed to have rejected the Parent Borrower’s request for
extension of such Domestic Revolving Maturity Date.  If all the Domestic
Revolving Lenders have elected (in their sole and absolute discretion) to so
extend the then applicable Domestic Revolving Maturity Date, the Administrative
Agent shall notify the Parent Borrower of such election by the Domestic
Revolving Lenders no later than five Business Days after the date when Domestic
Revolving Extension Acceptance Notices are due, and effective on the date of
such notice by the Administrative Agent to the Parent Borrower (the “Domestic
Revolving Extension Date”), the Domestic Revolving Maturity Date shall be
automatically and immediately so extended to the Extended Domestic Revolving
Maturity Date.  No extension of the Domestic Revolving Maturity Date will be
permitted hereunder without the consent of all the Domestic Revolving Lenders
(after giving effect to the replacement of any non-extending Domestic Revolving
Lender pursuant to paragraph (iii) below, as applicable) unless, at the election
of the Parent Borrower, in writing to the Administrative Agent, the Parent
Borrower removes from the Domestic Revolving Facility each Domestic Revolving
Lender that has not so consented to the Extended Domestic Revolving Maturity
Date, in which case the Domestic

 

--------------------------------------------------------------------------------


 

Revolving Commitments of each such removed Domestic Revolving Lender will be
automatically terminated as of the then applicable Domestic Revolving Maturity
Date (not giving effect to the proposed extension), and the aggregate Domestic
Revolving Commitments shall be reduced by the amounts of the Domestic Revolving
Commitments of such removed Domestic Revolving Lenders; provided, that,
(x) after giving effect to any such removal by the Parent Borrower and resulting
termination of the Domestic Revolving Commitment any such removed Domestic
Revolving Lender, (A) the total Domestic Revolving Exposure of the Domestic
Revolving Lenders does not exceed the total Domestic Revolving Commitments of
all the extending Domestic Revolving Lenders, and (B) the Borrowers and the
Administrative Agent shall have entered into such agreements, if any, as any of
them shall have reasonably requested to reflect such extension of the Domestic
Revolving Facility with reduced Domestic Revolving Commitments reflecting the
removal of such Domestic Revolving Lenders (and any participations purchased
under this Agreement shall be automatically appropriately adjusted in amount to
reflect the such changed Commitments) and (y) any such removed Domestic
Revolving Lender shall have received payment of all amounts owing to such
removed Domestic Revolving Lender with respect to its Domestic Revolving
Commitment, including the repayment of an amount equal to the outstanding funded
participations of all LC Disbursements made by such removed Domestic Revolving
Lender, any accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents in connection with such
Commitment.  Upon the delivery of a Domestic Revolving Extension Notice and upon
the extension of the Domestic Revolving Maturity Date pursuant to this
Section 2.1(c)(i), the Parent Borrower shall be deemed to have represented and
warranted on and as of the Domestic Revolving Notice Date and the Domestic
Revolving Extension Date, as the case may be, that no Default or Event of
Default has occurred and is continuing.  Notwithstanding anything contained in
this Agreement to the contrary, no Issuing Lender shall have any obligation to
issue Letters of Credit beyond the Domestic Revolving Maturity Date unless such
Issuing Lender agrees in writing to issue Letters of Credit until the Extended
Domestic Revolving Maturity Date.

 

(ii)           If the Domestic Revolving Maturity Date shall have been extended
in accordance with Section 2.1(c)(i), all references herein to the “Domestic
Revolving Maturity Date” shall refer to the Extended Domestic Revolving Maturity
Date.

 

(iii)          The Parent Borrower shall have the right on or before the
applicable Domestic Revolving Maturity Date to replace each non-extending
Domestic Revolving Lender with one or more Persons (A) reasonably satisfactory
to the Parent Borrower and the Administrative Agent and (B) satisfactory to the
Issuing Lenders in their sole discretion (the “Additional Domestic Revolving
Commitment Lender”), as provided in Section 2.21(b), each of which such
Additional Revolving Commitment Lenders shall have entered into an Assignment
and Assumption pursuant to which such Additional Revolving Commitment Lender
shall, effective as of the applicable Domestic Revolving Maturity Date,
undertake a Domestic Revolving Commitment (and if any such Additional Revolving
Commitment Lender is already a Lender, its new Domestic Revolving Commitment
shall be in addition to any other Commitment of such Lender on such date).

 

(d)           Extension Option for Global Revolving Commitments.

 

(i)            The Parent Borrower may from time to time during the term of this
Agreement, by written notice to the Administrative Agent (such notice being a
“Global Revolving Extension Notice”) delivered no later than 60 days prior to
the Global Maturity Date (the date of such notice, the “Global Revolving Notice
Date”), request the Global Revolving Lenders to extend the then applicable
Global Revolving Maturity Date for an additional year (the “Extended Global
Revolving Maturity Date”).  The Administrative Agent shall promptly transmit any
Global

 

--------------------------------------------------------------------------------


 

Revolving Extension Notice to each Global Revolving Lender.  Each Global
Revolving Lender shall notify the Administrative Agent whether it wishes to
extend the then applicable Global Revolving Maturity Date at least 30 days (or
such earlier date as directed by the Parent Borrower) prior to the then
applicable Global Revolving Maturity Date, and any such notice given by a Global
Revolving Lender to the Administrative Agent, once given, shall be irrevocable
as to such Global Revolving Lender.  The Administrative Agent shall promptly
notify the Parent Borrower of the notice of each Global Revolving Lender that it
wishes to extend (each, an “Global Revolving Extension Acceptance Notice”).  Any
Global Revolving Lender which does not expressly notify the Administrative Agent
on or before the date that is 30 days (or such earlier date as directed by the
Parent Borrower) prior to the then applicable Global Revolving Maturity Date
that it wishes to so extend the then applicable Global Revolving Maturity Date
shall be deemed to have rejected the Parent Borrower’s request for extension of
such Global Revolving Maturity Date.  If all the Global Revolving Lenders have
elected (in their sole and absolute discretion) to so extend the then applicable
Global Revolving Maturity Date, the Administrative Agent shall notify the Parent
Borrower of such election by the Global Revolving Lenders no later than five
Business Days after the date when Global Revolving Extension Acceptance Notices
are due, and effective on the date of such notice by the Administrative Agent to
the Parent Borrower (the “Global Revolving Extension Date”), the Global
Revolving Maturity Date shall be automatically and immediately so extended to
the Extended Global Revolving Maturity Date.  No extension of the Global
Revolving Maturity Date will be permitted hereunder without the consent of all
the Global Revolving Lenders (after giving effect to the replacement of any
non-extending Global Revolving Lender pursuant to paragraph (iii) below, as
applicable) unless, at the election of the Parent Borrower, in writing to the
Administrative Agent, the Parent Borrower removes from the Global Revolving
Facility each Global Revolving Lender that has not so consented to the Extended
Global Revolving Maturity Date, in which case the Global Revolving Commitments
of each such removed Global Revolving Lender will be automatically terminated as
of the then applicable Global Revolving Maturity Date (not giving effect to the
proposed extension), and the aggregate Global Revolving Commitments shall be
reduced by the amounts of the Global Revolving Commitments of such removed
Global Revolving Lenders; provided, that, (x) after giving effect to any such
removal by the Parent Borrower and resulting termination of the Global Revolving
Commitment any such removed Global Revolving Lender, the Borrowers and the
Administrative Agent shall have entered into such agreements, if any, as any of
them shall have reasonably requested to reflect such extension of the Global
Revolving Facility with reduced Global Revolving Commitments reflecting the
removal of such Global Revolving Lenders (and any participations purchased under
this Agreement shall be automatically appropriately adjusted in amount to
reflect the such changed Commitments) and (y) any such removed Global Revolving
Lender shall have received payment of all amounts owing to such removed Global
Revolving Lender with respect to its Global Revolving Commitment, including the
repayment of any accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents in connection with
such Commitment.  Upon the delivery of a Global Revolving Extension Notice and
upon the extension of the Global Revolving Maturity Date pursuant to this
Section 2(c)(i), the Parent Borrower shall be deemed to have represented and
warranted on and as of the Global Revolving Notice Date and the Global Revolving
Extension Date, as the case may be, that no Default or Event of Default has
occurred and is continuing.

 

(ii)           If the Global Revolving Maturity Date shall have been extended in
accordance with Section 2.1(d)(i), all references herein to the “Global
Revolving Maturity Date” shall refer to the Extended Global Revolving Maturity
Date.

 

(iii)          The Parent Borrower shall have the right on or before the
applicable Global Revolving Maturity Date to replace each non-extending Global
Revolving Lender with one or

 

--------------------------------------------------------------------------------


 

more Persons reasonably satisfactory to the Parent Borrower and the
Administrative Agent (the “Additional Global Revolving Commitment Lender”), as
provided in Section 2.21(b), each of which such Additional Global Revolving
Commitment Lenders shall have entered into an Assignment and Assumption pursuant
to which such Additional Global Revolving Commitment Lender shall, effective as
of the applicable Global Revolving Maturity Date, undertake a Global Revolving
Commitment (and if any such Additional Global Revolving Commitment Lender is
already a Global Revolving Lender, its new Global Revolving Commitment shall be
in addition to any other Commitment of such Lender on such date).

 

Section 2.2.            Loans and Borrowings.

 

(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder.

 

(b)           Subject to Section 2.16, (i) each Revolving Borrowing denominated
in Dollars and each Incremental Term Loan Borrowing shall be comprised entirely
of ABR Loans or Eurocurrency Loans as the relevant Borrower may request in
accordance herewith and (ii) each Qualified Global Currency Borrowing shall be
comprised entirely of Eurocurrency Loans.  Each Swingline Loan shall be an ABR
Loan.  Each Lender at its option may make any Loan to any Borrower by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that (i) a Borrowing of ABR Domestic Revolving Loans may be in an aggregate
amount that is equal to the entire unused balance of the total Domestic
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.5(e) and (ii) a Borrowing of ABR
Global Revolving Loans may be in an aggregate amount that is equal to the entire
unused balance of the total Global Revolving Commitments.  Each Swingline Loan
shall be in an amount that is an integral multiple of $500,000 and not less than
$500,000.  No more than 10 Eurocurrency Borrowings may be outstanding at any one
time under each Facility.

 

(d)           Notwithstanding any other provision of this Agreement, a Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Domestic Revolving Maturity Date,  Global Revolving Maturity Date, or
Incremental Term Loan Maturity Date, as applicable.

 

Section 2.3.            Requests for Borrowings.

 

To request a Borrowing of Domestic Revolving Loans or Global Revolving Loans or
an Incremental Term Loan Borrowing, the relevant Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in a Qualified Global
Currency (other than Dollars, in which case the notice requirements of the
foregoing clause (a) shall apply), not later than 11:00 a.m., New York City time
four Business Days before the date of the proposed Borrowing or (c) in the case
of an

 

--------------------------------------------------------------------------------


 

ABR Borrowing, not later than 11:00 a.m., New York City time, on the Business
Day of the proposed Borrowing; provided that any such notice of a Borrowing of
ABR Domestic Revolving Loans to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.5(e) may be given not later than 10:00 a.m., New
York City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and (x) signed by the Parent Borrower or
(y) in the case of Borrowings by a Foreign Subsidiary Borrower, signed by the
Parent Borrower or such Foreign Subsidiary Borrower, as specified by the Parent
Borrower by prior written notice to the Administrative Agent.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.2:  (i) the Borrower requesting such Borrowing (and
be signed on behalf of such Borrower); (ii) the Class and Type of the requested
Borrowing; (iii) the aggregate amount of such Borrowing; (iv) the date of such
Borrowing, which shall be a Business Day; (v) in the case of a Eurocurrency
Borrowing, the initial Interest Period to be applicable thereto; (vi) the
location and number of the relevant Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.7; and
(vii) the currency of such Borrowing (which shall be in Dollars in the case of
any Incremental Term Loans, Domestic Revolving Loans and Swingline Loans, and
otherwise shall be in Dollars or a Qualified Global Currency).  If no election
as to the currency of a Borrowing of Global Revolving Loans is specified in any
such notice, then the requested Borrowing shall be denominated in Dollars.  If
no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing if denominated in Dollars or a Eurocurrency
Borrowing if denominated in a Qualified Global Currency.  If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
relevant Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

Section 2.4.            Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Parent Borrower from time
to time during the Domestic Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $40,000,000
or (ii) the sum of the total Domestic Revolving Exposures exceeding the total
Domestic Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Parent Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, notwithstanding anything herein to
the contrary, the Parent Borrower shall notify the Administrative Agent of such
request by telephone (confirmed by telecopy promptly thereafter), not later than
12:00 noon, New York City time, on the day of a proposed Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Parent Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Parent Borrower by wiring the amount to the
account designated by the Parent Borrower in the request for such Swingline Loan
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.5(e), by remittance to the applicable
Issuing Lender) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

 

--------------------------------------------------------------------------------


 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Domestic Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Domestic
Revolving Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Domestic Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans.  Each Domestic Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loans.  Each Domestic Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Domestic Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.7 with
respect to Loans made by such Lender (and Section 2.7 shall apply, mutatis
mutandis, to the payment obligations of the Domestic Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Domestic Revolving Lenders.  The Administrative Agent
shall notify the Parent Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from the Parent
Borrower (or other party on behalf of the Parent Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Domestic Revolving Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Parent Borrower
of its obligation to repay such Swingline Loan.

 

Section 2.5.            Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
any Borrower may request the issuance of Letters of Credit for its own account,
in a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Lender, at any time and from time to time during the Domestic Revolving
Availability Period.  Notwithstanding the foregoing, the account party for each
Letter of Credit shall be the Parent Borrower or the relevant Foreign Subsidiary
Borrower or Subsidiary or Joint Venture, as specified by the Administrative
Agent and the applicable Issuing Lender in consultation with the Parent
Borrower.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the applicable Issuing Lender relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.  The letters of credit
set forth in Section 2.5(a) of the Disclosure Letter (the “Existing Letters of
Credit”) shall be deemed to be “Letters of Credit” for all purposes of this
Agreement and the other Loan Documents, and the Parent Borrower shall be
obligated to reimburse the applicable Issuing Lender hereunder for any drawings
under such Letters of Credit.  Furthermore, if (v) any letter of credit has been
previously issued by an Issuing Lender, (w) the reimbursement obligations of the
account party (the “Original Letter of Credit Account Party”) relating to such
letter of credit have been or are assumed in writing by the Parent Borrower or
any Subsidiary (such assuming Person, the “Letter of Credit Assuming Person”)
pursuant to a Permitted Acquisition or other transaction permitted under the
Credit Agreement, (x) there is sufficient availability hereunder for the
inclusion of such letter of credit as a Letter or Credit hereunder, (y) such
letter of credit satisfies all of the requirements of a Letter of Credit
hereunder, and (z) the conditions of

 

--------------------------------------------------------------------------------


 

Sections 4.2(a) and 4.2(b) are satisfied, then upon the written request (which
written request shall include a statement that the foregoing requirements
(v) through (z), inclusive, have been satisfied) of the Parent Borrower to such
Issuing Lender (consented to in writing by such Issuing Lender) and the
submission by the Parent Borrower to the Administrative Agent of a copy of such
request bearing such consent, such letter of credit shall be (from the date of
such consent of such Issuing Lender) deemed a Letter of Credit for all purposes
of this Agreement and the other Loan Documents and considered issued hereunder
pursuant to the terms hereof (the terms hereof and of the other Loan Documents
shall govern and prevail in the case of any conflict with the provisions of the
agreement(s) pursuant to which such letter of credit had been issued (such
agreement(s), the “Original Letter of Credit Agreements”), and such Issuing
Lender shall be deemed to have released the Original Letter of Credit Account
Party and the Letter of Credit Assuming Person from the Original Letter of
Credit Agreements to the extent of such conflict).  Notwithstanding that any
such assumed letter of credit is in support of any obligations of, or is for the
account of, a Subsidiary or Joint Venture, the Parent Borrower agrees that it
shall be obligated to reimburse the applicable Issuing Lender hereunder for any
and all drawings under such letter of credit.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the relevant Borrower
shall deliver to the applicable Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice specifying the name of the relevant Borrower and requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency in which such Letter
of Credit is to be denominated (which shall be Dollars or, subject to
Section 2.22, an Alternative Currency), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  If requested by the applicable Issuing
Lender, the relevant Borrower also shall submit a letter of credit application
on such Issuing Lender’s standard form in connection with any request for a
Letter of Credit.  Following receipt of such notice and prior to the issuance of
the requested Letter of Credit, the Administrative Agent shall calculate the
Dollar Equivalent of such Letter of Credit and shall notify the Parent Borrower,
the relevant Borrower and the applicable Issuing Lender of the amount of the
Total Domestic Exposure after giving effect to (i) the issuance of such Letter
of Credit, (ii) the issuance or expiration of any other Letter of Credit that is
to be issued or will expire prior to the requested date of issuance of such
Letter of Credit and (iii) the borrowing or repayment of any Domestic Revolving
Loans or Swingline Loans that (based upon notices delivered to the
Administrative Agent by the Parent Borrower) are to be borrowed or repaid prior
to the requested date of issuance of such Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Parent Borrower and
the relevant Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (A) the
aggregate outstanding principal amount of all Domestic Revolving Loans plus the
amount of all LC Exposure shall not exceed $300,000,000 and (B) the Total
Domestic Exposure shall not exceed the total Domestic Revolving Commitments.  No
Issuing Lender shall be under any obligation to issue any Letter of Credit if
any Domestic Revolving Lender is at that time a Defaulting Lender, unless such
Issuing Lender has entered into arrangements, including the delivery of cash
collateral or other credit support to the Administrative Agent, satisfactory to
such Issuing Lender (in its reasonable discretion) with the Parent Borrower or
such Lender to eliminate such Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.24(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other LC Exposure as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

--------------------------------------------------------------------------------


 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Domestic Revolving Maturity Date. 
Notwithstanding the foregoing sentence, the letters of credit described in
Section 2.5(c) of the Disclosure Letter with expiry dates after the Domestic
Revolving Maturity Date (the “Long Term Letters of Credit”) shall be deemed to
be “Letters of Credit” for all purposes of this Agreement and the other Loan
Documents.  The Parent Borrower agrees that on the earlier of the Domestic
Revolving Maturity Date or other termination of this Agreement the Parent
Borrower shall either (A) cause each such Long Term Letter of Credit to be
surrendered for cancellation to the Parent Borrower, (B) provide Letter of
Credit Cash Cover (as defined below) or (C) provide a back to back letter of
credit on reasonably acceptable terms and conditions from a financial
institution approved by the applicable Issuing Lender (such approval not to be
unreasonably withheld in accordance with such Issuing Lender’s existing banking
practice consistently applied) or other credit support reasonably satisfactory
to the Administrative Agent in an amount equal to at least 103% of the Face
Amount of each such Long Term Letter of Credit.  Upon notice to the
Administrative Agent of the termination, reduction or expiration (without any
pending drawing) of any such Long Term Letter of Credit, the Administrative
Agent shall release the whole or relevant part of the Letter of Credit Cash
Cover (or other relevant credit support) within three Business Days of the
relevant date of termination, reduction or expiration, and the Administrative
Agent shall use the Letter of Credit Cash Cover (or other relevant credit
support) to promptly reimburse the applicable Issuing Lender honoring any Long
Term Letter of Credit.  If the Parent Borrower is obliged to provide for Letter
of Credit Cash Cover pursuant to the preceding provisions, the Parent Borrower
shall pay the relevant amount for which it shall provide Letter of Credit Cash
Cover in Dollars to an account of the Administrative Agent, in the name of the
Parent Borrower, to be maintained for the benefit of the applicable Issuing
Lender (such deposited amount, the “Letter of Credit Cash Cover”).  Such account
shall be an interest bearing account (subject to the preceding provisions with
the amount of interest to be determined by the Administrative Agent in
accordance with its standard business practice) in the name of the Parent
Borrower and such account shall be pledged to the Administrative Agent on the
basis of a pledge agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Parent Borrower.  For the avoidance of doubt, the
parties hereto agree that the obligation of the Domestic Revolving Lenders
hereunder to reimburse the applicable Issuing Lender for any unreimbursed LC
Disbursements with respect to any Long Term Letter of Credit shall terminate on
the Domestic Revolving Maturity Date with respect to any drawings occurring
after that date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Lender or the Lenders, the
applicable Issuing Lender hereby grants to each Domestic Revolving Lender, and
each Domestic Revolving Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Domestic
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent in Dollars, for the account of such Issuing Lender, such
Lender’s Applicable Percentage of (i) each LC Disbursement made by such Issuing
Lender in Dollars and (ii) the Dollar Equivalent, using the Exchange Rates on
the date such payment is required, of each LC Disbursement made by such Issuing
Lender in an Alternative Currency and, in each case, not reimbursed by the
relevant Borrower on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to such Borrower for any
reason (or, if such reimbursement payment was refunded in an Alternative
Currency, the Dollar Equivalent thereof using the Exchange Rates on the date of
such refund).  Each Domestic Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter

 

--------------------------------------------------------------------------------


 

of Credit or the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Domestic Revolving Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e)           Reimbursement.  If the applicable Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement plus any interim interest incurred pursuant to
paragraph (h) of this Section for (x) LC Disbursements made in Dollars, in
Dollars, or (y) LC Disbursements made in an Alternative Currency, in an amount
equal to the Dollar Equivalent, calculated using the applicable Exchange Rate on
the date such LC Disbursement is made, of such LC Disbursement, in each case,
not later than 12:00 noon, New York City time or the relevant local time, as
applicable, on the date that such LC Disbursement is made, if such Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., New York
City time or the relevant local time, as applicable, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time or the relevant local time,
as applicable, on the Business Day immediately following the day that such
Borrower receives such notice; provided that, in the case of any LC Disbursement
made in Dollars, the relevant Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 or 2.4 that
such payment be financed in Dollars with a Borrowing of ABR Domestic Revolving
Loans or Swingline Loan in an equivalent amount and, to the extent so financed,
such Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Borrowing of ABR Domestic Revolving Loans or Swingline Loan. 
If the relevant Borrower fails to make such payment when due, then (i) if such
payment relates to an Alternative Currency Letter of Credit, automatically and
with no further action required, such Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the Exchange Rates on the date
when such payment was due, of such LC Disbursement and (ii) the Administrative
Agent shall promptly notify the applicable Issuing Lender and each other
Domestic Revolving Lender of the applicable LC Disbursement, the Dollar
Equivalent thereof (if such LC Disbursement relates to an Alternative Currency
Letter of Credit), the payment then due from such Borrower in respect thereof
and such Lender’s Applicable Percentage thereof.  Promptly following receipt of
such notice, each Domestic Revolving Lender shall pay to the Administrative
Agent in Dollars its Applicable Percentage of the payment then due from the
relevant Borrower (determined as provided in clause (i) above, if such payment
relates to an Alternative Currency Letter of Credit), in the same manner as
provided in Section 2.7 with respect to Loans made by such Lender (and
Section 2.7 shall apply, mutatis mutandis, to the payment obligations of the
Domestic Revolving Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Lender in Dollars the amounts so received by it from the
Domestic Revolving Lenders.  Promptly following receipt by the Administrative
Agent of any payment from any Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Lender or, to the extent that Domestic Revolving Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Lender, then to such
Lenders and such Issuing Lender as their interests may appear.  Any payment made
by a Domestic Revolving Lender pursuant to this paragraph to reimburse any
Issuing Lender for any LC Disbursement (other than the funding of ABR Domestic
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve any Borrower of its obligation to reimburse such LC
Disbursement.

 

(f)            Obligations Absolute.  A Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any application for the issuance of a Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid

 

--------------------------------------------------------------------------------


 

in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the applicable Issuing Lender under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Lender; provided that neither of the foregoing sentences
shall be construed to excuse such Issuing Lender from liability to a Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing
Lender’s gross negligence, willful misconduct or failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Lender (as finally determined by a court of competent jurisdiction),
such Issuing Lender shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  The applicable Issuing Lender shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Lender
shall promptly notify the Administrative Agent and the relevant Borrower by
telephone (confirmed by telecopy promptly thereafter) of such demand for payment
and whether such Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the relevant Borrower of its obligation to reimburse such
Issuing Lender and the Domestic Revolving Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If an Issuing Lender shall make any LC
Disbursement, then, unless the relevant Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Domestic
Revolving Loans; provided that, if such Borrower fails to reimburse such LC
Disbursement (including any interim interest incurred in connection with such LC
Disbursement pursuant to this paragraph) when due pursuant to paragraph (e) of
this Section, then Section 2.15(c) shall apply; provided further that, in the
case of an LC Disbursement made under an Alternative Currency Letter of Credit,
the amount of interest due with respect thereto shall (i) in the case of any LC
Disbursement that is reimbursed on or before the Business Day immediately
succeeding such LC Disbursement, (A) be payable in an amount equal to the Dollar
Equivalent, calculated using the applicable Exchange Rate on the date such LC
Disbursement is made, of such LC Disbursement and (B) if not reimbursed on the
date of such LC Disbursement, bear interest at a rate equal to the rate
reasonably determined by the applicable Issuing Lender to be the cost to such
Issuing Lender of funding such LC Disbursement plus the Applicable Rate
applicable to Eurocurrency Revolving Loans at such time and (ii)

 

--------------------------------------------------------------------------------


 

in the case of any LC Disbursement that is reimbursed after the Business Day
immediately succeeding such LC Disbursement (A) be payable in Dollars,
(B) accrue on the Dollar Equivalent, calculated using the Exchange Rates on the
date such LC Disbursement was made, of such LC Disbursement and (C) bear
interest at the rate per annum then applicable to ABR Revolving Loans, subject
to Section 2.15(c).  Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Lender, except that interest accrued on
and after the date of payment by any Domestic Revolving Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Lender shall be for the
account of such Lender to the extent of such payment.

 

(i)            Replacement of any Issuing Lender.  Any Issuing Lender may be
replaced at any time by written agreement among the Parent Borrower, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender.  The Administrative Agent shall notify the Lenders of any such
replacement of such Issuing Lender.  At the time any such replacement shall
become effective, the Parent Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 2.14(b).  From and
after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of such Issuing Lender under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the replacement
of an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Domestic Revolving Lenders with LC Exposure representing
at least 51% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, such Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Domestic Revolving Lenders, an amount in Dollars and in cash
equal to the LC Exposure of such Borrower as of such date plus any accrued and
unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Alternative Currency Letters of Credit or LC
Disbursements in an Alternative Currency that the Borrowers are not late in
reimbursing shall be deposited in the applicable Alternative Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Parent Borrower described in paragraph (h) or (i) of
Article VII.  For the purposes of this paragraph, the Alternative Currency LC
Exposure shall be calculated using the Exchange Rates on the date notice
demanding cash collateralization is delivered to a Borrower.  Each Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.12(c).  Each such deposit pursuant to this paragraph or
pursuant to Section 2.12(c) shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the applicable
Borrower under this Agreement.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the relevant Borrower’s risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Lender
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the relevant Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Domestic Revolving
Lenders with LC

 

--------------------------------------------------------------------------------


 

Exposure representing at least 51% of the total LC Exposure), be applied to
satisfy other obligations of such Borrower under this Agreement.  If a Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived.  If a Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.12(c), such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower as and to the extent that, after giving effect to such return, such
Borrower would remain in compliance with Section 2.12(c), and no Event of
Default shall have occurred and be continuing.  Furthermore, if any Letter of
Credit is outstanding on the date that the Parent Borrower terminates the
Domestic Revolving Commitments pursuant to Section 2.9(b), the Parent Borrower
shall, on the date of such termination, either (A) cause any such Letter of
Credit to be surrendered for cancellation to the applicable Issuing Lender,
(B) provide cash collateral pursuant to the terms of this paragraph (or other
credit support reasonably satisfactory) to the Administrative Agent for the
benefit of such Issuing Lender in an amount equal to at least 103% of the Face
Amount of such Letter of Credit pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent or (C) provide a backup
letter of credit on reasonably acceptable terms and conditions to such Issuing
Lender in an amount equal to at least 103% of the Face Amount of such Letter of
Credit from a financial institution approved by such Issuing Lender (such
approval not to be unreasonably withheld or delayed in accordance with such
Issuing Lender’s existing banking practice consistently applied).  The Parent
Borrower hereby grants to the Administrative Agent a security interest in all
such cash collateral and all proceeds thereof.  Such cash collateral shall be
maintained in a blocked interest-bearing deposit account at Bank of America. 
Upon notice to the Administrative Agent of the termination, reduction or
expiration (without a pending drawing) of any such Letter of Credit, the
Administrative Agent shall release the relevant cash collateral within three
Business Days of the relevant date of termination, reduction or expiration, and
the Administrative Agent shall use such cash collateral to promptly reimburse
any Issuing Lender honoring any drawing under any such Letter of Credit.
 Notwithstanding the forgoing, no Foreign Subsidiary Borrower shall be required
to deposit cash in support of any obligation of any other Borrower and no
collateral or other credit support provided by any Foreign Subsidiary Borrower
shall serve as security for any obligation of any other Borrower.

 

(k)           Conversion.  In the event that the Loans become immediately due
and payable on any date pursuant to Article VII, all amounts (i) that a Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any
Alternative Currency Letter of Credit (other than amounts in respect of which
such Borrower has deposited cash collateral pursuant to Section 2.5(j), if such
cash collateral was deposited in the applicable Alternative Currency to the
extent so deposited or applied), (ii) that the Domestic Revolving Lenders are at
the time or thereafter become required to pay to the Administrative Agent and
the Administrative Agent is at the time or thereafter becomes required to
distribute to the applicable Issuing Lender pursuant to paragraph (e) of this
Section in respect of unreimbursed LC Disbursements made under any Alternative
Currency Letter of Credit and (iii) of each Domestic Revolving Lender’s
participation in any Alternative Currency Letter of Credit under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Equivalent, calculated using the Exchange
Rates on such date (or in the case of any LC Disbursement made after such date,
on the date such LC Disbursement is made), of such amounts.  On and after such
conversion, all amounts accruing and owed to the Administrative Agent, the
applicable Issuing Lender or any Lender in respect of the Obligations described
in this paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.

 

(l)            Additional Issuing Lenders.  The Parent Borrower may, at any time
and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) and such Domestic Revolving Lender,
designate one or more additional Domestic Revolving Lenders to act as

 

--------------------------------------------------------------------------------


 

an Issuing Lender under the terms of this Agreement; provided that the total
number of Domestic Revolving Lenders so designated at any time plus the total
number of Issuing Lenders pursuant to clause (c) of the definition of the term
“Issuing Lenders” at such time shall not exceed five.  Any Domestic Revolving
Lender designated as Issuing Lender pursuant to this paragraph (1) shall be
deemed to be an “Issuing Lender” for the purposes of this Agreement (in addition
to being a Domestic Revolving Lender) with respect to Letters of Credit issued
by such Domestic Revolving Lender.

 

(m)          Reporting.  Each Issuing Lender will report in writing to the
Administrative Agent (i) on the first Business Day of each week, the aggregate
face amount of Letters of Credit issued by it and outstanding as of the last
Business Day of the preceding week, (ii) on or prior to each Business Day on
which such Issuing Lender expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such Issuing Lender shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
Issuing Lender makes any LC Disbursement, the date of such LC Disbursement and
the amount of such LC Disbursement and (iv) on any Business Day on which any
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Lender on such day, the date of such failure, the relevant Borrower and
amount of such LC Disbursement.

 

Section 2.6.            Foreign Credit Instruments.

 

(a)           Foreign Credit Instrument Issuing Commitments.  Subject to the
terms and conditions set forth herein, (i) each Bilateral Foreign Issuing Lender
severally agrees to issue Bilateral Foreign Credit Instruments and Bilateral
Joint Signature Foreign Credit Instruments; provided that after giving effect to
any issuance of any Bilateral Foreign Credit Instrument or Bilateral Joint
Signature Foreign Credit Instrument, the Dollar Equivalent of the aggregate
outstanding amount of the Bilateral Foreign Credit Reimbursement Obligations of
such Bilateral Foreign Issuing Lender, Bilateral Foreign Credit Instruments of
such Bilateral Foreign Issuing Lender and Bilateral Joint Signature Foreign
Credit Instruments of such Bilateral Foreign Issuing Lender shall not exceed the
aggregate principal amount of the Bilateral Foreign Credit Instrument Issuing
Commitments of such Bilateral Foreign Issuing Lender at such time and (ii) each
Participation Foreign Issuing Lender severally agrees to issue Participation
Foreign Credit Instruments and Joint Signature Foreign Credit Instruments;
provided that after giving effect to any issuance of any Participation Foreign
Credit Instrument or Joint Signature Foreign Credit Instrument, the Dollar
Equivalent of the aggregate outstanding amount of Participation Foreign Credit
Reimbursement Obligations of such Participation Foreign Issuing Lender,
Participation Foreign Credit Instruments of such Participation Foreign Issuing
Lender and Joint Signature Foreign Credit Instruments of such Participation
Foreign Issuing Lender shall not exceed the lesser of (x) the aggregate
principal amount of the Participation Foreign Credit Instrument Issuing
Commitments at such time and (y) the amount of the Foreign Credit Commitments of
such Participation Foreign Issuing Lender at such time.  Each Existing Foreign
Credit Instrument issued by a Participation Foreign Issuing Lender shall be
deemed for all purposes of this Agreement to constitute a Participation Foreign
Credit Instrument issued by such Participation Foreign Issuing Lender pursuant
hereto for the applicable Borrower indicated in Section 2.6(a) of the Disclosure
Letter (and such Borrower, whether or not it is the Borrower for which such
Existing Foreign Credit Instrument was originally issued under the Existing
Credit Agreement, shall be obligated and liable in respect of such Existing
Foreign Credit Instrument under the terms and conditions of this Agreement as if
such Existing Foreign Credit Instrument had been originally issued at its
request under this Agreement) and the Participation Foreign Credit Instrument
Issuing Commitment of such Participation Foreign Issuing Lender shall be deemed
utilized in an amount equal to the Dollar Equivalent of all Existing Foreign
Credit Instruments issued by it and determined as of the Effective Date, subject
to subsequent determinations of such Dollar Equivalent pursuant to
Section 2.6(n).  Each Foreign

 

--------------------------------------------------------------------------------


 

Issuing Lender, as applicable, after consultation with the Parent Borrower or
the applicable Foreign Subsidiary Borrower, may issue any Bilateral Foreign
Credit Instrument, Bilateral Joint Signature Foreign Credit Instruments,
Participation Foreign Credit Instrument and/or Joint Signature Foreign Credit
Instrument, as applicable, by causing any domestic or foreign branch or
Affiliate of such Foreign Issuing Lender to issue such Bilateral Foreign Credit
Instrument, Bilateral Joint Signature Foreign Credit Instruments, Participation
Foreign Credit Instrument and/or Joint Signature Foreign Credit Instrument if in
the judgment of such Foreign Issuing Lender such designation (i) would eliminate
or reduce amounts payable pursuant to Section 2.17 or 2.19, as the case may be
and (ii) would not subject such Foreign Issuing Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Foreign Issuing
Lender; provided that any exercise of such option shall not affect the
obligations of the relevant Borrower or such Foreign Issuing Lender under this
Section 2.6.  Each Participation Foreign Issuing Lender hereby confirms that the
Existing Foreign Credit Instruments issued by it conform to the Mandatory
Requirements.  Furthermore, if (v) any letter of credit, guarantee or surety has
been previously issued by a Foreign Issuing Lender, (w) the reimbursement
obligations of the account party (the “Original Foreign Credit Instrument
Account Party”) relating to such letter of credit, guarantee or surety have been
or are assumed in writing by the Parent Borrower or any Subsidiary (such
assuming Person, the “Foreign Credit Instrument Assuming Person”) pursuant to a
Permitted Acquisition or other transaction permitted under the Credit Agreement,
(x) there is sufficient availability hereunder for the inclusion of such letter
of credit, guarantee or surety as a Foreign Credit Instrument hereunder,
(y) such letter of credit, guarantee or surety satisfies all of the requirements
of a Foreign Credit Instrument hereunder, and (z) the conditions of Sections
4.2(a) and 4.2(b) are satisfied, then upon the written request of the Parent
Borrower to such Foreign Issuing Lender (consented to in writing by such Foreign
Issuing Lender), the submission by the Parent Borrower to the Foreign Trade
Facility Agent of a copy of such request bearing such consent and the submission
by a Borrower to the Foreign Trade Facility Agent of a completed Utilization
Request including a statement that the foregoing requirements (v) through (z),
inclusive, have been satisfied and that such Borrower submitting such
Utilization Request shall be treated as a Borrower hereunder with respect to
such letter of credit, guarantee or surety, such letter of credit, guarantee or
surety shall be (from the date of such consent of such Foreign Issuing Lender)
deemed a Bilateral Foreign Credit Instrument or Participation Foreign Credit
Instrument (such designation as a Bilateral Foreign Credit Instrument or
Participation Foreign Credit Instrument to be in the sole discretion of the
applicable Foreign Issuing Lender) for all purposes of this Agreement and the
other Loan Documents and considered issued hereunder at the request of the
Borrower that submitted such Utilization Request pursuant to the terms hereof
(the terms hereof and of the other Loan Documents shall govern and prevail in
the case of any conflict with the provisions of the agreement(s) pursuant to
which such letter of credit, guarantee or surety had been issued (such
agreement(s), the “Original Foreign Credit Instrument Agreements”), and such
Foreign Issuing Lender shall be deemed to have released the Original Foreign
Credit Instrument Account Party and the Foreign Credit Instrument Assuming
Person from the Original Foreign Credit Instrument Agreements to the extent of
such conflict).  Any Utilization Request submitted to the Foreign Trade Facility
Agent pursuant to the immediately preceding sentence shall be reviewed and
processed in accordance with Section 2.6(c), Section 2.6(d), Section 2.6(e) and
Section 2.6(f), as applicable.  Notwithstanding that any such assumed letter of
credit, guarantee or surety is in support of any obligations of, or is for the
account of, a Subsidiary or a Joint Venture, the Parent Borrower and the Foreign
Subsidiary Borrowers agree that the applicable Borrower (as identified in the
Utilization Request referenced above) shall be obligated to reimburse the
applicable Foreign Issuing Lender hereunder for any and all drawings under such
letter of credit, guarantee or surety.

 

(b)           Extension Option.

 

(i)            The Parent Borrower may from time to time during the term of this
Agreement, by written notice to the Administrative Agent and the Foreign Trade
Facility Agent (such notice being an “Extension Notice”) delivered no later than
60 days prior to the Foreign Credit Maturity

 

--------------------------------------------------------------------------------


 

Date (the date of such notice, the “Notice Date”), request the Lenders with a
Foreign Credit Commitment and the Foreign Issuing Lenders to extend the then
applicable Foreign Trade Maturity Date for an additional year (the “Extended
Foreign Trade Maturity Date”).  The Foreign Trade Facility Agent shall promptly
transmit any Extension Notice to each Lender with a Foreign Credit Commitment
and each Foreign Issuing Lender.  Each Foreign Issuing Lender and each Lender
with a Foreign Credit Commitment shall notify the Foreign Trade Facility Agent
whether it wishes to extend the then applicable Foreign Trade Maturity Date at
least 30 days (or such earlier date as directed by the Parent Borrower) prior to
the then applicable Foreign Trade Maturity Date, and any such notice given by a
Foreign Issuing Lender or a Lender with a Foreign Credit Commitment to the
Foreign Trade Facility Agent, once given, shall be irrevocable as to such
Lender.  The Foreign Trade Facility Agent shall promptly notify the
Administrative Agent and the Parent Borrower of the notice of each Foreign
Issuing Lender and each Lender with a Foreign Credit Commitment that it wishes
to extend (each, an “Extension Acceptance Notice”).  Any Foreign Issuing Lender
and any Lender with a Foreign Credit Commitment which does not expressly notify
the Foreign Trade Facility Agent on or before the date that is 30 days (or such
earlier date as directed by the Parent Borrower) prior to the then applicable
Foreign Trade Revolving Maturity Date that it wishes to so extend the then
applicable Foreign Trade Maturity Date shall be deemed to have rejected the
Parent Borrower’s request for extension of such Foreign Trade Maturity Date.  If
all the Lenders with a Foreign Credit Commitment and all the Foreign Issuing
Lenders have elected (in their sole and absolute discretion) to so extend the
then applicable Foreign Trade Maturity Date, the Foreign Trade Facility Agent
shall notify the Administrative Agent and the Parent Borrower of such election
by the Lenders with a Foreign Credit Commitment and the Foreign Issuing Lenders
no later than five Business Days after the date when Extension Acceptance
Notices are due, and effective on the date of such notice by the Foreign Trade
Facility Agent to the Administrative Agent and the Parent Borrower (the
“Extension Date”), the Foreign Trade Maturity Date shall be automatically and
immediately so extended to the Extended Foreign Trade Maturity Date.  No
extension will be permitted hereunder without the consent of all the Lenders
with a Foreign Credit Commitment and all the Foreign Issuing Lenders (after
giving effect to the replacement of any non-extending Lender or non-extending
Foreign Issuing Lender pursuant to paragraph (iii) or (iv) below, as applicable)
unless, at the election of the Parent Borrower, in writing to the Administrative
Agent and the Foreign Trade Facility Agent, the Parent Borrower removes from the
Foreign Trade Facility each Lender with a Foreign Credit Commitment and each
Foreign Issuing Lender that has not so consented to the Extended Foreign Trade
Maturity Date, in which case the Foreign Credit Commitments, Bilateral Foreign
Credit Instrument Issuing Commitments and Participation Foreign Credit
Instrument Issuing Commitments of each such removed Lenders and Foreign Issuing
Lenders, as applicable, will be automatically terminated as of the then
applicable Foreign Trade Maturity Date (not giving effect to the proposed
extension), and the aggregate Foreign Credit Commitments, Bilateral Foreign
Credit Instrument Issuing Commitments and Participation Foreign Credit
Instrument Issuing Commitments hereunder shall be reduced as of the then
applicable Foreign Trade Maturity Date (not giving effect to the proposed
extension) by the amounts of the Foreign Credit Commitments, Bilateral Foreign
Credit Instrument Issuing Commitments and Participation Foreign Credit
Instrument Issuing Commitments of such removed Lenders and removed Foreign
Issuing Lenders, as applicable; provided, that, (x) after giving effect to any
such removal by the Parent Borrower and resulting termination of the Foreign
Credit Commitment, Bilateral Foreign Credit Instrument Issuing Commitment or
Participation Foreign Credit Instrument Issuing Commitment of any such removed
Lender or Foreign Issuing Lender, (A) the total Foreign Trade Exposures with
respect to Participation Foreign Credit Instruments of all the Participation
Foreign Issuing Lenders (including those non-extending Participation Foreign
Issuing Lenders that have not, at the election of the Parent Borrower in its
sole discretion, received a Counter Guarantee to support the outstanding
Participation Foreign

 

--------------------------------------------------------------------------------


 

Credit Instruments and/or Participation Joint Signature Foreign Credit
Instruments, issued by such non-extending Participation Foreign Issuing Lender)
does not exceed the total Foreign Credit Commitments of all the extending
Lenders with Foreign Credit Commitments, (B) each outstanding Bilateral Foreign
Credit Instrument, Bilateral Joint Signature Foreign Credit Instrument,
Participation Foreign Credit Instrument and/or Participation Joint Signature
Foreign Credit Instrument issued by a Foreign Issuing Lender removed in
accordance with this Section shall continue to be considered an issued Bilateral
Foreign Credit Instrument, Bilateral Joint Signature Foreign Credit Instrument,
Participation Foreign Credit Instrument and/or Participation Joint Signature
Foreign Credit Commitment hereunder and part of the Foreign Trade Exposure
hereunder unless the Parent Borrower elects in its sole discretion to have a
Counter Guarantee issued hereunder in favor of such removed Foreign Issuing
Lender to support such Bilateral Foreign Credit Instruments, Bilateral Joint
Signature Foreign Credit Instruments, Participation Foreign Credit Instruments
and/or Participation Joint Signature Foreign Credit Commitments, in which case
such Bilateral Foreign Credit Instruments, Bilateral Joint Signature Foreign
Credit Instruments, Participation Foreign Credit Instruments and/or
Participation Joint Signature Foreign Credit Instruments shall no longer be
considered to be Bilateral Foreign Credit Instruments, Bilateral Joint Signature
Foreign Credit Instruments, Participation Foreign Credit Instruments or
Participation Joint Signature Foreign Credit Instruments issued pursuant to this
Agreement except that for purposes of Section 2.6(p)(iii), (iv) and (v) and
Section 2.6(h) such Bilateral Foreign Credit Instruments, Bilateral Joint
Signature Foreign Credit Instruments, Participation Foreign Credit Instruments
and/or Participation Joint Signature Foreign Credit Instruments shall continue
to be considered as issued pursuant to this Agreement and the Borrowers’
obligations under such Sections with respect to fees, costs, expenses,
reimbursement and indemnification obligations shall continue to apply with
respect to such Bilateral Foreign Credit Instruments, Bilateral Joint Signature
Foreign Credit Instruments, Participation Foreign Credit Instruments and
Participation Joint Signature Foreign Credit Instruments and (C) the Borrowers,
the Administrative Agent and the Foreign Trade Facility Agent shall have entered
into such agreements, if any, as any of them shall have reasonably requested to
reflect such extension of the Foreign Trade Facility with reduced Foreign Credit
Commitments, Bilateral Foreign Credit Instrument Issuing Commitments and
Participation Foreign Credit Instrument Issuing Commitments, as the case may be,
reflecting the removal of such Lenders with Foreign Credit Commitments and
Foreign Issuing Lenders, as the case may be (and any participations purchased
under this Agreement shall be automatically appropriately adjusted in amount to
reflect the such changed Commitments) and (y) any such removed Lender or removed
Foreign Issuing Lender, as applicable, shall have received payment of all
amounts owing to such removed Lender or Foreign Issuing Lender with respect to
its Foreign Credit Commitment, Bilateral Foreign Credit Instrument Issuing
Commitment and/or Participation Foreign Credit Instrument Issuing Commitment, as
applicable, including the repayment of an amount equal to the outstanding funded
participations of all Foreign Credit Disbursements made by such removed Lender
or funded Foreign Credit Disbursements made by such removed Foreign Issuing
Lender, as applicable, any accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents in connection
with such Commitment.  Upon the delivery of an Extension Notice and upon the
extension of the Foreign Trade Maturity Date pursuant to this Section 2.6(b)(i),
the Parent Borrower shall be deemed to have represented and warranted on and as
of the Notice Date and the Extension Date, as the case may be, that no Default
or Event of Default has occurred and is continuing.  Notwithstanding anything
contained in this Agreement to the contrary, no Lender with a Foreign Credit
Commitment or Foreign Issuing Lender shall have any obligation to extend the
Foreign Trade Maturity Date, and each Lender with a Foreign Credit Commitment
and each Foreign Issuing Lender may (with respect to its respective Foreign
Credit Commitment, Bilateral Foreign Credit Instrument Issuing Commitment and/or
Participation Foreign Credit Instrument Issuing

 

--------------------------------------------------------------------------------


 

Commitment) at its option, unconditionally and without cause, decline to extend
the Foreign Trade Maturity Date.

 

(ii)           If the Foreign Trade Maturity Date shall have been extended in
accordance with Section 2.6(b)(i), all references herein to the “Foreign Trade
Maturity Date” shall refer to the Extended Foreign Trade Maturity Date.

 

(iii)          The Parent Borrower shall have the right on or before the
applicable Foreign Trade Maturity Date to replace each non-extending Lender with
a Foreign Credit Commitment with one or more Persons (A) reasonably satisfactory
to the Parent Borrower, the Administrative Agent and the Foreign Trade Facility
Agent and (B) satisfactory to the Participation Foreign Issuing Lenders in their
sole discretion (the “Additional Commitment Lender”), as provided in
Section 2.21(b), each of which such Additional Commitment Lenders shall have
entered into an Assignment and Assumption pursuant to which such Additional
Commitment Lender shall, effective as of the applicable Foreign Trade Maturity
Date, undertake a Foreign Credit Commitment (and if any such Additional
Commitment Lender is already a Lender, its new Commitment shall be in addition
to any other Commitment of such Lender on such date).

 

(iv)          The Parent Borrower shall have the right on or before the
applicable Foreign Trade Maturity Date to replace each non-extending Foreign
Issuing Lender with one or more Persons reasonably satisfactory to the Parent
Borrower, the Administrative Agent and the Foreign Trade Facility Agent (the
“Additional Foreign Issuing Lender”), as provided in Section 2.21(b), each of
which such Additional Foreign Issuing Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional Foreign Issuing
Lender shall, effective as of the applicable Foreign Trade Maturity Date,
undertake a Bilateral Foreign Credit Instrument Issuing Commitment and/or
Participation Foreign Credit Instrument Issuing Commitment (and if any such
Additional Foreign Issuing Lender is already a Foreign Issuing Lender, its new
Commitment shall be in addition to any other Commitment of such Foreign Issuing
Lender on such date).

 

(c)           Procedure for Issuance and Reversals. Each Borrower may, at any
time and from time to time during the period from the Effective Date until the
Foreign Trade Maturity Date, request the issuance of Foreign Credit Instruments
or an extension or other amendment of any outstanding Foreign Credit Instrument
by sending to the Foreign Trade Facility Agent a duly completed request for
issuance (each, a “Utilization Request”) by electronic transfer using the db
direct internet or replacement communications facility in accordance with the
terms of the DB Direct Internet Agreement.  If for technical reasons it should
not be possible to make a request for issuance through db direct internet (or
such replacement communications facility), such request may be made (to be
pre-advised by the relevant Borrower) via fax, via email or by letter, in
substantially the form of Exhibit I, in each case to a fax number, email address
or other address agreed with the Foreign Trade Facility Agent for this purpose,
receipt of such fax, email or letter to be promptly confirmed by the Foreign
Trade Facility Agent to the relevant Borrower for this purpose; provided that in
such case explicit reference has to be made to this Agreement and the Foreign
Trade Facility Agent shall in such case not be held responsible for a delayed
processing of such Utilization Request unless such delayed processing is caused
by gross negligence or willful misconduct on the part of the Foreign Trade
Facility Agent following the confirmation of the receipt of the relevant fax,
email or letter.  As the Foreign Trade Facility Agent will not, in the event a
Utilization Request is submitted by fax, or email, be in a position to verify
whether such Utilization Request has been duly authorized and sent by the
relevant Borrower, each Borrower hereby agrees that the Foreign Trade Facility
Agent shall be entitled to execute all Utilization Requests received by fax or
email if on their face such fax letters or emails seem to be duly authorized and
executed or sent by persons acting on behalf of such Borrower who have been
identified as authorized signatories in annex 1.3.1 (or any replacement

 

--------------------------------------------------------------------------------


 

annex) to the DB Direct Internet Agreement or in the officer’s certificate
furnished pursuant to Section 4.1(h).  Neither the Foreign Trade Facility Agent
nor any of the Lenders shall be held liable for the execution of any forged
Utilization Request received by fax or email except where the forgery is evident
on the face of the forged Utilization Request furnished to such Person or the
Foreign Trade Facility Agent or the respective Foreign Issuing Lender acted with
gross negligence or willful misconduct with respect to such Utilization
Request.  No Utilization Request will be regarded as having been duly completed
unless:

 

(i)            the requested undertaking would constitute a Warranty Guarantee,
a Performance Guarantee, an Advance Payment Guarantee, a Tender Guarantee, a
Counter-Guarantee or a General Purpose Guarantee;

 

(ii)           the terms and conditions for the requested Foreign Credit
Instrument are in accordance with the Mandatory Requirements;

 

(iii)          the requested Foreign Credit Instrument is denominated in a
Permitted Currency or any other currency agreed by the applicable Foreign
Issuing Lender and the Foreign Trade Facility Agent;

 

(iv)          the specific expiry date of the requested Foreign Credit
Instrument, which must not be stated by reference to any events in the
underlying contract and which is not subject to any interpretation, or, if the
requested Foreign Credit Instrument does not provide for such determination of a
specific expiry date, the Commercial Lifetime, shall fall within the Permitted
Maturity;

 

(v)           the obligor of the obligations to be supported by the requested
Foreign Credit Instrument is named;

 

(vi)          upon issuance of the requested Foreign Credit Instrument (for this
purpose such Foreign Credit Instrument is deemed to be issued at the time of
receipt of the Utilization Request therefor by the Foreign Trade Facility
Agent), the thresholds for the different types of Foreign Credit Instruments set
forth under Section 2.6(d) would not be exceeded;

 

(vii)         a Foreign Issuing Lender is determined pursuant to the terms
hereof;

 

(viii)        the Utilization Request is in compliance with Section 2.6(d); and

 

(ix)           the Utilization Request indicates whether a Borrower requests a
Bilateral Foreign Credit Instrument or Participation Foreign Credit Instrument
to be issued.

 

Only one Foreign Credit Instrument may be requested in each Utilization
Request.  A Utilization Request may only be revoked by the relevant Borrower
(x) until the Foreign Trade Facility Agent has forwarded the Utilization Request
to the relevant Foreign Issuing Lender in accordance with Section 2.6(g), by
giving notice to the Foreign Trade Facility Agent or (y) thereafter, by giving
notice to the relevant Foreign Issuing Lender which has to be received by such
Foreign Issuing Lender at a time when such Foreign Issuing Lender will, with
reasonable efforts, still be in a position to stop the delivery of the relevant
Foreign Credit Instrument to the relevant beneficiary or any other Person as
instructed by such Borrower.  In such case, the relevant Foreign Issuing Lender
shall promptly inform the Foreign Trade Facility Agent and the relevant Borrower
that the requested Foreign Credit Instrument has not been issued.  No Foreign
Issuing Lender shall be required to issue a Foreign Credit Instrument in any
jurisdiction that would impose withholding taxes on any payments in respect of
such Foreign Credit Instrument.

 

--------------------------------------------------------------------------------


 

(d)           Limitations on Use.  The Borrowers may only request the issuance
of Foreign Credit Instruments if:

 

(i)            with respect to the issuance of a Bilateral Foreign Credit
Instrument, the Dollar Equivalent of such requested Bilateral Foreign Credit
Instrument, when aggregated with the Dollar Equivalent of all other outstanding
Bilateral Foreign Credit Instruments and unreimbursed Foreign Credit
Disbursements with respect to Bilateral Foreign Credit Instruments as of the
time of receipt of the relevant Utilization Request, does not exceed the total
Bilateral Foreign Credit Instrument Issuing Commitments; and

 

(ii)           with respect to any Foreign Credit Instrument (other than any
Bilateral Foreign Credit Instrument), (A) the Dollar Equivalent of such
requested Foreign Credit Instrument, when aggregated with the Dollar Equivalent
of all other outstanding Foreign Credit Instruments and unreimbursed Foreign
Credit Disbursements with respect to Participation Foreign Credit Instruments as
of the time of receipt of the relevant Utilization Request, does not exceed the
total Participation Foreign Credit Instrument Issuing Commitments and (B) the
Dollar Equivalent of such requested Foreign Credit Instrument, when aggregated
with the Dollar Equivalent of all other outstanding Foreign Credit Instruments
(other than any Bilateral Foreign Credit Instrument) and unreimbursed Foreign
Credit Disbursements with respect to Participation Foreign Credit Instruments as
of the time of receipt of the relevant Utilization Request, does not exceed the
total Foreign Credit Commitments.

 

If the Foreign Trade Facility Agent is of the opinion that a requested Foreign
Credit Instrument is not of the type as specified in the Utilization Request by
a Borrower or if the type of Foreign Credit Instrument is not clearly specified
in the relevant Utilization Request, the Foreign Trade Facility Agent shall
reasonably determine the type of the requested Foreign Credit Instrument based
on the purpose (or, if such Foreign Credit Instrument is intended to serve more
than one purpose, the primary purpose) assumed by the Foreign Trade Facility
Agent on the basis of the wording of the relevant requested Foreign Credit
Instrument and the facts and circumstances known to it at the time of the
receipt of such Utilization Request, and the Foreign Trade Facility Agent shall
inform such Borrower accordingly of such determination.  No Borrower shall make
a Utilization Request for Foreign Credit Instruments to serve as security for
obligations of any Person other than a Borrower or a Subsidiary or a Joint
Venture.

 

(e)           Deviations from Foreign Credit Instrument Requirements.  No
Foreign Credit Instrument shall be issued by any Foreign Issuing Lender if the
Mandatory Requirements are not fulfilled.  No Foreign Issuing Lender shall be
obliged to issue a Foreign Credit Instrument (i) which does not fulfill the
Dispensable Requirements, (ii) which shall be issued in a currency other than a
Permitted Currency, or (iii) if the issuance of the relevant Foreign Credit
Instrument is not permitted pursuant to its internal rules and guidelines.  In
order to avoid a rejection of any issuance of a Foreign Credit Instrument
requested by a Borrower due to non-compliance of its terms with the Dispensable
Requirements, each Borrower hereby undertakes that, with respect to any Foreign
Credit Instrument to be issued where the Borrower considers it reasonably likely
that it will not be in a position to negotiate with the relevant future
beneficiary terms for the relevant Foreign Credit Instrument which will meet the
Dispensable Requirements, such Borrower will as soon as possible approach the
Foreign Trade Facility Agent and designate a Foreign Issuing Lender to issue
such Foreign Credit Instrument pursuant to the terms of Section 2.6(f).  Each
Borrower shall seek advice from the Foreign Issuing Lender designated by such
Borrower as the relevant Foreign Issuing Lender with respect to all Foreign
Credit Instrument related issues during its negotiations of the underlying
contract with the potential beneficiary of such Foreign Credit Instrument.  In
cases where, in spite of such Borrower’s commercially reasonable efforts,
fulfillment of the Dispensable Requirements appears unachievable, the relevant
Foreign Issuing Lender and such Borrower shall try to reach an

 

--------------------------------------------------------------------------------


 

agreement on an indemnity in favor of such Foreign Issuing Lender which allows
such Foreign Issuing Lender to issue the relevant Foreign Credit Instrument in
its contractual relationship with such Borrower; provided that the right of the
relevant Foreign Issuing Lender to reject the issuance of the requested Foreign
Credit Instrument shall remain unaffected.

 

(f)            Receipt of Utilization Request.

 

(i)            Following the receipt of a Utilization Request, the Foreign Trade
Facility Agent shall determine whether in its opinion the Utilization Request is
duly completed.  If the Foreign Trade Facility Agent is of the opinion that the
Utilization Request is not duly completed, it shall promptly inform the relevant
Borrower and shall liaise with such Borrower with a view to agree on a
modification of such Utilization Request.  If no such agreement can be reached,
the Foreign Trade Facility Agent shall reject the Utilization Request.  If the
Foreign Trade Facility Agent is of the opinion (as the case may be, following a
modification of such Utilization Request) that the Utilization Request is duly
completed, it shall forward such Utilization Request to the determined Foreign
Issuing Lender(s).

 

(ii)           If the Foreign Trade Facility Agent determines that, due to the
amount of the requested Foreign Credit Instrument, the requested Foreign Credit
Instrument cannot be issued by a single Foreign Issuing Lender, it shall
promptly inform the relevant Borrower and such Borrower shall then either
withdraw the relevant Utilization Request or instruct the Foreign Trade Facility
Agent that the relevant Foreign Credit Instrument shall be split into two or, if
necessary due to the amount of the Foreign Credit Instrument, more Foreign
Credit Instruments issued by several Foreign Issuing Lenders.

 

(iii)          In no event shall the aggregate amount (without duplication) of
the sum of the Dollar Equivalent of all Bilateral Foreign Credit Instruments
issued by all Foreign Issuing Lenders plus the Dollar Equivalent of all
unreimbursed Foreign Credit Disbursements of all such Foreign Issuing Lenders
with respect to Bilateral Foreign Credit Instruments exceed the aggregate amount
of the Bilateral Foreign Credit Instrument Issuing Commitments.

 

(iv)          In no event shall the aggregate amount (without duplication) of
the sum of the Dollar Equivalent of all Participation Foreign Credit Instruments
and Participation Joint Signature Foreign Credit Instruments issued by all
Foreign Issuing Lenders plus the Dollar Equivalent of all unreimbursed Foreign
Credit Disbursements of all such Foreign Issuing Lenders with respect to
Participation Foreign Credit Instruments exceed the aggregate amount of the
Participation Foreign Credit Instrument Issuing Commitments or the Foreign
Credit Commitments.

 

(g)           Issuance of Foreign Credit Instruments.

 

(i)            The Foreign Trade Facility Agent shall promptly forward each
Utilization Request to the relevant Foreign Issuing Lender no later than
3:00 p.m., Düsseldorf time, on the Business Day following the day it has
received such Utilization Request (or, if such day is not a Business Day, on the
Business Day following the first Business Day after the day the Foreign Trade
Facility Agent has received the Utilization Request) (the “Latest Notification
Day”).  The Foreign Trade Facility Agent shall determine in its notice to the
relevant Foreign Issuing Lender the day on which the requested Foreign Credit
Instrument shall be issued (such day being the “Utilization Date”) which shall
be the second Business Day of such Foreign Issuing Lender immediately following
its receipt of the Utilization Request.  Such Foreign Issuing Lender(s) shall
issue the respective Foreign Credit Instrument(s) on the Utilization Date unless
such Foreign Issuing Lender informs the Foreign Trade Facility Agent and the
relevant Borrower on or prior to

 

--------------------------------------------------------------------------------


 

5:00 p.m., Düsseldorf time, on the Utilization Date that (and specifying the
reasons) (x) it will not be able to issue the relevant Foreign Credit Instrument
on the Utilization Date (in which case the Foreign Issuing Lender shall inform
the Foreign Trade Facility Agent and such Borrower when it will be able to issue
the relevant Foreign Credit Instrument) or (y) it will not be able to issue the
Foreign Credit Instrument at all (1) due to its internal rules and guidelines,
(2) due to any applicable law or regulation with which it has to comply, (3) due
to the currency (other than any Permitted Currency) in which the Foreign Credit
Instrument shall be issued, (4) because it is of the opinion that the Mandatory
Requirements are not fulfilled, or (5) because it is of the opinion that the
Dispensable Requirements are not fulfilled.  No Foreign Issuing Lender shall be
under any obligation to issue any Participation Foreign Credit Instrument if any
Lender with a Foreign Credit Commitment is at that time a Defaulting Lender,
unless such Foreign Issuing Lender has entered into arrangements, including the
delivery of cash collateral or other credit support to the Foreign Trade
Facility Agent, satisfactory to such Foreign Issuing Lender (in its reasonable
discretion) with the Parent Borrower or such Lender to eliminate such Foreign
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Foreign Credit Instrument then proposed to be issued or that Foreign Credit
Instrument and all other Foreign Credit Exposure as to which such Foreign
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

(ii)           If a Foreign Credit Instrument shall be issued on the same day
the Utilization Request is delivered to the Foreign Trade Facility Agent (or if
such day is not a Business Day, the following Business Day), the relevant
Borrower shall inform the Foreign Trade Facility Agent in advance that the
requested Foreign Credit Instrument shall be issued on the same day (or if such
day is not a Business Day, the following Business Day).  The Foreign Trade
Facility Agent shall promptly inform the relevant Foreign Issuing Lender
accordingly which shall be obliged to use commercially reasonable efforts to
issue the Foreign Credit Instrument on the same day as it receives the
Utilization Request.

 

(iii)          (A) In the cases referred to in clause (x) or clause (y)(3) of
Section 2.6(g)(i) above, the Foreign Trade Facility Agent shall obtain, and
follow, instructions from the relevant Borrower, (B) in the cases referred to in
clause (y)(1), (2), (4) and (5) of Section 2.6(g)(i) above, the relevant
Borrower shall agree with the relevant Foreign Issuing Lender any amendments
necessary to the respective Foreign Credit Instrument to enable the relevant
Foreign Issuing Lender to issue the relevant Foreign Credit Instrument and, in
the case of sub-paragraph (y)(5), Section 2.6(e) shall apply mutatis mutandis,
(C) if, in the cases referred to under (A) or (B) above, no agreement can be
reached between the relevant Foreign Issuing Lender and the relevant Borrower,
such Foreign Issuing Lender shall reject the request to issue the requested
Foreign Credit Instrument and the relevant Borrower shall promptly advise the
Foreign Trade Facility Agent and shall designate another Foreign Issuing Lender
and the time for issuance of the Foreign Credit Instrument shall be postponed to
the extent necessary for practical reasons.  Such Foreign Issuing Lender shall
promptly inform the Foreign Trade Facility Agent about all changes agreed with
such Borrower with respect to a Utilization Request in accordance with this
clause (iii).

 

(iv)          The relevant Foreign Issuing Lender may either issue the Foreign
Credit Instrument directly or, if requested by and agreed with the relevant
Borrower, arrange that the Foreign Credit Instrument (an “Indirect Foreign
Credit Instrument”) be issued by a second bank (including one of such Foreign
Issuing Lender’s domestic or foreign branches or affiliates) or financial
institution (the “Indirect Foreign Issuing Lender”) against its corresponding
Counter-Guarantee in the form satisfactory to the Indirect Foreign Issuing
Lender.  In case of an Indirect Foreign Credit Instrument, such Foreign Issuing
Lender is entitled to receive, for payment to the

 

--------------------------------------------------------------------------------


 

Indirect Foreign Issuing Lender, separate fees and expenses in respect of such
Indirect Foreign Credit Instrument in addition to the fees and expenses pursuant
to Section 2.6(p).  In line with international practices, the validity of a
Counter-Guarantee in favor of the Indirect Foreign Issuing Lender will exceed
the validity of the Indirect Foreign Credit Instrument by at least ten calendar
days.

 

(v)           If a Utilization Request is made to request an amendment
(including an extension) of any outstanding Foreign Credit Instrument, the
Foreign Trade Facility Agent shall forward the Utilization Request to the
relevant Foreign Issuing Lender if the requirements of Section 2.6(d) are
fulfilled.  Clauses (i) through (iii) of this Section 2.6(g) shall apply mutatis
mutandis.

 

(vi)          Each Foreign Issuing Lender shall comply at all times with the
obligations set forth on Schedule 2.6(g).

 

(vii)         If the relevant Foreign Issuing Lender has not rejected the
request to issue a Foreign Credit Instrument, the requested currency of which is
not a Permitted Currency, the relevant Borrower assumes all risks related
thereto and shall reimburse all costs reasonably incurred in connection with the
procurement of such currency for honoring such Foreign Credit Instrument in such
specific currency.

 

(h)           Borrower Liabilities.

 

(i)            If a Foreign Issuing Lender receives a request for payment under
any Foreign Credit Instrument (including from an Indirect Foreign Issuing Lender
under a Counter-Guarantee) issued by it, it shall promptly (and before any
payment is made in respect thereof) inform the relevant Borrower, the Foreign
Trade Facility Agent and the Administrative Agent accordingly.  A Borrower’s
obligation to reimburse any payment made by a Foreign Issuing Lender under a
Foreign Credit Instrument (each, a “Foreign Credit Disbursement”) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Foreign Credit Instrument, any request for the issuance thereof or this
Agreement, or any term or provision therein, or (if any) underlying agreement
(ii) any draft or other document presented under a Foreign Credit Instrument
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
applicable Foreign Issuing Lender under a Foreign Credit Instrument against
presentation of a draft or other document that does not comply with the terms of
such Foreign Credit Instrument, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. 
Neither the Foreign Trade Facility Agent, the Lenders nor any Foreign Issuing
Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Foreign Credit Instrument or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Foreign Credit Instrument (including any document required to
make a drawing thereunder), any error in interpretation of technical terms, any
error in the finding of true facts or law or any consequence arising from causes
beyond the control of the applicable Foreign Issuing Lender; provided that
neither of the foregoing sentences shall be construed to excuse such Foreign
Issuing Lender from liability to the applicable Borrower to the extent of any
direct damages (as opposed to consequential damages,

 

--------------------------------------------------------------------------------


 

claims in respect of which are hereby waived by each Borrower to the extent
permitted by applicable law) suffered by such Borrower that are caused by such
Foreign Issuing Lender’s gross negligence, willful misconduct or failure to
exercise care when determining whether drafts and other documents presented
under a Foreign Credit Instrument comply with the terms thereof, or if the
obligation to honor a request for payment under a Foreign Credit Instrument
depends upon non-documentary conditions, whether questions of facts or law at
issue in the underlying transaction justify the payment by the Foreign Issuing
Lender.  In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, (i) with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Foreign
Credit Instrument, a Foreign Issuing Lender may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Foreign Credit Instrument; or
(ii) if the obligation to honor a request for payment under a Foreign Credit
Instrument depends upon non-documentary conditions, a Foreign Issuing Lender
may, in its sole discretion, either accept and make payment upon such facts
presented in connection with the request for payment, without responsibility for
further investigation, regardless of any notice or information to the contrary;
provided, however, that the applicable Borrower does not promptly provide
irrefutable evidence that facts presented in connection with the request for
payment are not true, or refuse to accept and make payment upon such facts. 
Without limiting any rights that the applicable Foreign Issuing Lender may have
under applicable law, (i) the applicable Borrower’s aggregate remedies against
the applicable Foreign Issuing Lender for wrongfully honoring a presentation or
wrongfully retaining honored documents shall in no event exceed the aggregate
amount paid by such Borrower to such Foreign Issuing Lender with respect to the
honored presentation, plus interest at the rate equal to the Adjusted LIBO Rate
for Interest Periods of one month, (ii) may accept as a draft any written or
electronic demand or request for payment under a Foreign Credit Instrument, even
if non-negotiable or not in the form of a draft, and may disregard any
requirement that such draft, demand or request bear any or adequate reference to
the Foreign Credit Instrument, and (iii) may purchase or discount an accepted
draft or deferred payment obligation incurred under a Foreign Credit Instrument
without affecting the amount or timing of the reimbursement due from the
applicable Borrower.

 

(ii)           The relevant Borrower shall, upon demand from the relevant
Foreign Issuing Lender, reimburse such Foreign Issuing Lender for, and
irrevocably and unconditionally indemnify such Foreign Issuing Lender against
any sum paid or payable in accordance with clause (i) above under a Foreign
Credit Instrument issued by such Foreign Issuing Lender at the request of such
Borrower and against all other liabilities, reasonable costs (including any
costs incurred in funding any amount paid by such Foreign Issuing Lender under
or in connection with such Foreign Credit Instrument), claims, losses and
expenses which such Foreign Issuing Lender may at any time (whether before, on
or after the Foreign Trade Maturity Date) reasonably incur or sustain in
connection with or arising out of any such Foreign Credit Instrument.  Each such
reimbursement shall be made in the currency in which the applicable Foreign
Credit Instrument was issued.  If a Foreign Issuing Lender shall make any
Foreign Credit Disbursement, then, unless the relevant Borrower shall reimburse
such Foreign Credit Disbursement in full on the date such Foreign Credit
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such Foreign Credit Disbursement is made to but
excluding the date that such Borrower reimburses such Foreign Credit
Disbursement, at a fluctuating per annum rate equal to the Alternate Base Rate
plus 1.0%; provided that if such Borrower fails to reimburse such Foreign Credit
Disbursement within five calendar days (including any interim interest incurred
in connection with such Foreign Credit Disbursement pursuant to this sentence),
then the unpaid amount thereof shall bear interest, for each day from and
including the sixth calendar day

 

--------------------------------------------------------------------------------


 

after the date such Foreign Credit Disbursement is made to but excluding the
date that such Borrower reimburses such Foreign Credit Disbursement, at a
fluctuating per annum rate equal to the Alternate Base Rate plus 2.0%.

 

(i)            Participations.  (i) By the issuance of a Participation Foreign
Credit Instrument or Participation Joint Signature Foreign Credit Instrument (or
an amendment to a Participation Foreign Credit Instrument or Participation Joint
Signature Foreign Credit Instrument increasing the amount thereof) and without
any further action on the part of the applicable Foreign Issuing Lender or the
Lenders with Foreign Credit Commitments, the applicable Foreign Issuing Lender
hereby grants to each Lender with a Foreign Credit Commitment, and each Lender
with a Foreign Credit Commitment hereby acquires from such Foreign Issuing
Lender, a participation in such Participation Foreign Credit Instrument or
Participation Joint Signature Foreign Credit Instrument equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Participation Foreign Credit Instrument or Participation Joint Signature Foreign
Credit Instrument.  In consideration and in furtherance of the foregoing, each
Lender with a Foreign Credit Commitment hereby absolutely and unconditionally
agrees to pay to the Foreign Trade Facility Agent in Dollars, for the account of
such Foreign Issuing Lender, such Lender’s Applicable Percentage of (i) each
Foreign Credit Disbursement with respect to any Participation Foreign Credit
Instrument or Participation Joint Signature Foreign Credit Instrument made by
such Foreign Issuing Lender in Dollars and (ii) the Dollar Equivalent of each
Foreign Credit Disbursement with respect to any Participation Foreign Credit
Instrument or Participation Joint Signature Foreign Credit Instrument made by
such Foreign Issuing Lender in a Permitted Currency or in another currency
permitted under Section 2.6(g)(vii) and, in each case, not reimbursed or
indemnified by the relevant Borrower on the date due as provided in paragraph
(h) of this Section, or of any such reimbursement or indemnity payment required
to be refunded to such Borrower for any reason.  Each Lender with a Foreign
Credit Commitment acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Participation Foreign
Credit Instruments and Participation Joint Signature Foreign Credit Instruments
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Participation
Foreign Credit Instrument or Participation Joint Signature Foreign Credit
Instrument and continuance of a Default or Event of Default or reduction or
termination of the Foreign Credit Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

(j)            Reimbursement.  If the applicable Foreign Issuing Lender shall
make any payment in respect of a Participation Foreign Credit Instrument or
Participation Joint Signature Foreign Credit Instrument in accordance with
Section 2.6(h), and if the relevant Borrower fails to reimburse or to indemnify
such Foreign Issuing Lender for such payment in accordance with Section 2.6(h),
the Foreign Trade Facility Agent shall promptly notify the applicable Foreign
Issuing Lender and each other Lender with a Foreign Credit Commitment of the
applicable unreimbursed amount, the Dollar Equivalent thereof, the payment then
due from such Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender with
a Foreign Credit Commitment shall pay to the Foreign Trade Facility Agent in
Dollars its Applicable Percentage of the payment then due from the relevant
Borrower, and the Foreign Trade Facility Agent shall promptly pay to the
applicable Foreign Issuing Lender in Dollars the amounts so received by it from
each such Lender.  Each Lender with a Foreign Credit Commitment at its option
(after consultation with the Parent Borrower) may perform any reimbursement
obligation pursuant to this Section 2.6(j) by causing any domestic or foreign
branch or Affiliate of such Lender to perform such reimbursement obligation if
in the judgment of such Lender such designation (i) would eliminate or reduce
amounts payable pursuant to Section 2.17 or 2.19, as the case may be and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender; provided that any exercise of
such option shall not affect the obligations of the relevant Borrower or such
Lender under this Section 2.6.  Promptly following

 

--------------------------------------------------------------------------------


 

receipt by the Foreign Trade Facility Agent of any payment from any Borrower
pursuant to Section 2.6(h), the Foreign Trade Facility Agent shall distribute
such payment to the Lenders that have made payments pursuant to this paragraph
to reimburse such Foreign Issuing Lender as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse any Foreign
Issuing Lender for any payment or indemnity made by the applicable Foreign
Issuing Lender pursuant to Section 2.6(h) shall not relieve any Borrower of its
obligation to make any reimbursement or indemnity pursuant to Section 2.6(h).

 

(k)           Reversal of Foreign Credit Instruments.

 

(i)            Each Foreign Issuing Lender will notify the Foreign Trade
Facility Agent on each Business Day about any expiration or reduction of the
Face Amount of any Foreign Credit Instrument or Counter-Guarantee issued by it
which became effective the preceding Business Day (the “Foreign Credit
Instrument Termination Date”) (a “Utilization Reduction Notice”). With respect
to:

 

(A)          a Foreign Credit Instrument (other than a Counter-Guarantee or an
Indirect Foreign Credit Instrument) which under its terms expires without any
doubt if no demand has been received by such Foreign Issuing Lender on or before
a specified expiry date, such Foreign Issuing Lender will give a Utilization
Reduction Notice on the Business Day following the effectiveness of the reversal
of the Foreign Credit Instrument, unless such Foreign Credit Instrument does not
qualify for a reversal due to its governing law and/or jurisdiction (in which
case clause (B) below shall apply mutatis mutandis);

 

(B)           a Foreign Credit Instrument (other than a Counter Guarantee or an
Indirect Foreign Credit Instrument) which, under its terms either does not
provide for a specific expiry date or does not otherwise expire without any
doubt if no demand for payment has been received by such Foreign Issuing Lender
on or before a definite expiry date or in the case of a release of a Foreign
Credit Instrument before the expiry date specified therein, such Foreign Issuing
Lender will give a Utilization Reduction Notice (1) as and when the original of
the Foreign Credit Instrument including all amendments, if any, is received by
it from the beneficiary or the relevant Borrower, or (2) after having received
any explicit notice of release from the beneficiary in form and substance
substantially in accordance with the form provided in Schedule 2.6(k);

 

(C)           a Counter-Guarantee, such Foreign Issuing Lender will give a
Utilization Reduction Notice only upon being unconditionally discharged in
writing from any respective liability by the Indirect Foreign Issuing Lender, or
upon such Foreign Issuing Lender having paid the amount available under the
Counter-Guarantee to the Indirect Foreign Issuing Lender; provided that if the
Foreign Issuing Lender has been prevented from effecting such payment without
delay, the Utilization Reduction Notice is subject to any assertion of damages
on account of delay by the Indirect Foreign Issuing Lender;

 

(D)          a Foreign Credit Instrument (other than a Counter Guarantee or an
Indirect Foreign Credit Instrument) issued in connection with legal

 

--------------------------------------------------------------------------------


 

proceedings in Germany, such Foreign Issuing Lender will give a Utilization
Reduction Notice only upon receipt of the original of the Foreign Credit
Instrument for discharge from the beneficiary or upon the beneficiary’s consent
to the discharge or upon establishment of the expiry of the Foreign Credit
Instrument by an executory order according to §109(2) of the German Code of
Civil Procedure;

 

(E)           a Foreign Credit Instrument (other than a Counter Guarantee or an
Indirect Foreign Credit Instrument), expressly subject to the Uniform Rules for
Demand Guarantees, International Chamber of Commerce Publication No. 758, such
Foreign Issuing Lender will give a Utilization Reduction Notice if under said
rules and due to the governing law and/or jurisdiction of such Foreign Credit
Instrument a termination of a guarantee would have to be made;

 

(F)           a Foreign Credit Instrument (other than a Counter Guarantee or an
Indirect Foreign Credit Instrument), expressly subject to the Uniform Customs
and Practice for Documentary Credits, 2007 Revision, International Chamber of
Commerce Publication No. 600 or the International Standby Practices
1998, International Chamber of Commerce Publication No. 590, such Foreign
Issuing Lender will give a Utilization Reduction Notice (1) as and when the
original of the Foreign Credit Instrument including all amendments, if any, is
being received by it for cancellation from the beneficiary or the relevant
Borrower prior to its stated expiration date (if any), or (2) after having
received any explicit notice of release from the beneficiary in form and
substance substantially in accordance with the form provided in Schedule 2.6(k);

 

(G)           reductions of a Foreign Credit Instrument or an Indirect Foreign
Credit Instrument/Counter-Guarantee, such Foreign Issuing Lender will give a
Utilization Reduction Notice only if (1) the terms and conditions of any
reduction clause of the terms of the Foreign Credit Instrument are, without any
doubt, complied with or if the beneficiary or, in the case of an Indirect
Foreign Credit Instrument, the Indirect Foreign Issuing Lender has certified in
writing and unconditionally the reduction of the Foreign Credit Instrument or
Counter-Guarantee respectively or (2) the Foreign Issuing Lender has effected
partial payment pursuant to a demand; and

 

(H)          any Foreign Credit Instrument in relation to which such Foreign
Issuing Lender has effected full payment pursuant to a demand so that the
beneficiary would not be entitled to claim any further payment, such Foreign
Issuing Lender will give a Utilization Reduction Notice.

 

(ii)           If a claim under a Foreign Credit Instrument is lodged with the
relevant Foreign Issuing Lender after such Foreign Issuing Lender has given a
Utilization Reduction Notice with respect to such Foreign Credit Instrument:

 

(A)          such Foreign Issuing Lender shall effect payment only if such
payment is expressly authorized by the relevant Borrower or ordered by a court
decision, enforceable in the country where it was rendered; and

 

--------------------------------------------------------------------------------


 

(B)           the relevant Borrower shall (1) indemnify such Foreign Issuing
Lender in accordance with Section 2.6(h) and (2) pay to such Foreign Issuing
Lender an amount (without duplication) equal to the Foreign Credit Commitment
Fee such Foreign Issuing Lender would have received if the relevant Foreign
Credit Instrument or Joint Signature Foreign Credit Instrument had been
outstanding from the date the relevant Utilization Reduction Notice was given
until the date payment is made by such Borrower to the Foreign Issuing Lender in
accordance with Section 2.6(h).

 

(l)            Permitted Maturity.  Each Foreign Credit Instrument shall have an
expiry date that complies with the definition of Permitted Maturity, unless any
such Foreign Credit Instrument does not provide for a specific expiry date, in
which case the Commercial Lifetime of such Foreign Credit Instrument shall fall
within the Permitted Maturity.

 

(m)          Joint Signature Foreign Credit Instruments.

 

(i)            If a Utilization Request has been made for a Foreign Credit
Instrument to be issued as a Joint Signature Foreign Credit Instrument, then the
relevant Borrower will approach the relevant beneficiary to ascertain whether
such beneficiary is prepared to accept a Joint Signature Foreign Credit
Instrument.  In case of the beneficiary’s acceptance, the Foreign Trade Facility
Agent will, in close coordination with such Borrower, select the relevant
Bilateral Foreign Issuing Lenders or Participation Joint Foreign Issuing Lenders
(the “Joint Foreign Issuing Lenders”) prepared to issue the Joint Signature
Foreign Credit Instrument and acceptable to the beneficiary.

 

(ii)           The Joint Foreign Issuing Lenders so selected will then appoint
one of the Joint Foreign Issuing Lenders to act as their agent (the “Joint
Foreign Trade Facility Agent”) in connection with the Joint Signature Foreign
Credit Instrument acting on terms to be agreed between the Joint Foreign Issuing
Lenders and the Joint Foreign Trade Facility Agent pursuant to an agreement
substantially in the form of Schedule 2.6(m).  The Joint Foreign Trade Facility
Agent shall be responsible for coordinating the Joint Foreign Issuing Lenders
and shall represent the Joint Foreign Issuing Lenders vis-à-vis the beneficiary,
and the Joint Foreign Trade Facility Agent shall be responsible for processing
the Joint Signature Foreign Credit Instrument.  In such capacity, the Joint
Foreign Trade Facility Agent shall give to the Foreign Trade Facility Agent the
notices otherwise to be given by each Foreign Issuing Lender hereunder, in
particular under Sections 2.6(j), 2.6(k)(i), 2.6(p)(vi) and 2.6(s).

 

(iii)          Any liability of the Joint Foreign Issuing Lenders under a Joint
Signature Foreign Credit Instrument, and the rights resulting from honoring a
demand made thereunder, shall be several.  Each Joint Foreign Issuing Lender
shall be responsible for the proportionate amount demanded by the beneficiary
under a Joint Signature Foreign Credit Instrument in the proportion the amount
of the Joint Signature Foreign Credit Instrument allocated to it bears to the
total Dollar Equivalent of such Joint Signature Foreign Credit Instrument.  The
Foreign Trade Facility Agent shall, with respect to the determination of the
utilization of the individual Bilateral Foreign Credit Instrument Issuing
Commitment or individual Participation Foreign Credit Instrument Issuing
Commitment, as applicable, of each Joint Foreign Issuing Lender and with respect
to the calculation of any Excess Amount, treat each Joint Foreign Issuing Lender
in the Joint Signature Foreign Credit Instrument as if each Joint Foreign
Issuing Lender had issued a Foreign Credit Instrument in the amount equal to the
amount of its proportionate amount in the Joint Signature Foreign Credit
Instrument.

 

--------------------------------------------------------------------------------


 

(n)                                 Determination of Dollar Equivalent.  On each
Business Day on which any Foreign Credit Instrument is outstanding under this
Agreement, or there is any other Foreign Trade Exposure, the Foreign Trade
Facility Agent shall determine the amount of the Dollar Equivalent of all
outstanding Foreign Credit Instruments and unreimbursed Foreign Credit
Disbursements (in each case adjusted to reflect any repayment, prepayment or
reversal of any relevant Foreign Credit Instrument) on the basis of the foreign
exchange rates for the previous Business Day which shall be determined as
follows:

 

(i)                                     if the conversion rate of the respective
currency into Dollars is published on the internet page “www.db-markets.com” (on
the sub-page “Markets”, sub-page “FX Rates”, sub-page “DB Fixings” or on any
other internet page replacing such internet page, the calculation shall be based
on the rates displayed on such internet page; and

 

(ii)                                  if the conversion rate of the respective
currency into Dollars is not published on the internet page “www.db-markets.com”
(on the sub-page “Markets”, sub-page “FX Rates”, sub-page “DB Fixings”  or on
any other internet page replacing such internet page, the calculation shall be
based on the previous month’s foreign exchange rates published on the same
internet page on the sub-page “DB Fixings” under the heading “Overview for
Historic Rates” for “End of month prices”.

 

If the relevant exchange rate cannot be determined in accordance with clauses
(i) or (ii) above, the Foreign Trade Facility Agent shall determine the
appropriate exchange rate in its reasonable discretion.

 

(o)                                 Cash Cover.

 

(i)                                     If, pursuant to a Daily Report issued on
the last Business Day of any calendar month (each a “Rebasing Date”), (A) the
aggregate Dollar Equivalent of the Foreign Trade Exposure of the Bilateral
Foreign Issuing Lenders exceeds the aggregate amount of the Bilateral Foreign
Credit Instrument Issuing Commitments of the Bilateral Foreign Issuing Lenders,
(B) the aggregate Dollar Equivalent of the Foreign Trade Exposure of the
Participation Foreign Issuing Lenders exceeds the aggregate amount of the
Participation Foreign Credit Instrument Issuing Commitments of the Participation
Foreign Issuing Lenders or the aggregate amount of the Foreign Credit
Commitments of the Lenders, or (C) the aggregate Dollar Equivalent of the
Participation Foreign Credit Instruments and Participation Joint Signature
Foreign Credit Instruments outstanding plus the aggregate Dollar Equivalent of
the outstanding unreimbursed Foreign Credit Disbursements with respect to
Participation Foreign Credit Instruments exceeds the amount of the Foreign
Credit Commitments of the Lenders, in each case, by more than $500,000 (any such
exceeding amount being the “Excess Amount”), the Foreign Trade Facility Agent
shall request in writing from the Parent Borrower, within a period of five
Business Days following receipt of the respective Daily Report, Cash Cover with
respect to such Excess Amount, and the Parent Borrower shall, within a period of
four Business Days following receipt of the demand from the Foreign Trade
Facility Agent, provide for Cash Cover in accordance with clause (iv) below.

 

(ii)                                  Clause (i) above shall be applicable
mutatis mutandis if, in respect of any Rebasing Date subsequent to a Rebasing
Date in respect of which Cash Cover had been provided, the Excess Amount has
increased by an amount equal to $500,000 of the aggregate Bilateral Foreign
Credit Instrument Issuing Commitments, Participation Foreign Credit Instrument
Issuing Commitments or Foreign Credit Commitments, as applicable, due to
fluctuation of currency exchange rates.

 

--------------------------------------------------------------------------------


 

(iii)                               If in respect of any Rebasing Date
subsequent to a Rebasing Date in respect of which Cash Cover had been provided
pursuant to clause (i) above to the Foreign Trade Facility Agent, the Excess
Amount (as shown in the relevant Daily Report) has been reduced to zero (either
through fluctuation of currency exchange rates or through the reduction or
expiration of any Foreign Credit Instruments), the Foreign Trade Facility Agent
shall release the whole or relevant part of the Cash Cover within three Business
Days of the relevant Rebasing Date.

 

(iv)                              If a Borrower is obliged to provide for Cash
Cover under this Agreement, such Borrower shall pay the relevant amount for
which it shall provide Cash Cover in Dollars or in the Dollar Equivalent of the
currency of the respective Foreign Credit Instrument for which Cash Cover has to
be provided to an account with the Foreign Trade Facility Agent, in the name of
the Parent Borrower, to be maintained for the benefit of the Bilateral Foreign
Issuing Lenders or Participation Foreign Issuing Lenders and Lenders with a
Foreign Credit Commitment, as applicable (such deposited amount, the “Cash
Cover”).  Such account shall be an interest bearing account in the name of the
Parent Borrower and such account shall be pledged to the Foreign Trade Facility
Agent on the basis of a pledge agreement in form and substance reasonably
satisfactory to the Foreign Trade Facility Agent and the Parent Borrower.

 

(v)                                 If the term on any Foreign Credit Instrument
or Joint Signature Foreign Credit Instrument extends beyond the Foreign Trade
Maturity Date or other termination of this Agreement, or if any obligation of
any Foreign Issuing Lender with respect to any Foreign Credit Instrument or
Joint Foreign Credit Instrument governed by the laws of the People’s Republic of
China or any other Governmental Authority extends beyond the Foreign Trade
Maturity Date or other termination of this Agreement, the applicable Borrower
shall, on the earlier of the Foreign Trade Maturity Date or the date of such
other termination of this Agreement, do one of the following:  (A) cause such
Foreign Credit Instrument or Joint Signature Foreign Credit Instrument to be
surrendered for cancellation to the applicable Foreign Issuing Lender or (B)
provide Cash Cover (or other credit support reasonably satisfactory) to the
Foreign Trade Facility Agent in an amount equal to at least 103% of the Dollar
Equivalent of the Face Amount of such Foreign Credit Instrument or Joint
Signature Foreign Credit Instrument or (C) provide the applicable Foreign
Issuing Lender with a back-up letter of credit or other analogous undertaking on
reasonably acceptable terms and conditions in an amount at least equal to 103%
of the Dollar Equivalent of the Face Amount of such Foreign Credit Instrument or
Joint Signature Foreign Credit Instrument from a financial institution approved
by the applicable Foreign Issuing Lender (such approval not to be unreasonably
withheld in accordance with such Foreign Issuing Lender’s existing banking
practice consistently applied).  Upon notice to the Foreign Trade Facility Agent
of the termination, reduction or expiration (without any pending drawing) of
such Foreign Credit Instrument or Joint Signature Foreign Credit Instrument
issued by such Foreign Issuing Lender, the Foreign Trade Facility Agent shall
release the whole or relevant part of the Cash Cover (or other credit back-stop)
within three Business Days of the relevant date of termination, reduction or
expiration, and the Foreign Trade Facility Agent shall use Cash Cover to
promptly reimburse any Foreign Issuing Lender honoring any Foreign Credit
Instrument or Joint Signature Foreign Credit Instrument.

 

(p)                                 Fees; Termination.

 

(i)                                     Commitment Fees.  (A) The Parent
Borrower agrees to pay (or to cause a Foreign Subsidiary Borrower to pay) to the
Foreign Trade Facility Agent, for the account of each Lender with a Foreign
Credit Commitment, a commitment fee (the “Foreign Credit Commitment Fee”) which
shall accrue at the Applicable Rate on the average daily unused amount of each
Foreign Credit Commitment of such Lender during the period from and including
the Effective Date to

 

--------------------------------------------------------------------------------


 

but excluding the date on which the Foreign Credit Commitments terminate. 
Accrued Foreign Credit Commitment Fees shall be paid quarterly in arrears on the
last Business Day of March, June, September and December of each year and on the
date on which the Foreign Credit Commitments terminate, commencing on the first
such date to occur after the date hereof.  Foreign Credit Commitment Fees shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  (B)  The Parent Borrower agrees to pay (or to
cause a Foreign Subsidiary Borrower to pay) to each Bilateral Foreign Issuing
Lender, a commitment fee (the “Bilateral Foreign Credit Commitment Fee”) which
shall accrue at the Applicable Rate (or such other rate as may be agreed in
writing from time to time between the Parent Borrower and the applicable
Bilateral Foreign Issuing Lender) on the average daily unused amount of the
Bilateral Foreign Credit Instrument Issuing Commitment of such Bilateral Foreign
Issuing Lender during the period from and including the Effective Date to but
excluding the date on which such Bilateral Foreign Credit Instrument Issuing
Commitment terminates.  Accrued Bilateral Foreign Credit Commitment Fees shall
be paid quarterly in arrears on the last Business Day of March, June,
September and December of each year and on the date on which the Bilateral
Foreign Credit Instrument Issuing Commitments terminate, commencing on the first
such date to occur after the date hereof.  Bilateral Foreign Credit Commitment
Fees shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(ii)                                  Foreign Credit Instrument Fee.  (A) The
Parent Borrower agrees to pay (or to cause a Foreign Subsidiary Borrower to pay)
to the Foreign Trade Facility Agent, for the account of each Lender with a
Foreign Credit Commitment, a participation fee (the “Foreign Credit Instrument
Fee”) with respect to its participation in Participation Foreign Credit
Instruments and Participation Joint Signature Foreign Credit Instrument which
shall accrue at the Applicable Rate on the average daily Face Amount of each
such Participation Foreign Credit Instrument and Participation Joint Signature
Foreign Credit Instrument outstanding (i.e. unexpired and not terminated) during
the period from and including the Effective Date to but excluding the later of
the date on which such Lender’s Foreign Credit Commitment terminates and the
date on which such Lender ceases to have any participation risk with respect to
Participation Foreign Credit Instruments and Participation Joint Signature
Foreign Credit Instruments issued hereunder.  Accrued Foreign Credit Instrument
Fees shall be paid quarterly in arrears on the last Business Day of March, June,
September and December of each year and on the date on which the Foreign Credit
Commitments terminate, commencing on the first such date to occur after the date
hereof.  Foreign Credit Instrument Fees shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(B)                                The Parent Borrower agrees to pay (or to
cause a Foreign Subsidiary Borrower to pay) to each Bilateral Foreign Issuing
Lender, a fee (the “Bilateral Foreign Credit Instrument Fee”) with respect to
its issuance of Bilateral Foreign Credit Instruments and Bilateral Joint
Signature Foreign Credit Instrument which shall accrue at the Applicable Rate
(or such other rate as may be agreed in writing from time to time between the
Parent Borrower and the applicable Bilateral Foreign Issuing Lender) on the
average daily Face Amount of each such Bilateral Foreign Credit Instrument and
Bilateral Joint Signature Foreign Credit Instrument issued by such Bilateral
Foreign Credit Issuing Lender and outstanding (i.e. unexpired and not
terminated) during the period from and including the date of issuance of any
such Bilateral Foreign Credit Instrument or Bilateral Joint Signature Foreign
Credit Instrument hereunder and the termination of any such Bilateral Joint
Signature Foreign Credit Instrument or Bilateral Joint Signature Foreign Credit
Instrument, as applicable.  Accrued Bilateral Foreign Credit Instrument Fees
shall

 

--------------------------------------------------------------------------------


 

be paid quarterly in arrears on the last Business Day of March, June,
September and December of each year and on the date on which the Bilateral
Foreign Credit Instrument Issuing Commitment terminates.  Bilateral Foreign
Credit Instrument Fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(iii)                               Foreign Credit Fronting Fee.  With respect
to each issuance of a Participation Foreign Credit Instrument requested by a
Borrower, such Borrower shall pay, in arrears for each calendar quarter in
accordance with clause (vi) below, a fronting fee in the amount of 0.20% per
annum on the Dollar Equivalent of such Participation Foreign Credit Instrument
(the “Foreign Credit Fronting Fee”).  With respect to any such calculation,
clause (i) above shall apply mutatis mutandis.

 

(iv)                              Foreign Credit Handling Fee.  Each Borrower
shall, with respect to the issuance or amendment of any Foreign Credit
Instrument by a Foreign Issuing Lender, pay to such Foreign Issuing Lender,
quarterly in arrears in accordance with clause (vi) below, a handling fee of
$150 with respect to each Foreign Credit Instrument so issued, and $100 with
respect to each Foreign Credit Instrument so amended, by such Foreign Issuing
Lender during the previous calendar quarter (the “Foreign Credit Handling Fee”).

 

(v)                                 Other Fees and Expenses.  Each Borrower
shall, within three Business Days following written demand from a Foreign
Issuing Lender that has issued a Foreign Credit Instrument for such Borrower,
reimburse such Foreign Issuing Lender for all reasonable costs (including
internal costs) and expenses (including legal fees) incurred by such Lender and
evidenced to such Borrower in connection with the handling of any claims made
against such Lender under any Foreign Credit Instrument issued by it.

 

(vi)                              Payment of Foreign Credit Fees.  Each Foreign
Issuing Lender shall notify the Foreign Trade Facility Agent in writing about
the amount of all Foreign Credit Handling Fees payable by any Borrower with
respect to each previous calendar quarter not later than on the fifth Business
Day of each calendar quarter.  In the case of each Foreign Issuing Lender, the
notification needs to include only the sum of all such fees payable to such
Foreign Issuing Lender and the respective amounts owing from each Borrower.  The
Foreign Trade Facility Agent shall calculate the Foreign Credit Commitment Fee,
the Foreign Credit Instrument Fee and the Foreign Credit Fronting Fee payable by
the Borrowers with respect to the previous calendar quarter.  The Foreign Trade
Facility Agent shall, not later than the seventh Business Day of each calendar
quarter, inform the Parent Borrower in writing about the amount of the Foreign
Credit Commitment Fee, Foreign Credit Instrument Fee and the Foreign Credit
Fronting Fee payable with respect to the previous quarter and the aggregate
amount of the Foreign Credit Handling Fee, as notified to it by the Foreign
Issuing Lenders pursuant to the first sentence of this clause (vi), and the
Parent Borrower shall pay (or shall cause the relevant Borrower to pay) such
amounts to the Foreign Trade Facility Agent for distribution to the Foreign
Issuing Lenders and the applicable Lenders not later than the fifth Business Day
following the receipt by the Parent Borrower of the notification from the
Foreign Trade Facility Agent.

 

(vii)                           Termination.  (A) With respect to each Foreign
Credit Instrument issued and which is or under which claims are still
outstanding on the earlier of (I) the Foreign Trade Maturity Date or (II) the
date of termination or cancellation of the Bilateral Foreign Credit Instrument
Issuing Commitments and/or Participation Foreign Credit Instrument Issuing
Commitments and Foreign Credit Commitments, as applicable, or (B) if an Event of
Default has occurred and is continuing, upon the request of the Required Lenders
to the Administrative

 

--------------------------------------------------------------------------------


 

Agent, the Parent Borrower or other relevant Borrower, will on such applicable
date provide Cash Cover to (or other credit support reasonably satisfactory to)
the Foreign Trade Facility Agent in an amount equal to at least 103% of the Face
Amount of all such Foreign Credit Instruments.  Section 2.6(o)(v) shall apply
mutatis mutandis.

 

(q)                                 Cancellation.

 

(i)                                     The Parent Borrower may, by giving to
the Administrative Agent, with a copy to the Foreign Trade Facility Agent, not
less than 15 days’ prior written notice, cancel the whole or any part (being a
minimum of $10,000,000) of the then unused Bilateral Foreign Credit Instrument
Issuing Commitments, Participation Foreign Credit Instrument Issuing Commitments
and/or the Foreign Credit Commitments without premium or penalty (it being
understood and agreed that any cancellation or termination of the Participation
Foreign Credit Instrument Issuing Commitments and/or Foreign Credit Commitments
pursuant to this Section 2.6(q) shall be done on a pro rata basis); provided
that a notice of termination of the unused Bilateral Foreign Credit Instrument
Issuing Commitments, Participation Foreign Credit Instrument Issuing Commitments
and/or the Foreign Credit Commitments delivered by the Parent Borrower may state
that such notice is conditioned upon the effectiveness or closing of other
credit facilities, debt financings or Dispositions, in which case such notice
may be revoked or the date specified therein extended by the Parent Borrower (by
notice to the Administrative Agent and the Foreign Trade Facility Agent on or
prior to the specified effective date) if such condition is not satisfied.

 

(ii)                                  If any Foreign Issuing Lender claims a
payment or indemnification from any Borrower under Section 2.17, the Parent
Borrower may, within 30 days thereafter and by not less than 15 days’ prior
written notice to the Administrative Agent, with a copy to the Foreign Trade
Facility Agent, cancel such Foreign Issuing Lender’s unused Bilateral Foreign
Credit Instrument Issuing Commitment and/or unused Participation Foreign Credit
Facility Instrument Issuing Commitment whereupon such Foreign Issuing Lender
shall cease to be obliged to issue further Bilateral Foreign Credit Instruments
or Participation Foreign Credit Instruments, as applicable, and its unused
Bilateral Foreign Credit Instrument Issuing Commitment and/or unused
Participation Foreign Credit Instrument Issuing Commitment, as applicable, shall
be reduced to zero.  The remaining amount of such Foreign Issuing Lender’s
Bilateral Foreign Credit Instrument Issuing Commitment and/or Participation
Foreign Credit Instrument Issuing Commitment, as applicable, shall be cancelled
automatically in whole, or, as the case may be, in part with the receipt by the
Foreign Trade Facility Agent of the Utilization Reduction Notice(s) with respect
to the Bilateral Foreign Credit Instruments or Participation Foreign Credit
Instruments, as applicable, issued by such Foreign Issuing Lender and still
outstanding.

 

(iii)                               Any notice of cancellation given by the
Parent Borrower pursuant to clause (i) or (ii) above shall be irrevocable and
shall specify the date upon which such cancellation is to be made and the amount
of such cancellation; provided, however, that any such notice of cancellation
delivered by the Parent Borrower may state that such notice is conditioned upon
the effectiveness or closing of other credit facilities, debt financings or
Dispositions, in which case such notice may be revoked or the date specified
therein extended by the Parent Borrower (by notice to the Administrative Agent
and the Foreign Trade Facility Agent on or prior to the specified effective
date) if such condition is not satisfied.

 

(iv)                              Cancelled Bilateral Foreign Credit Instrument
Issuing Commitments and cancelled Participation Foreign Credit Instrument
Issuing Commitments cannot be reinstated and cancelled Foreign Credit
Commitments cannot be reinstated.

 

--------------------------------------------------------------------------------


 

(r)                                    Reports.  (i) The Foreign Trade Facility
Agent shall send to the Foreign Issuing Lenders, Lenders with Foreign Credit
Commitments, the Parent Borrower and the Administrative Agent, via e-mail to the
addresses and persons notified for this purpose by such Persons to the Foreign
Trade Facility Agent,

 

(A) on each Business Day, a report (the “Daily Report”)

 

(I) stating the Dollar Equivalent for all outstanding Bilateral Foreign Credit
Instruments and outstanding Participation Foreign Credit Instruments outstanding
as determined for such Business Day,

 

(II) listing, for each Foreign Issuing Lender, as of such Business Day, the
Dollar Equivalent of the outstanding Foreign Credit Instruments issued by such
Foreign Issuing Lender and the percentage of each such Foreign Issuing Lender’s
utilized Bilateral Foreign Credit Instrument Issuing Commitment and/or
Participation Foreign Credit Instrument Issuing Commitment, as applicable, and

 

(III) containing the further information about the utilization of the Foreign
Trade Facility as specified on Schedule 2.6(r),

 

(B) on each Business Day, a daily activity report of the previous Business Day,
in a form as substantially set out in Schedule 2.6(r), and

 

(C) not later than the fifth Business Day of each calendar month, a report
stating all expired Foreign Credit Instruments and all Foreign Credit
Instruments expiring within such month.

 

(ii)  The Parent Borrower and each Foreign Issuing Lender shall inform the
Foreign Trade Facility Agent by 5:00 p.m., Düsseldorf time, on the fifth
Business Day following receipt of any such report if it does not agree with any
information contained in such report.

 

(iii)  The respective Foreign Issuing Lender shall use commercially reasonable
efforts to support the applicable Borrower’s efforts to achieve the return of
its expired Foreign Credit Instruments to the Foreign Issuing Lender.

 

(s)                                  Unreimbursed Foreign Credit Disbursements. 
Each Foreign Issuing Lender shall promptly notify the Foreign Trade Facility
Agent and the Administrative Agent of any Foreign Credit Disbursement of such
Foreign Issuing Lender that has not been reimbursed by or on behalf of the
relevant Borrower and shall include in such notice (i) the date of the Foreign
Credit Disbursement, (ii) the name of the relevant Borrower and (iii) the amount
(including the currency) of such Foreign Credit Disbursement and the Dollar
Equivalent thereof as calculated by such Foreign Issuing Lender in accordance
with this Agreement.

 

(t)                                    Additional Foreign Issuing Lenders.  Upon
notice to the Administrative Agent and the Foreign Trade Facility Agent (which
shall promptly notify the Lenders with Foreign Credit Commitments with respect
to any addition of a Participation Foreign Issuing Lender), the Parent Borrower
may, designate additional Foreign Issuing Lenders to (i) provide additional
Bilateral Foreign Credit Instrument Issuing Commitments hereunder and/or
designate existing Bilateral Foreign Issuing Lenders to provide an increase to
its existing Bilateral Foreign Credit Instrument Issuing Commitment hereunder
and/or (ii) provide additional Participation Foreign Credit Instrument Issuing
Commitments hereunder and/or designate existing Participation Foreign Issuing
Lenders to provide an increase to its existing

 

--------------------------------------------------------------------------------


 

Participation Foreign Credit Instrument Issuing Commitment hereunder.  No Person
shall have any obligation hereunder to become a Foreign Issuing Lender or to
provide any such additional or increased Bilateral Foreign Credit Instrument
Issuing Commitment or Participation Foreign Credit Instrument Issuing
Commitment.  The Foreign Issuing Lender or other Person that in its sole
discretion agrees to provide any such increased or additional Bilateral Foreign
Credit Instrument Issuing Commitment and/or Participation Foreign Credit
Instrument Issuing Commitment shall enter into a Foreign Issuing Lender Joinder
Agreement with completions reasonably acceptable to the Administrative Agent,
the Foreign Trade Facility Agent and the Parent Borrower.  No such designation
shall be made to (i) the Parent Borrower or the Parent Borrower’s Affiliates or
Subsidiaries or (ii) a natural person.  Upon consummation of any such Foreign
Issuing Lender Joinder Agreement, Schedule 1.1A shall be deemed revised to
reflect the applicable Bilateral Foreign Credit Instrument Issuing Commitment
and/or Participation Foreign Credit Instrument Issuing Commitment added pursuant
to such Foreign Issuing Lender Joinder Agreement.  If all the conditions
precedent to issuance of a new Foreign Credit Instrument are satisfied, then in
lieu of issuing a new Foreign Credit Instrument, such additional Bilateral
Foreign Issuing Lender or Participation Foreign Issuing Lender may, at the
written request of the Parent Borrower or the applicable Foreign Subsidiary
Borrower and with the written consent of the Foreign Trade Facility Agent, roll
into the Bilateral Foreign Trade Facility or the Foreign Trade Facility, as
applicable, an outstanding undertaking that meets all of the requirements to be
a Foreign Credit Instrument hereunder, in which case such undertaking shall
thereafter be treated as if it were issued hereunder.

 

(u)                                 Transfer of Foreign Credit Instruments.  If
the Bilateral Foreign Credit Issuing Commitment is increased pursuant to Section
2.1(b), the Parent Borrower shall have the option of transferring existing
Participation Foreign Credit Instruments from the Participation Foreign Credit
Instrument Issuing Commitment to the Bilateral Foreign Credit Issuing
Commitment; provided that after giving effect to any such transfer, (i) the
outstanding aggregate principal amount of the Bilateral Foreign Credit
Instruments under the Bilateral Foreign Trade Facility does not exceed the
Bilateral Foreign Credit Instrument Issuing Commitment and (ii) the outstanding
aggregate principal amount of the Bilateral Foreign Credit Instruments under the
Bilateral Foreign Trade Facility of each Bilateral Foreign Issuing Lender shall
not exceed its Bilateral Foreign Credit Instrument Issuing Commitment.  The
Parent Borrower may also transfer existing Bilateral Foreign Credit Instruments
from the Bilateral Foreign Credit Instrument Issuing Commitment to the
Participation Foreign Credit Instrument Issuing Commitment; provided that after
giving effect to any such transfer, (i) the outstanding aggregate principal
amount of the Participation Foreign Credit Instruments shall not exceed (A) the
aggregate Participation Foreign Credit Instrument Issuing Commitments or (B) the
aggregate Foreign Credit Commitments, (ii) the outstanding aggregate principal
amount of the Participation Foreign Credit Instruments of any Foreign Issuing
Lender shall not exceed the Participation Foreign Credit Instrument Issuing
Commitment of such Foreign Issuing Lender and (iii) the outstanding aggregate
principal amount of the Bilateral Foreign Credit Instruments under the Bilateral
Foreign Trade Facility of any Bilateral Foreign Issuing Lender shall not exceed
the Bilateral Foreign Credit Instrument Issuing Commitment of such Bilateral
Foreign Issuing Lender.  Any transfer described in either of the preceding two
sentences shall be subject to notice to the Foreign Trade Facility Agent. 
Additionally, any transfer of any Participation Foreign Credit Instrument from a
Participation Foreign Credit Instrument Issuing Commitment to a Bilateral
Foreign Credit Issuing Commitment shall be subject to the consent of the
Bilateral Foreign Issuing Lender that issued such Foreign Credit Instrument.

 

Section 2.7.                                   Funding of Borrowings.

 

(a)                                  Each Lender shall make each Loan (other
than any Incremental Term Loan) to be made by it hereunder on the proposed date
thereof by wire transfer to the Administrative Agent in same day funds at the
Administrative Agent’s Office for the applicable currency most recently
designated by it for such purpose by notice to the Lenders, in immediately
available funds, not later than 12:00 noon, New

 

--------------------------------------------------------------------------------


 

York City time, in the case of any Loan denominated in Dollars and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Loan denominated in a Qualified Global Currency; provided that Swingline
Loans shall be made as provided in Section 2.4.  The Administrative Agent will
make such Loans available to the relevant Borrower by wiring the amounts so
received, in like funds, to an account designated by such Borrower in the
applicable Borrowing Request; provided that ABR Domestic Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in
Section 2.5(e) shall be remitted by the Administrative Agent to the applicable
Issuing Lender.  Any funding of Incremental Term Loans shall be made pursuant to
such procedures as shall be agreed to by the Parent Borrower, the relevant
Incremental Term Lenders and the Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount in the required currency.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and such
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon in such currency, for each day
from and including the date such amount is made available to such Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds in the relevant currency (which determination shall be
conclusive absent manifest error) or (ii) in the case of a Borrower, the
interest rate applicable to such Borrowing.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.8.                                   Interest Elections.

 

(a)                                  Each Revolving Borrowing and Incremental
Term Loan Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, a
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  Notwithstanding the
foregoing, a Borrower may not (i) elect to convert the currency in which any
Loans are denominated, (ii) elect to convert Qualified Global Currency Loans
from Eurocurrency Loans to ABR Loans, (iii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.2(d), (iv) elect to
convert any ABR Loans to Eurocurrency Loans that would result in the number of
Eurocurrency Borrowings exceeding the maximum number of Eurocurrency Borrowings
permitted under Section 2.2(c), (v) elect an Interest Period for Eurocurrency
Loans unless the aggregate outstanding principal amount of Eurocurrency Loans
(including any Eurocurrency Loans made to such Borrower in the same currency on
the date that such Interest Period is to begin) to which such Interest Period
will apply complies with the requirements as to minimum principal amount set
forth in Section 2.2(c) or (vi) elect to convert or continue any Swingline
Borrowings.

 

(b)                                 To make an election pursuant to this
Section, a Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.3 if such Borrower were requesting a Borrowing of Domestic Revolving
Loans or Global Revolving Loans of the Type resulting from such election to be
made on the effective date of such

 

--------------------------------------------------------------------------------


 

election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by delivery to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the relevant Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.3 and paragraph (a) of this Section:  (i) the Borrowing to which such
Interest Election Request applies; (ii) the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and (iv) if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election.  If any such Interest Election Request requests a Eurocurrency
Borrowing but does not specify an Interest Period, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each relevant Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the relevant Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing
denominated in Dollars prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.  If
the relevant Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing denominated in a Qualified Foreign Global
Currency prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall automatically continue as a Eurocurrency Loan having
an Interest Period of one month.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Parent Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) no Borrowing denominated in a Qualified Global
Currency having an Interest Period in excess of one month may be made or
continued.

 

Section 2.9.                                   Termination and Reduction of
Commitments.

 

(a)                                  (i) The Domestic Revolving Commitments
shall terminate on the Domestic Revolving Maturity Date, (ii) the Global
Revolving Commitments shall terminate on the Global Revolving Maturity Date and
(iii) the Bilateral Foreign Credit Instrument Issuing Commitments, the
Participation Foreign Credit Instrument Issuing Commitments and the Foreign
Credit Commitments shall terminate on the Foreign Trade Maturity Date.

 

(b)                                 The Parent Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments (other than Bilateral Foreign Credit
Instrument Issuing Commitments or Participation Foreign Credit Instrument
Issuing Commitments) of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000, (ii) the Parent Borrower
shall not terminate or reduce (A) the Domestic Revolving Commitments if, after
giving effect to any concurrent prepayment of the Domestic Revolving Loans in
accordance with Section 2.12, the Domestic Revolving Exposure would exceed the
total Domestic Revolving Commitments, (B) the Global Revolving Commitments if,
after giving effect to any concurrent prepayment of the Global Revolving Loans
in accordance with Section 2.12, the Global Revolving Exposure would exceed the
total Global Revolving Commitments, (C) the Participation Foreign Credit

 

--------------------------------------------------------------------------------


 

Instrument Issuing Commitments or the Foreign Credit Commitments if the Total
Foreign Trade Exposure with respect to the Participation Foreign Credit
Instruments would exceed (1) the total Participation Foreign Credit Instrument
Issuing Commitments or (2) the total Foreign Credit Commitments or (D) the
Bilateral Foreign Credit Instrument Issuing Commitments if the Total Foreign
Trade Exposure with respect to the Bilateral Foreign Credit Instruments would
exceed the total Bilateral Foreign Credit Instrument Issuing Commitments and
(iii) each reduction of Participation Foreign Credit Instrument Issuing
Commitments and the Foreign Credit Commitments shall be made in accordance with
Section 2.6(q).

 

(c)                                  The Parent Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section, at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Parent Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Parent Borrower may state that such notice is conditioned upon the
effectiveness or closing of other credit facilities, debt financings or
Dispositions, in which case such notice may be revoked or the date specified
therein extended by the Parent Borrower (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

Section 2.10.                             Evidence of Debt.

 

(a)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made, and each Foreign
Credit Instrument issued, by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(b)                                 The Administrative Agent, on behalf of the
Borrowers, shall maintain the Register pursuant to Section 9.4(c) and a
subaccount for each Lender in which it shall record (i) the amount of each Loan
made hereunder (whether or not evidenced by a promissory note), the Class and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal and/or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.  The Foreign Trade Facility Agent shall maintain records
in which it shall record all relevant details about each Foreign Credit
Instrument issued hereunder and, upon the request of the Administrative Agent,
the Foreign Trade Facility Agent shall make such records (or copies thereof)
available to the Administrative Agent.

 

(c)                                  The entries made in the Register maintained
pursuant to paragraph (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(d)                                 Upon the request of any Lender made through
the Administrative Agent, the Parent Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each such
promissory note shall (i) in the case of Domestic Revolving Loans, be in the
form of Exhibit J (a “Domestic Revolving Note”), (ii) in the case of Global
Revolving Loans, be in the form of Exhibit K (a “Global

 

--------------------------------------------------------------------------------


 

Revolving Note”), (iii) in the case of Swingline Loans, be in the form of
Exhibit L (a “Swingline Note”) and (iv) in the case of Incremental Term Loans,
be in the form of Exhibit M (an “Incremental Term Note”).  Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

 

Section 2.11.                             Repayment of Loans.

 

(a)                                  The Parent Borrower shall repay any
Incremental Term Loans in consecutive installments (which shall be no more
frequent than quarterly) as specified in the applicable Incremental Facility
Activation Notice pursuant to which such Incremental Term Loans were made.

 

(b)                                 The Parent Borrower shall repay (i) the then
unpaid principal amount of the Domestic Revolving Loans on the Domestic
Revolving Maturity Date and (ii) the then unpaid principal amount of each
Swingline Loan on the earlier of the Domestic Revolving Maturity Date and the
first date after such Swingline Loan is made that is the last Business Day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Borrowing of Domestic Revolving Loans is
made, the Parent Borrower shall repay all Swingline Loans then outstanding.

 

(c)                                  Each Borrower shall repay the then unpaid
principal amount of the Global Revolving Loans applicable to such Borrower on
the Global Revolving Maturity Date.

 

Section 2.12.                             Prepayment of Loans.

 

(a)                                  Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

 

(b)                                 If on any date any Net Proceeds are received
by or on behalf of the Parent Borrower or any Subsidiary in respect of any
Prepayment Event, the Parent Borrower shall, within ten Business Days after such
Net Proceeds are received, apply an amount equal to the aggregate amount of such
Net Proceeds, first, to prepay the Incremental Term Loans, second, (after the
Incremental Term Loans have been paid in full) to the Domestic Revolving Loans
and the Global Revolving Loans on a pro rata basis (without a corresponding
permanent reduction in the aggregate Domestic Revolving Commitments or the
aggregate Global Revolving Commitments); provided that, in the case of any event
described in clause (a) or (b) of the definition of the term Prepayment Event,
if the Parent Borrower shall deliver to the Administrative Agent a certificate
of a Financial Officer to the effect that the Parent Borrower and the
Subsidiaries intend to apply the Net Proceeds from such event (“Reinvestment Net
Proceeds”), within 360 days after receipt of such Net Proceeds, to make
Permitted Acquisitions or Investments permitted by Section 6.5 or acquire real
property, equipment or other assets to be used in the business of the Parent
Borrower and the Subsidiaries, and certifying that no Default or Event of
Default has occurred and is continuing, then no prepayment or Commitment
reduction shall be required pursuant to this paragraph in respect of such event
except to the extent of any Net Proceeds therefrom that have not been so applied
by the end of such 360-day period, at which time a prepayment shall be required
in an amount equal to the Net Proceeds that have not been so applied. 
Notwithstanding the foregoing, from and after the date during any fiscal year of
the Parent Borrower on which the aggregate gross proceeds (inclusive of amounts
of the type described in the first parenthetical of Section 6.6(e)) from
Dispositions pursuant to Section 6.6(e) received during such fiscal year exceed
the aggregate amount for such fiscal year specified in clause (i) of the proviso
in Section 6.6(e), the Net Proceeds from each subsequent Prepayment Event
occurring during such fiscal year resulting from Dispositions pursuant to
Section 6.6(e) (and a ratable amount of Net Proceeds from any Prepayment Event
that first causes the aforementioned threshold to be exceeded, which ratable
amount shall be determined by reference to a fraction, the numerator of which
shall be the portion of the gross proceeds from such Prepayment Event
representing the excess above such

 

--------------------------------------------------------------------------------


 

threshold and the denominator of which shall be the aggregate gross proceeds
from such Prepayment Event) may not be treated as Reinvestment Net Proceeds.

 

(c)                                  If on any Determination Date relating to
the Global Revolving Facility, the Total Global Exposure exceeds the total
Global Revolving Commitments by more than $500,000, the Parent Borrower shall,
upon notice by the Administrative Agent, within three Business Days after such
Determination Date, prepay (or cause the relevant Foreign Subsidiary Borrower to
prepay) the Borrowings of Global Revolving Loans (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.5(j)) in an aggregate amount such that, after giving
effect thereto, the Total Global Exposure does not exceed the total Global
Revolving Commitments.  If on any Determination Date relating to the Domestic
Revolving Facility, the Total Domestic Exposure exceeds the total Domestic
Revolving Commitments, the Parent Borrower shall, without notice or demand,
within three Business Days after such Determination Date, prepay (or cause the
relevant Foreign Subsidiary Borrower to prepay) the Borrowings of Domestic
Revolving Loans or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.5(j)) in an aggregate amount such that, after giving
effect thereto, the Total Domestic Exposure does not exceed the total Domestic
Revolving Commitments.

 

(d)                                 A Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy promptly thereafter) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time (or 11:00 a.m., London time, as applicable),
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the Business Day of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Domestic Revolving Commitments or the Global Revolving
Commitments as contemplated by Section 2.9, then such notice of prepayment may
be revoked (or the date specified therein extended) if such notice of
termination is revoked (or the date specified therein extended) in accordance
with Section 2.9.  Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2, except as
necessary to apply fully the required amount of a mandatory prepayment.

 

Section 2.13.                             Certain Payment Application Matters.

 

(a)                                  Each repayment or prepayment of a Borrowing
by any Borrower shall be applied ratably to the Loans included in the repaid
Borrowing of such Borrower.  It is understood that, in the case of Global
Revolving Loans, the relevant Borrower may select the particular currency of
Loans to be prepaid, and such prepayment shall then be applied ratably to such
Loans.  Repayments and prepayments of Borrowings shall be accompanied by accrued
interest on the amount repaid.

 

(b)                                 Any mandatory prepayment of Incremental Term
Loans by any Borrower shall be allocated pro rata among all existing Incremental
Term Loans of such Borrower based on the aggregate principal amount of
outstanding Borrowings of each such Class.  Any optional prepayment of
Incremental Term Loans shall be allocated as directed by the Parent Borrower to
the Incremental Term Loans.  Amounts prepaid on account of any Incremental Term
Loans may not be reborrowed.

 

--------------------------------------------------------------------------------


 

(c)                                  Each mandatory prepayment of any
Incremental Term Loans shall be applied to the installments, first to any
remaining scheduled installments due prior to the second anniversary of the date
of such prepayment (applied pro rata to such remaining installments) and,
second, to the remaining scheduled installments due on or after the second
anniversary of the date of such prepayment (applied pro rata to such remaining
installments).  Any optional prepayment of any Incremental Term Loans shall be
applied to the installments of the Incremental Term Loans as directed by the
Parent Borrower.

 

Section 2.14.                             Fees.

 

(a)                                  The Parent Borrower agrees to pay to the
Administrative Agent for the account of each relevant Lender (i) a commitment
fee (the “Domestic Revolving Commitment Fee”), which shall accrue at the
Applicable Rate on the actual daily unused amount of the Domestic Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the Domestic Revolving Maturity Date and (ii) a commitment
fee (the “Global Revolving Commitment Fee”), which shall accrue at the
Applicable Rate on the actual daily unused amount of the Global Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the Global Revolving Maturity Date.  Accrued commitment
fees shall be payable in arrears on the last Business Day of March, June,
September and December of each year and on the Domestic Revolving Maturity Date
and the Global Revolving Maturity Date, as applicable, commencing on the first
such date to occur after the date hereof.  Domestic Revolving Commitment Fees
and Global Revolving Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  For purposes of computing commitment
fees (x) in respect of the Domestic Revolving Commitments, the Domestic
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Domestic Revolving Loans and LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose) and
(y) in respect of the Global Revolving Commitments, the Global Revolving
Commitments of a Lender shall be deemed to be used to the extent of the
outstanding Global Revolving Loans of such Lender.  For the avoidance of doubt,
the Foreign Credit Commitment Fee is set forth in Section 2.6(p)(i).

 

(b)                                 Each Borrower agrees to pay:

 

(i)                                     to the Administrative Agent for the
account of each Domestic Revolving Lender a participation fee with respect to
its participations in Letters of Credit (“Letter of Credit Fees”), which shall
accrue at the same Applicable Rate as interest on Eurocurrency Revolving Loans
on the actual daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Domestic Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure; provided, however, any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided cash collateral satisfactory to the applicable Issuing Lender pursuant
to Section 2.5(j) shall be payable, to the maximum extent permitted by
applicable laws, to the other Lenders with a Domestic Revolving Commitment in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.24(a)(iv),
with the balance of such fee, if any, payable to the applicable Issuing Lender
for its own account.

 

(ii)                                  to the applicable Issuing Lender a
fronting fee, which shall accrue at the rate of 0.125% per annum on the actual
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Domestic Revolving

 

--------------------------------------------------------------------------------


 

Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Lender’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder; and

 

(iii)                               to the applicable Foreign Issuing Lender and
the other Lenders, the fees set forth in Section 2.6(p).

 

Participation fees and fronting fees pursuant to clauses (i) and (ii) above
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Domestic
Revolving Commitments terminate and any such fees accruing after the date on
which the Domestic Revolving Commitments terminate shall be payable on demand. 
Except as otherwise provided in Section 2.6(p), any other fees payable to the
applicable Issuing Lender or Foreign Issuing Lender pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  For the purposes of calculating the actual daily
amount of the LC Exposure for any period under this Section 2.14(b), the actual
daily amount of the Alternative Currency LC Exposure for such period shall be
calculated by multiplying (x) the actual daily balance of each Alternative
Currency Letter of Credit (expressed in the currency in which such Alternative
Currency Letter of Credit is denominated) by (y) the Exchange Rate for each such
Alternative Currency in effect on the last Business Day of such period or by
such other reasonable method that the Administrative Agent deems appropriate.

 

(c)                                  The Parent Borrower agrees to pay to the
Administrative Agent and MLPFS, for their own respective accounts, fees payable
in the amounts and at the times specified in the Fee Letter.

 

(d)                                 The Parent Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times specified in the Fee Letter.

 

(e)                                  The Parent Borrower agrees to pay to the
Foreign Trade Facility Agent, for its own account, fees payable in the amounts
and at the times specified in the Deutsche Bank Fee Letter.

 

(f)                                    All fees payable hereunder shall be paid
on the dates due, in immediately available funds, to the Administrative Agent
(or to the applicable Issuing Lender, applicable Foreign Issuing Lender or the
Foreign Trade Facility Agent, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto.  Except as otherwise provided in Section 2.6(p), fees
paid shall not be refundable under any circumstances.

 

Section 2.15.                             Interest.

 

(a)                                  ABR Loans shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

(b)                                 Eurocurrency Loans shall bear interest at
the Adjusted LIBO Rate for the applicable Interest Period plus the Applicable
Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest (or premium, if any) on any Loan or any fee or other
amount payable by any Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in

 

--------------------------------------------------------------------------------


 

the case of any other amount (except as specified in Section 2.6(h)(ii)), 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section (or, in the case of amounts denominated in a Qualified Foreign
Global Currency due under the Global Revolving Facility, the rate that would
apply to Loans in such currency pursuant to clause (i) above), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Domestic Revolving Commitments or
the Global Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Domestic Revolving Availability Period or
Global Revolving Availability Period, as applicable), accrued interest (and
premium, if any) on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate and interest in respect of Sterling-denominated Loans,
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

(f)                                    If, as a result of any restatement of or
other adjustment to the financial statements of the Parent Borrower or for any
other reason, the Parent Borrower or the Administrative Agent at the direction
of the Required Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the Parent Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Parent Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Parent Borrower under the Bankruptcy Code of the United States,
automatically and without further action by any Person), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lenders, as the case may be, under Section 2.5(c), 2.14(b) or
2.15(c) or under Article VII.  The Parent Borrower’s obligations under this
paragraph shall survive the termination of the Commitments of all of the Lenders
and the repayment of all other Obligations hereunder.

 

Section 2.16.                             Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period;

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders

 

--------------------------------------------------------------------------------


 

(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period; or

 

(c)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that deposits in the
principal amounts of the Loans comprising such Borrowing and in the currency in
which such Loans are to be denominated are not generally available in the
relevant market;

 

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the relevant Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Parent Borrower and
the relevant Lenders that the circumstances giving rise to such notice no longer
exist (which notice shall be promptly given by the Administrative Agent when
such circumstances no longer exist), then, in the case of the relevant Facility,
any request by a Borrower for a Eurocurrency Borrowing of the affected Type or
in the affected currency, or a conversion to or continuation of a Eurocurrency
Borrowing of the affected Type or in the affected currency, pursuant to
Section 2.3 or 2.8, shall be deemed rescinded; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

Section 2.17.                             Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)                                  impose on any Lender, Issuing Lender or
Foreign Issuing Lender or the London (or other relevant) interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit, Foreign Credit Instrument or participation
therein;

 

and the result of any of the foregoing shall be to increase the net cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such
Lender, Issuing Lender or Foreign Issuing Lender of participating in, issuing or
maintaining any Letter of Credit or Foreign Credit Instrument or to reduce the
amount of any sum received or receivable by such Lender, Issuing Lender or
Foreign Issuing Lender hereunder (whether of principal, interest, premium or
otherwise), then each relevant Borrower will pay to such Lender, Issuing Lender
or Foreign Issuing Lender such additional amount or amounts as will compensate
such Lender, Issuing Lender or Foreign Issuing Lender, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender, Issuing Lender or Foreign
Issuing Lender determines that any Change in Law regarding capital requirements
has or would have the effect of reducing the rate of return on such Person’s
capital or on the capital of such Person’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Foreign Credit Instruments held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, or the Foreign Credit Instruments issued
by such Foreign Issuing Lender, to a level below that which such Lender, Issuing
Lender or Foreign Issuing Lender or such Lender’s, Issuing Lender’s or Foreign
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Person’s policies and the policies of such
Person’s holding company with respect to capital adequacy), then from time to
time the relevant Borrower will pay to such Lender, Issuing Lender or Foreign
Issuing Lender, as the case may be,

 

--------------------------------------------------------------------------------


 

such additional amount or amounts as will compensate such Person or such
Person’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender, Issuing Lender
or Foreign Issuing Lender setting forth in reasonable detail the basis for and
computation of the amount or amounts necessary to compensate such Person or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the relevant Borrower and shall be conclusive
absent manifest error.  Such Borrower shall pay such Lender, Issuing Lender or
Foreign Issuing Lender the amount shown as due on any such certificate within 10
days after receipt thereof.  All amounts payable by any Borrower pursuant to
paragraph (a) or (b) of this Section shall be deemed to constitute interest
expense in respect of the Loans.

 

(d)                                 Failure or delay on the part of any
Lender, Issuing Lender or Foreign Issuing Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Person’s right to demand
such compensation; provided that no Borrower shall be required to compensate a
Lender, Issuing Lender or Foreign Issuing Lender pursuant to this Section for
any increased costs or reductions incurred more than 270 days prior to the date
that such Person notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Person’s intention to claim
compensation therefor;

 

provided that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 2.18.                             Break Funding Payments.

 

In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Domestic Revolving Loan,
Global Revolving Loan or any Incremental Term Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.12(d) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Parent
Borrower pursuant to Section 2.21, then, in any such event, the relevant
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the relevant market.  A
certificate of any Lender setting forth in reasonable detail the basis for and
computation of any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the relevant Borrower and shall
be conclusive absent manifest error, and shall be so delivered as promptly as
reasonably practicable after such Lender obtains actual knowledge of such
amount.  Such Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

Section 2.19.                             Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of any Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any

 

--------------------------------------------------------------------------------


 

Indemnified Taxes; provided that if a Borrower shall be required to deduct any
Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or the relevant Lender receives an amount equal to the sum
it would have received had no such deductions been made, (ii) such Borrower
shall make such deductions and (iii) such Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)                                 In addition, each Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law and indemnify the Lender from and against any Other Taxes and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto.

 

(c)                                  Each Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent or such Lender on or with respect to any payment by or on
account of any obligation of a Borrower hereunder or under any other Loan
Document (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth in reasonable detail the
basis for and computation of the amount of such payment or liability delivered
to a Borrower by a Lender, or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error, and shall be
so delivered as promptly as reasonably practicable after such Lender or the
Administrative Agent, as the case may be, obtains actual knowledge of such
amount.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)                                  Each Lender that is not a United States
person within the meaning of Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Parent Borrower and the Administrative Agent, on
or before the date on which it becomes a party to this Agreement either:

 

(A)                              two duly completed and signed original copies
of either Internal Revenue Service Form W-8BEN or Internal Revenue Service
Form W-8ECI (relating to such Non-U.S. Lender and entitling it to a complete
exemption from or reduction of withholding of United States federal income taxes
on all amounts to be received by such Non-U.S. Lender pursuant to this Agreement
and the other credit documents), or successor and related applicable forms, as
the case may be (including, where applicable any such forms required to be
provided to certify to such exemption on behalf of such Non-U.S. Lender’s
beneficial owners).

 

(B)                                in the case of a Non-U.S. Lender that is not
a “Bank” within the meaning of Section 881(c)(3)(A) of the Code and that does
not comply with the requirements of clause (A) hereof, (x) a statement in the
form of Exhibit D (and any similar statements required to certify to the
exemption of its beneficial owners) or such other form of statement as shall be
reasonably requested by the Parent Borrower from time to time to the effect that
such Non-U.S. Lender (and, where applicable, its beneficial owners) is eligible
for a complete exemption from withholding of United States federal income taxes

 

--------------------------------------------------------------------------------


 

under Code Section 871(h) or 881(c), and (y) two duly completed and signed
original copies of Internal Revenue Service Form W-8BEN or successor and related
applicable forms (including, where applicable, copies of such forms with respect
to such entity’s beneficial owners).

 

Further, each Non-U.S. Lender agrees (i) to deliver to the Parent Borrower and
the Administrative Agent, and if applicable, the assigning Lender two further
duly completed and signed original copies of such Forms W-8BEN or W-8ECI, as the
case may be (and, where applicable, any such forms on behalf of its beneficial
owners) or successor and related applicable forms, on or before the date that
any such form expires or becomes obsolete and promptly after the occurrence of
any event requiring a change from the most recent form(s) previously delivered
by it to the Parent Borrower in accordance with applicable U.S. laws and
regulations, (ii) in the case of a Non-U.S. Lender that delivers a statement in
the form of Exhibit D (or such other form of statement as shall have been
requested by the Parent Borrower), to deliver to the Parent Borrower and the
Administrative Agent, and if applicable, the assigning Lender, such statement
(and where applicable, any such statements from its beneficial owners) on the
two year anniversary of the date on which such Non-U.S. Lender became a party to
this Agreement and to deliver promptly to the Parent Borrower and the
Administrative Agent, such additional statements and forms as shall be
reasonably requested by the Parent Borrower from time to time, and (iii) to
notify promptly the Parent Borrower and the Administrative Agent if it (or, as
applicable, its beneficial owners) is no longer able to deliver, or if it is
required to withdraw or cancel, any form of statement previously delivered by it
pursuant to this Section 2.19(e).  Notwithstanding anything herein to the
contrary, no Non-U.S. Lender shall be required to provide any forms,
certification or documentation which it is not legally entitled or able to
deliver.

 

(f)                                    The Administrative Agent and each Lender
which is not a Non-U.S. Lender shall deliver to Parent Borrower and the
Administrative Agent (and if applicable the assigning or participating Lender)
two copies of a statement which shall contain the address of the Administrative
Agent’s or such Lender’s office or place of business in the United States, which
shall be signed by an authorized officer of the Administrative Agent or such
Lender, as applicable, together with two duly completed and signed original
copies of Internal Revenue Service Form W-9 (or applicable successor form)
unless (i) it establishes to the satisfaction of the Parent Borrower that it is
otherwise eligible for an exemption from backup withholding tax or other
applicable withholding tax or (ii) it is treated as an exempt recipient based on
the indicators described in the United States Treasury Regulation
Section 1.6049-4(c)(1)(ii), except as otherwise required by United States
Treasury Regulation Section 1.1441-1(d)(4) (and any successor provision).  The
Administrative Agent and each such Lender shall deliver to the Parent Borrower
and Administrative Agent two further duly completed and signed forms and
statements (or successor form) at or before the time any such form or statement
becomes obsolete.

 

(g)                                 Each Non-U.S. Lender agrees to indemnify and
hold harmless each Borrower from and against any Taxes imposed by or on behalf
of the United States or any taxing jurisdiction thereof, penalties, additions to
tax, fines, interest or other liabilities, costs or losses (including, without
limitation, reasonable attorney’s fees and expenses) incurred or payable by such
Borrower as a result of the failure of such Borrower to comply with its
obligations to deduct or withhold any Taxes imposed by or on behalf of the
United States or any taxing jurisdiction thereof (including penalties, additions
to tax, fines or interest on such Taxes) from any payments made pursuant to this
Agreement or any other Loan Document to such Non-U.S. Lender or the
Administrative Agent which failure resulted from (i) such Borrower’s reliance on
an Exemption

 

--------------------------------------------------------------------------------


 

Certificate in the Form of Exhibit D pursuant to Section 2.19(e) or (ii) such
Lender being a “conduit entity” within the meaning of Treasury Reg.
Section 1.881-3 or any successor provision thereto; and, provided additionally,
that, without limitation, no amounts shall be due and owing to such Lender
pursuant to this Section 2.19 if either provisions (i) or (ii) are applicable.

 

(h)                                 If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund in respect of
Indemnified Taxes or Other Taxes paid by a Borrower, it shall promptly pay such
refund, together with any other amounts paid by such Borrower in connection with
such refunded Indemnified Taxes or Other Taxes, to such Borrower, net of all
out-of-pocket expenses incurred in obtaining such refund; provided, however,
that each Borrower agrees to promptly return such refund to the Administrative
Agent or the applicable Lender as the case may be, if it receives notice from
the Administrative Agent or applicable Lender that such Administrative Agent or
Lender is required to repay such refund.  This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information that it deems confidential) to the Borrower or
any Person.

 

(i)                                     If the Administrative Agent or any
Lender is entitled to an exemption from or reduction in the rate of the
imposition, deduction or withholding of any Indemnified Tax or Other Tax under
the laws of the jurisdiction in which a Foreign Subsidiary Borrower is organized
or engaged in business, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement or any other Loan Document, then
the Administrative Agent or such Lender (as the case may be) shall deliver to
such Foreign Subsidiary Borrower or the relevant Governmental Authority, in the
manner and at the time or times prescribed by applicable law or as reasonably
requested by the Foreign Subsidiary Borrower, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
such Foreign Subsidiary Borrower as will permit such payments to be made without
the imposition, deduction or withholding of such Indemnified Tax or Other Tax or
at a reduced rate; provided that the Administrative Agent or such Lender is
legally entitled to complete, execute and deliver such documentation and in its
reasonable judgment such completion, execution or submission would not
materially prejudice its commercial or legal position or require disclosure of
information it considers confidential or proprietary.  The Parent Borrower or
such Foreign Subsidiary Borrower shall use commercially reasonable efforts to
take such actions as are requested by the Administrative Agent or any Lender to
obtain the benefits of any exemption from or reduction in the rate of any
Indemnified Tax, Other Tax or Excluded Tax.

 

(j)                                     If a payment made to a Lender or the
Administrative Agent under this Agreement or any other Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA, the Administrative
Agent or such Lender, as the case may be, shall deliver to the Parent Borrower
and the Administrative Agent at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether the
Administrative Agent and such Lender have complied with the Administrative
Agent’s and such Lender’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this paragraph,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.20.                             Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

 

(a)                                  Each Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, premium, fees or reimbursement of LC Disbursements or
Foreign Credit Disbursements, or of amounts payable under Section 2.17, 2.18 or
2.19, or otherwise) prior to the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 12:00 noon, local time), on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at the Administrative Agent’s Office, except as otherwise expressly provided
herein.  The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment thereof shall be
extended to the next Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable to but excluding such Business Day. 
Except as otherwise specified in this Agreement, each such payment (other than
(i) principal of and interest on Qualified Global Currency Loans and LC
Disbursements denominated in an Alternative Currency, which shall be made in the
applicable Qualified Global Currency or, except as otherwise specified in
Section 2.5(e), Alternative Currency, as the case may be and (ii) payments in
respect of the Foreign Credit Instruments and Foreign Credit Disbursements
thereunder, which shall be made in the currency applicable to such Foreign
Credit Instrument) shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements and Foreign Credit Disbursements,
interest, premium and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements and Foreign Credit Disbursements then due
hereunder, and any premium then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements and Foreign Credit Disbursements, and any premium, then due to
such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest (or premium, if any) on any of its Domestic Revolving
Loans, Global Revolving Loans, Incremental Term Loans, participations in LC
Disbursements, participations in Swingline Loans or participations in
Participation Foreign Credit Disbursements resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Domestic
Revolving Loans, Global Revolving Loans, Incremental Term Loans, participations
in LC Disbursements, participations in Swingline Loans and participations in
Foreign Credit Disbursements and accrued interest (and premium, if any) thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Domestic Revolving Loans, the Global Revolving Loans, any Incremental Term
Loans, participations in LC Disbursements, participations in Swingline Loans and
participations in Foreign Credit Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest (and premium, if any) on their respective Domestic Revolving
Loans, Global Revolving Loans, Incremental Term Loans, participations in LC
Disbursements, participations in Swingline Loans and participations in Foreign
Credit Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by a Borrower pursuant to
and in accordance with the express terms of this Agreement or any other Loan
Document or any payment

 

--------------------------------------------------------------------------------


 

obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
participations in Foreign Credit Disbursements to any assignee or participant,
other than to the Parent Borrower or any Subsidiary or Affiliate thereof (as to
which the provisions of this paragraph shall apply).  Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders (or any of them)
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders the amount due.  In such event, if such Borrower has not in
fact made such payment, then each relevant Lender severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds in the relevant currency (which determination shall be
conclusive absent manifest error).

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it to the Administrative Agent, the Swingline
Lender or any Issuing Lender, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations until all such unsatisfied obligations are
fully paid.

 

Section 2.21.                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                  If any Lender requests compensation under
Section 2.17, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.19, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.17 or 2.19,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If (i) any Lender (other than a Foreign
Issuing Lender) requests compensation under Section 2.17, (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, (iii) any
Lender is a Defaulting Lender, (iv) any Lender becomes a “Non-Consenting Lender”
(as defined below), or (v) any Lender is a non-extending Lender pursuant to
Section 2.1(c), Section 2.1(d) or Section 2.6(b), then the Parent Borrower may,
at its sole expense and effort, upon notice to such Lender (other than a Foreign
Issuing Lender in the case of applicability of clause (i) above) and the
Administrative Agent, require such Lender (other than a Foreign Issuing Lender
in the case of applicability of clause (i) above) to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.4), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) the

 

--------------------------------------------------------------------------------


 

Parent Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, and the
Foreign Trade Facility Agent in the case of an assignment of a Foreign Credit
Commitment, (B) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, participations in Participation Foreign
Credit Disbursements, participations in LC Disbursements and participations
Swingline Loans, accrued interest (and premium, if any) thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or such Borrower
(in the case of all other amounts) and (C) in the event of a replacement of a
Non-Consenting Lender, in order for the Parent Borrower to be entitled to
replace such a Lender, such replacement must take place no later than 120 days
after the date the Non-Consenting Lender shall have notified the Parent Borrower
and the Administrative Agent of its failure to agree to any requested consent,
waiver or amendment.  A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling a Borrower to require such assignment and
delegation cease to apply.  In the event that (x) the Parent Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto (including extensions of any maturity date), (y) the consent, waiver or
amendment in question requires the agreement of all Lenders (or of a particular
affected Lender) in accordance with the terms of Section 2.6(b) or Section 9.2
and (z) if required, the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

 

Section 2.22.                             Change in Law.

 

Notwithstanding any other provision of this Agreement, if, after the date
hereof, (a) any Change in Law shall make it unlawful for any Issuing Lender to
issue Letters of Credit denominated in an Alternative Currency, or any Global
Revolving Lender to make Global Revolving Loans denominated in a Qualified
Global Currency, or any Foreign Issuing Lender to issue any Foreign Credit
Instruments, or (b) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Issuing Lender to issue Letters of
Credit denominated in such Alternative Currency for the account of a Borrower,
or any Global Revolving Lender to make Global Revolving Loans denominated in a
Qualified Global Currency, or any Foreign Issuing Lender to issue any Foreign
Credit Instruments, then by prompt written notice thereof to the Parent Borrower
and to the Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (i) such Issuing Lender may declare that Letters
of Credit will not thereafter be issued by it in the affected Alternative
Currency or Alternative Currencies, whereupon the affected Alternative Currency
or Alternative Currencies shall be deemed (for the duration of such declaration)
not to constitute an Alternative Currency for purposes of the issuance of
Letters of Credit by such Issuing Lender, (ii) such Global Revolving Lender may
declare that Global Revolving Loans will not thereafter be made by it in the
affected Qualified Global Currency or Qualified Global Currencies, whereupon the
affected Qualified Global Currency or Qualified Global Currencies shall be
deemed (for the duration of such declaration) not to constitute an a Qualified
Global Currency for purposes of the making of Global Revolving Loans by such
Global Revolving Lender, and (iii) such Foreign Issuing Lender may declare that
such affected Foreign Credit Instruments will not thereafter be issued by it and
the commitment of such Foreign Issuing Lender to issue such affected Foreign
Credit Instruments shall forthwith be cancelled (for the duration of such
declaration).

 

Section 2.23.                             Foreign Subsidiary Borrowers.

 

(a)                                  Subject to the consent of the
Administrative Agent and the Global Revolving Lenders (such consent not to be
unreasonably withheld, delayed or conditioned), the Parent Borrower may

 

--------------------------------------------------------------------------------


 

designate any Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary
Borrower under the Global Revolving Facility by delivery to the Administrative
Agent of a Borrowing Subsidiary Agreement executed by such Subsidiary, the
Parent Borrower and the Administrative Agent and upon such delivery such
Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower under the Global Revolving Facility and a party to this Agreement until
the Parent Borrower shall have executed and delivered to the Administrative
Agent a Borrowing Subsidiary Termination with respect to such Subsidiary,
whereupon such Subsidiary shall cease to be a Foreign Subsidiary Borrower under
the Global Revolving Facility.  Notwithstanding the preceding sentence, no such
Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower under the Global Revolving Facility at a time when any
Obligations of such Foreign Subsidiary Borrower shall be outstanding thereunder
or any Letters of Credit issued for the account of Such Foreign Subsidiary
Borrower shall be outstanding (which shall not have been cash collateralized in
a manner consistent with the terms of Section 2.5(j)); provided that such
Borrowing Subsidiary Termination shall be effective to terminate such Foreign
Subsidiary Borrower’s right to make further borrowings under the Global
Revolving Facility.  The Global Revolving Lenders agree that each Foreign
Subsidiary Borrower identified in Part A of Schedule 2.23 is an acceptable
Foreign Subsidiary Borrower under the Global Revolving Facility.

 

(b)                                 Subject to the consent of the Foreign Trade
Facility Agent, the Administrative Agent, the Foreign Issuing Lenders and all of
the Lenders with a Foreign Credit Commitment (such consent not to be
unreasonably withheld, delayed or conditioned), the Parent Borrower may
designate any Foreign Subsidiary of the Parent Borrower as a Foreign Subsidiary
Borrower under the Foreign Trade Facility by delivery to the Foreign Trade
Facility Agent and the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary, the Parent Borrower, the Foreign Trade Facility
Agent and the Administrative Agent and upon such delivery such Subsidiary shall
for all purposes of this Agreement be a Foreign Subsidiary Borrower under the
Foreign Trade Facility and a party to this Agreement until the Parent Borrower
shall have executed and delivered to the Foreign Trade Facility Agent and the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Foreign Subsidiary
Borrower under the Foreign Trade Facility.  Notwithstanding the preceding
sentence, no such Borrowing Subsidiary Termination will become effective as to
any Foreign Subsidiary Borrower under the Foreign Trade Facility at a time when
any Obligations of such Foreign Subsidiary Borrower shall be outstanding
thereunder or any Foreign Credit Instruments issued for the account of such
Foreign Subsidiary Borrower shall be outstanding (which shall not have been cash
collateralized or otherwise supported in a manner consistent with the terms of
Section 2.6(o)(iv) or the obligations of such Foreign Subsidiary Borrower in
respect of each outstanding Foreign Credit Instrument shall not have been
assumed by the Parent Borrower or another Foreign Subsidiary Borrower pursuant
to a written assumption agreement in form and substance reasonably satisfactory
to the Parent Borrower, such terminated Foreign Subsidiary Borrower, any Foreign
Subsidiary Borrower that assumes obligations of such terminated Foreign
Subsidiary Borrower, and the Foreign Trade Facility Agent), provided that such
Borrowing Subsidiary Termination shall be effective to terminate such Foreign
Subsidiary Borrower’s right to request further Foreign Credit Instruments or
other extensions of credit under the Foreign Trade Facility.

 

(c)                                  For the avoidance of doubt, no Foreign
Subsidiary Borrower shall be liable for the Obligations of any other Loan Party.

 

(d)                                 The Administrative Agent shall promptly
notify the Global Revolving Lenders of any Foreign Subsidiary Borrower added or
terminated pursuant to Section 2.23(a), and the Foreign Trade Facility Agent
shall promptly notify each Foreign Issuing Lender and Lenders with Foreign
Credit Commitments of any Foreign Subsidiary Borrower added or terminated
pursuant to Section 2.23(b).

 

--------------------------------------------------------------------------------


 

Section 2.24.                             Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable laws:

 

(i)                                     Waivers and Amendment.  The Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 9.2.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amount received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 9.8), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Agents hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuing Lender,
the Swingline Lender or any Participation Foreign Issuing Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Parent
Borrower or any Issuing Lender, the Swingline Lender or any Participation
Foreign Issuing Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit, Swingline Loan or Participation Foreign Credit Instrument; fourth, as
the Parent Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent or Foreign Trade Facility Agent, as
applicable; fifth, if so determined by the Administrative Agent or Foreign Trade
Facility Agent, as applicable, or requested by the Parent Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, any Issuing Lender, the
Swingline Lender or any Participation Foreign Issuing Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender, the Swingline Lender or any Participation Foreign Issuing Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Parent Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Parent Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans, unreimbursed or unrefinanced LC Disbursements or unreimbursed Foreign
Credit Disbursements in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or unrefinanced LC Disbursements
or unreimbursed Foreign Credit Disbursements were made at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and unreimbursed or unrefinanced LC
Disbursements and unreimbursed Foreign Credit Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or unrefinanced LC Disbursements or unreimbursed Foreign Credit
Disbursements, owed to, that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to pay other amounts or post cash
collateral pursuant to this Section 2.24(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.  The Defaulting Lender
(x) shall not be entitled to receive any fees pursuant to Section 2.14(a) or (b)
for any period during which such Lender is a Defaulting Lender (and the Parent
Borrower and other Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees and any
of the fees described in Section 2.6(p) to the extent as provided in
Section 2.24(b).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit, Swingline Loans or Participation Foreign Credit Instruments, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitments of that Defaulting Lender; provided, that,
(x) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (y) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit, Swingline Loans
and Foreign Credit Instruments shall not exceed (A) the positive difference, if
any, of (1) the Domestic Revolving Commitment of that non-Defaulting Lender
minus (2) the sum of the LC Exposure, Swingline Exposure and the aggregate
principal amount of the outstanding Domestic Revolving Loans of that Lender,
(B) (1) the Global Revolving Commitment of that non-Defaulting Lender minus
(2) the aggregate principal amount of the outstanding Global Revolving Loans of
that Lender and/or (C) (1) the Foreign Credit Commitment of that non-Defaulting
Lender minus (2) the Foreign Credit Exposure of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Parent
Borrower, the Administrative Agent, the Swingline Lender, each Issuing Lender
and each Participation Foreign Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit, Swingline Loans and
Foreign Credit Instruments to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.24(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Parent Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  Request for Cash Collateral.  At any time
that there shall exist a Defaulting Lender, within three (3) Business Days of
the request of the Administrative Agent, an Issuing Lender, the Swingline Lender
or the Participation Foreign Issuing Lender, the Parent Borrower shall deliver
to the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.24(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(d)                                 Grant of Security Interest.  All cash
collateral provided pursuant to this Section shall be maintained in blocked,
non-interest bearing deposit accounts at (i) the Administrative Agent, with
respect to cash collateral supporting the Fronting Exposure of the Issuing
Lenders and the Swingline Lender and (ii) the Foreign Trade Facility Agent, with
respect to cash collateral supporting the Fronting Exposure of

 

--------------------------------------------------------------------------------


 

the Participation Foreign Issuing Lenders.  The Parent Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the applicable Agent with whom such cash collateral is
deposited, for the benefit of the Administrative Agent, the Issuing Lenders, the
Participation Foreign Issuing Lenders and/or the Lenders (including the
Swingline Lender), as applicable, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such cash collateral may be applied pursuant to
Section 2.24(e).  If at any time the applicable Agent determines that Cash
Collateral is subject to any right or claim of any Person other than such Agent
as herein provided, or that the total amount of such cash collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Parent Borrower or the relevant Defaulting Lender will, promptly upon demand by
the applicable Agent, pay or provide to such Agent additional cash collateral in
an amount sufficient to eliminate such deficiency.

 

(e)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, cash collateral provided under this
Section 2.24 in respect of Letters of Credit, Swingline Loans or Participation
Foreign Credit Instruments shall be held and applied in satisfaction of the
specific obligations for which the cash collateral was so provided, prior to any
other application of such property as may be provided herein or in any other
Loan Document.

 

(f)                                    Release.  Cash collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender) or
(ii) the applicable Agent’s good faith determination that there exists excess
cash collateral; provided, however, (x) that cash collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.24
may be otherwise applied in accordance with terms of the Loan Documents) and
(y) the Loan Party providing cash collateral and the Issuing Lenders, the
Participation Foreign Issuing Lenders, and the Swingline Lender, as applicable,
may agree that cash collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Parent Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

Section 3.1.                                   Organization; Powers.

 

Each of the Parent Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, except, in the case of Subsidiaries, where the failure to do so,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (b) has all requisite power and authority to carry on its business as
now conducted in all material respects and (c) except where the failure to do
so, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 

--------------------------------------------------------------------------------


 

Section 3.2.                                   Authorization; Enforceability.

 

The Transactions to be entered into by each Loan Party are within such Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by each Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Borrower or such Loan Party (as the case may be), enforceable against such
Borrower or such other Loan Party, as the case may be, in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.3.                                   Governmental Approvals; No
Conflicts.

 

The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except registrations or filings necessary to perfect Liens created under the
Loan Documents or to release Liens, (b) will not violate any applicable law or
regulation in any material respect or the charter, by-laws or other
organizational documents of the Parent Borrower or any of its Subsidiaries or
any order of any Governmental Authority, (c) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
the Parent Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Parent Borrower or any
of its Subsidiaries, and (d) will not result in the creation or imposition of
any Lien on any asset of the Parent Borrower or any of its Subsidiaries, except
Liens created under the Loan Documents.

 

Section 3.4.                                   Financial Condition; No Material
Adverse Change.

 

(a)                                  The Parent Borrower has heretofore
furnished to the Lenders its consolidated balance sheet and statements of
income, stockholders equity and cash flows (i) as of and for the fiscal year
ended December 31, 2010, reported on by Deloitte & Touche LLP, independent
public accountants, and (ii) as of and for the fiscal quarter ended March 31,
2011, certified by its chief financial officer.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

(b)                                 Except as disclosed in the financial
statements referred to above or the notes thereto or in the Information
Memorandum and except for the Disclosed Matters, based on the facts and
circumstances in existence on the Effective Date and taking into consideration
the likelihood of any realization with respect to contingent liabilities, after
giving effect to the Transactions, none of the Parent Borrower or its
Subsidiaries has, as of the Effective Date, any material contingent liabilities,
unusual long-term commitments or unrealized losses to the extent required to be
disclosed in accordance with GAAP.

 

(c)                                  Since December 31, 2010, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

Section 3.5.            Properties.

 

(a)           Each of the Parent Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except as, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

(b)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, each of the Parent Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Parent Borrower and its Subsidiaries does not infringe upon the rights of any
other Person.

 

Section 3.6.            Litigation and Environmental Matters.

 

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Parent Borrower, threatened against or affecting the Parent Borrower or any of
its Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
in the aggregate, to have a Material Adverse Effect or (ii) that involve any of
the Loan Documents or the Transactions.

 

(b)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, neither the Parent Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or
(iii) has received notice of any claim with respect to any Environmental
Liability.

 

Section 3.7.            Compliance with Laws and Agreements.

 

Each of the Parent Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.

 

Section 3.8.            Investment Company Status.

 

Neither the Parent Borrower nor any of its Subsidiaries is registered or
required to be registered as an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.

 

Section 3.9.            Taxes.

 

Each of the Parent Borrower and its Subsidiaries has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Parent Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

Section 3.10.          ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect.  Except to the extent such excess could not reasonably be expected to
have a Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

Section 3.11.          Disclosure.

 

Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other written information, taken as a whole,
furnished by or on behalf of any Loan Party to any Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that;
(a) with respect to projected financial information and other forward-looking
information, the Parent Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, and (b) with respect to information regarding the general economy or
industry, the Parent Borrower represents only that such information was obtained
from sources believed to be reliable.

 

Section 3.12.          Subsidiaries.

 

Schedule 3.12 sets forth the name of, and the direct and indirect ownership
interest of the Parent Borrower in, each Subsidiary of the Parent Borrower and
identifies each Subsidiary that is a Subsidiary Guarantor, in each case as of
the Effective Date after giving effect to the Transactions.

 

Section 3.13.          Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect:  (a) there are no strikes, lockouts, slowdowns or other labor
disputes against the Parent Borrower or any Subsidiary pending or, to the
knowledge of the Parent Borrower, threatened; (b) the hours worked by and
payments made to employees of the Parent Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters; and (c) all
payments due from the Parent Borrower or any Subsidiary, or for which any claim
may be made against the Parent Borrower or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Parent Borrower or such Subsidiary. 
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Parent Borrower or any Subsidiary
is bound.

 

Section 3.14.          Solvency.

 

Immediately after the consummation of the Transactions to occur on the Effective
Date and immediately following the making of each Loan made on the Effective
Date and after giving effect to the application of the proceeds of such Loans,
(a) the fair value of the assets of the Parent Borrower and its Subsidiaries,
taken as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated,

 

--------------------------------------------------------------------------------


 

contingent or otherwise; (b) the present fair saleable value of the property of
the Parent Borrower and its Subsidiaries, taken as a whole, will be greater than
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Parent Borrower and its
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Parent Borrower and its Subsidiaries, taken as
a whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Effective Date.

 

Section 3.15.          Senior Indebtedness.

 

At all times after the issuance of any Subordinated Debt, (a) the Obligations
will constitute “Senior Indebtedness” (or any comparable concept) under and as
defined in the Subordinated Debt Documents and (b) in the event that any
Subsidiary Guarantees the Subordinated Debt, the obligations of such Subsidiary
Guarantor under the Guarantee and Collateral Agreement will constitute
“Guarantor Senior Indebtedness” (or any comparable concept) of such Subsidiary
Guarantor under and as defined in the Subordinated Debt Documents.

 

Section 3.16.          Security Documents.

 

The Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent a legal, valid and enforceable security interest in the
Collateral to the extent described therein and available under the UCC.  As of
the Effective Date, Schedule 3.16 lists all of the filing jurisdictions in which
UCC-1 Financing Statements are required to be filed pursuant to the Guarantee
and Collateral Agreement.  Upon filing of such UCC-1 Financing Statements, the
Guarantee and Collateral Agreement creates a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral to the extent available under the UCC, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each
case, subject to Permitted Encumbrances or as otherwise permitted by
Section 6.3, prior and superior in right to any other Person.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.1.            Effective Date.

 

The obligations of the Lenders to make Loans hereunder, of the Issuing Lenders
to issue Letters of Credit hereunder and of the Foreign Issuing Lenders to issue
Foreign Credit Instruments hereunder shall not become effective until the date
on which each of the following conditions is satisfied:

 

(a)           Credit Agreement; Guarantee and Collateral Agreement.  The
Administrative Agent shall have received (i) this Agreement executed and
delivered by the Administrative Agent, the Foreign Trade Facility Agent, the
Parent Borrower and the Lenders, (ii) the Guarantee and Collateral Agreement,
executed and delivered by the Parent Borrower and each Subsidiary Guarantor and
(iii) an Acknowledgement and Consent, substantially in the form attached to the
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein) that is not a party to the Guarantee and Collateral Agreement
and that is organized under the laws of Germany or any state or territory
thereof.

 

--------------------------------------------------------------------------------


 

(b)           Existing Credit Agreement.  The Administrative Agent shall have
received satisfactory evidence that (i) the Existing Credit Agreement shall have
been terminated and all outstanding amounts thereunder shall have been paid in
full and (ii) satisfactory arrangements shall have been made for the termination
of all Liens granted in connection therewith.

 

(c)           Financial Statements.  The Lenders shall have received (i) audited
consolidated financial statements of the Parent Borrower for the 2009 and 2010
fiscal years and (ii) unaudited interim consolidated financial statements of the
Parent Borrower for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Parent Borrower, as reflected in the financial statements or projections
contained in the Confidential Information Memorandum.

 

(d)           Projections.  The Lenders shall have received satisfactory
projections (including written assumptions) for the Parent Borrower and its
Subsidiaries.

 

(e)           Pledged Stock.  The Administrative Agent shall have received the
certificates representing the shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

 

(f)            Filings, Registrations and Recordings.  Each document (including
any UCC financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 6.3), shall be in proper form for filing,
registration or recordation.

 

(g)           Legal Opinions.  The Administrative Agent shall have received
legal opinions (addressed to the Agents and the Lenders and dated the Effective
Date) (i) from Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the
Parent Borrower, and (ii) from the General Counsel of the Parent Borrower.  The
Parent Borrower hereby requests each such counsel to deliver such opinions.

 

(h)           Closing Certificates.  The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of each Loan Party,
dated the Effective Date, substantially in the form of Exhibit B, with
appropriate insertions and attachments.

 

(i)            Fees.  The Administrative Agent, the Foreign Trade Facility
Agent, and the Lenders shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by any Loan
Party hereunder or under any other Loan Document.

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

--------------------------------------------------------------------------------


 

Section 4.2.            Each Credit Event.

 

The obligation of each Lender to make a Loan on the occasion of any Borrowing
(other than any continuation of any Eurocurrency Loan or the conversion of a
Loan to a Eurocurrency Loan), and of the Issuing Lenders and Foreign Issuing
Lenders to issue, amend, renew or extend any Letter of Credit or any Foreign
Credit Instrument, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

 

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit or Foreign Credit Instrument, as applicable.

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit or Foreign Credit Instrument, as applicable, no Default or Event of
Default shall have occurred and be continuing.

 

(c)           Subject to Section 5.13, in the case of any initial extension of
credit made under the Global Revolving Facility or the Foreign Trade Facility to
a Foreign Subsidiary Borrower, the Administrative Agent shall have received a
Foreign Subsidiary Opinion and such other documents and information with respect
to such Foreign Subsidiary Borrower as the Administrative Agent may reasonably
request.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit or a Foreign Credit Instrument shall be deemed to constitute a
representation and warranty by the Parent Borrower and the relevant Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest (and premium, if any) on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit and Foreign Credit Instruments
shall have expired (without any pending drawing) or terminated (or been fully
cash collateralized or otherwise supported in a manner consistent with the terms
of Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all LC Disbursements
and Foreign Credit Disbursements shall have been reimbursed, the Parent Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

 

Section 5.1.            Financial Statements and Other Information.

 

The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders, and to the Foreign Trade Facility Agent:

 

(a)           within 90 days after the end of each fiscal year of the Parent
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect

 

--------------------------------------------------------------------------------


 

that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Parent
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (except as disclosed therein); provided that
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Parent Borrower filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 5.1(a);

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Borrower, its consolidated balance
sheet and related statements of operations for such fiscal quarter and the then
elapsed portion of the fiscal year, and cash flows for the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Parent Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as disclosed therein), subject to normal year-end audit
adjustments and the absence of footnotes; provided that delivery within the time
period specified above of copies of the Quarterly Report on Form 10-Q of the
Parent Borrower filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this Section 5.1(b);

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate (a “Compliance Certificate”) of a
Financial Officer of the Parent Borrower, substantially in the form of
Exhibit N, (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.1, (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the Parent Borrower’s audited financial statements referred to in Section 3.4
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate and (iv) with respect to
any Permitted Acquisition for which the aggregate Consideration is greater than
or equal to $100,000,000 and for which a certificate has not been previously
delivered to the Administrative Agent as required by the definition of Permitted
Acquisition, certifying as to the matters specified in clause (a) of the proviso
in such definition;

 

(d)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default or Event of
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

 

(e)           not later than 60 days after the commencement of each fiscal year
of the Parent Borrower, a consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

 

(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent Borrower or any Subsidiary with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities

 

--------------------------------------------------------------------------------


 

exchange, or distributed by the Parent Borrower to its shareholders generally,
as the case may be; and

 

(g)           promptly following any request therefor, such other information
regarding the operations, business affairs, financial condition and identity of
the Parent Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as any Agent or any Lender may reasonably request, including any
request made by a Lender as contemplated by Section 9.15.

 

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
MLPFS will make available on a confidential basis to the Foreign Trade Facility
Agent, the Lenders, the Issuing Lenders and the Foreign Issuing Lenders
materials and/or information provided by or on behalf of the Parent Borrower
hereunder (collectively, the “Borrower Materials”) by posting the Parent
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Parent Borrower or its Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities.  The Parent
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Parent Borrower shall be deemed to have authorized the Administrative Agent and
MLPFS to treat such Borrower Materials as not containing any material non-public
information with respect to the Parent Borrower or its securities for purposes
of United States federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent and MLPFS shall be entitled
to (and agree to) treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.”  Notwithstanding the foregoing, the Parent Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC”.

 

Section 5.2.            Notices of Material Events.

 

The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders, and to the Foreign Trade Facility Agent prompt written notice,
upon any Financial Officer having knowledge of the following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any Affiliate thereof that could reasonably be expected to have a
Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent Borrower and its Subsidiaries in an aggregate amount
exceeding $50,000,000;

 

(d)           after the occurrence of the Ratings Event, any casualty or other
insured damage to any material portion of any Collateral or the commencement of
any action or proceeding for the taking of any material portion of the
Collateral or interest therein under power of eminent

 

--------------------------------------------------------------------------------


 

domain or by condemnation or similar proceeding that could reasonably be
expected to reduce the value of the Collateral by an aggregate amount in excess
of $50,000,000; and

 

(e)           any development that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

Section 5.3.            Information Regarding Collateral.

 

(a)           The Parent Borrower will furnish to the Administrative Agent
prompt written notice of any change (i) in any Loan Party’s legal name, (ii) in
the jurisdiction of organization of any Loan Party, (iii) in any Loan Party’s
company type or (iv) in any Loan Party’s Federal Taxpayer Identification
Number.  Unless the Parent Borrower shall have provided to the Administrative
Agent at least 15 days’ prior written notice of any such change, the Parent
Borrower agrees not to effect or permit any change referred to in the preceding
sentence until such time as all filings have been made under the UCC or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral to the same extent as before such change.

 

(b)           On each Collateral Date, the Parent Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Parent Borrower
setting forth (i) the information required by Section 5.11 and (ii) a summary of
any change referred to in the first sentence of paragraph (a) above that has
occurred since the immediately preceding Collateral Date (or, in the case of the
first Collateral Date, since the Effective Date).

 

Section 5.4.            Existence.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.4.

 

Section 5.5.            Payment of Obligations.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, pay its
material Indebtedness and other obligations, including material Tax liabilities,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith in an appropriate
manner, (b) the Parent Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.6.            Maintenance of Properties.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, keep and
maintain all property material to the conduct of its business in good condition,
ordinary obsolescence, wear and tear

 

--------------------------------------------------------------------------------


 

excepted and except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.7.            Insurance.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurance companies (a) insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents.  The
Parent Borrower will furnish to the Lenders, upon request of the Administrative
Agent but not more frequently than once in any fiscal year, information in
reasonable detail as to the insurance so maintained; provided that upon and
during the continuance of an Event of Default, the Parent Borrower will furnish
promptly such insurance information upon request from time to time.

 

Section 5.8.            Books and Records; Inspection and Audit Rights.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Parent Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by any Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

Section 5.9.            Compliance with Laws and Contractual Obligations.

 

The Parent Borrower will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations and orders of any Governmental Authority
(including Environmental Laws) and all Contractual Obligations applicable to it
or its property, except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.10.          Use of Proceeds and Letters of Credit and Foreign Credit
Instruments.

 

The proceeds of the Domestic Revolving Loans and the Global Revolving Loans will
be used (a) to refinance indebtedness under the Existing Credit Agreement and
(b) for working capital, capital expenditures and other lawful corporate
purposes of the Parent Borrower and its Subsidiaries, including Permitted
Acquisitions, Investments and Restricted Payments permitted hereby.  The Letters
of Credit will be used to issue financial and performance letters of credit
requested by any Borrower on behalf of itself or any of its Subsidiaries or
Joint Ventures.  The Foreign Credit Instruments will be used only for the
operational business of the Parent Borrower, its Subsidiaries and Joint
Ventures; provided that no Foreign Credit Instrument may be issued for the
benefit of financial creditors, except for a Counter-Guarantee supporting
another Foreign Credit Instrument.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.

 

Section 5.11.          Additional Collateral.

 

(a)           On each Collateral Date, the Parent Borrower will notify the
Administrative Agent of the identity of any Wholly Owned Subsidiary that is not
already a Subsidiary Guarantor and promptly after such Collateral Date will
(i) in the case of each such Subsidiary that is a Material Subsidiary, cause
such

 

--------------------------------------------------------------------------------


 

Subsidiary (unless it is a Foreign Subsidiary (or a Subsidiary thereof) or a
Receivables Entity) to become a “Subsidiary Guarantor” and a “Grantor” under the
Guarantee and Collateral Agreement and, after the occurrence of the Ratings
Event, each other relevant Security Document, (ii) cause the Capital Stock of
such Wholly Owned Subsidiary to be pledged pursuant to the Guarantee and
Collateral Agreement (except that, (A) if such Subsidiary is a Foreign
Subsidiary (or a Subsidiary thereof), no Capital Stock of such Subsidiary shall
be pledged unless such Subsidiary is a Material Subsidiary that is directly
owned by the Parent Borrower or a Subsidiary Guarantor, and then the amount of
voting stock of such Subsidiary to be pledged pursuant to the Guarantee and
Collateral Agreement shall be limited to 65% of the outstanding shares of voting
stock of such Subsidiary, (B) if such Subsidiary is a Receivables Entity, no
shares of Capital Stock of such Subsidiary shall be pledged if the documentation
relating to the Receivables sale, factoring or securitization to which such
Receivables Entity is a party expressly prohibits such pledge, (C) if the pledge
of the Capital Stock of any such Wholly Owned Subsidiary would result in a
violation of any laws, regulations or orders of any Governmental Authority, no
shares of the Capital Stock of such Subsidiary shall be pledged) and (D) no
Capital Stock of SPX International e.G., a cooperative association established
under the laws of Germany, shall be pledged and (iii) except in the case of a
Foreign Subsidiary (or a Subsidiary thereof) or a Receivables Entity, take all
steps required pursuant to this Section 5.11, Section 5.12 and the relevant
Security Documents to create and perfect Liens in the relevant property of such
Subsidiary; provided that the Parent Borrower and its Subsidiaries shall not be
required to comply with the requirements of this Section 5.11(a) if the
Administrative Agent, in its sole discretion, determines that the cost or other
negative consequence to the Parent Borrower and its Subsidiaries of such
compliance is excessive in relation to the value of the collateral security to
be afforded thereby.

 

(b)          Promptly, and in any event within 60 days (or such longer period as
is reasonably acceptable to the Administrative Agent), following the first date
on which the corporate family rating of the Parent Borrower from Moody’s is
“Ba2” or less (or not rated by Moody’s) and the corporate credit rating of the
Parent Borrower from S&P is “BB” or less (or not rated by S&P) (such date, the
“Ratings Event”), the Parent Borrower shall (i) execute and deliver, and cause
each Subsidiary Guarantor to execute and deliver, to the Administrative Agent
security documents, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which the Parent Borrower and each Subsidiary
Guarantor shall grant to the Administrative Agent, for the benefit of the
Lenders, a security interest in all property of such Person (including any
parcel of owned domestic real property having a fair market value in excess of
$10,000,000 but excluding (A) all other real property (whether owned or leased)
and leaseholds, (B) Capital Stock not required to be pledged pursuant to
Section 5.11(a), (C) assets for which the pledge thereof or grant, or
perfection, of a Lien thereon would result in a default, breach or other
violation or right of termination under then existing Contractual Obligations or
laws, regulations or orders of any Governmental Authority, (D) titled vehicles,
(E) any intellectual property to the extent a security interest therein is not
perfected by filing a UCC financing statement or, in respect of registered
intellectual property, a filing in the USPTO (if required) or the U.S. Copyright
Office, (F) any intellectual property if the grant, or perfection, of a security
interest therein shall constitute or result in (i) the abandonment, invalidation
or rendering unenforceable of any right, title or interest of any Grantor (as
defined in the Guarantee and Collateral Agreement) therein, (ii) the breach or
termination pursuant to the terms of, or a default under, any intellectual
property or (iii) the violation of any applicable law, (G) any general
intangible if the grant, or perfection, of a security interest therein (i) shall
violate any applicable law or be prohibited by any contract, agreement,
instrument or indenture governing such General Intangible, (ii) would give any
other party to such contract, agreement, instrument or indenture the right to
terminate its obligations thereunder or (iii) is permitted only with the consent
of another party to such contract, if such consent has not been obtained;
provided in any such case the prohibition is not rendered ineffective by the UCC
(including the provisions of Section 9-407 and 9-408) or other applicable laws,
(H) any lease, license, contract, property rights or agreement to which any
Grantor (as defined in the Guarantee and Collateral Agreement) is a party or any
of its rights or interests thereunder if the grant, or perfection, of a security
interest therein (i) shall violate any applicable law or be prohibited by any

 

--------------------------------------------------------------------------------


 

contract, agreement, instrument or indenture governing such lease, license,
contract, property rights or agreement, (ii) would give any other party to such
contract, agreement, instrument or indenture the right to terminate its
obligations thereunder, (iii) is permitted only with the consent of another
party to such contract, if such consent has not been obtained, (iv) shall
constitute or result in the abandonment, invalidation or unenforceability of any
right, title or interest of any Grantor (as defined in the Guarantee and
Collateral Agreement) therein or (v) shall constitute or result in a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract, property rights or agreement; provided in any such case the
prohibition is not rendered ineffective by the UCC (including the provisions of
Section 9-407 and 9-408) or other applicable laws, (I) any Exempt Deposit
Accounts and (J) those other assets that are, in the reasonable judgment of the
Administrative Agent, customarily excluded from security documents) that is not
already subject to a perfected first priority Lien (except as permitted by
Section 6.3) in favor of the Administrative Agent and (ii) take, and cause the
relevant Subsidiaries to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in Section 5.12, all at the expense of the Loan Parties;
provided that the Parent Borrower and its Subsidiaries shall not be required to
comply with the requirements of this Section 5.11(b) if the Administrative
Agent, in its sole discretion, determines that the cost or other negative
consequence to the Parent Borrower and its Subsidiaries of such compliance is
excessive in relation to the value of the collateral security to be afforded
thereby.

 

(c)           If, as of any Collateral Date following the Ratings Event, any
property of the Parent Borrower, any Subsidiary Guarantor that is a “Grantor”
under any Security Document or any Subsidiary that is required to become a
“Grantor” pursuant to Section 5.11(a) is not already subject to a perfected
first priority Lien (except to the same extent as not required pursuant to
Section 5.11(b) or as permitted by Section 6.3) in favor of the Administrative
Agent, the Parent Borrower will notify the Administrative Agent thereof, and,
promptly after such Collateral Date, will cause such assets to become subject to
a Lien under the relevant Security Documents and will take, and cause the
relevant Subsidiary to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in Section 5.12, all at the expense of the Loan Parties;
provided that the Parent Borrower and its Subsidiaries shall not be required to
comply with the requirements of this Section 5.11(c) if the Administrative
Agent, in its sole discretion, determines that the cost or other negative
consequences to the Parent Borrower and its Subsidiaries of such compliance is
excessive in relation to the value of the collateral security to be afforded
thereby.

 

(d)          Notwithstanding anything to the contrary in this Section 5.11 or
any other Loan Document, prior to the occurrence of the Ratings Event, no
property other than Capital Stock (subject to the exceptions specified in
Section 5.11(a)) shall be required to become Collateral.

 

(e)           Promptly, and in any event within 60 days (or such longer period
as is reasonably acceptable to the Administrative Agent), following the first
date after the Release Date on which the corporate family rating of the Parent
Borrower from Moody’s is “Ba2” or less (or not rated by Moody’s) and the
corporate credit rating of the Parent Borrower from S&P is “BB” or less (or not
rated by S&P), the Parent Borrower shall (i) execute and deliver, and cause each
Subsidiary Guarantor to execute and deliver, to the Administrative Agent
security documents, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which the Parent Borrower and each Subsidiary
Guarantor shall grant to the Administrative Agent, for the benefit of the
Lenders, a security interest in all property (and types of property) of such
Person that constituted Collateral under the Guarantee and Collateral Agreement
as in effect immediately prior to the Release Date (and, for the avoidance of
doubt, shall not include Capital Stock not required to be pledged pursuant to
Section 5.11(a)) and (ii) take, and cause the relevant Subsidiaries to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
Section 5.12, all at the expense of the Loan Parties.

 

--------------------------------------------------------------------------------


 

(f)           Notwithstanding anything to the contrary in this Section 5.11 or
any other Loan Document, the Administrative Agent and the Lenders shall not have
Liens on (and shall, at the request and expense of the Parent Borrower, timely
release any purported Liens on): (i) the assets transferred to a Receivables
Entity and assets of such Receivables Entity, (ii) the Receivables and related
assets (of the type specified in the definition of “Qualified Receivables
Transaction”) transferred, or in respect of which security interests are
granted, pursuant to a Qualified Receivables Transaction or a European
Securitization, (iii) if the documentation relating to the Receivables sale,
factoring or securitization to which such Receivables Entity is a party
expressly prohibits such a Lien, the Capital Stock or debt (whether or not
represented by promissory notes) of or issued by a Receivables Entity to the
Parent Borrower or any of its Subsidiaries, in each case in connection with a
Qualified Receivables Transaction permitted by Section 6.6(c) and (iv) Capital
Stock not required to be pledged pursuant to Section 5.11(a), (b) or (c). 
Notwithstanding anything to the contrary in this Section 5.11 or any other Loan
Document, neither the Parent Borrower nor any of the Subsidiary Guarantors shall
be required to take any action to perfect the security interest of the
Administrative Agent in the Collateral other than (i) filing UCC financing
statements, (ii) delivering Capital Stock required to be pledged pursuant to
Sections 5.11(a), (b) and (c), (iii) executing, delivering, filing and recording
mortgages with respect to owned real property in which a security interest is
required to be granted pursuant to this Section 5.11 and (iv) executing,
delivering, filing and recording notices of grants of security interest with the
United States Patent Office and/or United States Copyright Office.

 

(g)          Notwithstanding anything herein to the contrary, no Foreign
Subsidiary (or any Subsidiary thereof) shall, or shall be deemed to,  guarantee
any Borrowing by the Parent Borrower, and no assets of any Foreign Subsidiary
(or Subsidiary thereof) shall be given as security for such Borrowing. This
provision is meant to prevent any inclusions pursuant to Section 956 of the Code
and shall be interpreted in accordance therewith.

 

Section 5.12.          Further Assurances.

 

The Parent Borrower will, and will cause each of the Subsidiaries to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), which may be required under any applicable law, or which the
Administrative Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties. 
The Parent Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

Section 5.13.          Post Closing Obligations.

 

Within 30 days of the Effective Date (or such later date as determined by the
Agents), the Parent Borrower will, for each Foreign Subsidiary Borrower listed
on Schedule 2.23 as of the Effective Date, deliver or cause to be delivered to
each Agent a Foreign Subsidiary Opinion with respect to each such Foreign
Subsidiary Borrower in form and substance reasonably satisfactory to each Agent.

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest (and premium, if any) on each Loan and all fees payable hereunder have
been paid in full and all Letters of Credit and Foreign Credit Instruments have
expired (without any pending drawing) or terminated (or been fully cash
collateralized or otherwise supported in a manner consistent with the terms of
Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all LC Disbursements
and Foreign Credit Disbursements shall have been reimbursed, the Parent Borrower
covenants and agrees with the Lenders that:

 

Section 6.1.            Financial Condition Covenants.

 

(a)  Consolidated Leverage Ratio.  The Parent Borrower will not permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Parent Borrower to exceed 3.25 to 1.0; provided that the
Consolidated Leverage Ratio as of the last day of any period of four consecutive
fiscal quarters of the Parent Borrower ending within the four fiscal quarters
immediately following a Permitted Acquisition with Consideration in excess of
$250,000,000 may increase to no more than 3.50 to 1.0; provided, further that
the Consolidated Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Parent Borrower shall be 3.25 to 1.0 for at
least one full fiscal quarter before the Consolidated Leverage Ratio as of the
last day of any period of four consecutive fiscal quarters of the Parent
Borrower ending within the four fiscal quarters immediately following a
Permitted Acquisition in excess of $250,000,000 may again increase to 3.50 to
1.0 for a new period of four consecutive fiscal quarters of the Parent Borrower.

 

(b)           Consolidated Interest Coverage Ratio.  The Parent Borrower will
not permit the Consolidated Interest Coverage Ratio for any period of four
consecutive fiscal quarters of the Parent Borrower to be less than 3.50 to 1.0.

 

Section 6.2.            Indebtedness.

 

The Parent Borrower will not, and will not permit any Subsidiary to, create,
incur, assume (collectively, “Incur”) or permit to exist (except as provided
below) any Indebtedness, except:

 

(a)           Indebtedness created under the Loan Documents;

 

(b)           subordinated debt of the Parent Borrower (including any
subordinated debt which extends, renews, replaces or is in exchange for existing
subordinated debt of the Parent Borrower), so long as (i) such Indebtedness has
no scheduled principal payments prior to the date that is six months after the
latest maturity date then in effect for Loans hereunder, (ii) the covenants and
defaults, taken as a whole, contained in the Subordinated Debt Documents are not
materially more restrictive than those contained in this Agreement, as agreed to
by the Administrative Agent acting reasonably, and (iii) the Subordinated Debt
Documents contain subordination terms that are no less favorable in any material
respect to the Lenders than those applicable to offerings of “high-yield”
subordinated debt by similar issuers of similar debt at or about the same time,
as agreed to by the Administrative Agent acting reasonably;

 

(c)           Indebtedness existing on the Effective Date and set forth in
Section 6.2 of the Disclosure Letter and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof;

 

--------------------------------------------------------------------------------


 

(d)           Indebtedness of the Parent Borrower to any Subsidiary and of any
Subsidiary to the Parent Borrower or any other Subsidiary; provided that
Indebtedness pursuant to this paragraph (d) of any Subsidiary that is not a
Wholly Owned Subsidiary Guarantor shall be subject to Section 6.5;

 

(e)           Indebtedness relating to reimbursement and related obligations in
connection with surety, indemnity, performance, warranty, release and appeal
bonds or instruments, bank guarantees, letters of credit, and guarantees of any
of the foregoing in each case supporting obligations not constituting
Indebtedness for borrowed money and obtained in the ordinary course of business;

 

(f)            Guarantees by the Parent Borrower of Indebtedness of any
Subsidiary and by any Subsidiary of Indebtedness of the Parent Borrower or any
other Subsidiary; provided that (i) Guarantees pursuant to this paragraph (f) of
Indebtedness of any Subsidiary that is not a Wholly Owned Subsidiary Guarantor
shall be subject to Section 6.5, (ii) a Subsidiary shall not Guarantee the
Indebtedness of any Loan Party unless such Subsidiary has also Guaranteed the
Obligations pursuant to the Guarantee and Collateral Agreement and
(iii) Guarantees pursuant to this paragraph (f) of Subordinated Debt shall be
subordinated to the Guarantee of the Obligations pursuant to the Guarantee and
Collateral Agreement on terms no less favorable to the Lenders than the
subordination provisions of the Subordinated Debt;

 

(g)           (i)            Indebtedness of the Parent Borrower or any
Subsidiary Incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness (other than any such extension, renewal or replacement) is Incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) Attributable Debt in connection with
Sale/Leaseback Transactions involving fixed or capital assets, in the case of
either clause (i) or (ii) if at the time of Incurrence thereof, after giving
effect thereto, the aggregate principal amount of all Specified Indebtedness
shall not exceed an amount equal to 15% of the Total Consolidated Assets;

 

(h)           Indebtedness of any Person that becomes a Subsidiary after the
Effective Date and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness (other than any such extension, renewal or
replacement) exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) at the time of Incurrence thereof, after giving effect
thereto, the aggregate principal amount of all Specified Indebtedness shall not
exceed an amount equal to 15% of the Total Consolidated Assets;

 

(i)            Indebtedness to finance the general working capital needs of the
Parent Borrower and its Subsidiaries, Incurred after the Domestic Revolving
Maturity Date and the Global Revolving Maturity Date, in an aggregate principal
amount not to exceed the amount of the total Revolving Commitments as in effect
immediately prior to such date; provided that (i) the Revolving Commitments
shall have been or shall concurrently be terminated, the Domestic Revolving
Loans, Global Revolving Loans and Swingline Loans shall have been or shall
concurrently be repaid in full, all LC Disbursements shall have been repaid in
full and all Letters of Credit shall have been or shall concurrently be
cancelled or replaced or cash collateralized or

 

--------------------------------------------------------------------------------


 

other arrangements reasonably satisfactory to the Administrative Agent and the
applicable Issuing Lenders shall have been made and (ii) the terms and
conditions of such replacement working capital facility (including any
arrangements for sharing of collateral, which the Administrative Agent shall
enter into with the Parent Borrower and other relevant Loan Parties and the
applicable lender(s)) are, taken as a whole, not materially less favorable to
the Parent Borrower and its Subsidiaries or the Lenders than the provisions
contained herein;

 

(j)            Indebtedness relating to reimbursement and related obligations in
connection with letters of credit, bank guarantees or surety instruments
obtained in the ordinary course of business, and guarantees of the foregoing, in
an aggregate face amount not exceeding $150,000,000 at any time outstanding
(which may be secured); provided that, in the case of any such Indebtedness
pursuant to this clause (j) that is secured, at the time of Incurrence thereof,
after giving effect thereto, the aggregate principal amount of all Specified
Indebtedness shall not exceed an amount equal to 15% of the Total Consolidated
Assets;

 

(k)           Indebtedness of Foreign Subsidiaries and any other Subsidiary that
is not a Loan Party; provided that, at the time of Incurrence thereof, after
giving effect thereto, the aggregate principal amount of all Specified
Indebtedness shall not exceed an amount equal to 15% of the Total Consolidated
Assets (with the amount of Indebtedness under overdraft lines or cash management
facilities being determined net of cash held for the benefit of the relevant
Subsidiary by the institution creating such overdraft or cash management
facility);

 

(l)            unsecured Indebtedness of the Parent Borrower (and any unsecured
Guarantees of such Indebtedness by Subsidiary Guarantors to the extent permitted
by Section 6.2(f)) and any extensions, renewals and replacements of any such
Indebtedness that are Incurred by the Parent Borrower, that are unsecured and
that do not increase the outstanding principal amount of such Indebtedness (and
any unsecured Guarantees of such Indebtedness by Subsidiary Guarantors to the
extent permitted by Section 6.2(f)); provided that, with respect to all
Indebtedness permitted by this paragraph (1) (including any extension, renewal
or replacement thereof), (i) such Indebtedness has no scheduled principal
payments prior to the latest maturity date then in effect for Loans hereunder,
(ii) the covenants and defaults, taken as a whole, contained in the
documentation for such Indebtedness are not materially more restrictive than
those contained in this Agreement, as agreed to by the Administrative Agent
acting reasonably, (iii) no Specified Default shall have occurred and be
continuing, or would occur after giving effect to the Incurrence of such
Indebtedness, and (iv) the Parent Borrower shall be in compliance, on a pro
forma basis after giving effect to the Incurrence of such Indebtedness, with the
covenants contained in Section 6.1, in each case recomputed as at the last day
of the most recently ended fiscal quarter of the Parent Borrower for which the
financial statements were (or were required to be) delivered pursuant to
Section 5.1(a) or (b) as if such Incurrence had occurred on the first day of
each relevant period for testing such compliance (as demonstrated in a
certificate of a Financial Officer delivered to the Administrative Agent not
more than two Business Days prior to such Incurrence);

 

(m)          Receivables Transaction Attributed Indebtedness and all yield,
interest, fees, indemnities and other amounts related thereto; provided that the
related Qualified Receivables Transaction shall be subject to Section 6.6(c);

 

(n)           European Securitization Attributed Indebtedness and all yield,
interest, fees, indemnities and other amounts related thereto; provided that the
related European Securitization shall be subject to Section 6.6(d);

 

--------------------------------------------------------------------------------


 

(o)           (i) Hedging Agreements, so long as such agreements are not entered
into for speculative purposes and (ii) conveyances of bank drafts received in
the ordinary course of business to financial institutions in exchange for
discounted cash payments;

 

(p)           Indebtedness, and any extensions, renewals and replacements of any
such Indebtedness, incurred in connection with the Chinese Loan Facility in an
aggregate principal amount not  exceeding $50,000,000 at any time outstanding;

 

(q)           other Indebtedness of any Loan Party in an aggregate principal
amount not exceeding $250,000,000 at any time outstanding; provided that, in the
case of any such Indebtedness pursuant to this clause (q) that is secured, at
the time of Incurrence thereof, after giving effect thereto, the aggregate
principal amount of all Specified Indebtedness shall not exceed an amount equal
to 15% of the Total Consolidated Assets; and

 

(r)            borrowed money Indebtedness and/or Indebtedness relating to
reimbursement and related obligations in connection with letters of credit, bank
guarantees or other credit instruments issued for the account of SPX Corporation
(China) Co., Ltd., any Chinese Subsidiary, any Indian Subsidiary or any other
Foreign Subsidiary pursuant to a facility or facilities provided by one or more
financial institutions; provided, that the aggregate principal amount of such
borrowed money Indebtedness and the face amount of such letters of credit, bank
guarantees or other credit instruments at any time outstanding under one or more
facilities pursuant to this clause (r) shall not exceed $200,000,000.

 

Section 6.3.            Liens.

 

The Parent Borrower will not, and will not permit any Subsidiary to, Incur or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including Receivables)
or rights in respect of any thereof, except:

 

(a)           Liens created under the Loan Documents;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any property or asset of the Parent Borrower or any
Subsidiary existing on the Effective Date and set forth in Section 6.3 of the
Disclosure Letter; provided that (i) such Lien shall not apply to any other
property or asset of the Parent Borrower or any Subsidiary (other than
improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto) and (ii) such Lien shall secure
only those obligations which it secures on the Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(d)           any Lien existing on any property prior to the acquisition thereof
by the Parent Borrower or any Subsidiary or existing on any property of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property of the Parent Borrower or any Subsidiary (other than improvements,
accessions, proceeds, dividends or distributions in respect thereof and assets
fixed or appurtenant thereto) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

--------------------------------------------------------------------------------


 

(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Parent Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 6.2(g), (ii) such Liens and the Indebtedness
secured thereby (other than extensions, renewals and replacements) are Incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such Liens shall not apply to any other property or
assets of the Parent Borrower or any Subsidiary (other than improvements,
accessions, proceeds, dividends or distributions in respect thereof and assets
fixed or appurtenant thereto);

 

(f)            Liens on the property or assets of a Person that becomes a
Subsidiary after the Effective Date securing Indebtedness permitted by
Section 6.2(h); provided that (i) such Liens existed at the time such Person
(other than improvements, accessions, proceeds, dividends or distributions in
respect thereof and assets fixed or appurtenant thereto) became a Subsidiary and
were not created in contemplation t thereof, (ii) any such Lien is not expanded
to cover any property or assets of such Person after the time such Person
becomes a Subsidiary and (iii) any such Lien shall secure only those obligations
which it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(g)           Liens securing Indebtedness permitted by Section 6.2(i); provided
that, if any such Liens are on property that is not Collateral, then,
contemporaneously with the Incurrence of such Liens, effective provision is made
to secure the Obligations equally and ratably with the Indebtedness secured by
such Liens for so long as such Indebtedness is so secured;

 

(h)           Liens securing Indebtedness permitted by Section 6.2(j).

 

(i)            Liens on property of any Foreign Subsidiary or any other
Subsidiary that is not a Subsidiary Guarantor securing Indebtedness of such
Subsidiary permitted by Section 6.2(e), (k), (p) or (r);

 

(j)            Liens on assets transferred to a Receivables Entity or other
Person in connection with a Qualified Receivables Transaction or on assets of a
Receivables Entity, in each case Incurred in connection with a Qualified
Receivables Transaction securing Indebtedness permitted by Section 6.2(m);

 

(k)           Liens on assets transferred to a Receivables Entity or other
Person in connection with a European Securitization or on assets of a
Receivables Entity, in each case incurred in connection with a European
Securitization securing Indebtedness permitted by Section 6.2(n); and

 

(l)            Liens securing Indebtedness or other obligations or liabilities
(other than Indebtedness) in an aggregate principal amount not exceeding
$250,000,000 at any time outstanding.

 

It is understood that Liens pursuant to Sections 6.3(d), (e), (f), (g), (h),
(i), (j) and (k) may be Incurred only to the extent the corresponding
Indebtedness is expressly permitted to be Incurred pursuant to Section 6.2.

 

--------------------------------------------------------------------------------


 

Section 6.4.            Fundamental Changes.

 

The Parent Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing;

 

(a)           any Person may merge into the Parent Borrower in a transaction in
which the Parent Borrower is the surviving corporation;

 

(b)           any Person (other than the Parent Borrower) may merge or
consolidate with any Subsidiary Guarantor so long as the surviving entity is or
becomes a Subsidiary Guarantor;

 

(c)           any Subsidiary may Dispose of its assets to the Parent Borrower or
any Subsidiary Guarantor pursuant to a transaction of liquidation or
dissolution;

 

(d)           the Parent Borrower or any Subsidiary may Dispose of any
Subsidiary pursuant to a merger of such Subsidiary in a Disposition permitted by
Section 6.6;

 

(e)           any Foreign Subsidiary or other Subsidiary that is not a
Subsidiary Guarantor (x) may merge or consolidate with any other Person so long
as the surviving entity is a Subsidiary; provided that in the case of a merger
or consolidation involving a Foreign Subsidiary Borrower, the surviving entity
is a Borrower, or (y) may Dispose of its assets to any other Subsidiary pursuant
to a transaction of liquidation or dissolution; and

 

(f)            the Parent Borrower may merge or consolidate into any other
Person so long as (i) the surviving entity assumes all the Obligations of the
Parent Borrower hereunder and under the other Loan Documents pursuant to a
written agreement reasonably satisfactory to the Administrative Agent, (ii) the
surviving entity is organized under the laws of a jurisdiction within the United
States of America, (iii) no Default or Event of Default shall have occurred and
be continuing, or would occur after giving effect to such merger, (iv) the
Parent Borrower shall be in compliance, on a pro forma basis after giving effect
to such merger or consolidation, as applicable, with the covenants contained in
Section 6.1, in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the financial statements
were (or were required to be) delivered pursuant to Section 5.1(a) or (b) as if
such merger or consolidation had occurred on the first day of each relevant
period for testing such compliance (as demonstrated in a certificate of a
Financial Officer delivered to the Administrative Agent at least five Business
Days prior to such merger or consolidation) and (v) all filings have been made
under the UCC or otherwise that are required in order for the Administrative
Agent to continue at all times following such merger or consolidation to have a
valid, legal and perfected security interest in all the Collateral to the same
extent as prior to such merger or consolidation.

 

It is understood that no transaction pursuant to this Section 6.4 shall be
permitted unless any Investment or Disposition made in connection therewith is
also expressly permitted by Section 6.5 or Section 6.6, as applicable.

 

Section 6.5.            Investments, Loans, Advances, Guarantees and
Acquisitions.

 

The Parent Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly Owned Subsidiary prior to such merger) any Capital Stock of or
evidences of Indebtedness or other securities (including any

 

--------------------------------------------------------------------------------


 

option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (collectively,
“Investments”), except:

 

(a)           Permitted Investments;

 

(b)           Investments existing on the Effective Date and set forth in
Section 6.5 of the Disclosure Letter;

 

(c)           Investments in any Wholly Owned Subsidiary, provided that, if and
to the extent applicable, the requirements set forth in Section 5.11 with
respect to such Wholly Owned Subsidiary are satisfied;

 

(d)           loans and advances to employees of the Parent Borrower or any
Subsidiary in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Parent
Borrower and its Subsidiaries not to exceed $20,000,000 at any time outstanding;

 

(e)           Guarantees constituting Indebtedness permitted by Section 6.2;
provided that (i) a Subsidiary shall not Guarantee the Senior Notes, any
Subordinated Debt or any Other Permitted Debt unless (A) such Subsidiary also
has Guaranteed the Obligations pursuant to the Guarantee and Collateral
Agreement, (B) in the case of any Guarantee of Subordinated Debt, such Guarantee
of the Subordinated Debt is subordinated to such Guarantee of the Obligations on
terms no less favorable to the Lenders than the subordination provisions of the
Subordinated Debt and (C) such Guarantee provides for the release and
termination thereof, without action by any party, upon Disposition of the
relevant Subsidiary, (ii) the aggregate principal amount of Indebtedness of
Subsidiaries that are not Wholly Owned Subsidiary Guarantors that is Guaranteed
by any Loan Party shall be subject to the limitations set forth in clauses (c),
(g), (l) or (m) of this Section 6.5 and (iii) a Subsidiary shall not Guarantee
the Indebtedness of any Parent Borrower or any Subsidiary Guarantor unless such
Subsidiary has also Guaranteed the Obligations pursuant to the Guarantee and
Collateral Agreement;

 

(f)            Permitted Acquisitions (including any related Investment in any
Subsidiary in order to provide all or any portion of (but not more than) the
Consideration for such Permitted Acquisition);

 

(g)           (i) Guarantees by the Parent Borrower and any of its Subsidiaries
of any Contractual Obligations (not constituting Indebtedness) of the Parent
Borrower or any Subsidiary and (ii) Guarantees by the Parent Borrower of any
obligations of any of its Foreign Subsidiaries under any foreign currency
Hedging Agreements of such Foreign Subsidiaries or cash pooling arrangements
among Foreign Subsidiaries (sometimes intermediated by a commercial bank);

 

(h)           Investments in the Emerson JV as at the Effective Date and
additional Investments in the Emerson JV in an aggregate amount from the
Effective Date through and including the date of such Investment not to exceed
$75,000,000;

 

(i)            Investments financed with Capital Stock of the Parent Borrower 
(or the net proceeds of the issuance of Capital Stock of the Parent Borrower);
provided  that (i) the Parent Borrower shall be in compliance, on a pro forma
basis after giving effect to such Investment, with the covenants contained in
Section 6.1, in each case recomputed as at the last day of the most

 

--------------------------------------------------------------------------------


 

recently ended fiscal quarter of the Parent Borrower for which the financial
statements were (or were required to be) delivered pursuant to Section 5.1(a) or
(b) as if such Investment had occurred on the first day of each relevant period
for testing such compliance (as demonstrated, in the case of any Investment for
which the aggregate cost is greater than or equal to $100,000,000, in a
certificate of a Financial Officer delivered to the Administrative Agent prior
to the consummation of such Investment) and (ii) no Event of Default shall occur
after giving effect to such Investment;

 

(j)              Investments comprised of capital contributions (whether in the
form of cash, a note or other assets) to a Receivables Entity or otherwise
resulting from transfers of assets permitted by Section 6.6(c) or
Section 6.6(d).

 

(k)             Investments comprised of non-cash consideration received by the
Parent Borrower or any Subsidiary in connection with any Disposition permitted
by Section 6.6(e) or (f);

 

(l)            (i) Guarantees by the Parent Borrower and any of its Subsidiaries
of Indebtedness permitted by subsections (j), (p) and (r) of Section 6.2 and
(ii) Guarantees in the form of Foreign Credit Instruments or Joint Signature
Foreign Credit Instruments caused to be issued by the Parent Borrower or any
Foreign Subsidiary Borrower pursuant to Section 2.6 to support the Indebtedness
of SPX Corporation (China) Co., Ltd., any other Chinese Subsidiary or other
Foreign Subsidiary permitted by Section 6.2(r); and

 

(m)          (i) other Investments if, after giving effect to any such
Investment on a pro forma basis in each case recomputed as at the last day of
the most recently ended fiscal quarter of the Parent Borrower for which the
financial statements were (or were required to be) delivered pursuant to
Section 5.1(a) or (b) as if such Investment had occurred on the first day of
each relevant period, the Consolidated Leverage Ratio is less than 2.50 to 1.0
and (ii) other Investments in the aggregate not to exceed an amount equal to 10%
of Total Consolidated Assets of the Parent Borrower and its Subsidiaries if,
after giving effect to any such Investment on a pro forma basis in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower for which the financial statements were (or were required to be)
delivered pursuant to Section 5.1(a) or (b) as if such Investment had occurred
on the first day of each relevant period, the Consolidated Leverage Ratio is
greater than or equal to 2.50 to 1.0.

 

The outstanding amount of any Investment shall be equal to the sum of (x) the
original cost of such Investment (such original cost to be determined at the
time any such Investment is originally committed to be made by the applicable
Person), plus (y) the cost of all additions thereto, minus (z) any cash proceeds
from the disposition of or other cash or non-cash (at the fair market value
thereof as reasonably determined in good faith by the Parent Borrower)
distributions on or return of such Investment, without any adjustments for
increases or decreases in value or write—ups, write—downs or write-offs with
respect to such Investment; provided that the amount of any Investment shall not
be less than zero.

 

Section 6.6.            Disposition of Assets.

 

The Parent Borrower will not, and will not permit any of its Subsidiaries to,
Dispose of any asset, including any Capital Stock owned by it (other than
Capital Stock of the Parent Borrower held in treasury by the Parent Borrower),
nor will the Parent Borrower permit any of it Subsidiaries to issue any
additional Capital Stock of such Subsidiary, except:

 

(a)           (i) sales of inventory, obsolete or worn out equipment and
Permitted Investments, (ii) leases or licenses of real or personal property and
(iii) conveyances of bank drafts received in

 

--------------------------------------------------------------------------------


 

the ordinary course of business to financial institutions in exchange for
discounted cash payments, in each case in the ordinary course of business;

 

(b)           Dispositions to the Parent Borrower or a Subsidiary; provided that
any such Dispositions by a Loan Party to a Subsidiary that is not a Loan Party
shall be made in compliance with Section 6.5;

 

(c)           sales of Receivables and related assets or an interest therein of
the type specified in the definition of “Qualified Receivables Transaction”
pursuant to a Qualified Receivables Transaction; provided that (i) each such
transaction shall be a Qualified Receivables Transaction, as agreed by the
Administrative Agent acting reasonably, and (ii) the aggregate amount of
Receivables Transaction Attributed Indebtedness at any time outstanding in
respect of all such Qualified Receivables Transactions shall not exceed
$300,000,000;

 

(d)           sales of Receivables and related assets or an interest therein in
connection with European Securitizations; provided that the aggregate amount of
Receivables Transaction Attributed Indebtedness at any time outstanding in
respect of all such European Securitizations shall not exceed $300,000,000.

 

(e)           Dispositions of assets that are not permitted by any other
paragraph of this Section 6.6; provided that (i) the aggregate gross proceeds
(including any non-cash proceeds, determined on the basis of face amount in the
case of notes or similar consideration and on the basis of fair market value in
the case of other non-cash proceeds) of all assets Disposed of in reliance upon
this paragraph (e) shall not exceed in any fiscal year of the Parent Borrower
15% of the Total Consolidated Assets; provided, however, that Dispositions of
assets, if not made to the extent permitted in any fiscal year as provided above
in this paragraph (e), may be may be made in any subsequent fiscal year on a
cumulative basis with the Disposition of assets permitted in such subsequent
fiscal year and (ii) all Dispositions permitted by this paragraph (e) shall be
made for fair value and for at least 75% cash consideration; and

 

(f)            Dispositions by the Parent Borrower of all or any portion of its
interest in the Emerson JV; and

 

(g)           Dispositions of assets to any joint venture of the Parent
Borrower; provided that any such Disposition constitutes an Investment permitted
under Section 6.5.

 

For purposes of paragraph (e) of this Section 6.6,

 

(i)            the following will be deemed to be cash:

 

(A)          the assumption by the transferee of Indebtedness (other than
subordinated Indebtedness or preferred stock) of the Parent Borrower or of any
Subsidiary (in which case, the Parent or such Subsidiary will, without further
action, be deemed to have applied such deemed cash to Indebtedness in accordance
with clause (b)(ii) of the definition of “Net Proceeds”; provided that the
amount of assumed Indebtedness that is deemed to be cash shall not exceed
$200,000,000 in the aggregate from and after the Effective Date;

 

(B)           securities, notes or other obligations received by the Parent
Borrower or any Subsidiary from the transferee that are converted, sold or
exchanged within 90 days of receipt thereof by the Parent Borrower or such

 

--------------------------------------------------------------------------------


 

Subsidiary into cash (to the extent of the cash received in such conversion,
sale or exchange); and

 

(C)           in the case of any particular Disposition, promissory notes
received by the Parent Borrower or any Subsidiary from the transferee having an
aggregate principal amount not to exceed $20,000,000; and

 

(ii)           in the case of a Disposition consisting of an Asset Swap, the
Parent Borrower or such Subsidiary shall only be required to receive cash in an
amount equal to at least 75% of the proceeds of such Disposition which are not
part of the Asset Swap, provided that at the time of such Asset Swap, after
giving effect thereto, the aggregate fair value (as determined at the time of
such related Asset Swap and not subject to later revaluation) of the assets of
the Parent Borrower and its Subsidiaries that are the subject of all such Asset
Swaps from and after the Effective Date shall not exceed an amount equal to 15%
of the Total Consolidated Assets.

 

Section 6.7.            Sale and Leaseback Transactions.

 

The Parent Borrower will not, and will not permit any Subsidiary to, enter into
any arrangement (each, a “Sale/Leaseback Transaction”) providing for the leasing
to the Parent Borrower or any Subsidiary of real or personal property that has
been or is to be (a) sold or transferred by the Parent Borrower or any
Subsidiary or (b) constructed or acquired by a third party in anticipation of a
program of leasing to the Parent Borrower or any Subsidiary, in each case unless
the Attributable Debt resulting therefrom is permitted by Section 6.2(d),
Section 6.2(g) or Section 6.2(q).

 

Section 6.8.            Restricted Payments.

 

The Parent Borrower will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or Incur any obligation (contingent or otherwise) to do so, except:

 

(a)           the Parent Borrower may (i) declare and pay dividends with respect
to its Capital Stock payable solely in shares of its Capital Stock (or options,
warrants or other rights to acquire its Capital Stock) or (ii) make other
distributions or payments payable solely in shares of its Capital Stock (or
options, warrants or other rights to acquire its Capital Stock);

 

(b)           any Wholly Owned Subsidiary may declare and pay Restricted
Payments to its immediate parent;

 

(c)           any non-Wholly Owned Subsidiary may declare and pay Restricted
Payments ratably with respect to its Capital Stock;

 

(d)           the Parent Borrower may make Restricted Payments, not exceeding
$10,000,000 during any fiscal year, pursuant to and in accordance with stock
option plans, restricted stock plans or other benefit plans or contracts for
current or former management or employees of the Parent Borrower and its
Subsidiaries;

 

(e)           the Parent Borrower may repurchase its Capital Stock and may
declare and pay cash dividends to the holders of its Capital Stock; provided
that if the Consolidated Leverage Ratio, on a pro forma basis immediately after
giving effect to such repurchase or dividend declaration (with the reference
period for Consolidated EBITDA being the most recent period of

 

--------------------------------------------------------------------------------


 

four consecutive fiscal quarters for which the relevant financial statements
have been (or were required to be) delivered pursuant to Section 5.1(a) or (b),
as applicable, is

 

(i)            greater than or equal to 2.50 to 1.0, the aggregate amount of
such repurchases and dividend declarations pursuant to this
Section 6.8(e)(i) shall not exceed (A) $100,000,000 in any fiscal year plus
(B) an additional amount for all such repurchases and dividend declarations made
after the Effective Date that is equal to the sum of (I) $300,000,000 and (II) a
positive amount equal to 50% of cumulative Consolidated Net Income during the
period from July 1, 2011 to the end of the most recent fiscal quarter preceding
the date of such repurchase or dividend declaration for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.1(a) or (b) (or, in case such Consolidated Net Income is a deficit,
minus 100% of such deficit), and

 

(ii)           less than 2.50 to 1.0, the aggregate amount of such repurchases
and dividend declarations pursuant to this Section 6.8(e)(ii) shall be
unlimited; and

 

provided further that any such cash dividends shall be paid within 60 days after
the date of declaration thereof; and

 

(f)            the Parent Borrower or any Subsidiary may make Restricted
Payments to the extent required by the terms of its joint venture or similar
agreements relating to non-Wholly Owned Subsidiaries; provided that no such
Restricted Payment shall be permitted by this clause (f) unless any Investment
made in connection therewith is also expressly permitted by Section 6.5.

 

Section 6.9.            Payments of Certain Subordinated Debt; Certain
Derivative Transactions.

 

The Parent Borrower will not, nor will it permit any Subsidiary to:

 

(a)           make or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Subordinated Debt, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Subordinated Debt, except (i) extensions, renewals, replacements or exchanges of
any Subordinated Debt permitted by Section 6.2(b), (ii) the payment of regularly
scheduled interest and principal payments as and when due in respect of any
Subordinated Debt and (iii) any payments, purchase or other acquisition of any
Subordinated Debt (A) made in consideration for (or with the proceeds of) the
issuance of common stock of the Parent Borrower or (B) if the Consolidated
Leverage Ratio for the most recent period of four consecutive fiscal quarters
for which financial statements have been (or were required to be) delivered
pursuant to Section 5.1(a) or (b) is less than 2.50 to 1.0, other than, in each
of clauses (ii) and (iii), any such payments, purchases or other acquisitions of
the Subordinated Debt prohibited by the subordination provisions thereof; or

 

(b)           enter into any derivative transaction or similar transaction
obligating the Parent Borrower or any of its Subsidiaries to make payments to
any other Person as a result of a change in market value of any Subordinated
Debt.

 

--------------------------------------------------------------------------------


 

Section 6.10.          Transactions with Affiliates.

 

The Parent Borrower will not, and will not permit any Subsidiary to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

 

(a)           transactions that are at prices and on terms and conditions, taken
as a whole, not materially less favorable to the Parent Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties;

 

(b)           transactions between or among the Parent Borrower and the
Subsidiaries (other than a Receivables Entity) not involving any other
Affiliate;

 

(c)           any Restricted Payment permitted by Section 6.8;

 

(d)           any Qualified Receivables Transaction expressly permitted by
Section 6.6(c);

 

(e)           any European Securitization expressly permitted by Section 6.6(d);
and

 

(f)            any other transaction expressly permitted by Section 6.5.

 

Section 6.11.          Restrictive Agreements.

 

The Parent Borrower will not, and will not permit any Foreign Subsidiary
Borrower or any Wholly Owned Subsidiary Guarantor to enter into, Incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Parent Borrower or any Subsidiary to
create, Incur or permit to exist any Lien upon any of its property, (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Parent Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Parent Borrower or any other Subsidiary or (c) the ability of any Subsidiary to
transfer any of its assets to the Parent Borrower or any other Subsidiary;
provided that:

 

(i)            the foregoing shall not apply to restrictions and conditions
imposed by law, Permitted Encumbrances, any Loan Document, the Senior Note
Indenture, any Subordinated Debt Document or any Other Permitted Debt Document;
provided that such restrictions and conditions shall not restrict any Loan Party
from complying with the requirements of Section 5.11(b) (without giving effect
to clause (i)(C) thereof);

 

(ii)           the foregoing shall not apply to restrictions and conditions
existing on the Effective Date identified in Section 6.11 of the Disclosure
Letter (but shall apply to any amendment or modification expanding the scope of
any such restriction or condition);

 

(iii)          the foregoing shall not apply to restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale; provided such restrictions and conditions apply only to the
Subsidiary that is (or the assets that are) to be sold and such sale is
permitted by this Agreement;

 

(iv)          the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to a Qualified Receivables Transaction or a
European Securitization permitted by this Agreement if such restrictions or
conditions apply only to the relevant Receivables Entity;

 

--------------------------------------------------------------------------------


 

(v)           the foregoing shall not apply to restrictions and conditions
contained in documentation relating to a Subsidiary acquired in a Permitted
Acquisition; provided that such restriction or condition (x) existed at the time
such Person became a Subsidiary, (y) was not created in contemplation of or in
connection with such Person becoming a Subsidiary and (z) applies only to such
Subsidiary;

 

(vi)          the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to (A) secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or (B) Indebtedness of a Foreign Subsidiary
permitted by this Agreement if such restrictions or conditions apply only to
such Foreign Subsidiary and its Subsidiaries that are not Loan Parties;

 

(vii)         clauses (a) and (c) above shall not apply to customary provisions
in leases and other contracts restricting the assignment thereof; and

 

(viii)        the foregoing shall not apply to customary provisions in purchase
money obligations for property acquired in the ordinary course of business,
Capital Leases Obligations, industrial revenue bonds or operating leases that
impose encumbrances or restrictions on the property so acquired or covered
thereby, restrictions on cash or other deposits or net worth required by
customers under contracts entered into in the ordinary course of business and
joint venture agreements or other similar arrangements if such provisions apply
only to the Person (and the equity interests in such Person) that is the subject
thereof.

 

Section 6.12.          Amendment of Material Documents, etc.

 

The Parent Borrower will not, and will not permit any Subsidiary to, (a) amend,
modify, supplement or waive in any respect that is material and adverse to the
Lenders any of its rights under any Subordinated Debt Document (it being
understood, however, that any amendment to provide Guarantees in respect of any
Subordinated Debt, which Guarantees are permitted by this Agreement, would not
constitute such an amendment) or (b) designate any Indebtedness (other than
obligations of the Loan Parties pursuant to the Loan Documents or Indebtedness
permitted pursuant to Section 6.2(i)) as “Designated Senior Indebtedness” (or
any comparable concept) that controls payment blockages for the purposes of any
Subordinated Debt Documents.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or Foreign Credit
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)           any Borrower shall fail to pay any interest (or premium, if any)
on any Loan or any fee or any other amount (other than an amount referred to in
paragraph (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days;

 

--------------------------------------------------------------------------------


 

(c)           any representation or warranty made or deemed made by or on behalf
of the Parent Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;

 

(d)           the Parent Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.2, 5.4 (with respect to the
existence of any Borrower) or 5.10 or in Article VI;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in paragraph (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof to the Parent
Borrower from the Administrative Agent or the Required Lenders;

 

(f)            the Parent Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, after the giving of notice and/or the passage of
any cure period provided in such Indebtedness;

 

(g)           (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with the giving of notice, if required) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(including, in any event, an “Event of Default” under and as defined in the
Senior Note Indenture, any Subordinated Debt Documents or any Other Permitted
Debt Documents) but excluding, in any event, after any Incremental Term Loans
have been paid in full, any mandatory repurchases of the Senior Notes (and any
other Indebtedness that ranks pari passu in right of payment to the Obligations)
made in accordance with the Senior Note Indenture or any Other Permitted Debt
Document with “Excess Proceeds” from any “Asset Disposition” pursuant to a
required “Asset Disposition Offer” (as each such term was defined in the Senior
Note Indenture when the Senior Notes were initially issued) (or any comparable
concept in any Other Permitted Debt Document), or (ii) any event or condition
occurs that (A) results in an automatic termination, wind-down or comparable
event with respect to any Qualified Receivables Transaction or any European
Securitization or (B) permits a notice of termination, a notice of wind-down, a
notice of acceleration or any comparable notice to be given under any such
Qualified Receivables Transaction or any such European Securitization prior to
the scheduled termination, wind-down, maturity or comparable event and which
event or condition giving rise to such notice continues for a period of 14
calendar days after such notice; provided that an event or condition described
in clause (ii) of this paragraph (g) shall not at any time constitute an Event
of Default unless, at such time, one or more events or conditions of the type
described in clauses (i) and (ii) of this paragraph (g) shall have occurred and
be continuing with respect to Indebtedness, obligations in respect of Hedging
Agreements, Qualified Receivables Transactions and/or European Securitizations
in an aggregate principal outstanding amount exceeding $100,000,000;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent Borrower, any other Loan Party or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator,

 

--------------------------------------------------------------------------------


 

conservator or similar official for the Parent Borrower, any other Loan Party or
any Material Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

 

(i)            the Parent Borrower, any other Loan Party or any Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
Borrower, any other Loan Party or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)            the Parent Borrower, any other Loan Party or any Material
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $75,000,000 shall be rendered against the Parent Borrower,
any other Loan Party or any Material Subsidiary, or any combination thereof, and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Parent
Borrower, any other Loan Party or any Material Subsidiary to enforce any such
judgment;

 

(l)            an ERISA Event shall have occurred that, in the reasonable
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect;

 

(m)          the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert;

 

(n)           any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party or any Affiliate of any Loan
Party not to be, a valid and perfected Lien on any Collateral (other than
immaterial Collateral), with the priority required by the applicable Security
Document;

 

(o)           the Subordinated Debt or any Guarantees thereof shall cease, for
any reason, to be validly subordinated to the Obligations or the obligations of
the Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the
case may be, as provided in the Subordinated Debt Documents, or any Loan Party,
any Affiliate of any Loan Party, the trustee in respect of the Subordinated Debt
or the holders of at least 25% in aggregate principal amount of the Subordinated
Debt shall so assert; or

 

(p)           a Change of Control shall occur;

 

then, and in every such event (other than an event with respect to the Parent
Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Parent

 

--------------------------------------------------------------------------------


 

Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest (and premium, if any) thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower; and in case of any event with
respect to the Parent Borrower described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest (and premium, if any)
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower.

 

ARTICLE VIII

 

THE AGENTS

 

Section 8.1.            Appointment and Authority.

 

(a)           Each of the Lenders and the Issuing Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.

 

(b)           Each of the Lenders and the Foreign Issuing Lenders hereby
irrevocably appoints Deutsche Bank to act on its behalf as the Foreign Trade
Facility Agent hereunder and under the other Loan Documents and authorizes the
Foreign Trade Facility Agent to take such actions on its behalf and to exercise
such powers as are delegated to Foreign Trade Facility Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto.

 

(c)           The provisions of this Article are solely for the benefit of the
Agents, the Lenders and the Issuing Lenders, and neither the Parent Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.

 

Section 8.2.            Rights as a Lender.

 

(a)           The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Parent Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

(b)           The Person serving as the Foreign Trade Facility Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Foreign Trade
Facility Agent and the term “Lender” or “Lenders” shall, unless otherwise

 

--------------------------------------------------------------------------------


 

expressly indicated or unless the context otherwise requires, include the Person
serving as the Foreign Trade Facility Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Parent Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Foreign
Trade Facility Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 8.3.            Exculpatory Provisions.

 

Neither the Administrative Agent nor the Foreign Trade Facility Agent shall have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, neither
the Administrative Agent nor the Foreign Trade Facility Agent:

 

(a)           shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Foreign Trade Facility Agent, as applicable, is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that neither the Administrative Agent nor the Foreign Trade
Facility Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose the applicable Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c)           shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
applicable Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor the Foreign Trade Facility Agent shall be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.2) or
(ii) in the absence of its own gross negligence, bad faith or willful
misconduct.  The Agents shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Agents by the Parent
Borrower or a Lender.

 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the applicable Agent.

 

--------------------------------------------------------------------------------


 

Section 8.4.            Reliance by the Agents.

 

(a)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it in good faith to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, amendment, renewal or extension of a Letter
of Credit, that by its terms must be fulfilled to the satisfaction of a Lender
or any Issuing Lender, the Administrative Agent may presume that such condition
is satisfactory to such Lender or any Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.

 

(b)           The Foreign Trade Facility Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it in good faith to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The Foreign Trade
Facility Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the issuance, amendment, renewal or extension of any
Foreign Credit Instrument, that by its terms must be fulfilled to the
satisfaction of a Lender or any Foreign Issuing Lender, the Foreign Trade
Facility Agent may presume that such condition is satisfactory to such Lender or
any Foreign Issuing Lender unless the Foreign Trade Facility Agent shall have
received notice to the contrary from such Lender or such Foreign Issuing Lender
prior to the issuance of such Foreign Credit Instrument.  The Foreign Trade
Facility Agent may consult with legal counsel (who may be counsel for the Loan
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.

 

Section 8.5.            Delegation of Duties.

 

(a)           The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

(b)           The Foreign Trade Facility Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Foreign Trade
Facility Agent.  The Foreign Trade Facility Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Foreign Trade Facility Agent and any such sub-agent, and shall apply to

 

--------------------------------------------------------------------------------


 

their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Foreign Trade Facility
Agent.

 

Section 8.6.                                   Resignation of Agents.

 

(a)                                  Resignation of Administrative Agent. 
(i) The Administrative Agent may at any time give notice of its resignation to
the Foreign Trade Facility Agent, the Lenders, the Issuing Lenders and the
Parent Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Parent Borrower
(such consent not to be unreasonably withheld), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Parent Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lenders directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Parent Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 9.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(ii)                                  Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (A) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (B) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (C) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

(b)                                 Resignation of Foreign Trade Facility
Agent.  The Foreign Trade Facility Agent may at any time give notice of its
resignation to the Administrative Agent, the Foreign Issuing Lenders, the
Lenders with Foreign Credit Commitments and the Parent Borrower.  Upon receipt
of any such notice of resignation, the Foreign Issuing Lenders and the Lenders
with Foreign Credit Commitments (acting by a majority in interest thereof) shall
have the right, subject to the consent of the Parent Borrower (such consent not
to be unreasonably withheld), to appoint a successor.  If no such successor
shall have been so appointed by the Foreign Issuing Lenders and the Lenders with
Foreign Credit Commitments (acting by a

 

--------------------------------------------------------------------------------


 

majority in interest thereof) and shall have accepted such appointment within
30 days after the retiring Foreign Trade Facility Agent gives notice of its
resignation, then the retiring Foreign Trade Facility Agent may on behalf of the
Foreign Issuing Lenders and the Lenders with Foreign Credit Commitments, appoint
a successor Foreign Trade Facility Agent meeting the qualifications set forth
above; provided that if the Foreign Trade Facility Agent shall notify the Parent
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Foreign Trade Facility Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Foreign Trade Facility Agent shall
instead be made by or to each Foreign Issuing Lender and each Lender with a
Foreign Credit Commitment and the Issuing Lenders directly, until such time as
the Foreign Issuing Lenders and the Lenders with Foreign Credit Commitments
appoint a successor Foreign Trade Facility Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Foreign Trade
Facility Agent hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Foreign Trade Facility Agent, and the retiring Foreign Trade Facility Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Parent Borrower to a successor
Foreign Trade Facility Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower and such
successor.  After the retiring Foreign Trade Facility Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.3 shall continue in effect for the benefit of such retiring Foreign
Trade Facility Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Foreign Trade Facility Agent was acting as Foreign Trade Facility
Agent.

 

Section 8.7.                                   Non-Reliance on Agents and Other
Lenders.

 

Each Lender, each Foreign Issuing Lender and each Issuing Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender, each Foreign Issuing Lender
and each Issuing Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their respective
affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Section 8.8.                                   No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Foreign Trade Facility Agent, a Lender, an Issuing Lender or a Foreign
Issuing Lender hereunder.

 

Section 8.9.                                   Administrative Agent May File
Proofs of Claim.

 

In case of the pendency of any proceeding under the Bankruptcy Code of the
United States or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan, Foreign
Trade Exposure or LC Exposure shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent

 

--------------------------------------------------------------------------------


 

shall have made any demand on the Parent Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Foreign Trade Exposure, LC Exposure and all other Obligations (other than
obligations under Hedging Agreements or Specified Cash Management Agreements to
which the Administrative Agent is not a party) that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Foreign Issuing Lenders, the Issuing Lenders and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Foreign Issuing Lenders, the
Issuing Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders, the Issuing Lenders and the Administrative Agent
under Sections 2.10, 2.14 and 9.3) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Agent, each Foreign Issuing Lender and each Issuing Lender to
make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Foreign Issuing Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 9.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of the Foreign Trade
Facility Agent, any Lender, any Issuing Lender or any Foreign Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 8.10.                             Collateral and Guaranty Matters.

 

The Lenders, the Issuing Lenders, the Foreign Issuing Lenders and the Foreign
Trade Facility Agent irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(a)                                  to release any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Domestic Revolving Commitments, the Global Revolving
Commitments, the Foreign Credit Commitments, the Bilateral Foreign Credit
Instrument Issuing Commitments and the Participation Foreign Credit Instrument
Issuing Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration (without any pending
drawing) or termination (or cash collateralization or provision of other credit
support as contemplated by this Agreement) of all Letters of Credit, Foreign
Credit Instruments and Joint Signature Foreign Credit Instruments, (ii) that is
transferred or to be transferred as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, or (iii) that is required or contemplated to be
released pursuant to the terms of this Agreement or any other Loan Document, or
(iv) as approved in accordance with Section 9.2;

 

--------------------------------------------------------------------------------


 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property (i) that is permitted by Section 6.3(d),
(e), (f), (j), (k) and (l) or (ii) as approved in accordance with Section 9.2;

 

(c)                                  to release any Guarantor from its
obligations under the Guarantee and Collateral Agreement (i) if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder,
(ii) if such release is required or contemplated pursuant to the terms of this
Agreement or the Guarantee and Collateral Agreement or (iii) as approved in
accordance with Section 9.2; or

 

(d)                                 to enter into, on behalf of itself and the
Lenders, the Issuing Lenders, the Foreign Issuing Lenders and the Foreign Trade
Facility Agent, an intercreditor agreement or other agreements for the sharing
of collateral pursuant to Section 6.2(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement,
pursuant to this Section 8.10.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1.                                   Notices.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)                                  if to the Parent Borrower, to it at 13515
Ballantyne Corporate Place, Charlotte, North Carolina 28277, attention of
Treasurer and Chief Financial Officer (Telecopy No. 704-7527487), and if to any
Foreign Subsidiary Borrower, to it at its address (or telecopy number) specified
in the relevant Borrowing Subsidiary Agreement with a copy to the Parent
Borrower at its address (or telecopy number) specified above;

 

(b)                                 if to the Administrative Agent, to Bank of
America, N.A., Mail Code: NC1-001-04-39, One Independence Center, 101 N. Tryon
Street, Charlotte, North Carolina 28255-0001, attention of Charlotte A. Conn
(Telecopy No. 214-290-9653, E-mail charlotte.a.conn@bankofamerica.com);

 

(c)                                  if to the Foreign Trade Facility Agent, to
Deutsche Bank AG, Trade Advisory, Königsallee 45-47, 40212 Düsseldorf, Germany,
attention of Roland Stephan or Irmgard Kleinsteinberg (Telecopy
No. 49-211-883-9386; E-mail: spx-ftf.agent@db.com); and

 

(d)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the

 

--------------------------------------------------------------------------------


 

date of receipt if such date is a Business Day at the place of such receipt (or
otherwise on the first Business Day after such receipt).  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender.  Any Agent or any Loan Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Parent Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Parent
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Agent Party; provided, however, that in no
event shall any Agent Party have any such liability to the Parent Borrower, any
Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

Section 9.2.                                   Waivers; Amendments.

 

(a)                                  No failure or delay by any Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit or a Foreign Credit
Instrument shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Agent or any Lender may have had notice or
knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Required Lenders and each Loan Party to the relevant
Loan Document, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document;
provided that no such agreement shall:

 

--------------------------------------------------------------------------------


 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender;

 

(ii)                                  reduce the principal amount of or
subordinate the principal of any Loan, LC Disbursement or Foreign Credit
Disbursement, or reduce the rate of interest thereon (other than the application
of any default rate of interest pursuant to Section 2.15(c)), or reduce any
premium or fees payable hereunder, without the written consent of each Lender
directly affected thereby; it being acknowledged and agreed that amendments or
modifications of the Consolidated Leverage Ratio test (and all related
definitions) is not addressed by this clause (ii);

 

(iii)                               extend the final scheduled date of maturity
of any Loan, or postpone the scheduled date of payment of the principal amount
of any Loan, LC Disbursement or Foreign Credit Disbursement, or any interest (or
premium, if any) thereon, or any fees payable hereunder, or reduce the amount
of, waive, excuse or subordinate any such payment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly affected thereby;

 

(iv)                              require any Lender to make Loans having an
Interest Period of one year or longer, without the written consent of such
Lender;

 

(v)                                 amend, modify or waive any provision of this
Agreement in any manner that would change the application of any prepayment
hereunder disproportionately as among the Facilities without the written consent
of the Required Lenders in respect of each Facility adversely affected thereby;

 

(vi)                              amend, modify or waive the first sentence of
Section 2.13(a) without the written consent of each Lender directly affected
thereby;

 

(vii)                           change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);

 

(viii)                        release or subordinate the Guarantee from the
Parent Borrower or all or substantially all of the Guarantees from the
Subsidiary Guarantors under the Guarantee and Collateral Agreement (except as
expressly provided in the Loan Documents), without the written consent of each
Lender;

 

(ix)                                release or subordinate all or substantially
all of the Liens of the Security Documents on the Collateral (except as
expressly provided in the Loan Documents), without the written consent of each
Lender; or

 

(x)                                   amend, modify or waive the rights or
duties of any Agent under this Agreement or any other Loan Document in its
capacity as Agent unless also signed by such Agent; or amend, modify or waive
the rights or duties of any Issuing Lender or Foreign Issuing Lender under this
Agreement or any other Loan Document in its capacity as Issuing Lender or
Foreign Issuing Lender, as applicable, unless also signed by such Issuing Lender
or Foreign Issuing Lender, as applicable.

 

(c)                                  In addition, notwithstanding the foregoing:

 

--------------------------------------------------------------------------------


 

(i)                                     this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Parent Borrower and the Lenders providing the relevant Replacement Term
Loans (as defined below) to permit the refinancing of all outstanding
Incremental Term Loans (“Refinanced Term Loans”) with a replacement “A” or “B”
term loan tranche, as applicable, hereunder (“Replacement Term Loans”); provided
that (A) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (B) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing and (C) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except with respect to Applicable Rate or other pricing
terms or to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of any Incremental Term
Loans in effect immediately prior to such refinancing;

 

(ii)                                  this Agreement and the other Loan
Documents may be amended to provide for the increases in the Commitments and/or
Incremental Term Loans contemplated by Section 2.1(b), and matters related
thereto, upon (A) execution and delivery by the Parent Borrower, the
Administrative Agent and each Lender increasing its Commitment and/or providing
Incremental Term Loans of an Incremental Facility Activation Notice and (B) such
other documents with respect thereto as the Administrative Agent shall
reasonably request;

 

(iii)                               (A) this Agreement and the other Loan
Documents may be amended to remove any Subsidiary as a Foreign Subsidiary
Borrower under the Global Revolving Facility upon (I) written notice by the
Parent Borrower and such Subsidiary to the Administrative Agent to such effect
and (II) repayment in full of all outstanding Obligations of such Foreign
Subsidiary Borrower under the Global Revolving Facility and (B) a Foreign
Subsidiary may become a Foreign Subsidiary Borrower under the Global Revolving
Facility in accordance with the terms of (including the consents required by)
Section 2.23(a);

 

(iv)                              (A) this Agreement and the other Loan
Documents may be amended to remove any Subsidiary as a Foreign Subsidiary
Borrower under the Foreign Trade Facility upon (I) written notice by the Parent
Borrower and such Subsidiary to the Foreign Trade Facility Agent and the
Administrative Agent to such effect, (II) (x) repayment in full of all
outstanding Obligations of such Foreign Subsidiary Borrower under the Foreign
Trade Facility or (y) assumption in full of all outstanding Obligations of such
Foreign Subsidiary Borrower under the Foreign Trade Facility by the Parent
Borrower, any existing Foreign Subsidiary Borrower or any new Foreign Subsidiary
Borrower approved by the Agents, each Foreign Issuing Lender and the Lenders
with a Foreign Credit Commitment and (III) the expiration or termination (or
full cash collateralization or provision of other credit support in a manner
consistent with the terms of Section 2.6(o)(iv)) of all Foreign Credit
Instruments issued for the account of such Foreign Subsidiary Borrower and (B) a
Foreign Subsidiary may become a Foreign Subsidiary Borrower under the Foreign
Trade Facility in accordance with(including the consents required by)
Section 2.23(b);

 

(v)                                 this Agreement and the other Loan Documents
may be amended (A) to change any of the mechanics applicable to Foreign Credit
Instruments set forth in Section 2.6, with the written consent of the
Administrative Agent, the Foreign Trade Facility Agent, the Foreign Issuing
Lenders, the Parent Borrower and a majority-in-interest of the Lenders with
Foreign Credit Commitments, and (B) to change any of the mechanics applicable to
Foreign Credit

 

--------------------------------------------------------------------------------


 

Instruments set forth in Section 2.6 solely to the extent necessary to permit a
Foreign Credit Instrument to be issued in a particular country in accordance
with applicable local Requirements of Law, with the written consent of the
Administrative Agent, the Foreign Trade Facility Agent, each Foreign Issuing
Lender directly affected thereby, Lenders holding at least a majority of the
Foreign Credit Commitments and the Parent Borrower; provided that (x) no
amendment pursuant to this clause (v) shall have the effect of making any change
described in the proviso to Section 9.2(b) and (y) no amendment pursuant to
clause (B) above shall have the effect of making any change to Section 2.6 in
respect of Foreign Credit Instruments (and any related Foreign Trade Exposure)
issued or to be issued outside of such country;

 

(vi)                              each of the Fee Letter and the Deutsche Bank
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto;

 

(vii)                           no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (w) the Commitments of any Defaulting
Lender may not be increased or extended without the consent of such Lender,
(x) the principal amount of Loans, Reimbursement Obligations, Bilateral Foreign
Credit Reimbursement Obligations and Participation Foreign Credit Reimbursement
Obligations held by any Defaulting Lender may not be decreased without the
consent of such Lender, (y) any waiver, amendment or modification requiring the
consent of each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender, and (z) no amendment, consent, waiver or other modification
of this Section 9.2(c)(vii) shall be effective without the prior written consent
of each Defaulting Lender; and

 

(viii)                        this Agreement and the other Loan Documents may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Foreign Trade Facility Agent, the
Borrowers and the other Loan Parties (x) to add one or more additional credit
facilities to this Agreement, to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Domestic Revolving Loans, the Global Revolving Loans, the Letters of
Credit, the Foreign Credit Instruments and the Incremental Term Loans and the
accrued interest and fees in respect thereof and to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and (y) to change, modify or alter Section 2.20 or any other provision
hereof or in any Loan Document relating to pro-rata sharing of payments among
the Lenders to the extent necessary to effectuate any of the amendments (or
amendments and restatements) enumerated in clause (x) above.

 

Section 9.3.                                   Expenses; Indemnity; Damage
Waiver.

 

(a)                                  The Parent Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Agents and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Agents, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), including
the reasonable fees and disbursements of one counsel for the Administrative
Agent and its Affiliates and one counsel for the Foreign Trade Facility Agent
and its Affiliates and, to the extent reasonably necessary, special and one
local counsel in each jurisdiction for the Agents and their Affiliates (and in
the event of any actual or potential conflict of interest, one additional
counsel for each Agent or its Affiliate subject to

 

--------------------------------------------------------------------------------


 

such conflict), with statements with respect to the foregoing to be submitted to
the Parent Borrower prior to the Effective Date (in the case of amounts to be
paid on the Effective Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Agents shall deem appropriate,
(ii) all reasonable out-of-pocket expenses incurred by any Issuing Lender or
Foreign Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or Foreign Credit Instrument or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
any Agent or any Lender, including the fees, charges and disbursements of one
counsel for the Agents and their respective Affiliates and the Lenders, (and, to
the extent reasonably necessary, special and one local counsel in each
jurisdiction to the Agents and the Lenders (and in the event of any actual or
potential conflict of interest, one additional counsel for each Agent or Lender
subject to such conflict)) in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit or
Foreign Credit Instruments issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, Letters of Credit or Foreign Credit
Instruments.

 

(b)                                 The Parent Borrower shall indemnify each
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (“Losses”), including but limited to the fees, charges
and disbursements of one counsel to the Indemnitees and, to the extent
reasonably necessary, special and one local counsel in each jurisdiction to the
Indemnitees (and in the event of any actual or potential conflict of interest,
one additional counsel for each Indemnitee subject to such conflict), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution, delivery, enforcement, performance and
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan, Letter of Credit or Foreign Credit
Instrument or the use of the proceeds therefrom (including any refusal by an
Issuing Lender or Foreign Issuing Lender to honor a demand for payment under a
Letter of Credit or Foreign Credit Instrument if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit or Foreign Credit Instrument, as applicable), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently owned or operated by the Parent Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Parent Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such Losses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  Notwithstanding
the foregoing, this Section 9.3(b) shall not apply to Taxes other than
Indemnified Taxes imposed on amounts payable under this Section 9.3(b).

 

(c)                                  To the extent that the Parent Borrower
fails to pay any amount required to be paid by it to any Agent, any Issuing
Lender, any Participation Foreign Issuing Lender or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
applicable Agent, such Issuing Lender, Participation Foreign Issuing Lender or
the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, such Issuing Lender,
such Participation Foreign Issuing Lender or the Swingline Lender in its

 

--------------------------------------------------------------------------------


 

capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposures, any
outstanding Incremental Term Loans and unused Commitments at the time; provided
that (i) in the case of amounts owing to any Issuing Lender or the Swingline
Lender, in each case in its capacity as such, a Lender’s “pro rata share” shall
be determined based solely upon its share of the sum of Domestic Revolving
Exposures, unused Domestic Revolving Commitments, Global Revolving Exposures and
unused Global Revolving Commitments at the time and (ii) in the case of amounts
owing to any Participation Foreign Issuing Lender, in its capacity as such, a
Lender’s “pro rata share” shall be determined based solely upon its share of the
sum of the unused Foreign Credit Commitments at the time.

 

(d)                                 To the extent permitted by applicable law,
no Borrower shall assert, and each Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan, Letter of Credit or
Foreign Credit Instrument or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than 15 days after written demand therefor.  Statements
payable by the Parent Borrower pursuant to this Section shall be sent to
Attention of Treasurer and Chief Financial Officer (Telephone No. 704-752-4400)
(Telecopy No. 704-752-7487), at the address of the Parent Borrower set forth in
Section 9.1, or to such other Person or address as may be hereafter designated
by the Parent Borrower in a written notice to the Administrative Agent.

 

Section 9.4.                                   Successors and Assigns;
Participations and Assignments.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Parent Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or
thereunder (except in accordance with Section 6.4(f)) without the prior written
consent of each Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsections (e) and (f) of
this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(e) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in Letters of Credit, Foreign Credit Instruments
and Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an

 

--------------------------------------------------------------------------------


 

assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                                in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than (1) $5,000,000 in the
case of an assignment of Revolving Loans, (2) $5,000,000 in the case of an
assignment of any Incremental Term Loans and (3) $5,000,000 in the case of an
assignment in respect of the Foreign Trade Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Parent Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)                                  Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) and subsection (j) of this Section and, in addition:

 

(A)                              the consent of the Parent Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, (or, in the case of an
Incremental Term Loan, to an Affiliate of a Lender or an Approved Fund);

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Domestic Revolving Commitment or Global Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Commitment subject to such assignment;

 

(C)                                the consent of the Issuing Lenders (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment (other than any assignment to the Administrative Agent) after the
Effective Date that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the Commitment subject to such assignment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender;

 

(D)                               the consent of the Foreign Issuing Lenders
(other than those Foreign Issuing Lenders who are Foreign Issuing Lenders only
with respect to those Existing Foreign Credit Instruments set forth in Part B of
Section 2.6(a) of the Disclosure Letter) in their sole discretion shall be
required for any assignment (other than any assignment to the Foreign Trade
Facility Agent) after the Effective Date that increases the obligation of the
assignee to participate in exposure under one or more Foreign Credit Instruments
or Joint Signature Foreign Credit Instruments (whether or not then outstanding);

 

--------------------------------------------------------------------------------


 

(E)                                 the consent of the Swingline Lender (such
consent not to unreasonably withheld or delayed) shall be required for any
assignment in respect of the Domestic Revolving Commitment if such assignment is
to a Person that is not a Domestic Revolving Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender; and

 

(F)                                 the consent of the Foreign Trade Facility
Agent (such consent not to be unreasonably withheld or delayed) shall be
required for all assignments in respect of any Bilateral Foreign Credit
Instrument Issuing Commitments, Participation Foreign Credit Instrument Issuing
Commitments or Foreign Credit Commitment.

 

(iii)                               Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iv)                              No Assignment to Borrower.  No such assignment
shall be made to the Parent Borrower or any of the Parent Borrower’s Affiliates
or Subsidiaries.

 

(v)                                 No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vi)                              No Assignment to a Defaulting Lender.  No such
assignment shall be made to a Defaulting Lender.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the applicable Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Parent
Borrower and the applicable Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agents or any Lenders hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit, Swingline Loans and Foreign Credit
Instruments in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment

 

--------------------------------------------------------------------------------


 

and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 9.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Upon request, the Parent Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsections (e) and (f) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Parent Borrower, shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans, Foreign
Trade Exposure and LC Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Parent Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Parent Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Notes.  If after giving effect to any
Assignment and Assumption, the relevant assignor no longer has any Commitments
with respect to the Commitments being assigned, such assignor shall, upon the
request of the Parent Borrower, return each Note (if any) with respect to each
such Commitment to the Parent Borrower marked “cancelled”.

 

(e)                                  Participations.  Any Lender may at any
time, without the consent of, or notice to, any Borrower or any Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender,
or the Parent Borrower or any of the Parent Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in
Foreign Trade Exposure, LC Exposure and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Parent Borrower,
the Administrative Agent, the Foreign Trade Facility Agent, the other Lenders
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 9.2(b) (and other than application of any default rate of interest
pursuant to Section 2.15(c)) that affects such Participant.  Subject to
subsection (f) of this Section, the Parent Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.17, 2.18 and 2.19 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that, in the case of
Section 2.19, such Participant shall have complied with the requirements of said
section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.20(c) as though it were a
Lender.

 

--------------------------------------------------------------------------------


 

(f)                                    Limitation on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 2.17 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent.  A Participant shall not be entitled to the benefits of
Section 2.19 unless the Parent Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Parent
Borrower, to comply with Sections 2.19(e). 2.19(f) and 2.19(i) as though it were
a Lender.

 

(g)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Notes, if any) to secure obligations of such
Lender to a Federal Reserve Bank or other central banking authority; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(h)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act

 

(i)                                     Resignation as Issuing Lender or
Swingline Lender after Assignment.  Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitment
and Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
days’ notice to the Parent Borrower and the Lenders, resign as Issuing Lender
and/or (ii) upon thirty days’ notice to the Parent Borrower, resign as Swingline
Lender.  In the event of any such resignation as Issuing Lender or Swingline
Lender, the Parent Borrower shall be entitled to appoint from among the Lenders
a successor Issuing Lender or Swingline Lender hereunder; provided, however,
that no failure by the Parent Borrower to appoint any such successor shall
affect the resignation of Bank of America as Issuing Lender or Swingline Lender,
as the case may be.  If Bank of America resigns as Issuing Lender, it shall
retain all the rights, powers, privileges and duties of the Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all LC Exposure with respect
thereto (including the right to require the Lenders to make ABR Loans or fund
risk participations in unreimbursed amounts pursuant to Section 2.5(d)).  If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Alternate Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.4(c).  Upon
the appointment of a successor Issuing Lender and/or Swingline Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender or Swingline Lender, as the
case may be, and (2) the successor Issuing Lender shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

(j)                                     Assignments by Foreign Issuing Lenders. 
Any Foreign Issuing Lender may at any time assign to one or more assignees all
or a portion of its Bilateral Foreign Credit Instrument Issuing Commitment to
issue future Bilateral Foreign Credit Instruments (and related rights and
obligations with respect to such Bilateral Foreign Credit Instrument Issuing
Commitment) and/or its Participation Foreign Credit Instrument Issuing
Commitment to issue future Participation Foreign Credit Instruments (and related
rights and obligations with respect to such Participation Foreign Credit
Instrument Issuing

 

--------------------------------------------------------------------------------


 

Commitment); provided that any such assignment shall be subject to the consent
of the Parent Borrower (such consent not to be unreasonably withheld or delayed)
unless an Event of Default has occurred and is continuing at the time of such
assignment and to the consent of the Foreign Trade Facility Agent (such consent
not to be unreasonably withheld or delayed).  The parties to each assignment
shall execute and deliver to the Administrative Agent and the Foreign Trade
Facility Agent an assignment agreement, together with a processing and
recordation fee in the aggregate amount of $3,500 payable to the Administrative
Agent; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any such assignment.  The assignee, if it is not already a Foreign Issuing
Lender, shall deliver to the Administrative Agent and the Foreign Trade Facility
Agent an Administrative Questionnaire.  No such assignment by a Foreign Issuing
Lender shall be made to (i) the Parent Borrower or any of the Parent Borrower’s
Affiliates or Subsidiaries or (ii) a natural person.  Upon consummation of any
such assignment, Schedule 1.1A shall be deemed revised to reflect the Bilateral
Foreign Credit Instrument Issuing Commitments and/or Participation Foreign
Credit Instrument Issuing Commitments after giving effect to such assignment. 
From and after the effective date specified in each such Assignment and
Assumption, the assignee Foreign Issuing Lender thereunder shall be a party to
this Agreement and, to the extent of the Bilateral Foreign Credit Instrument
Issuing Commitment and/or Participation Foreign Credit Instrument Issuing
Commitment assigned by such assignment, have the rights and obligations of a
Bilateral Foreign Issuing Lender and/or Participation Foreign Issuing Lender, as
applicable, under this Agreement, and the assigning Bilateral Foreign Issuing
Lender thereunder shall, to the extent of the Bilateral Foreign Credit
Instrument Issuing Commitment and/or Participation Foreign Credit Instrument
Issuing Commitments assigned by such assignment, be released from its
obligations under this Agreement but shall continue to be entitled to the
benefits of Sections 2.17, 2.18, 2.19 and 9.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment and shall
continue to have the rights and obligations of a Foreign Issuing Lender with
respect to any Foreign Credit Instruments issued by it prior to the time of such
assignment.

 

(k)                                  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Parent Borrower,
maintain a register on which it enters the name and address of each Participant,
and the rights and/or obligations under this Agreement or any other Loan
Documents sold to such Participant (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person except to the extent that such disclosure is
necessary to establish that the applicable obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement and any other Loan Document notwithstanding any notice to the
contrary.

 

Section 9.5.                                   Survival.

 

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit and Foreign Credit
Instruments, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that any Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest (or premium, if any) on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit or Foreign Credit Instrument is outstanding
and so long as the Commitments have not expired or terminated.  The provisions
of Sections 2.17, 2.18, 2.19 and 9.3 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the

 

--------------------------------------------------------------------------------


 

transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit, the Foreign Credit Instruments or the
Commitments or the termination of this Agreement or any provision hereof.  The
provisions of Section 9.11 shall survive and remain in full force and effect for
two years after the termination of this Agreement.

 

Section 9.6.                                   Counterparts; Integration.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Document and any separate letter agreements with
respect to fees payable to any Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto (including the Lenders) and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document.

 

Section 9.7.                                   Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 9.7, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by the Bankruptcy Code of the United States (or similar
debtor relief laws of the United States or other applicable jurisdictions), as
determined in good faith by the applicable Agent, the applicable Issuing Lender,
the Swingline Lender or the applicable Foreign Issuing Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

Section 9.8.                                   Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of a Borrower against any of and all the obligations of a
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.24
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agents and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the applicable
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

--------------------------------------------------------------------------------


 

Section 9.9.                                   Governing Law; Jurisdiction;
Consent to Service of Process.

 

(a)                                  This Agreement shall be construed in
accordance with and governed by the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or its properties in the courts of any
jurisdiction.

 

(c)                                  Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, (i) any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section, (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court and (iii) any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages (as
opposed to direct or actual damages).

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.1.  In addition, each Foreign Subsidiary Borrower agrees that service
of process may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the Parent
Borrower at its address for notices in Section 9.1.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

Section 9.10.                             Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Section 9.11.                             Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other advisors on
a reasonable need to know basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority or rating agency, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any

 

--------------------------------------------------------------------------------


 

prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) subject to an agreement containing provisions
substantially the same as those of this Section, to any direct or indirect
contractual counterparty in Hedging Agreements or other swap agreements relating
to this Agreement or such counterparty’s professional advisor, (h) with the
consent of the Parent Borrower, and (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) is or becomes available to any Agent or any Lender on a
nonconfidential basis from a source (believed in good faith by such Agent or
Lender not to have any duty of confidentiality to any Borrower) other than a
Borrower.  For the purposes of this Section, “Information” means all information
received from or on behalf of any Borrower relating to a Borrower or its
business; provided that such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 9.12.                             WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.13.                             Release of Collateral.

 

(a)                                  On the first date (the “Release Date”) on
which the corporate family rating of the Parent Borrower from Moody’s is “Baa3”
or better or the corporate credit rating of the Parent Borrower from S&P is
“BBB-” or better, so long as no Default or Event of Default exists on such date
or after giving effect to the release of Liens contemplated hereby, all
Collateral shall be released from the Liens created by the Guarantee and
Collateral Agreement and any other Security Document, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties.  At the request and sole expense of
any Loan Party following any such release, the Administrative Agent shall
deliver to such Loan Party any Collateral held by the Administrative Agent under
any Security Document, and execute and deliver to such Loan Party such documents
as such Loan Party shall reasonably request to evidence such release.

 

(b)                                 If any of the Collateral shall be Disposed
of by any Loan Party in a transaction permitted by this Agreement, then the
Administrative Agent, at the request and sole expense of such Loan Party, shall
execute and deliver to such Loan Party all releases or other documents
reasonably necessary or desirable for the release of the Liens created by the
Guarantee and Collateral Agreement and any other Security Document on such
Collateral.  At the request and sole expense of the Parent Borrower, a
Subsidiary Guarantor shall be released from its obligations under the Guarantee
and Collateral Agreement and any other Security Document in the event that such
Subsidiary Guarantor ceases to be a Wholly Owned Subsidiary pursuant to a
transaction expressly permitted by this Agreement and if, as a result of such
transaction, the Parent Borrower and its Subsidiaries own less than 75% of the
outstanding voting Capital Stock of such Subsidiary Guarantor.  In addition, at
the request and sole expense of the Parent

 

--------------------------------------------------------------------------------


 

Borrower, not more than twice during the term of this Agreement, a Subsidiary
Guarantor and the Subsidiaries of such Subsidiary Guarantor shall be released
from their respective obligations under the Guarantee and Collateral Agreement
and any other Security Document in the event that a portion of the Capital Stock
of such Subsidiary Guarantor is Disposed of in a transaction expressly permitted
by Section 6.6(e) or (g) (but which does not satisfy the requirements of the
preceding sentence); provided that the aggregate Consolidated EBITDA for the
most recently completed period of four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 5.1 (in each case
determined at the time of such transaction) that is attributable to the
Subsidiaries released from their obligations hereunder pursuant to this sentence
shall not exceed $40,000,000.  Notwithstanding the foregoing, in no event shall
any Subsidiary be released from its obligations under the Guarantee and
Collateral Agreement or any other Security Document, in the event that such
Subsidiary is a guarantor of any other Indebtedness of any Loan Party.

 

(c)                                  At such time as the Loans, the
Reimbursement Obligations, the Bilateral Foreign Credit Reimbursement
Obligations, the Participation Foreign Credit Reimbursement Obligations and the
other Obligations shall have been paid in full, the Commitments have been
terminated and no Letters of Credit or Foreign Credit Instruments shall be
outstanding (or shall have been fully cash collateralized or otherwise supported
in a manner consistent with the terms of Section 2.5(j) or  Section 2.6(o)(iv),
as applicable), the Collateral shall be released from the Liens created by the
Guarantee and Collateral Agreement and any other Security Document, and each
Security Document and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party
thereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Loan Parties.  At the request and sole expense of any Loan Party
following any such termination, the Administrative Agent shall deliver to such
Loan Party any Collateral held by the Administrative Agent under any Security
Document, and execute and deliver to such Loan Party such documents as such Loan
Party shall reasonably request to evidence such termination.

 

Section 9.14.                             Judgment Currency.

 

(a)                                  The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in a specified currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the applicable Agent or a Lender of
the full amount of the Obligation Currency expressed to be payable to such Agent
or such Lender under this Agreement or the other Loan Documents.  If, for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the date on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, the Borrowers covenant and agree to pay, or cause to
be paid, such additional amounts, if any (but in any event not a lesser amount),
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which

 

--------------------------------------------------------------------------------


 

could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

 

(c)                                  For purposes of determining any rate of
exchange or currency equivalent for this Section, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.

 

Section 9.15.                             USA Patriot Act Notice.

 

Each Lender hereby notifies each Borrower that, pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and other applicable foreign Requirements of Law, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Act or such other Requirements of Law, as applicable.

 

Section 9.16.                             No Advisory or Fiduciary
Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Parent Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (a)(i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Foreign Trade Facility Agent and MLPFS, are arm’s-length commercial
transactions between the Parent Borrower and its Subsidiaries, on the one hand,
and the Administrative Agent, the Foreign Trade Facility Agent and MLPFS, on the
other hand, (ii) the Parent Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Parent Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) the Administrative Agent, the Foreign Trade
Facility Agent and MLPFS each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Parent
Borrower or any of Subsidiaries or any other Person and (ii) neither the
Administrative Agent, the Foreign Trade Facility Agent nor MLPFS has any
obligation to the Parent Borrower or any of its Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Foreign Trade Facility Agent and MLPFS and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Parent Borrower and its Subsidiaries, and neither the
Administrative Agent, the Foreign Trade Facility Agent nor MLPFS has any
obligation to disclose any of such interests to the Parent Borrower or its
Subsidiaries.  To the fullest extent permitted by law, the Parent Borrower
hereby waives and releases, any claims that it may have against the
Administrative Agent, the Foreign Trade Facility Agent or MLPFS with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 9.17.                             Waiver of Notice of Termination.

 

Each party hereto that is also a party (in any capacity) to the Existing Credit
Agreement hereby waives (in each of its capacities under the Existing Credit
Agreement) compliance with the 15-day notice requirement contained in
Section 2.6(q) of the Existing Credit Agreement, such waiver to be deemed to be
effective when all of the conditions set forth in Section 4.1 are satisfied or
waived.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PARENT BORROWER:

SPX CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Senior Vice President, Secretary & General Counsel

 

 

 

FOREIGN SUBSIDIARY

 

 

BORROWERS:

SPX COOLING TECHNOLOGIES GmbH,

 

a limited liability company formed in Germany

 

 

 

 

By:

/s/ Robert Bartels

 

Name:

Robert Bartels

 

Title:

Managing Director

 

 

 

 

 

 

 

BALCKE-DÜRR GmbH,

 

a limited liability company formed in Germany

 

 

 

 

By:

/s/ Robert Bartels

 

Name:

Robert Bartels

 

Title:

Managing Director

 

 

 

 

 

 

 

SPX FLOW TECHNOLOGY CRAWLEY LIMITED,

 

a company incorporated in England and Wales

 

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Director

 

 

 

 

 

 

SUBSIDIARY

 

 

GUARANTORS:

THE MARLEY-WYLAIN COMPANY,

 

a Delaware corporation

 

 

 

 

By:

/s/ Tom Blashill

 

Name:

Tom Blashill

 

Title:

President

 

 

 

 

 

 

 

WAUKESHA ELECTRIC SYSTEMS, INC.,

 

a Wisconsin corporation

 

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Vice President and Secretary

 

--------------------------------------------------------------------------------


 

 

MCT SERVICES LLC,

 

a Delaware limited liability company

 

 

 

 

By: SPX COOLING TECHNOLOGIES INC.,

 

as Managing Member

 

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Executive Vice President and Secretary

 

 

 

 

 

 

 

SPX HEAT TRANSFER INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

SPX FLOW TECHNOLOGY SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

SPX COOLING TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Executive Vice President and Secretary

 

 

 

 

 

 

 

THE MARLEY COMPANY LLC,

 

a Delaware limited liability company

 

 

 

 

By: SPX CORPORATION,

 

as Managing Member

 

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Senior Vice President, Secretary and General Counsel

 

--------------------------------------------------------------------------------


 

 

SPX HOLDING INC.,

 

a Connecticut corporation

 

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

KAYEX CHINA HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Vice President and Secretary

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ Mollie S. Canup

 

Name:

Mollie S. Canup

 

Title:

Vice President

 

 

 

 

 

 

FOREIGN TRADE

 

 

FACILITY AGENT:

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT

 

BRANCH, as Foreign Trade Facility Agent

 

 

 

 

By:

/s/ Christiane Roth

 

Name:

Christiane Roth

 

Title:

Director

 

 

 

 

By:

/s/ Karl-Heinz Schröder

 

Name:

Karl-Heinz Schröder

 

Title:

Managing Director

 

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swingline Lender and Issuing Lender

 

 

 

 

By:

/s/ Chris Burns

 

Name:

Chris Burns

 

Title:

Vice President

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

Name:

Carin Keegan

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Benjamin South

 

Name:

Benjamin South

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT

 

BRANCH, as a Lender, as a Bilateral Foreign Issuing Lender, and as a
Participation Foreign Issuing Lender

 

 

 

 

 

 

 

By:

/s/ Christiane Roth

 

Name:

Christiane Roth

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Karl-Heinz Schröder

 

Name:

Karl-Heinz Schröder

 

Title:

Managing Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard W. Duker

 

Name:

Richard W. Duker

 

Title:

Managing Director

 

 

 

 

 

 

 

COMMERZBANK AG, NEW YORK AND

 

GRAND CAYMAN BRANCHES,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Havens

 

Name:

Matthew Havens

 

Title:

AVP

 

 

 

 

By:

/s/ Michael Weinert

 

Name:

Michael Weinert

 

Title:

AVP

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, FRANKFURT BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Lothar Frenz

 

Name:

Lothar Frenz

 

Title:

Director

 

 

 

 

By:

/s/ Matthias Hopfgarten

 

Name:

Matthias Hopfgarten

 

Title:

Director

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Mahmood

 

Name:

David Mahmood

 

Title:

Managing Director

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ George Stoecklein

 

Name:

George Stoecklein

 

Title:

Vice President

 

 

 

 

 

 

 

CITIBANK NA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Janice D’Arco

 

Name:

Janice D’Arco

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Mike Madnick

 

Name: Mike Madnick

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Yuri Muzichenko

 

Name: Yuri Muzichenko

 

Title: Director

 

 

 

 

 

DNB NOR BANK ASA,

 

as a Lender

 

 

 

 

 

By:

/s/ Philip F. Kurpiewski

 

Name: Philip F. Kurpiewski

 

Title: Senior Vice President

 

 

 

By:

/s/ Kristie Li

 

Name: Kristie Li

 

Title: Vice President

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Yasuo Imaizumi

 

Name: Yasuo Imaizumi

 

Title: Deputy General Manager

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC

 

NEW YORK AND CAYMAN ISLAND BRANCHES,

 

as a Lender

 

 

 

 

 

By:

/s/ Mogens R. Jensen

 

Name: Mogens R. Jensen

 

Title: Senior Vice President

 

 

 

By:

/s/ Henrik M. Steffensen

 

Name: Henrik M. Steffensen

 

Title: General Manager

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Shuji Yabe

 

Name: Shuji Yabe

 

Title: General Manager

 

 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ J. Lance Walton

 

Name: J. Lance Walton

 

Title: Senior Vice President

 

 

 

 

 

AUSTRALIA AND NEW ZEALAND BANKING

 

GROUP LIMITED,

 

as a Lender

 

 

 

 

 

By:

/s/ John W. Wade

 

Name: John W. Wade

 

Title:

Deputy General Manager

 

 

Head of Operations and Infrastructure

 

--------------------------------------------------------------------------------


 

 

DBS BANK LTD., LOS ANGELES AGENCY

 

as a Lender

 

 

 

 

 

By:

/s/ James McWalters

 

Name: James McWalters

 

Title: General Manager

 

 

 

 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Mary J. Ramsey

 

Name: Mary J. Ramsey

 

Title: Vice President

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Reed R. Menefee

 

Name: Reed R. Menefee

 

Title: Vice President, GRM

 

 

 

 

 

TD BANK N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Hogan

 

Name: Mark Hogan

 

Title: Senior Vice President

 

 

 

 

 

US BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

/s/ Steven L. Sawyer

 

Name: Steven L. Sawyer

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Kirk Tesch

 

Name: Kirk Tesch

 

Title: Director

 

 

 

 

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Rolf Siebert

 

Name: Rolf Siebert

 

Title: Senior Vice President

 

 

 

By:

/s/ Michael Hintz

 

Name: Michael Hintz

 

Title: First Vice President

 

 

 

 

 

INTESA SANPAOLO S.P.A. — NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ John Michalisin

 

Name: John Michalisin

 

Title: First Vice President

 

 

 

By:

/s/ Francesco Di Mario

 

Name: Francesco Di Mario

 

Title: FVP & Credit Manager

 

 

 

 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ John C. Canty

 

Name: John C. Canty

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Jessica L. Fabrizi

 

Name: Jessica L. Fabrizi

 

Title: Assistant Vice President

 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Shiqiang Wu

 

Name: Shiqiang Wu

 

Title: General Manager

 

 

 

 

 

BANK OF TAIWAN, NEW YORK AGENCY,

 

as a Lender

 

 

 

 

 

By:

/s/ Thomas K.C. Wu

 

Name: Thomas K.C. Wu

 

Title: VP & General Manager

 

 

 

 

 

E. SUN COMMERCIAL BANK, LTD.

 

LOS ANGELES BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Edward Chen

 

Name: Edward Chen

 

Title: VP & General Manager

 

 

 

 

 

TAIWAN BUSINESS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Sandy Chen

 

Name: Sandy Chen

 

Title: Deputy General Manager

 

--------------------------------------------------------------------------------


 

 

TAIWAN COOPERATIVE BANK,

 

LOS ANGELES BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Li-Hua Huang

 

Name: Li-Hua Huang

 

Title: VP & General Manager

 

 

 

 

 

CHANG HWA COMMERCIAL BANK, LTD.,

 

NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Eric Y.S. Tsai

 

Name: Eric Y.S. Tsai

 

Title: VP & General Manager

 

 

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK,

 

CO., LTD., NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Priscilla Hsing

 

Name: Priscilla Hsing

 

Title: VP & DGM

 

--------------------------------------------------------------------------------


 

Schedule 1.1A

 

Commitments

 

Lender

 

Domestic Revolving
Commitments

 

Applicable
Percentages for
Domestic Revolving
Commitments

 

Global Revolving
Commitments

 

Applicable
Percentages for
Global Revolving
Commitments

 

Bank of America, N.A.

 

$

12,083,333.34

 

4.027777780

%

$

25,416,666.67

 

8.472222223

%

Deutsche Bank AG New York Branch

 

$

10,416,666.68

 

3.472222227

%

$

23,750,000.01

 

7.916666670

%

JPMorgan Chase Bank, N.A.

 

$

18,333,333.33

 

6.111111110

%

$

18,333,333.33

 

6.111111110

%

Commerzbank AG, New York and Grand Cayman Branch

 

$

18,333,333.33

 

6.111111110

%

$

18,333,333.33

 

6.111111110

%

The Bank of Nova Scotia

 

$

16,666,666.67

 

5.555555557

%

$

16,666,666.67

 

5.555555557

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

16,666,666.67

 

5.555555557

%

$

16,666,666.67

 

5.555555557

%

Citibank, N.A.

 

$

16,666,666.67

 

5.555555557

%

$

16,666,666.67

 

5.555555557

%

Credit Agricole Corporate & Investment Bank

 

$

14,166,666.67

 

4.722222223

%

$

14,166,666.67

 

4.722222223

%

DnB NOR Bank ASA

 

$

14,166,666.67

 

4.722222223

%

$

14,166,666.67

 

4.722222223

%

Mizuho Corporate Bank. Ltd.

 

$

14,166,666.67

 

4.722222223

%

$

14,166,666.67

 

4.722222223

%

Nordea Bank Finland Plc, New York Branch

 

$

10,833,333.33

 

3.611111110

%

$

10,833,333.33

 

3.611111110

%

Sumitomo Mitsui Banking Corporation

 

$

10,833,333.33

 

3.611111110

%

$

10,833,333.33

 

3.611111110

%

SunTrust Bank

 

$

10,833,333.33

 

3.611111110

%

$

10,833,333.33

 

3.611111110

%

Australia and New Zealand Banking Group Limited

 

$

8,333,333.33

 

2.777777777

%

$

8,333,333.33

 

2.777777777

%

DBS Bank Ltd., Los Angeles Agency

 

$

8,333,333.33

 

2.777777777

%

$

8,333,333.33

 

2.777777777

%

Fifth Third Bank, an Ohio banking corporation

 

$

8,333,333.33

 

2.777777777

%

$

8,333,333.33

 

2.777777777

%

HSBC Bank USA, National Association

 

$

8,333,333.33

 

2.777777777

%

$

8,333,333.33

 

2.777777777

%

TD Bank, N.A.

 

$

8,333,333.33

 

2.777777777

%

$

8,333,333.33

 

2.777777777

%

US Bank, National Association

 

$

8,333,333.33

 

2.777777777

%

$

8,333,333.33

 

2.777777777

%

Wells Fargo Bank, National Association

 

$

8,333,333.33

 

2.777777777

%

$

8,333,333.33

 

2.777777777

%

Bayerische Landesbank, New York Branch

 

$

6,666,666.67

 

2.222222223

%

$

6,666,666.67

 

2.222222223

%

Intesa Sanpaolo S.p.A. New York Branch

 

$

4,166,666.67

 

1.388888890

%

$

4,166,666.67

 

1.388888890

%

Northern Trust Company

 

$

4,166,666.67

 

1.388888890

%

$

4,166,666.67

 

1.388888890

%

PNC Bank, National Association

 

$

12,500,000.00

 

4.166666667

%

$

12,500,000.00

 

4.166666667

%

Bank of China

 

$

3,333,333.33

 

1.111111110

%

$

3,333,333.33

 

1.111111110

%

Bank of Taiwan, New York Agency

 

$

5,000,000.00

 

1.666666667

%

$

0.00

 

0.000000000

%

E. Sun Commercial Bank, Ltd., Los Angeles Branch

 

$

5,000,000.00

 

1.666666667

%

$

0.00

 

0.000000000

%

Taiwan Business Bank, L.A. Branch

 

$

5,000,000.00

 

1.666666667

%

$

0.00

 

0.000000000

%

Taiwan Cooperative Bank Los Angeles Branch

 

$

5,000,000.00

 

1.666666667

%

$

0.00

 

0.000000000

%

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$

3,333,333.33

 

1.111111110

%

$

0.00

 

0.000000000

%

Mega International Commercial Bank Co., Ltd. New York Branch

 

$

3,333,333.33

 

1.111111110

%

$

0.00

 

0.000000000

%

Total

 

$

300,000,000.00

 

100.000000000

%

$

300,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Foreign Credit Commitments

 

Applicable Percentages for
Foreign Credit Commitments

 

Bank of America, N.A.

 

$

100,000,000.01

 

9.090909092

%

Deutsche Bank AG, Deutschlandgeschäft Branch

 

$

43,333,333.33

 

3.939393939

%

JPMorgan Chase Bank, N.A.

 

$

73,333,333.33

 

6.666666666

%

Commerzbank AG, New York and Grand Cayman Branch

 

$

23,333,333.33

 

2.121212121

%

The Bank of Nova Scotia

 

$

66,666,666.67

 

6.060606061

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

66,666,666.67

 

6.060606061

%

Citibank, N.A.

 

$

66,666,666.67

 

6.060606061

%

Credit Agricole Corporate & Investment Bank

 

$

56,666,666.67

 

5.151515152

%

DnB NOR Bank ASA

 

$

56,666,666.67

 

5.151515152

%

Mizuho Corporate Bank. Ltd.

 

$

56,666,666.67

 

5.151515152

%

Nordea Bank Finland Plc, New York Branch

 

$

43,333,333.33

 

3.939393939

%

Sumitomo Mitsui Banking Corporation

 

$

43,333,333.33

 

3.939393939

%

SunTrust Bank

 

$

43,333,333.33

 

3.939393939

%

Australia and New Zealand Banking Group Limited

 

$

33,333,333.33

 

3.030303030

%

DBS Bank Ltd., Los Angeles Agency

 

$

33,333,333.33

 

3.030303030

%

Fifth Third Bank, an Ohio banking corporation

 

$

33,333,333.33

 

3.030303030

%

HSBC Bank USA, National Association

 

$

33,333,333.33

 

3.030303030

%

TD Bank, N.A.

 

$

33,333,333.33

 

3.030303030

%

US Bank, National Association

 

$

33,333,333.33

 

3.030303030

%

Wells Fargo Bank, National Association

 

$

33,333,333.33

 

3.030303030

%

Bayerische Landesbank, New York Branch

 

$

26,666,666.67

 

2.424242425

%

Intesa Sanpaolo S.p.A. New York Branch

 

$

16,666,666.67

 

1.515151515

%

Northern Trust Company

 

$

16,666,666.67

 

1.515151515

%

PNC Bank, National Association

 

$

0.00

 

0.000000000

%

Bank of China

 

$

13,333,333.33

 

1.212121212

%

Bank of Taiwan, New York Agency

 

$

10,000,000.00

 

0.909090909

%

E. Sun Commercial Bank, Ltd., Los Angeles Branch

 

$

10,000,000.00

 

0.909090909

%

Taiwan Business Bank, L.A. Branch

 

$

10,000,000.00

 

0.909090909

%

Taiwan Cooperative Bank Los Angeles Branch

 

$

10,000,000.00

 

0.909090909

%

Chang Hwa Commercial Bank, Ltd., New York Branch

 

$

6,666,666.67

 

0.606060606

%

Mega International Commercial Bank Co., Ltd. New York Branch

 

$

6,666,666.67

 

0.606060606

%

Total

 

$

1,100,000,000.00

 

100.000000000

%

 

Lender

 

Participation Foreign
Credit Instrument
Issuing Commitments

 

Deutsche Bank AG, Deutschlandgeschäft Branch

 

$

425,000,000.00

 

Bank of America, N.A.

 

$

425,000,000.00

 

Commerzbank AG, Frankfurt Branch

 

$

275,000,000.00

 

DnB NOR Bank ASA

 

$

50,000,000.00

 

Bank of China

 

$

20,000,000.00

 

Total

 

$

1,195,000,000.00

 

 

--------------------------------------------------------------------------------


 

Lender

 

Bilateral Foreign
Credit Instrument
Issuing Commitments

 

Deutsche Bank AG, Deutschlandgeschäft Branch

 

$

50,000,000.00

 

Commerzbank AG, Frankfurt Branch

 

$

50,000,000.00

 

Total

 

$

100,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1B

 

Material Subsidiaries

 

Material Subsidiary

 

Jurisdiction of Organization

SPX Heat Transfer Inc.

 

Delaware

The Marley—Wylain Company

 

Delaware

MCT Services LLC

 

Delaware

Waukesha Electric Systems, Inc.

 

Wisconsin

SPX Flow Technology Systems, Inc. (f/k/a APV North America, Inc.)

 

Delaware

SPX Flow Technology USA, Inc. (f/k/a Flair Corporation)

 

Delaware

The Marley Company LLC

 

Delaware

SPX Cooling Technologies, Inc.

 

Delaware

SPX Holding Inc.

 

Connecticut

Kayex China Holdings, Inc.

 

Delaware

 

--------------------------------------------------------------------------------


 

Schedule 1.1C

 

Foreign Credit Instrument Requirements

 

Part A.  Mandatory Requirements

 

Permitted Types of Instruments:

 

The Foreign Credit Instrument must qualify as a surety, a surety payable on
first demand, a guarantee or stand-by letter of credit in favor of third
parties, or, in case of issuance under foreign law, the foreign law equivalent
of the said classification.

 

 

 

Rules:

 

If any rules are specified in a Foreign Credit Instrument to govern such Foreign
Credit Instrument, then such rules shall be the Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce
Publication No. 600, the International Standby Practices 1998, International
Chamber of Commerce Publication No. 590, or the Uniform Rules for Demand
Guarantees, International Chamber of Commerce Publication No. 758. Such chosen
rules shall also apply to the rights and obligations of the applicable Foreign
Issuing Lender under this Agreement with respect to such Foreign Credit
Instrument, unless they are inconsistent with the terms of this Agreement, in
which case the terms of this Agreement shall control.

 

 

 

Reference to Underlying Transaction/Purpose Clause:

 

The terms of a Foreign Credit Instrument must contain a narrative reference to
what has been reported to the Foreign Issuing Lender about the underlying
transaction as well as a purpose clause describing those of the relevant
Borrower’s obligations that are covered by such Foreign Credit Instrument.

 

 

 

Payment obligation:

 

The payment obligation of a Foreign Issuing Lender must be worded as an
irrevocable obligation to pay a specific maximum amount of money and not for
specific performance of the underlying contract.

 

 

Expiry:

Each Foreign Credit Instrument must contain a provision stating when the
guarantee shall terminate, e.g.

 

(a)

return of the guarantee document for cancellation,

 

(b)

on a fixed expiry date,

 

(c)

when no amount remains payable under the guarantee,

 

(d)

on presentation to the Foreign Issuing Lender of the beneficiary’s signed
release from liability under the Foreign Credit Instrument, and/or

 

(e) on the other expiry event stated in the Foreign Credit Instrument, or, if
the required Foreign Credit Instrument does not provide for a calendar expiry
date, the Commercial Lifetime of such Foreign Credit Instrument, which is to be
mentioned in the Utilisation Request, shall fall within the Permitted Maturity.

 

--------------------------------------------------------------------------------


 

Part B.  Dispensable Requirements

 

Arbitration:

 

In no event shall an arbitration clause in respect of the payment obligation of
the Foreign Issuing Lender be applicable.

 

 

 

Maturity/Demand:

 

The payment obligation of a Foreign Issuing Lender shall be determinable by
reliance on the terms of the relevant Foreign Credit Instrument issued by it
and, as the case may be, any other document simultaneously to be presented
together with a demand.

 

 

 

 

 

Such payment obligation shall be conditional upon presentation of a demand for
payment with or, as the case may be, without simultaneous presentation of other
documents.

 

 

 

 

 

The terms of such Foreign Credit Instrument shall provide that receipt of a
formally valid demand for payment has to be made to such Foreign Issuing Lender
by the expiry date at the latest and confirm that thereafter no further demand
shall be honored.

 

 

 

Transfers:

 

Transfer of rights and claims under any Foreign Credit Instrument shall
expressly be subject to the prior written consent of the relevant Foreign
Issuing Lender.

 

 

 

Governing Law/Jurisdiction:

 

The terms of each Foreign Credit Instrument shall contain a clause stating the
governing law and jurisdiction for the resolution of disputes under the Foreign
Credit Instrument.

 

 

 

Miscellaneous:

 

The terms of the Foreign Credit Instrument shall not provide for a combination
of more than three purposes.

 

The terms of the Foreign Credit Instrument shall not provide that a Foreign
Issuing Lender has to verify the occurrence of events that are beyond such
Foreign Issuing Lender’s control, to determine whether the payment obligation of
such Foreign Issuing Lender has become due.

 

--------------------------------------------------------------------------------


 

Schedule 1.1D

 

Additional Currencies

 

Country

 

Currency

Australia

 

Australian Dollar (AUD)

Canada

 

Canadian Dollar (CAD)

Denmark

 

Danish Krona (DKK)

Japan

 

Yen (JPY)

New Zealand

 

New Zealand Dollar (NZD)

Sweden

 

Swedish Krona (SEK)

Switzerland

 

Swiss Franc (CHF)

 

--------------------------------------------------------------------------------


 

Schedule 2.6(g)

 

Obligations of Foreign Issuing Lenders

 

Booking:

 

Upon the execution of the instructions to issue a Foreign Credit Instrument, the
relevant Foreign Issuing Lender shall debit the amount of the Foreign Credit
Instrument to the Foreign Credit Instrument account of the relevant Borrower
maintained by it. Execution in this context refers to handing over or sending
the Foreign Credit Instrument to the beneficiary, the relevant Borrower or any
third party nominated by such Borrower or instructing the Indirect Foreign
Issuing Lender to issue a Foreign Credit Instrument.

 

 

 

Examination of Documents:

 

Demands, statements and other documents which are to be presented under any
Foreign Credit Instrument shall be examined by the relevant Foreign Issuing
Lender to ascertain whether they appear on their face to conform to the terms of
such Foreign Credit Instrument and do not appear to be inconsistent with one
another (to the extent that examination for inconsistency is required by the
express terms of such Foreign Credit Instrument or by any rules applicable to
such Foreign Credit Instrument such as the Uniform Customs and Practice for
Documentary Credits, 2007 Revision, International Chamber of Commerce
Publication No. 600 or the Uniform Rules for Demand Guarantees, 2010
Revision, International Chamber of Commerce Publication No. 758. Such Foreign
Issuing Lender is entitled to treat documents transmitted by teletransmission
(e.g. SWIFT-Messages) as originals.

 

 

 

Notice to the Borrower:

 

Each Foreign Issuing Lender will inform the Foreign Trade Facility Agent and the
relevant Borrower promptly of any debiting, reduction and reversal of a Foreign
Credit Instrument issued by it as well as of the receipt of any documents (in
particular payment demands) from a beneficiary or an Indirect Foreign Credit
Instrument which comply with the terms of the Foreign Credit Instrument and are
of relevance to such Borrower. Such Foreign Issuing Lender will make available
the originals of such documents, upon request, to such Borrower to the extent
that such Foreign Issuing Lender does not require them for the preservation of
its rights or is not bound to keep them itself.

 

 

 

Reversal in the Foreign Credit Instrument Account:

 

Each Foreign Issuing Lender shall reduce the amount of each Foreign Credit
Instrument in the Foreign Credit Instrument account of the relevant Borrower
maintained by it in accordance with Section 2.6(k).

 

 

 

Foreign Credit Instruments under Paris Rules:

 

In case a Foreign Issuing Lender is instructed, and prepared to execute the
instructions, that either a Foreign Credit Instrument (other than a
Counter-Guarantee) or a Counter-Guarantee together with a corresponding Indirect
Foreign Credit Instrument be expressly subject to

 

--------------------------------------------------------------------------------


 

 

 

the Uniform Rules for Demand Guarantees of the International Chamber of Commerce
in Paris, (Publication No. 758), then the latter apply with respect to reversals
of such Foreign Credit Instrument in the Foreign Credit Instrument Account.
Unless otherwise stipulated in such Foreign Credit Instrument, such Foreign
Issuing Lender may then in case of an ‘extend or pay’ demand effect payment 10
calendar days after giving notice thereof to the relevant Borrower, unless such
Borrower has instructed such Foreign Issuing Lender beforehand to extend such
Foreign Credit Instrument and such Foreign Issuing Lender has accepted such
instructions.

 

--------------------------------------------------------------------------------


 

Schedule 2.6(k)

 

Procedures for Release of Foreign Credit Instruments

 

[Date]

 

Letter of Release

 

Re: your                            No                           , for
                          

Dated:                           

in favor of:                           

by order of:                           

hereinafter the “Foreign Credit Instrument”

 

To: [Foreign Issuing Lender]

 

Ladies and Gentlemen:

 

We hereby confirm that we have neither assigned, transferred, encumbered nor
otherwise disposed of any of our rights or claims in connection with the
captioned Foreign Credit Instrument or the underlying obligations secured by
such Foreign Credit Instrument, and we are not aware that any third parties have
claimed any rights with respect to such Foreign Credit Instrument or the
underlying obligations.

 

We hereby irrevocably and unconditionally release and discharge you with legally
binding and immediate effect from any and all obligations and liabilities in
connection with the captioned Foreign Credit Instrument.

 

 

 

 

 

Place and date

 

stamp and legally binding

 

 

signatures [ of Beneficiary]

 

 

We hereby confirm that the signatures give on this document correspond to those
deposited with us. The signatories are empowered to represent the company and to
issue the above letter of release.

 

 

 

 

 

Place and date

 

stamp and legally binding

 

 

signatures [of Beneficiary’s bank

 

--------------------------------------------------------------------------------


 

Schedule 2.6(m)

 

Form of Agreement for Joint Signature Foreign Credit Instruments

 

Agreement, dated as of                           , 201  , among [Foreign Issuing
Lender], [Foreign Issuing Lender] and [Foreign Issuing Lender] (collectively,
the “Joint Issuing Lenders”).

 

W I T N E S S E T H :

 

WHEREAS, the Joint Issuing Lenders are party to the Credit Agreement, dated as
of September [    ], 2007 (the “Credit Agreement”), among SPX Corporation, a
Delaware corporation (the “Parent Borrower”),                               
(the “Requesting Borrower”), the other Foreign Subsidiary Borrowers party
thereto (together with the Requesting Borrower and the Parent Borrower, the
“Borrowers”), the Lenders (including the Joint Issuing Lenders) party thereto,
Bank of America, N.A., as Administrative Agent, and the other agents party
thereto;

 

WHEREAS, pursuant to Section 2.6 of the Credit Agreement, the Requesting
Borrower has requested the issuance of a Joint Signature Foreign Credit
Instrument in the form of a [type of Foreign Credit Instrument] to [name of
beneficiary] (the “Beneficiary”) in the amount of                             
(the “Joint Instrument”); and

 

WHEREAS, the Joint Issuing Lenders have appointed [name of relevant Joint
Issuing Lender] to as act their Joint Foreign Trade Facility Agent (the “Joint
Agent”) in accordance with Section 2.6(m)(ii) of the Credit Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.             Defined Terms:  Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

2.             Cooperation.  Each party hereto shall use its commercially
reasonable efforts to provide for an orderly administration of requests to issue
or amend, or otherwise in respect of, the Joint Instrument.

 

3.             Obligations of the Joint Agent.  In addition to the requirements
set forth in Section 2.6(m) of the Credit Agreement, the Joint Agent hereby
agrees to:

 

(a)           coordinate the instruction process in respect of the Joint
Instrument by (i) representing the Joint Issuing Lenders in any related
discussions with the Foreign Trade Facility Agent and/or the Requesting Borrower
aimed at achieving final instruction and (ii) cooperating and consulting with
the Joint Issuing Lenders accordingly;

 

(b)           coordinate the issuance and amendment processes in respect of the
Joint Instrument by (i) representing the Joint Issuing Lenders in any related
discussions with the Beneficiary, (ii) cooperating and consulting with the Joint
Issuing Lenders accordingly and, to the extent necessary, with the Requesting
Borrower in order to obtain such Requesting Borrower’s consent, (iii) drafting
and negotiating the terms of the Joint Instrument in accordance with Annex I
hereto and (iv) delivering the Joint Instrument to the Beneficiary;

 

(c)           if the Beneficiary demands payment under the Joint Instrument,
coordinate among the Joint Issuing Lenders by (i) receiving from the
Beneficiary, and promptly delivering to the Joint Issuing

 

--------------------------------------------------------------------------------


 

Lenders, such payment demand, (ii) informing the Requesting Borrower of such
payment demand and, to the extent required by the Joint Instrument, obtaining
such Requesting Borrower’s consent, (iii) cooperating and consulting with the
Joint Issuing Lenders with respect to decisions relating to the Joint
Instrument, (iv) representing the Joint Issuing Lenders in any related
correspondence, discussions, honoring or dishonoring with respect to the Joint
Instrument and (v) collecting the relevant proportional amounts from the Joint
Issuing Lenders in the event any payment demand is honored;

 

(d)           coordinate the reduction, cancellation, expiry and release
processes by (i) representing the Joint Issuing Lenders in any related
discussions with the Beneficiary, (ii) cooperating and consulting with the Joint
Issuing Lenders and the Requesting Borrower accordingly; and

 

(e)           receive, distribute and send any and all correspondence related to
its aforesaid duties.

 

4.             Authorization of Joint Agent by Joint Issuing Lenders.  Each
Joint Issuing Lender hereby authorizes the Joint Agent to represent it in
connection with all matters described under Section 3 above vis-à-vis the
Beneficiary, the Requesting Borrower, the Administrative Agent, the Foreign
Trade Facility Agent and the other Joint Issuing Lenders.

 

5.             Responsibility and Liability.  (a) Each Joint Issuing Lender is
severally responsible for promptly notifying the Requesting Borrower, pursuant
to Section 2.6(h)(i) of the Credit Agreement, of any request for payment made in
respect of the Joint Instrument.  Each Joint Issuing Lender has made its own and
independent assessment with respect to any risk related to the Joint Instrument
and its respective obligations thereunder.

 

(b)           The Joint Agent shall be liable to each Joint Issuing Lender and
vice versa only to the extent of its gross negligence or willful misconduct.

 

(c)           Each Joint Issuing Lender agrees to promptly provide all
information received by it related to the Joint Instrument, including any demand
for payment thereunder, to the Joint Agent for distribution to the other Joint
Issuing Lenders, the Requesting Borrower and the Foreign Trade Facility Agent.

 

6.             Miscellaneous.  (a) Neither this Agreement, nor any provision
hereof, may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by each Joint Issuing Lender and the Joint
Agent.

 

(b)           Sections 9.9 and 9.12 of the Credit Agreement shall be applicable
mutatis mutandis.

 

(c)           This Agreement may be executed in any number of counterparts, each
of which shall constitute an original.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

[NAME OF FOREIGN ISSUING LENDER], as

 

Joint Issuing Lender and Joint Agent

 

 

 

By

 

 

Name:

 

Title:

 

 

 

[NAME OF FOREIGN ISSUING LENDER], as

 

Joint Issuing Lender

 

 

 

By

 

 

Name:

 

Title:

 

 

 

[NAME OF FOREIGN ISSUING LENDER], as

 

Joint Issuing Lender

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Joint Instrument Requirements

 

Each Joint Instrument shall:

 

1.             provide that any demand for payment shall be made by the
Beneficiary to the Joint Agent, and any payment thereunder shall be made by each
Joint Issuing Lender based on its pro rata share in the Joint Instrument.

 

2.             set forth the respective pro rata share of each Joint Issuing
Lender in the Joint Instrument; and

 

3.             provide that each Joint Issuing Lender shall be severally liable
to the Beneficiary only for its pro rata share in the Joint Instrument.

 

--------------------------------------------------------------------------------


 

Schedule 2.6(r)

 

Daily Reports

 

 

 

utilization

 

facility

 

available

Total Bilateral Facility

 

 

 

 

 

 

 

 

 

 

 

 

 

Categories

 

 

 

 

 

 

Warranty Obligations

 

 

 

 

 

 

Performance Obligations

 

 

 

 

 

 

Advance Payment Obligations

 

 

 

 

 

 

Tender Obligations

 

 

 

 

 

 

other obligations

 

 

 

 

 

 

 

 

 

 

 

 

 

Bilateral Foreign Credit Instruments

 

 

 

 

 

 

with a remaining lifetime >48 months

 

 

 

 

 

 

 

 

 

 

 

 

 

Bilateral Foreign Credit Instruments per Foreign Issuing Lender

details:

 

utilization

 

limit

 

available

Foreign Issuing Lender 1

 

 

 

 

 

 

Foreign Issuing Lender 2

 

 

 

 

 

 

 

 

 

 

 

 

 

Bilateral Foreign Credit Instruments issued per Borrower

details:

 

utilization

 

 

 

 

Borrower 1

 

 

 

 

 

 

Borrower 2

 

 

 

 

 

 

Borrower 3

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Borrower 4

 

 

 

 

 

 

 

 

 

 

 

 

 

Bilateral Foreign Credit Instruments issued per Third Party

details:

 

utilization

 

 

 

 

Third Party 1

 

 

 

 

 

 

Third Party 2

 

 

 

 

 

 

Third Party 3

 

 

 

 

 

 

Third Party 4

 

 

 

 

 

 

Third Party 5

 

 

 

 

 

 

Third Party 6

 

 

 

 

 

 

Third Party 7

 

 

 

 

 

 

Third Party 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

utilization

 

facility

 

available

total Participation Facility

 

 

 

 

 

 

 

 

 

 

 

 

 

Categories

 

 

 

 

 

 

Warranty Obligations

 

 

 

 

 

 

Performance Obligations

 

 

 

 

 

 

Advance Payment Obligations

 

 

 

 

 

 

Tender Obligations

 

 

 

 

 

 

other obligations

 

 

 

 

 

 

 

 

 

 

 

 

 

Participation Foreign Credit Instruments

 

 

 

 

 

 

with a remaining lifetime >48 months

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Participation Foreign Credit Instruments per Foreign Issuing Lender

details:

 

utilization

 

fronting limit

 

available

Foreign Issuing Lender 1

 

 

 

 

 

 

Foreign Issuing Lender 2

 

 

 

 

 

 

Foreign Issuing Lender 3

 

 

 

 

 

 

Foreign Issuing Lender 4

 

 

 

 

 

 

Foreign Issuing Lender 5

 

 

 

 

 

 

Foreign Issuing Lender 6

 

 

 

 

 

 

Foreign Issuing Lender 7

 

 

 

 

 

 

Foreign Issuing Lender 8

 

 

 

 

 

 

 

 

 

 

 

 

 

Participation Foreign Credit Instruments issued per Borrower

details:

 

utilization

 

 

 

 

Borrower 1

 

 

 

 

 

 

Borrower 2

 

 

 

 

 

 

Borrower 3

 

 

 

 

 

 

Borrower 4

 

 

 

 

 

 

 

 

 

 

 

 

 

Participation Foreign Credit Instruments issued per Third Party

details:

 

utilization

 

 

 

 

Third Party 1

 

 

 

 

 

 

Third Party 2

 

 

 

 

 

 

Third Party 3

 

 

 

 

 

 

Third Party 4

 

 

 

 

 

 

Third Party 5

 

 

 

 

 

 

Third Party 6

 

 

 

 

 

 

Third Party 7

 

 

 

 

 

 

Third Party 8

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Date

 

Ref.-No. 
of Agent

 

Lender

 

Ref.-No of 
Lender

 

Borrower

 

Ref.-
No of 
Borrower

 

Third
Party

 

Reservation

 

Currency

 

Amount
in 
currency

 

Amount
in
Base
Currency

 

Type of
Guarantee

 

Issue
Date

 

Expiry
Date

 

Commercial
Lifetime

 

Beneficiary

 

Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Value Date of Transaction

 

Amount of the TNX in Currency

 

Handling Fee

 

Postage/SWIFT/Courier

 

Other Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2.23

 

Foreign Subsidiary Borrowers

 

(a) Under Global Revolving Facility

 

None.

 

(b) Under Foreign Trade Facility

 

Foreign Subsidiary Borrower

 

Jurisdiction of Organization

SPX Cooling Technologies GmbH

 

Germany

Balcke-Dürr GmbH

 

Germany

SPX Flow Technology Crawley Limited

 

United Kingdom

 

--------------------------------------------------------------------------------


 

Schedule 3.4

 

Disclosed Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.12

 

Subsidiaries

 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

 

 

 

 

 

 

Administraciones Directas Interactive Especializadas, S.C.

 

100

 

Mexico

 

No

Anhydro China Co., Ltd.

 

100

 

China

 

No

Anhydro (Hong Kong) Ltd.

 

100

 

Hong Kong

 

No

Anhydro Industria e Comercio Ltda

 

100

 

Brazil

 

No

Anhydro North America, Inc.

 

100

 

Delaware

 

No

Anhydro S.A.S.

 

100

 

France

 

No

APV Benelux B.V.

 

100

 

Netherlands

 

No

APV Benelux NV

 

100

 

Belgium

 

No

APV (China) Co., Ltd.

 

100

 

China

 

No

APV Hill & Mills (Malaysia) Sdn Bhd

 

100

 

Malaysia

 

No

APV Finland Oy

 

100

 

Finland

 

No

APV Japan, Inc.

 

100

 

Japan

 

No

APV Middle East FZE

 

100

 

Dubai

 

No

APV Middle East Limited

 

75

 

Saudi Arabia

 

No

APV Overseas Holdings Ltd.

 

100

 

United Kingdom

 

No

APV Pty ltd.

 

100

 

Australia

 

No

APV Soluciones Integrales S.A. de C.V.

 

100*

 

Mexico

 

No

APV Sverige AB

 

100

 

Sweden

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

 

 

 

 

 

 

Arrendadora Korco, S.A. de C.V.

 

49

 

Mexico

 

No

AUTOBOSS Tech, Inc.

 

100

 

China

 

No

Balcke-Dürr GmbH

 

100

 

Germany

 

No

Balcke-Dürr Holding GmbH

 

100

 

Germany

 

No

Balcke-Duerr Italiana, S.r.l.

 

100

 

Italy

 

No

Balcke-Dürr Polska Sp. z o.o.

 

100

 

Poland

 

No

BDS Technology ApS

 

100

 

Denmark

 

No

BDT Limited

 

90.66

 

India

 

No

Bran+Luebbe Pty. Ltd.

 

99.99

 

Australia

 

No

Dbt Technologies (Pty) Ltd

 

74.9

 

South Africa

 

No

Deca S.r.L.

 

100

 

Italy

 

No

DeZurik of Australia Proprietary Limited

 

100*

 

Australia

 

No

Fairbanks Morse Pump Corporation

 

100

 

Kansas

 

No

G and A Maskinfabrik ApS

 

100

 

Denmark

 

No

General Signal (China) Co., Ltd.

 

100

 

China

 

No

General Signal India Private Limited

 

100

 

India

 

No

General Signal Ireland B.V.

 

100

 

Netherlands

 

No

Gerstenberg Schröder Brazil Ltda.

 

99

 

Brazil

 

No

Gerstenberg Schröder South America S.A.

 

100

 

Argentina

 

No

Hangzhou Kayex Zheda Electromechanical Co., Ltd.

 

53.3

 

China

 

No

Heat Transfer Services Pte. Ltd.

 

60

 

Singapore

 

No

Invensys Philippines, Inc.

 

100

 

Philippines

 

No

Johnson Pump España SL

 

100

 

Spain

 

No

Johnson Pump Italiana S.rl.

 

100

 

Italy

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

 

 

 

 

 

 

Johnson Pump (Australia) Pty. Ltd.

 

100

 

Australia

 

No

Johnson Pumps of America, Inc.

 

100

 

Delaware

 

No

Jurubatech Technologia Automotiva Ltda.

 

100*

 

Brazil

 

No

Kayex China Holdings, Inc.

 

100

 

Delaware

 

No

Kayex Holdings LLC

 

100

 

Delaware

 

No

Kent-Moore Brasil Indústria e Comércio Ltda.

 

100*

 

Brazil

 

No

LAGTA Limited

 

100

 

United Kingdom

 

No

LAGTA Group Training Limited

 

100

 

United Kingdom

 

No

Mactek Pty Limited

 

100

 

Australia

 

No

Marley Canadian Inc.

 

100

 

Canada

 

No

Marley Cooling Tower (Holdings) Limited

 

100

 

United Kingdom

 

No

Marley Engineered Products LLC

 

100

 

Delaware

 

No

Marley Engineered Products (Shanghai) Co. Ltd.

 

100

 

China

 

No

Marley Mexicana S.A. de C.V.

 

100

 

Mexico

 

No

Marley Water-Line Sdn. Bhd.

 

51

 

Malaysia

 

No

MATRA-WERKE GmbH

 

100

 

Germany

 

No

MCT Services LLC

 

100

 

Delaware

 

Yes

Prepared Response, Inc.

 

28

 

Washington

 

No

Radiodetection Australia Pty Limited

 

100

 

Australia

 

No

Radiodetection B.V.

 

100

 

Netherlands

 

No

Radiodetection (Canada) Ltd.

 

100

 

Canada

 

No

Radiodetection China Limited

 

100*

 

Hong Kong

 

No

Radiodetection JV Sdn Bhd

 

100

 

Malaysia

 

No

Radiodetection Limited

 

100

 

United Kingdom

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

 

 

 

 

 

 

Radiodetection Sarl

 

100

 

France

 

No

Rathi Lightnin Mixers Limited

 

50

 

India

 

No

Service Solutions Brasil Desenvolvimento de Technologia Ltda.

 

100

 

Brazil

 

No

Service Solutions Japan

 

100

 

Japan

 

No

South Eastern Europe Services Limited.

 

100

 

United Kingdom

 

No

Spore Holdings Limited

 

100

 

United Kingdom

 

No

SPX Air Treatment Limited

 

100

 

United Kingdom

 

No

SPX Australia Pty., Ltd.

 

100

 

Australia

 

No

SPX Canada

 

100

 

Canada

 

No

SPX Canada Partner I Co.

 

100

 

Canada

 

No

SPX Canada Partner II Co.

 

100

 

Canada

 

No

SPX Chile Limitada

 

100

 

Chile

 

No

SPX (China) Industrial Manufacturing Center Co., Ltd.

 

100

 

China

 

No

SPX Cooling Technologies Australia Pty Limited

 

100

 

Australia

 

No

SPX Cooling Technologies (Beijing) Co. Ltd.

 

100

 

China

 

No

SPX Cooling Technologies Belgium S.A.

 

100

 

Belgium

 

No

SPX Cooling Technologies France SA

 

99.88

 

France

 

No

SPX Cooling Technologies GmbH

 

100

 

Germany

 

No

SPX Cooling Technologies Leipzig GmbH

 

100

 

Germany

 

No

SPX Cooling Technologies Malaysia Sdn. Bhd.

 

100

 

Malaysia

 

No

SPX Cooling Technologies, Inc.

 

100

 

Delaware

 

Yes

SPX Cooling Technologies Singapore Pte. Ltd.

 

100

 

Singapore

 

No

SPX Cooling Technologies UK Limited

 

100

 

United Kingdom

 

No

SPX Cooling Technologies (Zhangjiakou) Co., Ltd.

 

80.84

 

China

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

 

 

 

 

 

 

SPX Corporation (China) Co., Ltd.

 

100

 

China

 

No

SPX Corporation (Shanghai) Co., Ltd.

 

100

 

China

 

No

SPX de México, S.A. de C.V.

 

100

 

Mexico

 

No

SPX Europe Shared Services Limited

 

100

 

United Kingdom

 

No

SPX Flow Science (Shanghai) Co., Ltd.

 

100

 

China

 

No

SPX Flow Technology Assen B.V.

 

100

 

Netherlands

 

No

SPX Flow Technology Australia Pty Ltd.

 

100

 

Australia

 

No

SPX Flow Technology Belgium NV

 

100

 

Belgium

 

No

SPX Flow Technology Canada Inc.

 

100

 

Canada

 

No

SPX Flow Technology Co., Ltd.

 

50

 

Korea

 

No

SPX Flow Technology Copenhagen A/S

 

100

 

Denmark

 

No

SPX Flow Technology Crawley Limited

 

100

 

United Kingdom

 

No

SPX Flow Technology Danmark A/S

 

100

 

Denmark

 

No

SPX Flow Technology do Brasil Indústria e Comércio Ltda.

 

100

 

Brazil

 

No

SPX Flow Technology Dublin Limited

 

100

 

Ireland

 

No

SPX Flow Technology Etten-Leur B.V.

 

100

 

Netherlands

 

No

SPX Flow Technology Hanse GmbH

 

100

 

Germany

 

No

SPX Flow Technology Hong Kong Limited

 

100

 

Hong Kong

 

No

SPX Flow Technology Hungary Kft.

 

100

 

Hungary

 

No

SPX Flow Technology Ibérica S.A.

 

100

 

Spain

 

No

SPX Flow Technology (India) Private Limited

 

100

 

[India]

 

No

SPX Flow Technology Italia S.p.A.

 

100

 

Italy

 

No

SPX Flow Technology Kerry Limited

 

100

 

Ireland

 

No

SPX Flow Technology Limited

 

100

 

United Kingdom

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

 

 

 

 

 

 

SPX Flow Technology London Limited

 

100

 

United Kingdom

 

No

SPX Flow Technology Moers GmbH

 

100

 

Germany

 

No

SPX Flow Technology New Zealand Limited

 

100

 

New Zealand

 

No

SPX Flow Technology Norderstedt GmbH

 

100

 

Germany

 

No

SPX Flow Technology Norway AS

 

100

 

Norway

 

No

SPX Flow Technology Poland Sp. z.o.o.

 

100

 

Poland

 

No

SPX Flow Technology Rosista GmbH

 

100

 

Germany

 

No

SPX Flow Technology SAS

 

100

 

France

 

No

SPX Flow Technology Singapore Pte. Ltd.

 

100

 

Singapore

 

No

SPX Flow Technology s.r.o.

 

100

 

Czech Republic

 

No

SPX Flow Technology Sweden AB

 

100

 

Sweden

 

No

SPX Flow Technology Systems, Inc.

 

100

 

Delaware

 

Yes

SPX Flow Technology (Thailand) Limited

 

100

 

Thailand

 

No

SPX Flow Technology Tigerholm AB

 

100

 

Sweden

 

No

SPX Flow Technology Unna GmbH

 

100

 

Germany

 

No

SPX Flow Technology USA, Inc.

 

100

 

Delaware

 

No

SPX Flow Technology Örebro AB

 

100

 

Sweden

 

No

SPX (Guangzhou) Cooling Technologies Co., Ltd.

 

100

 

China

 

No

SPX Heat Transfer Inc.

 

100

 

Delaware

 

Yes

SPX Holding Inc.

 

100

 

Connecticut

 

Yes

SPX Holding HK Limited

 

100

 

Hong Kong

 

No

SPX Iberica S.A.

 

100

 

Spain

 

No

SPX India Private Limited

 

100

 

India

 

No

SPX International e.G.

 

100

 

Germany

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

 

 

 

 

 

 

SPX International Holding GmbH

 

100

 

Germany

 

No

SPX International Limited

 

100

 

United Kingdom

 

No

SPX International Management LLC

 

100

 

Delaware

 

No

SPX International (Thailand) Limited

 

100

 

Thailand

 

No

SPX Italia S.r.l.

 

100

 

Italy

 

No

SPX Korea Co. Ltd.

 

100

 

Korea

 

No

SPX Latin America Corporation

 

100

 

Delaware

 

No

SPX Luxembourg Acquisition Company S.a.r.l.

 

100

 

Luxembourg

 

No

SPX Luxembourg Finance Company S.a.r.l.

 

100

 

Luxembourg

 

No

SPX Luxembourg Holding Company S.a.r.l.

 

100

 

Luxembourg

 

No

SPX Middle East FZE

 

100

 

Dubai

 

No

SPX Netherlands B.V.

 

100

 

Netherlands

 

No

SPX Pension Trust Company Limited

 

50

 

United Kingdom

 

No

SPX Precision Components LLC

 

100

 

Delaware

 

No

SPX Process Equipment HK Limited

 

100

 

Hong Kong

 

No

SPX Process Equipment Pty. Ltd.

 

100

 

Australia

 

No

SPX Receivables, LLC

 

100

 

Delaware

 

No

SPX Research & Development Center (Shanghai) Co., Ltd.

 

100

 

China

 

No

SPX Russia Limited

 

100

 

Russia

 

No

SPX (Schweiz) A.G.

 

100

 

Switzerland

 

No

SPX (Shanghai) Flow Technology Co. Ltd.

 

100

 

China

 

No

SPX Service Solutions France Sarl

 

75

 

France

 

No

SPX Service Solutions Germany GmbH

 

100

 

Germany

 

No

SPX Singapore Pte. Ltd.

 

100

 

Singapore

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

 

 

 

 

 

 

SPX Sweden AB

 

100

 

Sweden

 

No

SPX (Tianjin) Cooling Technologies Co. Ltd.

 

100

 

China

 

No

SPX Technologies (Pty) Ltd.

 

100

 

South Africa

 

No

SPX TPS HK Limited

 

100

 

Hong Kong

 

No

SPX Transportation & Industrial Solutions (Suzhou) Co. Ltd.

 

100

 

China

 

No

SPX U.L.M. GmbH

 

100

 

Germany

 

No

SPX UK Holding Limited

 

100

 

United Kingdom

 

No

SPX United Kingdom Limited

 

100

 

United Kingdom

 

No

TCI International, Inc.

 

100

 

Delaware

 

No

Technology for Communications International

 

100

 

California

 

No

The Marley Company LLC

 

100

 

Delaware

 

Yes

The Marley-Wylain Company

 

100

 

Delaware

 

Yes

Thermax SPX Energy Technologies Limited

 

49

 

India

 

No

Tip Top Industrial Limited

 

100

 

Hong Kong

 

No

Tiros Sdn. Bhd.

 

100

 

Malaysia

 

No

Torque Tension Systems (Asia Pacific) Pty Limited

 

100

 

Australia

 

No

Torque Tension Systems Limited

 

100

 

United Kingdom

 

No

Torque Tension Systems (SEA) Sdn BHD

 

100

 

Malaysia

 

No

TPS Tianyu Equipment Company Limited

 

60

 

China

 

No

U.D.I. Finance Limited

 

100

 

Ireland

 

No

U.D.I. Mauritius Limited

 

100

 

Mauritius

 

No

UD-RD Holding Company Limited

 

100

 

United Kingdom

 

No

United Dominion Industries Corporation

 

100

 

Canada

 

No

Valley Forge (UK) Limited

 

100

 

United Kingdom

 

No

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

 

 

 

 

 

 

 

VL Churchill Limited

 

100

 

United Kingdom

 

No

Vokes Limited

 

100

 

United Kingdom

 

No

Waukesha Electric Systems, Inc.

 

100

 

Wisconsin

 

Yes

WDLL Limited

 

100

 

Ireland

 

No

Weil-McLain (Shandong) Cast-Iron-Boiler Co., Ltd.

 

100

 

China

 

No

Wuxi Balcke Durr Technologies Company, Ltd.

 

100

 

China

 

No

XCel Erectors, Inc.

 

100

 

Delaware

 

No

 

--------------------------------------------------------------------------------

* A de minimus amount of the outstanding shares of this company are held by a
third party.

 

--------------------------------------------------------------------------------


 

Schedule 3.16

 

UCC Filing Jurisdictions

 

Company Name

 

Jurisdiction of Organization

Kayex China Holdings, Inc.

 

Delaware

SPX Cooling Technologies, Inc. (formerly Marley Cooling Technologies, Inc.)

 

Delaware

SPX Flow Technology Systems, Inc. (formerly APV North America, Inc.)

 

Delaware

SPX Holding Inc.

 

Connecticut

The Marley Company LLC

 

Delaware

SPX Heat Transfer Inc.

 

Delaware

The Marley—Wylain Company

 

Delaware

Waukesha Electric Systems, Inc.

 

Wisconsin

MCT Services LLC

 

Delaware

SPX Corporation

 

Delaware

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
GUARANTEE AND COLLATERAL AGREEMENT

 

[See attached.]

 

189

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

 

SPX CORPORATION

 

 

and certain of its Subsidiaries

 

 

in favor of

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

Dated as of June 30, 2011

 

190

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1

DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

3

SECTION 2

GUARANTEE

4

2.1

Guarantee

4

2.2

Right of Contribution

5

2.3

No Subrogation

5

2.4

Amendments, etc. with respect to the Borrower Obligations

5

2.5

Guarantee Absolute and Unconditional

6

2.6

Reinstatement

6

2.7

Payments

6

SECTION 3

GRANT OF SECURITY INTEREST

7

SECTION 4

REPRESENTATIONS AND WARRANTIES

7

4.1

Title; No Other Liens

7

4.2

Perfected First Priority Liens

7

4.3

Jurisdiction of Organization

7

4.4

Pledged Stock

7

SECTION 5

COVENANTS

8

5.1

Delivery of Certificated Securities

8

5.2

Payment of Obligations

8

5.3

Maintenance of Perfected Security Interest; Further Documentation

8

5.4

Changes in Name, etc

9

5.5

Notices

9

5.6

Pledged Stock

9

SECTION 6

REMEDIAL PROVISIONS

10

6.1

Pledged Stock

10

6.2

Proceeds to be Turned Over To Administrative Agent

11

6.3

Application of Proceeds

11

6.4

Code and Other Remedies

12

6.5

Sales, Etc.

13

6.6

Waiver; Deficiency

13

SECTION 7

THE ADMINISTRATIVE AGENT

13

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

13

7.2

Duty of Administrative Agent

15

7.3

Execution of Financing Statements

15

7.4

Authority of Administrative Agent

15

SECTION 8

MISCELLANEOUS

15

8.1

Amendments in Writing

15

8.2

Notices

16

8.3

No Waiver by Course of Conduct; Cumulative Remedies

16

8.4

Enforcement Expenses; Indemnification

16

8.5

Successors and Assigns

16

8.6

Set-Off

17

8.7

Counterparts

17

8.8

Severability

17

8.9

Section Headings

17

8.10

Integration

17

 

i

--------------------------------------------------------------------------------


 

8.11

GOVERNING LAW

17

8.12

Submission To Jurisdiction; Waivers

17

8.13

Acknowledgements

18

8.14

Additional Guarantors and Grantors

18

8.15

Waiver of Jury Trial

18

8.16

Judgment Currency

19

 

SCHEDULES:

 

1                                          Guarantor Notice Addresses

2                                          Pledged Stock

3                                          Perfection of Liens

4                                          Jurisdiction of Organization;
Organizational Identification Number; Chief Executive Office

 

ANNEXES:

 

1                                          Form of Acknowledgement and Consent

2                                          Form of Assumption Agreement

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 30, 2011, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of BANK OF AMERICA, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (defined below) party to the Credit Agreement, dated as of
June 30, 2011 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among SPX CORPORATION (the “Parent Borrower”), the
Foreign Subsidiary Borrowers from time to time parties thereto (together with
the Parent Borrower, the “Borrowers”), the Lenders, the Administrative Agent and
DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as the Foreign Trade Facility
Agent.

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, each Grantor will derive substantial direct and indirect benefit from
the making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligations of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties (as
defined below);

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, as follows:

 

Section 10.            DEFINED TERMS

 

10.1       Definitions.  (a)    Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

(b)          The following terms shall have the following meanings:

 

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest (and premium, if any) on the Loans (including Incremental Term Loans),
Reimbursement

 

1

--------------------------------------------------------------------------------


 

Obligations, Bilateral Foreign Credit Reimbursement Obligations and
Participation Foreign Credit Reimbursement Obligations and all other obligations
and liabilities of the Borrowers (including interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the
Loans, Reimbursement Obligations, Bilateral Foreign Credit Reimbursement
Obligations and Participation Foreign Credit Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Agent or any other Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
Incurred, which may arise under, out of, or in connection with, the Credit
Agreement, this Agreement, the other Loan Documents, any Hedging Agreement with
any Lender or Affiliate of a Lender or Specified Cash Management Agreement with
any Lender or any Affiliate of any Lender, in each case whether on account of
principal, interest, premium, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including all fees and disbursements of counsel to
any Agent or to any other Secured Party that are required to be paid by any
Borrower pursuant to the terms of any of the foregoing agreements).

 

“Certificated Security”: as defined in Section 8-102(a)(4) of the New York UCC.

 

“Collateral”: as defined in Section 3.

 

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.2.

 

“Financial Asset”: as defined in Section 8-102(a)(9) of the New York UCC.

 

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the other Secured Parties that are required to
be paid by such Guarantor pursuant to the terms of this Agreement).

 

“Guarantors”: the collective reference to each Grantor and any other Person that
becomes a party hereto as a guarantor in accordance with the Credit Agreement.

 

“Issuers”: the collective reference to each issuer of any Pledged Stock.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations and
its Guarantor Obligations, and (ii) in the case of each Guarantor, its Guarantor
Obligations.

 

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of any Person that may be issued or granted to,
or directly held by, any Grantor

 

2

--------------------------------------------------------------------------------


 

while this Agreement is in effect; provided that (i) in no event shall the
Capital Stock of a Foreign Subsidiary be Collateral or be required to be pledged
or a security interest granted hereunder unless such Subsidiary is a Material
Subsidiary that is directly owned by the Parent Borrower or a Domestic
Subsidiary, (ii) in no event shall more than 65% of the total outstanding
Foreign Subsidiary Voting Stock of any Foreign Subsidiary be Collateral or be
required to be pledged or a security interest granted hereunder, (iii) in no
event shall the Capital Stock of any Wholly Owned Subsidiary be Collateral or be
required to be pledged or a security interest granted hereunder by any Grantor
to the extent, and only to the extent, the grant by such Grantor of a security
interest pursuant to this Agreement in its right, title and interest in such
Capital Stock would result in a violation of any laws, regulations or orders of
any Governmental Authority, (iv) in no event shall the Capital Stock of any
Receivables Entity be Collateral or be required to be pledged or a security
interest granted hereunder by any Grantor to the extent, and only to the extent,
the grant by such Grantor of a security interest pursuant to this Agreement in
its right, title and interest in such Capital Stock is prohibited by or would
breach or result in default under or give rise to a right of termination under
the documentation relating to the Receivables sale, factoring or securitization
to which such Receivables Entity is a party, (v) in no event shall the Capital
Stock of any Foreign Subsidiary be Collateral or be required to be pledged or a
security interest granted hereunder if such pledge or grant of a security
interest would result in a violation of any laws, regulations or orders of any
Governmental Authority, (vi) in no event shall the Capital Stock of SPX
International e.G., a cooperative association established under the laws of
Germany, be Collateral or be required to be pledged or a security interest
granted hereunder, and (vii) in no event shall any assets be Collateral or be
required to be pledged or a security interest granted hereunder except to the
extent required by Section 5.11 of the Credit Agreement.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Stock, collections thereon or
distributions or payments with respect thereto.

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Foreign Trade Facility Agent, the Lenders, and, in the case of any Hedging
Agreement entered into by the Parent Borrower or any Guarantor or any Specified
Cash Management Agreement, any Lender or any Affiliate of any Lender
counterparty thereto.

 

“Security”: as defined in Section 8-102(a)(15) of the New York UCC.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

10.2       Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)          Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

3

--------------------------------------------------------------------------------


 

Section 11.            GUARANTEE

 

11.1       Guarantee.

 

(a)          Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent and the
Secured Parties and their respective successors and permitted assigns, the
prompt and complete payment and performance by each Borrower when due (whether
at the stated maturity, by acceleration or otherwise) of its Borrower
Obligations (other than in respect of Excluded Taxes); provided, however, that
the Parent Borrower’s guarantee obligations under this Section 2 shall be
limited to the guarantee of the prompt and complete payment and performance by
each Foreign Subsidiary Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of its respective Borrower Obligations (other than in
respect of Excluded Taxes).

 

(b)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)          Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any other
Secured Party hereunder.

 

(d)          The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full in cash, no Letter of Credit or Foreign Credit
Instrument shall be outstanding (unless fully cash collateralized or otherwise
supported in a manner consistent with the applicable terms of the Credit
Agreement) and the Commitments shall be terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Borrowers may be free
from any Borrower Obligations.

 

(e)          The obligations of each Guarantor here under are those of a primary
obligor, and not merely as a surety, and are expressly and wholly independent of
(i) the Guarantor Obligations of each other Guarantor and (ii) the Borrower’s
Obligations.  No payment made by any of the Guarantors or any other Person or
received or collected by the Administrative Agent or any other Secured Party
from any of the Guarantors or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of the payment of such Guarantor’s Obligation shall be
deemed to modify, release or otherwise affect the liability of any other
Guarantor hereunder, which shall, notwithstanding any such payment by such other
Guarantor, remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full in cash, no Letter of Credit or Foreign Credit Instrument shall be
outstanding (unless fully cash collateralized or otherwise supported in a manner
consistent with the applicable terms of the Credit Agreement) and the
Commitments are terminated.  No partial payment of the Borrower Obligations made
by the Borrower or received or collected by the Administrative Agent or any
other Secured Party from the Borrower by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time
shall be deemed to modify, release or otherwise affect the liability of any
Guarantor hereunder, which shall, notwithstanding any such partial payment by
the Borrower, remain liable for the Borrower Obligations up to the

 

4

--------------------------------------------------------------------------------


 

maximum liability of such Guarantor hereunder until the Borrower Obligations are
paid in full in cash, no Letter of Credit or Foreign Credit Instrument shall be
outstanding (unless fully cash collateralized or otherwise supported in a manner
consistent with the applicable terms of the Credit Agreement) and the
Commitments are terminated.

 

11.2       Right of Contribution.  Each Subsidiary Guarantor hereby agrees that
to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 2.3.  The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent and the other Secured Parties,
and each Subsidiary Guarantor shall remain liable to the Administrative Agent
and the other Secured Parties for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

11.3       No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the other
Secured Parties by each Borrower on account of its respective Borrower
Obligations are paid in full in cash, no Letter of Credit or Foreign Credit
Instrument shall be outstanding (unless fully cash collateralized or otherwise
supported in a manner consistent with the applicable terms of the Credit
Agreement) and the Commitments are terminated.  If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full in cash, such amount shall
be held by such Guarantor in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

 

11.4       Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Borrower Obligations continued, and the Borrower Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
other Secured Party, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered by a Loan Party to a Secured Party
pursuant therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Administrative Agent, the
Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Secured Party for the payment
of the Borrower Obligations may be sold, exchanged, waived, surrendered or
released.  Neither the Administrative Agent nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any

 

5

--------------------------------------------------------------------------------


 

time held by it as security for the Borrower Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

 

11.5       Guarantee Absolute and Unconditional.  Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between any of
the Borrowers and any of the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Borrowers or any of the Guarantors with respect to the
Borrower Obligations, except for such demands for payment and/or notices as are
expressly specified in the Credit Agreement.  Each Guarantor understands and
agrees that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any other Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against the Administrative Agent or any other
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of any Borrower or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of any Borrower for
the Borrower Obligations, or of such Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any other Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from any
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any other Secured Party against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

11.6       Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

11.7        Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars or other currency specified in the Credit

 

6

--------------------------------------------------------------------------------


 

Agreement at the office of the Administrative Agent located at Bank of America,
N.A., Mail Code: TX1-492-14-12, Bank of America Plaza, 901 Main St., Dallas, TX
75202-3714.

 

Section 12.            GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all Pledged Stock and to the extent not
otherwise included, all Proceeds of the Pledged Stock now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations.

 

Section 13.            REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Foreign Trade Facility Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Grantor
hereby represents and warrants to the Administrative Agent and each other
Secured Party that:

 

13.1       Title; No Other Liens.  Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Secured Parties pursuant
to this Agreement and or other Security Documents and the other Liens permitted
to exist on the Collateral by the Credit Agreement, such Grantor owns each item
of the Collateral free and clear of any and all Liens or claims of others.  No
effective financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, pursuant to this Agreement or any other Security
Document or as are permitted by the Credit Agreement.

 

13.2       Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and, if applicable, duly executed form) will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Credit Agreement which have priority over the Liens on the
Collateral by operation of law.

 

13.3       Jurisdiction of Organization.  On the date hereof, such Grantor’s
jurisdiction of organization and organizational identification number (if any)
from such jurisdiction are specified on Schedule 4.

 

13.4       Pledged Stock.

 

(a)          The shares of Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of each Issuer owned by such

 

7

--------------------------------------------------------------------------------


 

Grantor or, in the case of Foreign Subsidiary Voting Stock, 65% of the
outstanding Foreign Subsidiary Voting Stock of each relevant Issuer.

 

(b)          All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.

 

(c)          Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Pledged Stock pledged by it hereunder.

 

(d)          Except as previously disclosed in writing to the Administrative
Agent, none of the Pledged Stock consisting of partnership or limited liability
company interests (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a security
governed by Article 8 of the UCC, (iii) is an investment company security,
(iv) is held in a securities account or (v) constitutes a Security or a
Financial Asset.

 

SECTION 14.       COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent on behalf of the
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full in cash, no Letter of Credit or Foreign
Credit Instrument shall be outstanding (unless fully cash collateralized or
otherwise supported in a manner consistent with the applicable terms of the
Credit Agreement) and the Commitments shall have terminated:

 

14.1       Delivery of Certificated Securities.  If any amount payable in excess
of $5,000,000 under or in connection with any of the Collateral shall be or
become evidenced by any Certificated Security, such Certificated Security shall
be delivered to the Administrative Agent by the next Collateral Date, duly
indorsed in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement.

 

14.2       Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon or that could become a Lien upon the Collateral or in respect of income or
profits therefrom, as well as all claims of any kind (including, without
limitation, claims for labor, materials and supplies) against or that could
become a Lien upon the Collateral, except that no such charge need be paid if
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings, reserves in conformity with GAAP with respect thereto
have been provided on the books of such Grantor and such proceedings could not
reasonably be expected to result in a Material Adverse Effect.

 

14.3       Maintenance of Perfected Security Interest; Further Documentation.

 

(a)          Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever.

 

(b)          Such Grantor will furnish to the Administrative Agent and the other
Secured Parties from time to time statements and schedules further identifying
and describing any Collateral owned by such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request, all in
reasonable detail.

 

8

--------------------------------------------------------------------------------


 

(c)          At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) taking any actions necessary to enable the Administrative Agent to obtain
“control” (within the meaning of the applicable Uniform Commercial Code) of the
Pledged Stock.

 

14.4       Changes in Name, etc.  Such Grantor will not, except upon 15 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(a) change its jurisdiction of organization from that referred to in Section 4.3
or (ii) change its name.

 

14.5       Notices.  Such Grantor will advise the Administrative Agent promptly,
in reasonable detail, of the occurrence of any event which could reasonably be
expected to have a material adverse effect on the validity, enforceability,
perfection or priority of the security interests created hereby.

 

14.6       Pledged Stock.

 

(a)          If such Grantor shall become entitled to receive or shall receive
any stock certificate (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the other Secured Parties, hold the same in trust for the
Administrative Agent and the other Secured Parties and promptly (but not later
than the next Collateral Date) deliver the same to the Administrative Agent in
the exact form received, duly indorsed by such Grantor to the Administrative
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations.  If an Event of Default shall have occurred and be
continuing, upon request of the Administrative Agent, any sums paid upon or in
respect of the Pledged Stock upon the liquidation or dissolution of any Issuer
and any distribution of capital made on or in respect of the Pledged Stock or
distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, shall be paid over or delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations.  If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Grantor,
such Grantor shall, until such money or property is paid or delivered to the
Administrative Agent if required by the immediately proceeding sentence, hold
such money or property in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Obligations.

 

(b)          Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock or other equity securities of any nature or to issue
any other securities convertible into or granting the

 

9

--------------------------------------------------------------------------------


 

right to purchase or exchange for any stock or other equity securities of any
nature of any Issuer (except pursuant to a transaction permitted by the Credit
Agreement), (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, the Pledged Stock (except pursuant to a
transaction permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Pledged Stock, or any interest therein, except for the security
interests created by this Agreement (and except for Liens permitted to exist by
the Credit Agreement) or (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Pledged Stock (other than in connection with
a Disposition of or other transaction with respect to Pledged Stock permitted by
the Credit Agreement).

 

(c)          In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly (but not
later than the next Collateral Date) in writing of the occurrence of any of the
events described in Section 5.6(a) with respect to the Pledged Stock issued by
it and (iii) the terms of Sections 6.1(c) and 6.5 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.1(c) or 6.5 with respect to the Pledged Stock issued by it.

 

SECTION 15.       REMEDIAL PROVISIONS

 

15.1       Pledged Stock.  (a) Unless an Event of Default shall have occurred
and be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.1(b), each Grantor shall be permitted
to receive and use (free of the Lien under this Agreement) all Proceeds in
respect of the Pledged Stock, to the extent not prohibited by the Credit
Agreement, and to exercise all voting and corporate or other organizational
rights with respect to the Pledged Stock; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken in violation of any provision of the Credit Agreement, this Agreement or
any other Loan Document.

 

(b)          If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Stock and make application thereof to the Obligations in
such order as the Administrative Agent may determine, and (ii) any or all of the
Pledged Stock shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Pledged Stock at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Pledged Stock, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Stock with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall

 

10

--------------------------------------------------------------------------------


 

have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 

(c)          Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Stock pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) to the extent required
hereby, pay any dividends or other payments with respect to the Pledged Stock
directly to the Administrative Agent.

 

15.2       Proceeds to be Turned Over To Administrative Agent.  In addition to
the rights of the Administrative Agent on behalf of the Secured Parties
specified in Section 6.1 with respect to dividends and payments in respect of
Pledged Stock, if an Event of Default shall occur and be continuing, at the
request of the Administrative Agent, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Administrative Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Administrative
Agent, if required).  All Proceeds received by the Administrative Agent
hereunder shall be held by the Administrative Agent in a Collateral Account
maintained under its sole dominion and control.  All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Administrative Agent and the other Secured Parties) shall continue to be
held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 6.3.

 

15.3       Application of Proceeds.  At such intervals as may be agreed upon by
the Parent Borrower and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
and the Foreign Trade Facility Agent under the Loan Documents;

 

Second, to pay incurred and unpaid fees and expenses (other than principal,
interest and fees with respect the Facilities) of the Secured Parties under the
Loan Documents;

 

Third, to the Administrative Agent, for application by it towards payment of
accrued and unpaid interest and fees with respect to the Facilities, as
applicable, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;

 

Fourth, to (i) the payment of that portion of the Obligations constituting
unpaid principal of the Loans, LC Disbursements, Foreign Credit Disbursements
and any other amounts then due and owing and remaining unpaid in respect of the
Obligations and (ii) cash collateralize all outstanding Letters of Credit and
Foreign Credit Instruments (unless already fully cash collateralized or
otherwise supported in a manner consistent with the applicable terms of the
Credit Agreement), pro rata among the Secured Parties according to the amounts
of the Obligations then held by the Secured Parties; provided that (a) if any LC
Disbursement or Foreign Credit Disbursement shall occur under any Letter of
Credit or Foreign Credit Instrument for which cash collateral has been provided
in accordance herewith, then such cash collateral

 

11

--------------------------------------------------------------------------------


 

shall be applied to the extent thereof to reimburse such LC Disbursement or
Foreign Credit Disbursement, as applicable, (b) if any Letter of Credit or
Foreign Credit Instrument for which cash collateral has been provided in
accordance herewith shall expire without any pending drawing or terminate, then
the cash collateral provided for such Letter of Credit or Foreign Credit
Instrument, as applicable, shall be reallocated in accordance with the
provisions of this Section in the order of priority determined under paragraphs
First, Second, Third, Fourth and Fifth, as applicable, and (iii) if any Letter
of Credit or Foreign Credit Instrument for which cash collateral has been
provided in accordance herewith shall be amended to reduce the Face Amount
thereof or if the Face Amount thereof shall otherwise be reduced in accordance
with the terms and conditions of such Letter of Credit or Foreign Credit
Instrument, and in either such event the remaining amount of cash collateral
held for such Letter of Credit or Foreign Credit Instrument exceeds the amount
of cash collateral required to be maintained in respect of such Letter of Credit
or Foreign Credit Instrument in accordance with the Credit Agreement, then the
excess amount of cash collateral held in accordance herewith for such Letter of
Credit or Foreign Credit Instrument, as applicable, shall be reallocated in
accordance with the provisions of this Section in the order of priority
determined under paragraphs First, Second, Third, Fourth and Fifth, as
applicable; and

 

Fifth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full in cash, no Letters of Credit or Foreign Credit Instruments
shall be outstanding (unless fully cash collateralized or otherwise supported in
a manner consistent with the terms of Section 2.5(j) or 2.6(o)(iv), as
applicable, of the Credit Agreement) and the Commitments shall have terminated
shall be paid over to the applicable Grantor or to whomsoever may be lawfully
entitled to receive the same.

 

15.4       Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law.  Without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below or required by the Credit
Agreement) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived to the maximum
extent permitted under applicable law), may in such circumstances forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Administrative Agent or any other Secured Party shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Grantor, which right
or equity is hereby waived and released.  Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.4, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the

 

12

--------------------------------------------------------------------------------


 

Obligations, in the order specified in Section 6.3, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor.  To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by them of any rights hereunder in accordance with the terms hereof and
applicable law, except as to any such party any such claims, damages or demands
that are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such party.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

 

15.5       Sales, Etc..  (a) Each Grantor recognizes that the Administrative
Agent may be unable to effect a public sale of any or all the Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(b)          Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.5 valid and
binding and in compliance with any and all other applicable Requirements of
Law.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 6.5 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 6.5 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.

 

15.6       Waiver; Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency.

 

SECTION 16.       THE ADMINISTRATIVE AGENT

 

16.1       Administrative Agent’s Appointment as Attorney-in-Fact, etc. 
(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to

 

13

--------------------------------------------------------------------------------


 

execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due with respect to any Collateral
whenever payable;

 

(ii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral;

 

(iii)          execute, in connection with any sale provided for in Section 6.4
or 6.5, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(iv)         (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and indorse any notices
and other documents in connection with any of the Collateral; (4) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (5) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (6) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; and (7) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the other
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)          If an Event of Default has occurred and is continuing and any
Grantor fails to perform or comply with any of its agreements contained herein,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)          The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum

 

14

--------------------------------------------------------------------------------


 

equal to the highest rate per annum at which interest would then be payable on
any category of past due ABR Loans under the Credit Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.

 

(d)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof in accordance with the terms hereof. 
All powers, authorizations and agencies contained in this Agreement are coupled
with an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

 

16.2       Duty of Administrative Agent.  The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. 
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, bad faith or willful
misconduct.

 

16.3       Execution of Financing Statements.  Pursuant to any applicable law,
each Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement.  Each
Grantor ratifies and authorizes the filing by the Administrative Agent of any
financing statement with respect to the Collateral made prior to the date
hereof.

 

16.4       Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

SECTION 17.       MISCELLANEOUS

 

17.1       Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.2(b) of the Credit Agreement.

 

15

--------------------------------------------------------------------------------


 

17.2       Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 9.1 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1 (as modified by written
notice to the Administrative Agent from time to time).

 

17.3       No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such Secured Party would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

17.4       Enforcement Expenses; Indemnification.  (a) Each Guarantor agrees to
pay or reimburse the Administrative Agent and each other Secured Party for all
its costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel (including the allocated fees and expenses of in-house counsel) to the
Administrative Agent and the Secured  Parties to the extent any Borrower would
be required to do so pursuant to Section 9.3 of the Credit Agreement.

 

(b)          Each Guarantor agrees to pay, and to save the Administrative Agent
and the other Secured Parties harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes (other than Excluded Taxes) which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

(c)          Each Guarantor agrees to pay, and to save the Administrative Agent
and the other Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent any Borrower would be required to do so pursuant to
Section 9.3 of the Credit Agreement.

 

(d)          The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

17.5       Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
permitted assigns; provided that no Guarantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent, except in a transaction permitted by the
Credit Agreement.

 

16

--------------------------------------------------------------------------------


 

17.6       Set-Off.  If an Event of Default shall have occurred and be
continuing, each Guarantor hereby irrevocably authorizes the Administrative
Agent and after obtaining the prior written consent of the Administrative Agent,
each other Secured Party upon any amount becoming due and payable by any
Borrower under the Credit Agreement (whether at the stated maturity, by
acceleration or otherwise), without notice to such Guarantor or any other
Guarantor, any such notice being expressly waived by each Guarantor, to set-off
and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Secured Party to or for the credit or
the account of such Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Secured Party may elect, against and on account of
the obligations and liabilities of such Guarantor to the Administrative Agent or
such Secured Party hereunder, in any currency, whether arising hereunder, under
the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent or such Secured Party may elect, whether or not the
Administrative Agent or any other Secured Party has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured.  The Administrative Agent and each other Secured Party shall notify
such Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such Secured Party of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of the Administrative Agent and each other
Secured Party under this Section 8.6 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.

 

17.7       Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

17.8       Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

17.9       Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

17.10     Integration.  This Agreement and the other Loan Documents represent
the agreement of the Guarantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

17.11     GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

17.12     Submission To Jurisdiction; Waivers.  Each Guarantor hereby
irrevocably and unconditionally:

 

17

--------------------------------------------------------------------------------


 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the nonexclusive general jurisdiction of the Courts of the State of
New York sitting in New York County, the United States District Court for the
Southern District of New York, and appellate courts from any thereof;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

17.13     Acknowledgements.  Each Guarantor hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)          neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

 

17.14     Additional Guarantors and Grantors.  Each Subsidiary of the Parent
Borrower that is required to become a party to this Agreement pursuant to
Section 5.11 of the Credit Agreement shall become a Guarantor and, to the extent
required by Section 5.11 of the Credit Agreement, a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 2 hereto.

 

17.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, 

 

18

--------------------------------------------------------------------------------


 

IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

8.16        Judgment Currency.

 

(a)           The Guarantors’ obligations hereunder and under the other Loan
Documents to make payments in a specified currency (the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the applicable Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the applicable Agent or such
Lender under this Agreement or the other Loan Documents.  If, for the purpose of
obtaining or enforcing judgment against any Guarantor in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the Business Day
immediately preceding the date on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Guarantors covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)           For purposes of determining any rate of exchange or currency
equivalent for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.

 

[SIGNATURE PAGES FOLLOW]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Agreement to be duly executed as of the date first above written.

 

GRANTORS:

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

THE MARLEY-WYLAIN COMPANY,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

WAUKESHA ELECTRIC SYSTEMS, INC.,

 

a Wisconsin corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MCT SERVICES LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SPX HEAT TRANSFER INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SPX FLOW TECHNOLOGY SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SPX COOLING TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 


 

 

THE MARLEY COMPANY LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

KAYEX CHINA HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SPX HOLDING INC.,

 

a Connecticut corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1 to

 

Guarantee and Collateral Agreement

 

Guarantor Notice Addresses

 

c/o SPX Corporation

13515 Ballantyne Corporate Place

Charlotte, North Carolina 28277

Attention:  Treasurer and Chief Financial Officer

Telecopy No. 704-752-7487

 

--------------------------------------------------------------------------------

 


 

Schedule 2 to

 

Guarantee and Collateral Agreement

 

Pledged Stock

 

Issuer

 

Holders

 

Class of Stock

 

Stock
Certificate No.

 

Outstanding
Shares/Interests
Owned by an
SPX Entity

 

Percentage of
Shares Held by
SPX Entities
Being Pledged

 

Number of
Shares /
Interests Being
Pledged

 

1.

Fairbanks Morse Pump Corporation

 

SPX Corporation (formerly General Signal Corporation)

 

Common Stock

 

37

 

1,000

 

100

 

1,000

 

2.

Johnson Pumps of America, Inc.

 

SPX Corporation

 

Capital Stock

 

2

 

500,000

 

100

 

500,000

 

3.

General Signal Ireland B.V.

 

SPX Corporation

 

Capital Stock

 

N/A

 

2,330

 

65

 

1,514

 

4.

Kayex China Holdings, Inc.

 

SPX Corporation

SPX Corporation

 

Common Stock Common Stock

 

2

3

 

1,000

 

100

 

660

340

 

5.

Kayex Holdings LLC

 

SPX Corporation

 

Units

 

N/A

 

100

 

100

 

100

 

6.

Marley Company LLC (The)

 

SPX Corporation

 

Units

 

N/A

 

100

 

100

 

100

 

7.

Marley Cooling Tower (Holdings) Limited

 

SPX Corporation

 

Capital Stock

 

N/A

 

10,401,362

 

65

 

6,760,885

 

8.

Marley Engineered Products LLC

 

The Marley Company LLC

 

Units

 

N/A

 

100

 

100

 

100

 

9.

Marley-Wylain Company (The)

 

The Marley Company LLC (formerly The Marley Company)

 

Common Stock

 

1

 

1

 

100

 

1

 

10.

MCT Services LLC

 

SPX Cooling Technologies, Inc.

 

Units

 

N/A

 

100

 

100

 

100

 

 

--------------------------------------------------------------------------------


 

Issuer

 

Holders

 

Class of Stock

 

Stock
Certificate No.

 

Outstanding
Shares/Interests
Owned by an
SPX Entity

 

Percentage of
Shares Held by
SPX Entities
Being Pledged

 

Number of
Shares /
Interests Being
Pledged

 

11.

SPX Cooling Technologies, Inc.

 

SPX Corporation

 

Common Stock

 

2

 

200

 

100

 

200

 

12.

SPX Flow Technology Systems, Inc. (formerly APV North America, Inc.)

 

SPX Corporation

 

Common Stock

 

5

 

1000

 

100

 

1000

 

13.

SPX Heat Transfer Inc.

 

The Marley Company LLC

 

Common stock

 

1

 

100

 

100

 

100

 

14.

SPX Holding Inc.

 

SPX Corporation

 

Common Stock

 

1

 

100

 

100

 

100

 

15.

SPX International Management LLC

 

SPX Corporation

 

Units

 

N/A

 

100

 

100

 

100

 

16.

SPX Latin America Corporation (formerly APV Latin America Corporation)

 

SPX Corporation

 

Common Stock

 

2

 

1,000

 

100

 

1,000

 

17.

SPX Luxembourg Holding Company S.á.r.l.

 

Kayex China Holdings, Inc.

 

Common Stock

 

1

 

26,763

 

65

 

17,395

 

18.

SPX Precision Components LLC

 

SPX Corporation

 

Units

 

1

 

100

 

100

 

100

 

19.

SPX Technologies (Pty) Ltd.

 

SPX Holding Inc.

 

[To come]

 

[To come]

 

[To come]

 

65

 

[To come]

 

20.

TCI International, Inc.

 

SPX Corporation

 

Common Stock

 

1

 

100

 

100

 

100

 

21.

United Dominion Industries Corporation

 

SPX Corporation 

 

Common Stock

 

3

 

69,562,133

 

65

 

45,215,386

 

22.

Waukesha Electric Systems, Inc. (formerly General Signal Power Systems, Inc.)

 

SPX Corporation (formerly General Signal Corporation [DE])

 

Common Stock

 

1

 

1

 

100

 

1

 

 

--------------------------------------------------------------------------------


 

Issuer

 

Holders

 

Class of Stock

 

Stock
Certificate No.

 

Outstanding
Shares/Interests
Owned by an
SPX Entity

 

Percentage of
Shares Held by
SPX Entities
Being Pledged

 

Number of
Shares /
Interests Being
Pledged

 

23.

XCel Erectors, Inc.

 

SPX Corporation

 

Common Stock

 

1

 

1,000

 

100

 

1,000

 

 

--------------------------------------------------------------------------------


 

Schedule 3 to

 

Guarantee and Collateral Agreement

 

Perfection of Liens

 

Uniform Commercial Code Filings

 

Filings of financing statements on Form UCC-1 in the appropriate office of the
state of incorporation or formation of each Grantor.

 

Delivery to the Administrative Agent of the certificates (if any) representing
the Pledged Stock.

 

--------------------------------------------------------------------------------


 

Schedule 4 to

 

Guarantee and Collateral Agreement

 

Jurisdiction of Organization; Organizational Identification Number; Chief
Executive Office

 

The jurisdiction of organization of each Grantor is provided in Schedule 3.12 to
the Credit Agreement.

 

The organizational identification number (if any) of each Grantor (other than
Delaware corporations or limited liability companies) is as follows:

 

SPX Holding Inc.:  0083318

Waukesha Electric Systems, Inc. (formerly General Signal Power Systems, Inc.): 
1R09053

 

--------------------------------------------------------------------------------


 

Annex 1 to

 

Guarantee and Collateral Agreement

 

ACKNOWLEDGEMENT AND CONSENT***

 

1.             The undersigned hereby acknowledges receipt of a copy of the
Guarantee and Collateral Agreement dated as of June 30, 2011 (the “Agreement”),
made by the Guarantors and Grantors parties thereto for the benefit of Bank of
America, N.A., as Administrative Agent, on behalf of the Secured Parties. 
Capitalized terms are used herein as defined in the Agreement.

 

2.             The undersigned is an Issuer of Pledged Stock.  The undersigned
is not a Guarantor and is not a Grantor.

 

3.             The undersigned agrees for the benefit of the Administrative
Agent and the Secured Parties as follows:

 

(a)           The undersigned consents to the terms of Sections 5.6, 6.1, 6.5,
8.2 and 8.11 of the Agreement, insofar as such terms apply to the Pledged Stock
issued by the undersigned, and will comply with such terms insofar as such terms
are applicable to the Pledged Stock issued by the undersigned.

 

(b)           The undersigned will notify the Administrative Agent promptly (but
not later than the next Collateral Date) in writing of the occurrence of any of
the events described in Section 5.6(a) of the Agreement with respect to the
Pledged Stock issued by the undersigned.

 

(c)           The terms of Sections 6.1(c) and 6.5 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.1(c) or 6.5 of the Agreement with respect to the Pledged
Stock issued by the undersigned.

 

4.             Any obligations of the undersigned under this Acknowledgement and
Consent are limited to the extent prohibited by applicable Requirements of Law.

 

 

[NAME OF ISSUER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

***                             This consent is necessary only with respect to
any Issuer which is not also a Guarantor or Grantor.  This consent may be
modified or eliminated with respect to any Issuer that is not controlled by a
Guarantor or Grantor.

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------


 

Annex 2 to

 

Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of
                                                          , made
by                                              
                               , a
                                                [corporation] (the “Additional
Grantor”),

 

in favor of Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, SPX CORPORATION (the “Parent Borrower”), the Foreign Subsidiary
Borrowers from time to time parties thereto (together with the Parent Borrower,
the “Borrowers”), the Lenders, the Administrative Agent and Deutsche Bank AG
Deutschlandgeschäft Branch, as foreign trade facility agent (in such capacity,
the “Foreign Trade Facility Agent”) have entered into a Credit Agreement, dated
as of June 30, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Subsidiaries (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of June 30, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties (as defined in the Guarantee and Collateral Agreement);

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder.  The information set forth in Annex 2-A
hereto is hereby added to the information set forth in the Schedules to the
Guarantee and Collateral Agreement.  The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct in all
material respects on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.

 

--------------------------------------------------------------------------------


 

2.            Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex 2-A to

 

Assumption Agreement

 

Supplement to Schedule 1

 

 

Supplement to Schedule 2

 

 

Supplement to Schedule 3

 

 

Supplement to Schedule 4

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
CLOSING CERTIFICATE

 

I, the undersigned, do hereby certify that I am the duly elected and qualified
[President/Executive Vice President/Chief Financial Officer] of [Name of Loan
Party], a [corporation] organized and existing under the laws of [the State of]
                                  (the “Company”) and do hereby certify on
behalf of the Company that:

 

1.             This Certificate is furnished pursuant to the Credit Agreement,
dated as of June 30, 2011, among SPX Corporation, a Delaware corporation (the
“Parent Borrower”), the Foreign Subsidiary Borrowers party thereto, the Lenders
party thereto, Bank of America, N.A., as Administrative Agent and Deutsche Bank
AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent (such Credit
Agreement, as in effect on the date of this Certificate, being herein called the
“Credit Agreement”).  Unless otherwise defined herein, capitalized terms used in
this Certificate shall have the meanings set forth in the Credit Agreement.

 

2.             The following named individuals are elected or appointed officers
of the Company, each holds the office of the Company set forth opposite his name
and each such officer is duly authorized to execute and deliver on behalf of the
Company each of the Loan Documents to which it is a party and any certificate or
other document to be delivered by the Company pursuant to the Loan Documents to
which it is a party.  The signature written opposite the name and title of each
such officer is his/her genuine signature.

 

Name(1)

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.             Attached hereto as Exhibit A is a true, complete and certified
copy of the Certificate of [Incorporation] [Formation] of the Company as in
effect on the date hereof and as filed in the Office of the Secretary of State
of [the State of]                                 , together with all amendments
thereto adopted through the date hereof.

 

4.             Attached hereto as Exhibit B is a true and correct copy of the
[by-laws] [limited liability company agreement], together with all amendments
thereto, of the Company which [were] [was] duly adopted and [are] [is] in full
force and effect on the date hereof.

 

--------------------------------------------------------------------------------

(1)                                    Include name, office and signature of
each officer who will sign any Loan Document, including the officer who will
sign the certification at the end of this Certificate or related documentation.

 

--------------------------------------------------------------------------------


 

5.             Attached hereto as Exhibit C is a true and correct copy of
resolutions approving the execution, delivery and performance of the Credit
Agreement and the other Loan Documents relating thereto, which were duly adopted
on                                  ,                    [by unanimous written
consent of the [Board of Directors] [Managers] of the Company] [by a meeting of
the [Board of Directors] [Managers] of the Company at which a quorum was present
and acting throughout], and said resolutions have not been rescinded, amended or
modified.  Except as attached hereto as Exhibit C, no resolutions have been
adopted by the [Board of Directors] [Managers] of the Company which deal with
the execution, delivery or performance of any of the Loan Documents to which the
Company is party.

 

6.             On the date hereof, all of the conditions set forth in
Sections 4.2(a) and (b) of the Credit Agreement have been satisfied.

 

7.             On the date hereof, the representations and warranties [of each
Loan Party] [of the Company](1) set forth in the Credit Agreement and in the
other Loan Documents are true and correct with the same effect as though such
representations and warranties had been made on the date hereof.

 

8.             On the date hereof, no Default or Event of Default has occurred
and is continuing or would result from any Borrowing to occur on the date hereof
or the application of the proceeds thereof, or the issuance of any Letter of
Credit or Foreign Credit Instrument to occur on the date hereof, as applicable.

 

9.             There is no proceeding for the dissolution or liquidation of the
Company or threatening its existence.

 

IN WITNESS WHEREOF, I have hereunto set my hand this       day of June, 2011.

 

 

 

[NAME OF LOAN PARTY]

 

 

 

 

By:

 

 

Name:

 

Title:

 

I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify that:

 

10.           [Name of Person making above certifications] is the duly elected
and qualified [President/Executive Vice President/Chief Financial Officer] of
the Company and the signature above is his genuine signature.

 

11.           The certifications made by [name of Person making above
certifications] in Items 2, 3, 4, 5, 6, 7, 8 and 9 above are true and correct.

 

IN WITNESS WHEREOF, I have hereunto set my hand this       day of June, 2011.

 

--------------------------------------------------------------------------------

(1)                                  The Parent Borrower brings down the
representations and warranties for each Loan Party, and each other Loan Party
brings down the representations and warranties made by it.

 

--------------------------------------------------------------------------------


 

 

[NAME OF LOAN PARTY]

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

[FORM OF]

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any Letters of Credit, Foreign Credit Instruments and/or the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.             Assignor[s]:

 

2.             Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.             Parent Borrower:       SPX Corporation

 

--------------------------------------------------------------------------------


 

4.             Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement

 

5.             Credit Agreement:      Credit Agreement, dated as of June 30,
2011 by and among SPX Corporation, a Delaware corporation (as the “Parent
Borrower”), the Foreign Subsidiary Borrowers from time to time party thereto
(the “Foreign Subsidiary Borrowers” and together with the Parent Borrower, the
“Borrowers”)  the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent and Deutsche Bank AG Deutschlandgeschäft Branch,
as Foreign Trade Facility Agent

 

6.             Assigned Interest:

 

Assignor[s](1)

 

Assignee[s](2)

 

Facility
Assigned(3)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(4)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(5)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.            Trade Date:                   ](6)

 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

--------------------------------------------------------------------------------

(1)           List each Assignor, as appropriate.

(2)           List each Assignee, as appropriate.

(3)           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment and
Assumption (e.g. “Domestic Revolving Commitment”, “Global Revolving
Commitment”, etc.).

(4)(4)       Amounts in this column and in the column immediately to the right
to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

(5)           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

(6)           To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

[Consented to and](1) Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](2)

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

(2)           To be added only if the consent of the Parent Borrower and/or
other parties (e.g. Swingline Lender, Issuing Lender, etc.) is required by the
terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Parent Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Parent Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.4(b)(iv), (v), (vi) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 9.4(b)(ii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be construed in accordance with and governed by,
the law of the State of New York (including Section 5-1401 and 5-1402 of the New
York General Obligations Law).

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF]

CERTIFICATE RE NON-BANK STATUS

 

Reference is made to that certain Credit Agreement dated as of June 30, 2011 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), by and among SPX Corporation, a Delaware corporation
(the “Parent Borrower”), the Foreign Subsidiary Borrowers party thereto, the
financial institutions listed therein as Lenders, Bank of America, N.A., as
Administrative Agent, Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign
Trade Facility Agent and the other agents party thereto.  Capitalized terms used
herein that are not defined herein shall have the meanings ascribed to them in
the Credit Agreement.  [Name of Non-U.S.  Person] (the “Lender”) is providing
this certificate pursuant to subsection 2.19(e)(B) of the Credit Agreement.  The
Lender hereby represents and warrants that:

 

(i)            The Lender is the sole record and beneficial owner of the
Note(s) in respect of which it is providing this certificate and it shall remain
the sole beneficial owner of the Notes at all times during which it is the
record holder of such Note.

 

(ii)           The Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).  In this regard, the Lender represents and warrants that:

 

(a)           the Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

(b)           the Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

 

(iii)          The Lender meets all of the requirements under Code
Section 871(h) or 881(c) to be eligible for a complete exemption from
withholding of Taxes on interest payments made to it under the Credit Agreement
(i.e., no Borrower will be required to withhold any amounts under U.S.  tax law
with respect to such interest payments), including without limitation that it is
not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) or the
Code) of the Parent Borrower and is not a controlled foreign corporation related
to the Parent Borrower (within the meaning of Section 864(d)(4) of the Code).

 

(iv)          The Lender shall promptly notify the Parent Borrower and the
Administrative Agent if any of the representations and warranties made herein
are no longer true and correct.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of
the  day of                                  ,          .

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT(1)

 

BORROWING SUBSIDIARY AGREEMENT, dated as
of                                   20   (this “Agreement”), among [NAME OF
FOREIGN SUBSIDIARY BORROWER], a                                          (the
“Subsidiary”), SPX CORPORATION, a Delaware corporation (the “Parent Borrower”),
[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as foreign trade facility agent
(in such capacity, the “Foreign Trade Facility Agent”),] and BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the several banks and other financial institutions or entities (the “Lenders”)
from time to time parties to the Credit Agreement, dated as of June 30, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, the Foreign Subsidiary Borrowers
(as defined in the Credit Agreement) from time to time parties thereto, the
Lenders, the Administrative Agent and the Foreign Trade Facility Agent.

 

The parties hereto hereby agree as follows:

 

1.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

2.            Pursuant to Section 2.23[(a)][(b)] of the Credit Agreement, the
Parent Borrower hereby designates the Subsidiary as a Foreign Subsidiary
Borrower in respect of the [Global Revolving Facility][Foreign Trade Facility]
under the Credit Agreement.

 

3.            The Parent Borrower and the Subsidiary, jointly and severally,
represent and warrant that the representations and warranties contained in the
Credit Agreement are true and correct on and as of the date hereof to the extent
such representations and warranties relate to the Subsidiary and this Agreement.

 

4.            The Parent Borrower agrees that the guarantee of the Parent
Borrower contained in the Guarantee and Collateral Agreement will apply to the
obligations of the Subsidiary as a Foreign Subsidiary Borrower.

 

5.            For the avoidance of doubt, each party hereto acknowledges and
agrees that (a) the Subsidiary shall not be liable for the Obligations of any
other Loan Party and (b) the Obligations of the Subsidiary in respect of
extensions of credit under the Credit Agreement shall not be secured by any
assets of such Subsidiary.

 

6.            Upon execution of this Agreement by the Parent Borrower, the
Subsidiary[, the Foreign Trade Facility Agent], the Administrative Agent and the
[Global Revolving Lenders][Lenders with Foreign Credit Commitments], (a) the
Subsidiary shall be a party to the Credit Agreement and shall be a Foreign
Subsidiary Borrower and a Borrower, in each case under the [Global Revolving
Facility]

 

--------------------------------------------------------------------------------

(1)  The following agreement may be subject to adjustments that are customary
for similar agreements entered into in the Foreign Subsidiary Borrower’s
jurisdiction of organization or formation, provided that such adjustments are,
in the reasonable opinion of counsel to such Borrower, required for the validity
or enforceability of such agreement and are reasonably satisfactory to the
Administrative Agent

 

--------------------------------------------------------------------------------


 

[Foreign Trade Facility], for all purposes thereof, and (b) the Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement.

 

7.            In the event of any inconsistency between the terms and conditions
of the Credit Agreement and the terms and conditions of this Agreement, any form
of [Letter of Credit] [Foreign Credit Instrument] application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, the applicable
[Foreign] Issuing Lender relating to any [Letter of Credit] [Foreign Credit
Instrument], the terms and conditions of the Credit Agreement shall control.

 

8.            This Agreement shall be construed in accordance with and governed
by, the law of the State of New York (including Section 5-1401 and 5-1402 of the
New York General Obligations Law).

 

9.            This Agreement may be executed in any number of counterparts
(including by facsimile transmission), each of which shall be an original, and
all of which, when taken together, shall constitute one agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

[SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SPX CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH],

 

as Foreign Trade Facility Agent

 

 

 

By:

 

 

Name:

 

 

Title:]

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for notices to Subsidiary:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent

 

                                       ]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement, dated as of June 30, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among SPX Corporation, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers from time to time parties thereto,
the Lenders from time to time parties thereto, Bank of America, N.A., as
Administrative Agent and Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign
Trade Facility Agent.  Unless otherwise defined herein, capitalized terms used
herein shall have the meanings set forth in the Credit Agreement.

 

[The Parent Borrower hereby terminates the status and rights
of                              (the “Terminated Subsidiary Borrower”) as a
Foreign Subsidiary Borrower under the Global Revolving Facility.  [The Parent
Borrower represents and warrants that no Letters of Credit issued for the
account of the Terminated Subsidiary Borrower are outstanding as of the date
hereof (other than Letters of Credit that have been cash collateralized or
otherwise supported in a manner consistent with the terms of the Credit
Agreement), that no Loans made to the Terminated Subsidiary Borrower are
outstanding as of the date hereof and that all Obligations payable by the
Terminated Subsidiary Borrower in respect of interest and/or fees under the
Global Revolving Facility (and, to the extent notified by the Administrative
Agent or any Lender, any other amounts payable by the Terminated Subsidiary
Borrower under the Global Revolving Facility) and all LC Disbursements pursuant
to the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Parent Borrower acknowledges that the Terminated Subsidiary Borrower shall
continue to be a Foreign Subsidiary Borrower under the Global Revolving Facility
until such time as all Letters of Credit issued for the account of the
Terminated Subsidiary Borrower shall have expired or terminated (or been cash
collateralized or otherwise supported in a manner consistent with the terms of
the Credit Agreement), all Loans made to the Terminated Subsidiary Borrower
shall have been prepaid and all amounts payable by the Terminated Subsidiary
Borrower in respect of interest and/or fees under the Global Revolving Facility
(and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable by the Terminated Subsidiary Borrower under the Global
Revolving Facility) and all LC Disbursements pursuant to the Credit Agreement
shall have been paid in full, provided that the Terminated Subsidiary Borrower
shall not have the right to make further borrowings as a Foreign Subsidiary
Borrower under the Global Revolving Facility or request further Letters of
Credit.]]

 

[The Parent Borrower hereby terminates the status and rights
of                                              (the “Terminated Subsidiary
Borrower”) as a Foreign Subsidiary Borrower under the Foreign Trade Facility.

 

--------------------------------------------------------------------------------


 

[The Parent Borrower represents and warrants that no Foreign Credit Instruments
issued for the account of the Terminated Subsidiary Borrower are outstanding as
of the date hereof (other than Foreign Credit Instruments that have been cash
collateralized or otherwise supported in a manner consistent with the terms of
the Credit Agreement) and that all Obligations payable by the Terminated
Subsidiary Borrower in respect of Foreign Credit Disbursements and/or fees under
the Foreign Trade Facility (and, to the extent notified by the Foreign Trade
Facility Agent, the Administrative Agent or any Lender, any other amounts
payable by the Terminated Subsidiary Borrower under the Foreign Trade Facility)
pursuant to the Credit Agreement have been paid in full on or prior to the date
hereof.] [The Parent Borrower acknowledges that the Terminated Subsidiary
Borrower shall continue to be a Foreign Subsidiary Borrower under the Foreign
Trade Facility until such time as all Foreign Credit Instruments issued for the
account of the Terminated Subsidiary Borrower shall have expired or terminated
(or been cash collateralized or otherwise supported in a manner consistent with
the terms of the Credit Agreement) and all Obligations payable by the Terminated
Subsidiary Borrower in respect of Foreign Credit Disbursements and/or fees under
the Foreign Trade Facility (and, to the extent notified by Foreign Trade
Facility Agent, the Administrative Agent or any Lender, any other amounts
payable by the Terminated Subsidiary Borrower under the Foreign Trade Facility)
pursuant to the Credit Agreement shall have been paid in full, provided that the
Terminated Subsidiary Borrower shall not have the right to request further
Foreign Credit Instruments or other extensions of credit as a Foreign Subsidiary
Borrower under the Foreign Trade Facility.]]

 

This Borrowing Subsidiary Termination shall be construed in accordance with and
governed by, the law of the State of New York (including Section 5-1401 and
5-1402 of the New York General Obligations Law).  This Borrowing Subsidiary
Termination may be executed in any number of counterparts, each of which shall
be an original, and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed signature page of this Borrowing Subsidiary
Termination by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

 

 

Very truly yours,

 

 

 

 

 

SPX CORPORATION

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

[TERMINATED SUBSIDIARY BORROWER]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]

INCREMENTAL FACILITY ACTIVATION NOTICE

 

To:          BANK OF AMERICA, N.A.,

as Administrative Agent under the Credit Agreement referred to below

 

Reference is hereby made to the Credit Agreement, dated as of June 30, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among SPX Corporation, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers from time to time parties thereto,
the Lenders from time to time parties thereto, Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and Deutsche
Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent.  Terms
defined in the Credit Agreement shall have their defined meanings when used
herein.

 

This notice is an Incremental Facility Activation Notice referred to in the
Credit Agreement, and the Parent Borrower and each of the Lenders party hereto
hereby notify you that:

 

1.             Each Lender party hereto agrees to [increase the amount of its
[Domestic Revolving][Global Revolving][Foreign Credit] Commitment by
$             , such that its aggregate [Domestic Revolving][Global
Revolving][Foreign Credit] Commitment is $             ] [make an Incremental
Term Loan in the amount set forth opposite such Lender’s name below under the
caption “Incremental Term Loan Amount.”]

 

2.             The closing date for [such increase] [the Incremental Term Loan
Facility] is                          , 20      .

 

3.             [The Incremental Term Loan Maturity Date is             ,
20    .]

 

4.             [The proposed original issue discount, if any, for the
Incremental Term Loan Facility is        %.]

 

[Each of the Lenders party hereto and the Parent Borrower hereby agrees that
(a) the amortization schedule relating to this Incremental Term Loan is set
forth in Annex A attached hereto and (b) the Applicable Rate for this
Incremental Term Loan shall be              .]

 

The undersigned [Chief Financial Officer][Vice President — Finance] of the
Parent Borrower certifies as follows:

 

1.              I am the duly elected, qualified and acting [Chief Financial
Officer][Vice President — Finance] of the Parent Borrower.

 

2.              I have reviewed and am familiar with the contents of this
Incremental Facility Activation Notice.

 

3.              I have reviewed the terms of the Credit Agreement and the other
Loan Documents and have made or caused to be made under my supervision, a review
in reasonable detail of the transactions and condition of the Parent Borrower
during the accounting period ended                                  , 20      
[insert most recent period for which financial

 

--------------------------------------------------------------------------------


 

statements have been delivered].  Such review did not disclose the existence
during or at the end of the accounting period covered by the Parent Borrower’s
most recent financial statements delivered pursuant to Section 5.1(a) or (b) of
the Credit Agreement, and I have no knowledge of the existence, as of the date
of this Incremental Facility Activation Notice, of any Default or Event of
Default, both on the date hereof and after giving pro forma effect to any Loans
made pursuant to this Incremental Facility Activation Notice and the application
of the proceeds therefrom.

 

4.              Attached hereto as Attachment 1 are the computations showing
that after giving pro forma effect to the making of any such
[increase][Incremental Term Loans], the Parent Borrower shall be in compliance
with the financial covenants contained in Section 6.1 of the Credit Agreement as
of the last day of the most recent period of four consecutive fiscal quarters of
the Parent Borrower for which financial statements have been delivered pursuant
to Section 5.1 (calculated as if such [increase in Commitments and any Loans
thereunder had been made] [Incremental Term Loans had been incurred] on the
first day of such period).

 

IN WITNESS WHEREOF, the undersigned have executed this Incremental Facility
Activation Notice this               day of                           , 20     .

 

 

 

 

 

 

Name:

 

 

Title: [Chief Financial Officer] [Vice President-Finance]

 

 

 

 

 

SPX CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Amount of Commitment Increase]

 

[NAME OF LENDER]

[Incremental Term Loan Amount]

 

 

$

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

CONSENTED TO:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

 

 

as Foreign Trade Facility Agent

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

[Annex A to

Increased Facility Activation Notice

 

AMORTIZATION SCHEDULE]

 

--------------------------------------------------------------------------------


 

Attachment 1 to

Increased Facility Activation Notice

 

[Set forth Compliance Calculations]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF]

NEW LENDER SUPPLEMENT

 

NEW LENDER SUPPLEMENT (this “New Lender Supplement”), dated                    ,
201   , to the Credit Agreement, dated as of June 30, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SPX Corporation, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers from time to time parties thereto,
the Lenders from time to time parties thereto, Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and Deutsche
Bank AG Deutschlandgeschäft Branch, as foreign trade facility agent (in such
capacity, the “Foreign Trade Facility Agent”).

 

WITNESSETH:

 

WHEREAS, the Credit Agreement provides in Section 2.1(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Parent Borrower and the Administrative Agent [, the
Foreign Trade Facility Agent](1) and the [Issuing Lenders][Foreign Issuing
Lenders] (which consent shall not be unreasonably withheld) by executing and
delivering to the Parent Borrower and the Administrative Agent a supplement to
the Credit Agreement in substantially the form of this New Lender Supplement;
and

 

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.            The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this New Lender Supplement is
accepted by the Parent Borrower [, the Issuing Lenders][, the Foreign Issuing
Lenders][, the Foreign Trade Facility Agent] and the Administrative Agent,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with [a                           Commitment of
$                  ] [Incremental Term Loans of $                  ]

 

2.            The undersigned (a) represents and warrants that it is legally
authorized to enter into this New Lender Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 3.4 thereof, copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this New Lender Supplement; (c) agrees that
it has made and will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are

 

--------------------------------------------------------------------------------

(1)  The consent of the Foreign Trade Facility Agent is required to add any new
Lender under the Foreign Trade Facility.

 

--------------------------------------------------------------------------------


 

incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, without limitation, if it is a Non-U.S.
Lender, its obligation pursuant to Section 2.19(e) of the Credit Agreement.

 

3.            The address of the undersigned for notices for the purposes of the
Credit Agreement is as follows:

 

4.            Terms used but not otherwise defined herein and defined in the
Credit Agreement shall have their defined meanings when used herein.

 

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF LENDER]

 

 

 

By

 

 

Name:

 

Title:

Accepted this              day of

 

                                 , 20      .

 

 

 

 

 

SPX CORPORATION

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Accepted this              day of

 

                                    20      .

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

 

as Foreign Trade Facility Agent

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[ISSUING LENDERS]

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

[FOREIGN ISSUING LENDERS]

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF]
UTILIZATION REQUEST

 

From:

[Name of Borrower]

 

 

To:

Deutsche Bank AG Deutschlandgeschäft Branch

 

Trade Advisory

 

Königsallee 45-47

 

40212 Düsseldorf, Germany

 

Attn: Roland Stephan or Irmgard Kleinsteinberg

 

[Date]

 

Ladies and Gentlemen:

 

We refer to the Credit Agreement, dated as of June 30, 2011 (as amended,
supplemented or otherwise modified to the date hereof, the “Credit Agreement”),
among SPX Corporation, the Foreign Subsidiary Borrowers party thereto, the
Lenders party thereto, Bank of America, N.A., as Administrative Agent and
Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent. 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

We hereby give you notice that, pursuant to the Credit Agreement and upon the
terms and subject to the conditions contained therein, we request the
[issuance][amendment] of a Foreign Credit Instrument as specified below [and in
substantially the form attached]:

 

(i)

 

Our reference:

[                           ]

 

 

 

 

(ii)

 

Type of Foreign Credit Instrument:(1)

[                           ]

 

 

 

 

(iii)

 

Beneficiary:*

[                           ]

 

 

 

 

(iv)

 

Obligor:

[                           ]

 

 

 

 

(v)

 

Face Amount: *

[                           ]

 

 

 

 

(vi)

 

Currency: *

[                           ]

 

 

 

 

(vii)

 

Expiry date: *

[                           ]

 

 

 

 

(viii)

 

Commercial Lifetime:*/**

[                           ]

 

--------------------------------------------------------------------------------

(1)  Not in case of an amendment.

 

**In case of any Foreign Credit Instrument that comprises more than one type of
Foreign Credit Instrument the commercial lifetime for the different types to be
included.

 

--------------------------------------------------------------------------------


 

(ix)

 

Reference to underlying transaction:

[                           ]

 

 

 

 

(x)

 

Foreign Credit Instrument deed to be delivered to:

[                           ]

 

 

 

 

(xi)

 

Foreign Issuing Lender:

[                           ]

 

 

 

 

[In the case of an amendment:]

 

 

 

 

(xii)

 

Foreign Issuing Lender:

[                           ]

 

 

 

 

(xiii)

 

Reference No.  of Foreign Issuing Lender:

[                           ]

 

 

 

 

(xiv)

 

Reference No. of Foreign Trade Facility Agent:

[                           ]

 

 

 

 

(xv)

 

Amendment details:

[                           ]

 

We confirm that, on and as of the date hereof, before and after giving effect to
the issuance, amendment, renewal or extension, as applicable, of the Foreign
Credit Instrument requested hereby, (a) the representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct in all
material respects and (b) no Default or Event of Default has occurred and is
continuing.

 

 

[SPX CORPORATION][NAME OF FOREIGN SUBSIDIARY BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF]
DOMESTIC REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promise to
pay to                                           or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Domestic Revolving Loan from
time to time made by the Lender to the Parent Borrower under that certain Credit
Agreement dated as of June 30, 2011 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among Parent Borrower, the
Foreign Subsidiary Borrowers party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent.  Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Domestic Revolving Loan from the date of such Domestic Revolving Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement.  All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office.  If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Domestic Revolving Note is one of the Domestic Revolving Notes referred to
in the Credit Agreement, is entitled to the benefits thereof and may be prepaid
in whole or in part subject to the terms and conditions provided therein.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Domestic Revolving Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement.  Domestic Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Domestic Revolving Note and endorse thereon the date,
amount and maturity of its Domestic Revolving Loans and payments with respect
thereto.

 

The Parent Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Domestic Revolving Note.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

THIS DOMESTIC REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[FORM OF]
GLOBAL REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay
to                                           or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Global Revolving Loan from
time to time made by the Lender to the Borrowers under that certain Credit
Agreement dated as of June 30, 2011 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among SPX Corporation, a
Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers
party thereto (together with the Parent Borrower, the “Borrowers”), the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent
and Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility
Agent.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Each Borrower promises to pay interest on the unpaid principal amount of each
Global Revolving Loan from the date of such Global Revolving Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
applicable currency in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.

 

This Global Revolving Note is one of the Global Revolving Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Global Revolving
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Global Revolving Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Global Revolving Note and endorse thereon the date, amount and maturity
of its Global Revolving Loans and payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Global Revolving Note.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

THIS GLOBAL REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Foreign Subsidiary Borrower(s)]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF]
SWINGLINE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to                             or registered assigns (the “Swingline
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Swingline Loan from time to
time made by the Swingline Lender to the Parent Borrower under that certain
Credit Agreement dated as of June 30, 2011 (as amended, modified, supplemented
or extended from time to time, the “Credit Agreement”) among the Parent
Borrower, the Foreign Subsidiary Borrowers party thereto, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent and
Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Swingline Loan from the date of such Swingline Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swingline Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Swingline Note is the Swingline Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swingline Loans made by the Swingline Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Swingline Lender may also attach schedules
to this Swingline Note and endorse thereon the date, amount and maturity of its
Swingline Loans and payments with respect thereto.

 

The Parent Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Swingline Note.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

[FORM OF]
INCREMENTAL TERM NOTE

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower(s)”), hereby promise to pay
to                                            or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the Incremental Term Loan made by
the Lender to the Parent Borrower under that certain Credit Agreement dated as
of June 30, 2011 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Parent Borrower, the Foreign Subsidiary
Borrowers party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent and Deutsche Bank AG Deutschlandgeschäft
Branch, as Foreign Trade Facility Agent.  Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

 

The Borrower[(s)] promise[s] to pay interest on the unpaid principal amount of
the Incremental Term Loans from the date of the Incremental Term Loans until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement and the applicable Incremental Facility
Activation Notice.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the applicable currency in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Incremental Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  The Incremental Term Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Incremental Term Note and endorse thereon the date, amount and maturity
of the Incremental Term Loan and payments with respect thereto.

 

The Borrower[(s)], for [itself][themselves] and [its][their] successors and
assigns, hereby waive[s] diligence, presentment, protest and demand and notice
of protest, demand, dishonor and nonpayment of this Incremental Term Note.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

[FORM OF]
COMPLIANCE CERTIFICATE

 

Financial Statement Date:                     , 20

 

To:                            Bank of America, N.A., as Administrative Agent

 

Re:                             Credit Agreement dated as of June 30, 2011 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among SPX Corporation, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers party thereto (together with the
Parent Borrower, the “Borrowers”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent and Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent.  Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Ladies and Gentlemen:

 

The undersigned Financial Officer hereby certifies as of the date hereof that
[he/she] is the                                of the Parent Borrower, and that,
in [his/her] capacity as such, [he/she] is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent on the behalf of the
Parent Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[1.           Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 5.1(a) of the Credit Agreement for the fiscal
year of the Parent Borrower ended as of the above date, together with the report
and opinion of an independent certified public accountant required by such
section.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

[1.           Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 5.1(b) of the Credit Agreement for the fiscal
quarter of the Parent Borrower ended as of the above date.  Such financial
statements fairly present in all material respects the financial condition,
results of operations and cash flows of the Parent Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.]

 

2.            The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made, a detailed review of
the transactions and condition (financial or otherwise) of the Parent Borrower
during the accounting period covered by the attached financial statements.

 

3.            A review of the activities of the Parent Borrower during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent Borrower performed
and observed all its Obligations under the Loan Documents, and

 

[select one:]

 

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned during such fiscal period, the Parent
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

[or:]

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.            The representations and warranties of the Loan Parties contained
in the Credit Agreement or any other Loan Document, are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 3.4 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 5.1 of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

 

5.            The financial covenant analyses and calculation of Consolidated
Leverage Ratio and Consolidated Interest Coverage Ratio set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     , 201    .

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

[FORM OF]
FOREIGN ISSUING LENDER JOINDER AGREEMENT

 

THIS FOREIGN ISSUING LENDER JOINDER AGREEMENT (this “Agreement”) dated as of
                   , 20     is among SPX CORPORATION, a Delaware corporation
(the “Parent Borrower”), the Foreign Subsidiary Borrowers identified on the
signature pages hereto (the “Foreign Subsidiary Borrowers”), the Subsidiary
Guarantors identified on the signature pages hereto (the “Subsidiary
Guarantors”), [                              ] (the “New Foreign Issuing
Lender”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) party to the Credit Agreement (as hereafter defined) and DEUTSCHE
BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as the Foreign Trade Facility Agent (in such
capacity, the “Foreign Trade Facility Agent”).

 

WITNESSETH

 

WHEREAS the Parent Borrower, the Foreign Subsidiary Borrowers, the Lenders, the
Foreign Trade Facility Agent and the Administrative Agent are parties to that
certain Credit Agreement, dated as of June 30, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 2.6(t) of the Credit Agreement, the Parent Borrower
has the right to designate additional Foreign Issuing Lenders to provide
additional Foreign Credit Instrument Issuing Commitments hereunder (an
“Additional Foreign Credit Instrument Issuing Commitment”) and/or designate
existing Foreign Issuing Lenders to provide an increase to its existing Foreign
Credit Instrument Issuing Commitment (an “Increased Foreign Credit Instrument
Issuing Commitment”); and

 

WHEREAS, the New Foreign Issuing Lender has agreed to provide a
[$                      ] Foreign Credit Instrument Issuing Commitment under the
Credit Agreement which is an [Additional Foreign Credit Instrument Issuing
Commitment]  [Increased Foreign Credit Instrument Issuing Commitment] on the
terms set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Defined Terms.  Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

2.             Commitment.  The New Foreign Issuing Lender hereby agrees that
from and after the date hereof the New Foreign Issuing Lender shall have a
Foreign Credit Instrument Issuing Commitment of [$                    ] under
the Credit Agreement.  [The Parent Borrower, the Foreign Subsidiary Borrowers
and the New Foreign Issuing Lender hereby acknowledge, agree and confirm that
the New Foreign Issuing Lender shall from and after the date hereof be deemed to
be a party to the Credit Agreement and a “Foreign Issuing Lender” for all
purposes of the Credit Agreement and the other Loan Documents, and shall have
all of the rights and obligations of a Foreign Issuing Lender under the Credit
Agreement and the other Loan Documents as if the New Foreign Issuing Lender had
executed the Credit Agreement] [If such New Foreign Issuing Lender is already a
party to the Credit Agreement, the Parent Borrower, the Foreign Subsidiary
Borrowers and the New Foreign Issuing Lender hereby acknowledge, agree and

 

--------------------------------------------------------------------------------


 

confirm that the New Foreign Issuing Lender shall continue to have all of the
rights and obligations of a Foreign Issuing Lender under the Credit Agreement
and the other Loan Documents].

 

3.             Conditions Precedent.  This Agreement shall be effective as of
the date hereof upon satisfaction of each of the following conditions precedent:

 

(a)           receipt by the Administrative Agent of this Agreement executed by
the Parent Borrower, the Foreign Subsidiary Borrowers, the Subsidiary
Guarantors, the New Foreign Issuing Lender, the Foreign Trade Facility Agent and
the Administrative Agent; and

 

(b)           receipt by the Administrative Agent of a certificate dated as of
the date of the [Additional Foreign Credit Instrument Issuing Commitment] 
[Increased Foreign Credit Instrument Issuing Commitment] from a Responsible
Officer of the Parent Borrower, certifying that, before and after giving effect
to the [Additional Foreign Credit Instrument Issuing Commitment]  [Increased
Foreign Credit Instrument Issuing Commitment], (A) the representations and
warranties contained in Article III of the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
date of the [Additional Foreign Credit Instrument Issuing Commitment] 
[Increased Foreign Credit Instrument Issuing Commitment], except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date and (B) no Default or Event of Default shall have occurred and be
continuing.

 

4.             Notices.  The applicable address, facsimile number and electronic
mail address of the New Foreign Issuing  Lender for purposes of Section 9.1 of
the Credit Agreement are as set forth in the administrative questionnaire
delivered by the New Foreign Issuing Lender to the Administrative Agent, the
Foreign Trade Facility Agent and the Parent Borrower on or before the date
hereof or to such other address, facsimile number and electronic mail address as
shall be designated by the New Foreign Issuing Lender in a notice to the
Administrative Agent, the Foreign Trade Facility Agent and the Parent Borrower.

 

5.             Reaffirmation of Guarantee.  Each Subsidiary Guarantor
(a) acknowledges and consents to all of the terms and conditions of this
Agreement and (b) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge such Subsidiary
Guarantor’s obligations under the Loan Documents.

 

6.             Schedule 1.1A.  The parties hereto agree that Schedule 1.1A to
the Credit Agreement is hereby deemed to be amended to reflect the [Additional
Foreign Credit Instrument Issuing Commitment]  [Increased Foreign Credit
Instrument Issuing Commitment] of the New Foreign Issuing Lender.

 

7.             Acknowledgment by Agents.  Each of the Administrative Agent and
the Foreign Trade Facility Agent hereby acknowledge and agree that the New
Foreign Issuing Lender is reasonably acceptable to the Administrative Agent and
the Foreign Trade Facility Agent.

 

8.             Governing Law.  This Agreement shall be construed in accordance
with and governed by, the law of the State of New York (including Section 5-1401
and 5-1402 of the New York General Obligations Law).

 

9.             Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.

 

[Signature Page(s) Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower, the Foreign Subsidiary Borrowers, the
Subsidiary Guarantors, the New Foreign Issuing Lender, the Foreign Trade
Facility Agent and the Administrative Agent have caused this Agreement to be
executed by their officers thereunto duly authorized as of the date hereof.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[FOREIGN SUBSIDIARY BORROWER(S)]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[SUBSIDIARY GUARANTOR(S)]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NEW FOREIGN ISSUING LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------